Exhibit 10.3

MASTER TRANSACTION AGREEMENT

by and between

VICI PROPERTIES L.P.,

a Delaware limited partnership,

and

ELDORADO RESORTS, INC.,

a Nevada corporation

June 24, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 CERTAIN DEFINITIONS

  

SECTION 1.1.

  Definitions      1  

SECTION 1.2.

  Terms Generally      15  

ARTICLE 2 CLOSING

  

SECTION 2.1.

  Closing Mechanics      16  

SECTION 2.2.

  ERI’s Closing Deliveries      18  

SECTION 2.3.

  VICI’s Closing Deliveries      20  

SECTION 2.4.

  Subject Property PSA Termination      21  

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

  

SECTION 3.1.

  VICI’s Representations      23  

SECTION 3.2.

  ERI’s Representations      27  

ARTICLE 4 COVENANTS

  

SECTION 4.1.

  Merger Agreement      30  

SECTION 4.2.

  Transaction Documentation      30  

SECTION 4.3.

  Public Announcements      31  

SECTION 4.4.

  Governmental Approvals      31  

SECTION 4.5.

  Financing Cooperation; Financing      33  

SECTION 4.6.

  Financial Statements      38  

SECTION 4.7.

  Call Right Agreements      39  

SECTION 4.8.

  VICI/CEC ROFR Agreement      39  

SECTION 4.9.

  HLV CC Put-Call Right Agreement      40  

SECTION 4.10.

  Consent      40  

SECTION 4.11.

  ERI and VICI Efforts      40  

SECTION 4.12.

  Ancillary Agreements and Replacement Properties      40  

ARTICLE 5 CONDITIONS TO CLOSING

  

SECTION 5.1.

  Conditions to Closing of ERI and VICI      41  

SECTION 5.2.

  Additional Conditions to Closing of VICI      42  

SECTION 5.3.

  Additional Conditions to Closing of ERI      43  

ARTICLE 6 TERMINATION

  

SECTION 6.1.

  Termination      43  

SECTION 6.2.

  Effect of Termination      45  

SECTION 6.3.

  Fees and Expenses      45  

ARTICLE 7 MISCELLANEOUS

  

SECTION 7.1.

  Assignment      48  

SECTION 7.2.

  Integration; Waiver      48  

SECTION 7.3.

  Governing Law      48  

SECTION 7.4.

  Captions Not Binding; Exhibits      49  

SECTION 7.5.

  Binding Effect      49  



--------------------------------------------------------------------------------

SECTION 7.6.

  Severability      49  

SECTION 7.7.

  Notices      49  

SECTION 7.8.

  Counterparts; Electronic Signatures      50  

SECTION 7.9.

  No Recordation      50  

SECTION 7.10.

  Additional Agreements; Further Assurances      50  

SECTION 7.11.

  Construction      50  

SECTION 7.12.

  REIT Protection      50  

SECTION 7.13.

  JURISDICTION      51  

SECTION 7.14.

  Exclusive Venue      51  

SECTION 7.15.

  WAIVER OF JURY TRIAL      52  

SECTION 7.16.

  Existing Lease Documents      52  

SECTION 7.17.

  Limitation of Liability      52  

SECTION 7.18.

  Arbitration      52  

SECTION 7.19.

  No Recourse to Financing Sources      53  

SECTION 7.20.

  Specific Performance      54  

SECTION 7.21.

  No Third Party Beneficiaries      55  

SECTION 7.22.

  No Recourse      55  

SECTION 7.23.

  Mutual Drafting      55  

SECTION 7.24.

  Extension; Waiver      55  

 

Exhibit A    Lease Amendment Terms Exhibit B    Form of Solvency Certificate
Exhibit C    Form of Lease Guaranty Exhibit D    Form of Baltimore ROFR
Agreement Exhibit E    Form of Las Vegas Strip ROFR Agreement Exhibit F    Form
of Put-Call Right Agreement Exhibit G-1    Form of Subject Property PSA Exhibit
G-2    Specified Subject Property PSA Terms (Atlantic City) Exhibit G-3   
Specified Subject Property PSA Terms (New Orleans) Schedule 4.5(a)    ERI
Individuals to be Available

 

2



--------------------------------------------------------------------------------

MASTER TRANSACTION AGREEMENT

THIS MASTER TRANSACTION AGREEMENT (this “Agreement”), is dated as of June 24,
2019 (the “Effective Date”), by and between VICI PROPERTIES L.P., a Delaware
limited partnership (“VICI”), and ELDORADO RESORTS, INC., a Nevada corporation
(“ERI”; VICI and ERI, the “Parties” and each a “Party”).

W I T N E S S E T H:

WHEREAS, concurrently with the execution and delivery of this Agreement, CEC,
ERI, and Colt Merger Sub, Inc., a Delaware corporation and a direct wholly owned
Subsidiary of ERI (“Merger Sub”), are entering into an Agreement and Plan of
Merger dated as of the date hereof (as the same may be amended or modified from
time to time in accordance with its terms and the terms hereof, the “Merger
Agreement”), pursuant to which, among other things, Merger Sub shall be merged
with and into CEC (the “Merger”); and

WHEREAS, in connection with the Merger, ERI and VICI have agreed to enter into
certain transactions as more fully described in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, intending to be legally bound, the parties hereto do hereby agree
as follows:

ARTICLE 1

CERTAIN DEFINITIONS

SECTION 1.1. Definitions. In addition to terms defined elsewhere in this
Agreement, as used herein, the following terms shall have the following
meanings:

“2.1(c) Documents” shall have the meaning given in Section 2.1(c).

“2.1(d) Documents” shall have the meaning given in Section 2.1(d).

“2.1(b) Transactions” shall mean the transactions contemplated by
Section 2.1(b).

“2.1(c) Transactions” shall mean the transactions contemplated by
Section 2.1(c).

“2.1(d) Transactions” shall mean the transactions contemplated by
Section 2.1(d).

“Action” shall mean any appeal, petition, plea, charge, complaint, claim, suit,
demand, litigation, arbitration, mediation, hearing or legal action, or an
inquiry, proceeding or investigation by a Governmental Authority.

“Affiliate” shall mean with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



--------------------------------------------------------------------------------

“Allocated Rent” shall mean, as applicable, (i) the HAC Allocated Rent, (ii) the
HL Allocated Rent or (iii) the HNO Allocated Rent.

“Alternate Financing” shall have the meaning given in Section 4.5(e).

“Ancillary Agreements” shall mean (i) the CPLV Lease Amendment, (ii) the
Non-CPLV Lease Amendment, (iii) the Joliet Lease Amendment, (iv) the CPLV
Memorandum of Lease, (v) the Non-CPLV Memorandum of Lease, (vi) the Joliet
Memorandum of Lease, (vii) the CPLV MLSA Termination, (viii) the Non-CPLV MLSA
Termination, (ix) the Joliet MLSA Termination, (x) the CPLV Lease Guaranty,
(xi) the Non-CPLV Lease Guaranty, (xii) the Joliet Lease Guaranty, (x) the
Put-Call Right Agreement, (xiii) the Las Vegas Strip ROFR Agreement, (xiv) the
Baltimore ROFR Agreement, (xv) each Subject Property PSA, (xvi) the HLV
Termination Agreement, (xvii) the CPLV Indemnity Agreement Termination,
(xviii) the Joliet Indemnity Agreement Termination, (xix) the Non-CPLV Indemnity
Agreement Termination, (xx) the Transition Services Agreement Termination,
(xxi) the Board Observer Agreement Termination, (xxii) the MLSA SNDA
Termination, and (xxiii) each other certificate, agreement, document or other
instrument which is or is to be entered into pursuant to or in connection with
the Transactions.

“Arbitration Panel” shall have the meaning given in Section 7.18(a).

“Baltimore ROFR Agreement” shall mean a right of first refusal agreement with
respect to the Gaming Facility known as “Horseshoe Baltimore” in substantially
the form of Exhibit D attached hereto.

“Board Observer Agreement” shall mean that certain Board Observer Agreement,
dated as of October 6, 2017, by and between VICI and CEOC, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

“Board Observer Agreement Termination” shall mean an agreement in a form
reasonably acceptable to VICI and ERI, terminating the Board Observer Agreement.

“Business Day” shall mean any day other than Saturday, Sunday, any Federal
holiday, or any holiday in the States of New York or Nevada. If any period
expires or action is to be taken on a day which is not a Business Day, the time
frame for the same shall be extended until the next Business Day.

“Caesars Enterprise” shall have the meaning given in the definition of “CPLV
MLSA”.

“Caesars License Company” shall have the meaning given in the definition of
“CPLV MLSA”.

“Caesars Palace” shall mean Caesars Palace LLC, a Delaware limited liability
company.

“Call Right Agreement” shall mean, as the context may require, (i) that certain
Call Right Agreement (Harrah’s New Orleans), dated October 6, 2017, between VICI
and CEC, (ii) that certain Call Right Agreement (Harrah’s Laughlin), dated
October 6, 2017, between VICI and CEC or (iii) that certain Call Right Agreement
(Harrah’s Atlantic City), dated October 6, 2017, between VICI and CEC, each as
the same may be amended, amended and restated, supplemented or otherwise
modified from time to time.

 

2



--------------------------------------------------------------------------------

“CEC” shall mean Caesars Entertainment Corporation, a Delaware corporation.

“CEOC” shall have the meaning given in the definition of “Non-CPLV Lease”.

“Closing” shall mean the closing of the Transactions.

“Closing Date” shall have the meaning given in Section 2.1(a).

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

“Colorado Assets” shall mean ERI’s Gaming Facilities in Black Hawk, Colorado,
referred to as (i) “Isle Casino Hotel - Black Hawk” and (ii) “Lady Luck Casino -
Black Hawk”.

“Compliant” shall have the meaning set forth in the Merger Agreement as in
effect on the date hereof.

“Contract” shall have the meaning set forth in the Merger Agreement.

“Control” shall mean possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, partnership interests or any other
equity interests or by Contract, and “Controlling” and “Controlled” shall have
meanings correlative thereto.

“CPLV” shall mean the Gaming Facility known as “Caesars Palace Las Vegas”
(including the Octavius Tower), Las Vegas, Nevada.

“CPLV Indemnity Agreement” shall mean that certain Indemnity Agreement, Power of
Attorney and Related Covenants (CPLV), dated as of October 6, 2017, by CEC on in
favor of Wilmington Trust, National Association, as Trustee for the benefit of
holders of Caesars Palace Las Vegas Trust 2017-VICI, Commercial Mortgage
Pass-Through Certificates, Series 2017-VICI and CPLV Lease Landlord, as amended
by that certain First Amendment to Indemnity Agreement, Power of Attorney and
Related Covenants (CPLV), dated as of December 26, 2018, and as the same may be
further amended, amended and restated, supplemented or otherwise modified from
time to time.

“CPLV Indemnity Agreement Termination” shall mean an agreement in a form
reasonably acceptable to VICI and ERI, terminating the CPLV Indemnity Agreement.

“CPLV Lease” shall mean that certain Lease (CPLV), dated as of October 6, 2017,
among CPLV Lease Landlord, as landlord and an Affiliate of VICI, and CPLV Lease
Tenant, as tenant and an Affiliate of CEC, as amended by that certain First
Amendment to Lease (CPLV) dated as of December 26, 2018 and as the same may be
further amended, amended and restated, supplemented or otherwise modified from
time to time.

 

3



--------------------------------------------------------------------------------

“CPLV Lease Amendment” shall mean an amendment and restatement of the CPLV Lease
dated as of the Closing Date, by and between CPLV Lease Landlord and HLV
Landlord, collectively as landlord, and CPLV Lease Tenant and HLV Tenant,
collectively as tenants, by which the CPLV Lease shall (i) be amended and
restated so as to be a multi-property master lease for CPLV and HLV structured
similar to the structure of the Non-CPLV Lease ,(ii) otherwise incorporate the
terms set forth on Exhibit A attached hereto and (iii) negotiated and finalized
in accordance with the provisions of Section 4.2 hereof.

“CPLV Lease Guaranty” shall mean a guaranty by ERI of the CPLV Lease Tenant
(and, after entry into the CPLV Lease Amendment, HLV Tenant) obligations under
the CPLV Lease in substantially the form of Exhibit C attached hereto and which
shall be negotiated and finalized in accordance with the provisions of
Section 4.2 hereof.

“CPLV Lease Landlord” shall mean CPLV Property Owner LLC, a Delaware limited
liability company.

“CPLV Lease Tenant” shall mean, collectively, Desert Palace and CEOC (as
successor by merger to Caesars Entertainment Operating Company, Inc.), each of
which is a Subsidiary of CEC.

“CPLV Lender” shall mean, collectively, the lender(s) under the CPLV Loan.

“CPLV Loan” shall mean that certain Loan Agreement, dated as of October 6, 2017,
by and among CPLV Lease Landlord, as borrower, and JPMorgan Chase Bank, National
Association, Barclays Bank PLC, Goldman Sachs Mortgage Company and Morgan
Stanley Bank, N.A., as amended by that certain Omnibus Amendment to Loan
Documents, dated as of December 26, 2018, and as the same may be further
amended, amended and restated, supplemented or otherwise modified from time to
time.

“CPLV Loan Payoff” shall mean the refinancing or pay off in full of the CPLV
Loan; provided, that any refinancing or replacement thereof shall not include
any restriction on, or impediment to, the Permitted Transactions, the other
transactions contemplated hereby, the Merger as contemplated by Section 2.1 of
the Merger Agreement as in effect on the date hereof or the execution and
performance of the Ancillary Agreements.

“CPLV Material Adverse Effect” shall mean a material adverse effect on (i) the
value of CPLV or (ii) the use or operation of CPLV as compared to the use or
operation of CPLV existing on the Effective Date. When the term “CPLV Material
Adverse Effect” is used herein, in order to determine whether matter(s) or
issue(s), individually or in the aggregate, have had or are reasonably likely to
have a CPLV Material Adverse Effect, CPLV as it then exists will be compared to
CPLV as it would exist if not for the existence of such matter(s) and issue(s).

“CPLV/HLV Condition” shall mean the condition precedent to VICI’s obligations
set forth in Section 5.2(d).

“CPLV/HLV Closing” shall have the meaning given in Section 2.1(d).

“CPLV Memorandum of Lease” shall mean a memorandum of lease for the CPLV Lease
as amended by the CPLV Lease Amendment.

 

4



--------------------------------------------------------------------------------

“CPLV MLSA” shall mean that certain Management and Lease Support Agreement
(CPLV) dated as of October 6, 2017 by and among CPLV Lease Landlord, CPLV Lease
Tenant, CPLV MLSA Manager (as defined below), CEC, Caesars License Company, LLC,
a Nevada limited liability company and an Affiliate of CEC (“Caesars License
Company”) (solely for purposes of Article VII and Sections 2.4, 16.2, 16.3.4,
18.5.5, 18.7.3, 18.7.4, 18.7.5, 19.3, 20.2 and 20.16 of the CPLV MLSA), and
Caesars Enterprise Services, LLC, a Delaware limited liability company and an
Affiliate of CEC (“Caesars Enterprise”) (solely for purposes of Section 20.16
and Article XXI of the CPLV MLSA), as amended by that certain First Amendment to
Management and Lease Support Agreement (CPLV) dated as of December 26, 2018 and
as the same may be further amended, amended and restated, supplemented or
otherwise modified from time to time.

“CPLV MLSA Manager” shall mean CPLV Manager, LLC, a Delaware limited liability
company.

“CPLV MLSA Termination” shall mean an agreement in a form reasonably acceptable
to VICI and ERI, terminating the CPLV MLSA.

“CRC” shall mean Caesars Resort Collection, LLC, a Delaware limited liability
company.

“Debt Financing” shall have the meaning given in Section 3.1(d)(i).

“Debt Financing Commitment” shall have the meaning given in Section 3.1(d)(i).

“Desert Palace” shall mean Desert Palace LLC, a Nevada limited liability
company.

“Discussion Period” shall have the meaning given in Section 4.2.

“EBITDAR” shall mean the EBITDAR (as defined in the Non-CPLV Lease) of the owner
of the applicable Subject Property allocable to such Subject Property for the
immediately preceding twelve (12) full month period.

“Effect” shall mean any effect, change, event, circumstance, or development.

“Effective Time” shall mean the effective time of the Merger.

“End Date” shall mean the “End Date” (as may be extended) as set forth in the
Merger Agreement as in effect on the date hereof and without giving effect to
any mutually agreed extensions that extend the End Date beyond 18 months after
the date of the Merger Agreement, but in no event shall the End Date be later
than December 24, 2020 without the mutual written consent of the Parties.

“ERI” shall have the meaning given in the Preamble.

“ERI Expense Reimbursement” shall have the meaning given in Section 6.3(a).

“ERI Licensed Parties” shall have the meaning given in Section 3.2(e)(i).

“ERI Licensing Affiliates” shall have the meaning given in Section 3.2(e)(i).

 

5



--------------------------------------------------------------------------------

“ERI Panel Member” shall have the meaning given in Section 7.18(b).

“ERI Parties” shall mean ERI and any Affiliate of ERI that is or is designated
to be a party to an Ancillary Agreement pursuant to Section 7.1.

“ERI Permits” shall have the meaning given in Section 3.2(e)(ii).

“ERI Termination Fee” shall have the meaning given in Section 6.3(e).

“Excluded Information” shall have the meaning set forth in the Merger Agreement
as in effect on the date hereof (but applied to ERI).

“Existing CPLV Guaranty Termination” shall mean the elimination of Article XVII
of the CPLV MLSA and the termination of the guaranty provided by CEC thereunder
and all covenants of CEC thereunder.

“Existing Lease Documents” shall mean (i) the CPLV Lease, (ii) the CPLV MLSA,
(iii) the Non-CPLV Lease, (iv) the Non-CPLV MLSA, (v) the Joliet Lease and
(vi) the Joliet MLSA.

“Financing” shall have the meaning given in Section 4.5(a).

“Financing Agreement” shall mean any credit agreement, indenture, purchase
agreement, note or similar agreement, in each case, evidencing or relating to
indebtedness to be incurred in connection with any Debt Financing.

“Financing Information” shall mean (a)(i) audited consolidated balance sheets of
ERI and its consolidated Subsidiaries as of, and related audited consolidated
statements of operations, comprehensive income/(loss), stockholders’
equity/(deficit) and cash flows of ERI and its consolidated Subsidiaries for the
fiscal years ended, December 31, 2016, December 31, 2017 and December 31, 2018,
and (ii) if the end of the Marketing Period is to occur more than ninety
(90) days after December 31, 2019 (or such longer period after December 31, 2019
as ERI is permitted to file such financial statements with the SEC under the
Exchange Act), an audited consolidated balance sheet of ERI and its consolidated
Subsidiaries as of, and related audited consolidated statements of operations,
comprehensive income/(loss), stockholders’ equity/(deficit) and cash flows of
ERI and its consolidated Subsidiaries for the fiscal year ended, December 31,
2019, and (b) an unaudited consolidated balance sheet of ERI and its
consolidated Subsidiaries as at the end of the most recent fiscal quarter (other
than the fourth fiscal quarter of any fiscal year), and the related unaudited
consolidated statements of operations and comprehensive income/(loss),
stockholders’ equity/(deficit) and cash flows of ERI and its consolidated
Subsidiaries for the most recent three-, six- or nine-month, as applicable,
interim fiscal period, if any, in each case, that has been completed after the
most recent fiscal year for which an audited balance sheet has been provided
pursuant to clause (a) above and at least forty-five (45) days prior to the end
of the Marketing Period (or such longer period after the end of the applicable
fiscal quarter as ERI is permitted to file such financial statements with the
SEC under the Exchange Act), and including, in the case of the statements of
operations and comprehensive income/(loss) and cash flows, comparative
information for the same period in the prior fiscal year; provided, that nothing
in clauses (a) and (b) shall include or require any Excluded Information. VICI
hereby acknowledges receipt of (x) the financial statements referred to in
clause (a)(i) above and (y) the financial statements referred to in clause
(b) above as of, and for the fiscal quarter ended, March 31, 2019.

 

6



--------------------------------------------------------------------------------

“Financing Sources” shall mean the Lenders and any other financial institutions
that have committed to provide or have otherwise entered into agreements in
connection with any part of the Debt Financing (including the parties to any
joinder agreements, credit agreements or other definitive agreements relating
thereto), Financing Agreements or other Contracts entered into pursuant thereto
or relating thereto, and, to the extent Alternate Financing from alternative
Persons is obtained in accordance with this Agreement, such other Persons, and,
in each case, their respective former, current and future direct or indirect
Affiliates and each of their and their Affiliates’ representatives,
shareholders, members, managers, controlling persons, general or limited
partners, management companies, investment vehicles, officers, directors,
employees, agents and representatives and each of their respective successors
and assigns; provided, however, in no event shall VICI or any of its Affiliates
be a “Financing Source.”

“Form 8-K Financial Statements” shall have the meaning given in Section 4.6(a).

“Gaming” shall mean casino, racetrack, racino, video lottery terminal or other
gaming activities, including, but not limited to, the operation of slot
machines, video lottery terminals, table games, pari-mutuel wagering, sports
wagering or other applicable types of interactive, online, mobile, or land-based
wagering.

“Gaming Authorities” shall mean any domestic, federal, territorial, state or
local government, governmental authority or any entity that holds regulatory,
licensing or permit authority, control or jurisdiction over the conduct of
Gaming at or associated with any Gaming Facility, including any agency,
department, board, branch, commission or instrumentality of any of the
foregoing.

“Gaming Facility” shall mean any facility at which there are operations of slot
machines, video lottery terminals, blackjack, baccarat, keno operation, table
games, any other mechanical or computerized gaming devices, pari-mutuel
wagering, sports wagering or other applicable types of wagering, or which is
otherwise operated for purposes of Gaming, and all related or ancillary real
property.

“Gaming Law” shall mean any and all laws, statutes, ordinances, rules,
regulations, policies, orders, codes, decrees or judgments, and Gaming License
conditions or restrictions, as amended from time to time, now or hereafter in
effect or promulgated, pertaining to the operation, control, ownership,
maintenance, alteration, modification or capital improvement of a Gaming
Facility or the conduct of a person or entity holding a Gaming License,
including any requirements imposed by a regulatory agency, commission, board or
other governmental body pursuant to the jurisdiction and authority granted to it
under applicable law, and all other rules, regulations, orders, ordinances and
legal requirements of any Gaming Authority.

“Gaming License(s)” shall mean all licenses, qualifications, registrations,
accreditations, permits, approvals, findings of suitability, certifications,
qualifications, franchises, waivers, exemptions or other authorizations that are
issued or awarded by any Gaming Authority or under Gaming Laws necessary for or
relating to the conduct of Gaming at any Gaming Facility.

 

7



--------------------------------------------------------------------------------

“Governmental Approvals” shall have the meaning given in Section 4.4(a).

“Governmental Authority” shall mean any domestic, federal, territorial, state or
local government, governmental authority, agency or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any Gaming Authority, any agency,
department, board, branch, commission or instrumentality of any of the foregoing
or any court, arbitrator or similar tribunal or forum, having jurisdiction over
ERI or VICI, as applicable.

“Governmental Order” shall mean any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“HAC Allocated Rent” shall mean $51,000,000.

“HAC Property” shall have the meaning given in the definition of “Subject
Properties”.

“HL Allocated Rent” shall mean $37,000,000.

“HL Property” shall have the meaning given in the definition of “Subject
Properties”.

“HLV Termination Agreement” shall mean an agreement in a form reasonably
acceptable to VICI and ERI, terminating the HLV Lease and HLV Lease Guaranty.

“HLV” shall mean the Gaming Facility known as “Harrah’s Las Vegas Hotel &
Casino”.

“HLV CC Put-Call Right Agreement” shall mean that certain Put-Call Right
Agreement, dated as of December 22, 2017, among Claudine Propco LLC, Vegas
Development Land Owner LLC and 3535 LV NewCo, LLC, as the same may have been
amended, modified or otherwise supplemented.

“HLV Landlord” shall have the meaning given in the definition of “HLV Lease”.

“HLV Lease” shall mean that certain Amended and Restated Lease, dated as of
December 22, 2017, by and between Claudine Propco LLC, a Delaware limited
liability company and an Affiliate of VICI, as landlord (“HLV Landlord”), and
Harrah’s Las Vegas, LLC, a Nevada limited liability company and an Affiliate of
CEC, as tenant (“HLV Tenant”), as amended by that certain First Amendment to
Amended and Restated Lease, dated as of December 26, 2018, and as the same may
be further amended, amended and restated, supplemented or otherwise modified
from time to time.

“HLV Lease Guaranty” shall mean Guaranty of Lease entered into as of
December 22, 2017 by and between CRC, and Claudine Propco LLC, a Delaware
limited liability company.

“HLV Tenant” shall have the meaning given in the definition of “HLV Lease”.

“HNO Allocated Rent” shall mean $66,000,000.

“HNO Property” shall have the meaning given in the definition of “Subject
Properties”.

 

8



--------------------------------------------------------------------------------

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

“Inside Date” shall mean November 10, 2019.

“Internal Restructuring” shall mean CEC rescinds the election previously made to
treat Caesars Palace as a corporation for U.S. federal income tax
purposes (“Alternative 1”); or CEC causes CRC to, directly or indirectly,
transfer (including via merger) the equity interests of the following entities
to Caesars Palace: (a) Flamingo Las Vegas Operating Company LLC, (b) Rio
Properties LLC, (c) Paris Las Vegas Operating Company LLC, (d) Harrah’s Las
Vegas LLC, (e) Caesars Growth PH Fee LLC, (f) Eastside Convention Center LLC,
(g) Laundry Newco LLC, (h) Caesars Growth PH LLC, (i) Caesars Growth Cromwell
LLC, (j) Caesars Growth Quad LLC, (k) Caesars Growth Bally’s LV LLC and
(l) Harrah’s Laughlin LLC (“Alternative 2”).

“Joliet Indemnity Agreement” shall mean that certain Indemnity Agreement, Power
of Attorney and Related Covenants (Joliet), dated as of October 6, 2017, by CEC
in favor of Harrah’s Joliet LandCo LLC, as amended by that certain First
Amendment to Indemnity Agreement, Power of Attorney and Related Covenants
(Joliet), dated as of December 26, 2018, and as the same may be further amended,
amended and restated, supplemented or otherwise modified from time to time.

“Joliet Indemnity Agreement Termination” shall mean an agreement in a form
reasonably acceptable to VICI and ERI, terminating the Joliet Indemnity
Agreement.

“Joliet Lease” shall mean that certain Lease (Joliet), dated as of October 6,
2017, among Harrah’s Joliet LandCo LLC (an Affiliate of VICI) (“Joliet Lease
Landlord”), as landlord, and Des Plaines Development Limited Partnership (a
Subsidiary of CEC), as tenant (“Joliet Lease Tenant”), as amended by that
certain First Amendment to Lease (Joliet) dated December 26, 2018 and as the
same may be further amended, amended and restated, supplemented or otherwise
modified from time to time.

“Joliet Lease Amendment” shall mean an amendment to the Joliet Lease dated as of
the Closing Date, by and between the Joliet Lease Landlord, as landlord, and
Joliet Lease Tenant, as tenant, which (i) incorporates the terms set forth on
Exhibit A attached hereto and (ii) is negotiated and finalized in accordance
with the provisions of Section 4.2 hereof.

“Joliet Lease Guaranty” shall mean a guaranty by ERI of the Joliet Lease Tenant
obligations under the Joliet Lease in substantially the form of Exhibit C
attached hereto, and which shall be negotiated and finalized in accordance with
the provisions of Section 4.2 hereof.

“Joliet Lease Landlord” shall have the meaning given in the definition of
“Joliet Lease”.

“Joliet Lease Tenant” shall have the meaning given in the definition of “Joliet
Lease”.

“Joliet Memorandum of Lease” shall mean a memorandum of lease for the Joliet
Lease as amended by the Joliet Lease Amendment.

 

9



--------------------------------------------------------------------------------

“Joliet MLSA” shall mean that certain Management and Lease Support Agreement
(Joliet), dated as of October 6, 2017, by and among Joliet Lease Landlord,
Joliet Lease Tenant, Joliet Manager, LLC, a Delaware limited liability company
and an Affiliate of CEC (“Joliet MLSA Manager”), CEC, Caesars License Company
(solely for purposes of Article VII and Sections 2.4, 16.2, 16.3.4, 18.5.5,
18.7.3, 18.7.4, 18.7.5, 19.3, 20.2 and 20.16 of the Joliet MLSA), and Caesars
Enterprise (solely for purposes of Section 20.16 and Article XXI of the Joliet
MLSA), as amended by that certain First Amendment to Management and Lease
Support Agreement (Joliet) dated as of December 26, 2018 and as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

“Joliet MLSA Manager” shall have the meaning given in the definition of “Joliet
MLSA.”

“Joliet MLSA Termination” shall mean an agreement in a form reasonably
acceptable to VICI and ERI, terminating the Joliet MLSA.

“Knowledge of ERI” or “ERI’s Knowledge” or any other similar knowledge
qualification, shall mean the actual knowledge of Tom Reeg, Anthony Carano, Bret
Yunker, Stephanie Lepori or Ed Quatmann.

“Knowledge of VICI” or “VICI’s Knowledge” or any other similar knowledge
qualification, shall mean the actual knowledge of Edward B. Pitoniak or John
Payne.

“Las Vegas Strip ROFR Agreement” shall mean a right of first refusal agreement
with respect to the Gaming Facilities known as “Flamingo Las Vegas”, “Paris Las
Vegas”, “Planet Hollywood,” “Bally’s Las Vegas” and “The Linq” in substantially
the form of Exhibit E attached hereto.

“Laws” shall mean any statute, law, ordinance, regulation, rule, code, order,
injunction, constitution, treaty, common law, judgment, decree, other
requirement or rule of law of any Governmental Authority, including all Gaming
Laws.

“Lease Amendment Payment” shall mean (i) with respect to the CPLV Lease Tenant,
an amount equal to $1,189,875,000 and (ii) with respect to the HLV Tenant, an
amount equal to $213,750,000.

“Lender Consent” the written consent under the CPLV Loan from the requisite
lender(s), comprising CPLV Lender, to the Permitted Transactions and the
execution and performance of the Ancillary Agreements and the Merger as
contemplated by Section 2.1 of the Merger Agreement as in effect on the date
hereof.

“Lenders” shall have the meaning given in Section 3.1(d)(i).

“Liabilities” shall mean any liability, debt (including guarantees of debt),
adverse claim, fine, penalty or obligation whether fixed or unfixed, known or
unknown, asserted or unasserted, liquidated or unliquidated, secured or
unsecured, joint or several, absolute or contingent, accrued or unaccrued, due
or to become due and whether in Contract, tort, strict liability or otherwise,
and including all costs and expenses relating thereto, whether called a
liability, obligation, indebtedness, guaranty, endorsement, claim or
responsibility or otherwise.

 

10



--------------------------------------------------------------------------------

“Marketing Period” shall have the meaning set forth in the Merger Agreement as
in effect on the date hereof.

“Material Adverse Effect” shall have the meaning set forth in the Merger
Agreement as in effect on the date hereof.

“Merger” shall have the meaning given in the Recitals.

“Merger Agreement” shall have the meaning given in the Recitals.

“Merger Sub” shall have the meaning given in the Recitals.

“MLSA SNDA” shall mean that certain Subordination, Non-Disturbance and
Attornment Agreement (MLSA), dated as of October 6, 2017, by and among
Wilmington Trust, National Association, as Trustee for the benefit of holders of
Caesars Palace Las Vegas Trust 2017-VICI, Commercial Mortgage Pass-Through
Certificates, Series 2017-VICI, CPLV Lease Landlord, Desert Palace, CEOC, CEC,
and CPLV MLSA Manager, as amended by that certain First Amendment to
Subordination, Non-Disturbance and Attornment Agreement (MLSA), dated as of
December 26, 2018, and as the same may be further amended, amended and restated,
supplemented or otherwise modified from time to time.

“MLSA SNDA Termination” shall mean an agreement in a form reasonably acceptable
to VICI and ERI, terminating the MLSA SNDA.

“Net Financing Proceeds” shall have the meaning given in Section 3.1(d)(ii).

“Non-CPLV Indemnity Agreement” shall mean that certain Indemnity Agreement,
Power of Attorney and Related Covenants (Non-CPLV), dated as of October 6, 2017,
by CEC in favor of the entities listed on Schedule A attached thereto, as
amended by that certain First Amendment to Indemnity Agreement, Power of
Attorney and Related Covenants (Non-CPLV), dated as of December 26, 2018, and as
the same may be further amended, amended and restated, supplemented or otherwise
modified from time to time.

“Non-CPLV Indemnity Agreement Termination” shall mean an agreement in a form
reasonably acceptable to VICI and ERI, terminating the Non-CPLV Indemnity
Agreement.

“Non-CPLV Lease” shall mean that certain Lease (Non-CPLV), dated as of
October 6, 2017, among certain Affiliates of VICI listed on Schedule A attached
to the Non-CPLV Lease, collectively as landlord (collectively, “Non-CPLV Lease
Landlord”), CEOC, LLC, a Delaware limited liability company and an Affiliate of
CEC (“CEOC”), and certain other Affiliates of CEC listed on Schedule B attached
to the Non-CPLV Lease, collectively as tenant (CEOC and such entities listed on
Schedule B, collectively “Non-CPLV Lease Tenant”), as amended by (i) that
certain First Amendment to Lease (Non-CPLV), dated December 22, 2017, (ii) that
certain Second Amendment to Lease (Non-CPLV), dated February 16, 2018, (iii)
that certain Third Amendment to Lease (Non-CPLV), dated April 2, 2018, (iv) that
certain Fourth Amendment to Lease (Non-CPLV), dated December 26, 2018, and as
the same may be further amended, amended and restated, supplemented or otherwise
modified from time to time.

 

11



--------------------------------------------------------------------------------

“Non-CPLV Lease Amendment” shall mean an amendment to the Non-CPLV Lease dated
as of the Closing Date, by and between the Non-CPLV Lease Landlord, as landlord,
and Non-CPLV Lease Tenant, as tenant, which (i) incorporates the terms set forth
on Exhibit A attached hereto and (ii) is negotiated and finalized in accordance
with the provisions of Section 4.2 hereof.

“Non-CPLV Lease Guaranty” shall mean a guaranty by ERI of the Non-CPLV Lease
Tenant obligations under the Non-CPLV Lease in substantially the form of Exhibit
C attached hereto, and which shall be negotiated and finalized in accordance
with the provisions of Section 4.2 hereof.

“Non-CPLV Lease Landlord” shall have the meaning given in the definition of
“Non-CPLV Lease”.

“Non-CPLV Lease Tenant” shall have the meaning given in the definition of
“Non-CPLV Lease”.

“Non-CPLV Memorandum of Lease” shall mean a memorandum of lease for the Non-CPLV
Lease as amended by the Non-CPLV Lease Amendment.

“Non-CPLV MLSA” shall mean that certain Management and Lease Support Agreement
(Non-CPLV) dated as of October 6, 2017 by and among Non-CPLV Lease Landlord,
Non-CPLV Lease Tenant, Non-CPLV Manager, LLC, a Delaware limited liability
company and an Affiliate of CEC (“Non-CPLV MLSA Manager”), CEC, Caesars License
Company (solely for purposes of Article VII and Sections 2.4, 16.2, 16.3.4,
18.5.5, 18.7.3, 18.7.4, 18.7.5, 19.3, 20.2 and 20.16 of the Non-CPLV MLSA) and
Caesars Enterprise (solely for purposes of Section 20.16 and Article XXI of the
Non-CPLV MLSA), as amended by that certain First Amendment to Management and
Lease Support Agreement (Non-CPLV) dated as of December 26, 2018, and as the
same may be further amended, amended and restated, supplemented or otherwise
modified from time to time.

“Non-CPLV MLSA Manager” shall have the meaning given in the definition of
“Non-CPLV MLSA”.

“Non-CPLV MLSA Termination” shall mean an agreement in a form reasonably
acceptable to VICI and ERI, terminating the Non-CPLV MLSA.

“Non-Party” shall have the meaning given in Section 7.19.

“Omnibus License Amendment” shall mean an amendment to the Third Amended and
Restated Omnibus License and Enterprise Services Agreement dated as of
December 26, 2018 by and among Caesars Enterprise Services, LLC, CEOC and
certain Affiliates of CEC party thereto, as amended, which amendment shall
permit the integration of ERI into the Total Rewards Program and the use (and
applicable licensing) of intellectual property for “Total Rewards” and
System-wide IP, all owned by CEC or its Affiliates, at Gaming Facilities owned
by ERI or its Affiliates that are not owned by CEC or its Subsidiaries, subject,
however to any terms, restrictions or requirements applicable to the use or
licensing of any such intellectual property under any agreements to which VICI
is a party or a beneficiary.

“Other Party” shall mean, (i) with respect to ERI, VICI and (ii) with respect to
VICI, ERI.

 

12



--------------------------------------------------------------------------------

“Permits” shall mean all permits, licenses, registrations, findings of
suitability, licenses, variances, certificates of occupancy, franchises,
approvals, authorizations, and consents required to be obtained from
Governmental Authorities (including all Gaming Licenses under Gaming Laws).

“Permitted Transactions” shall mean (a) the contribution of CEOC to CRC or to a
direct or indirect wholly-owned Subsidiary of CRC, (b) the distribution or
dividend in cash by CEC to ERI or CEC’s direct or indirect shareholders in order
to pay the “Merger Consideration” (as defined in the Merger Agreement) of
(i) any amounts paid by VICI or its Affiliates to CEC or its Affiliates in
connection with the Transactions plus (ii) an additional amount, which, when
combined with (b)(i) above shall, in the aggregate, not exceed the amount of the
cash Merger Consideration, and (c) after the closing of the 2.1(b) Transactions,
the distribution or dividend in cash by CEC to ERI, from time to time, of cash
amounts necessary to pay interest and principal on debt incurred by ERI, whether
or not guaranteed by CEC.

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.

“Proceedings” shall have the meaning given in Section 7.13.

“Put-Call Right Agreement” shall mean a put-call right agreement with respect to
the Gaming Facilities known as “Hoosier Park” and “Indiana Grand” in
substantially the form of Exhibit F attached hereto.

“Qualifying Income” has the meaning set forth in Section 6.3(f).

“Regulation S-X” shall have the meaning given in Section 4.6(a).

“REIT” shall have the meaning given in Section 7.12.

“REIT Requirements” has the meaning set forth in Section 6.3(f).

“Reno Assets” shall mean, collectively, ERI’s Gaming Facilities in Reno, Nevada,
referred to as (i) “Eldorado Resort Casino Reno”, (ii) “Circus Circus Reno” and
(iii) “Silver Legacy Resort Casino”.

“Replacement Property” shall have the meaning given in Section 2.4.

“Replacement Subject Property PSA” shall have the meaning given in Section 2.4.

“Representatives” shall have the meaning given in Section 4.4(a).

“Required Amount” shall mean an amount sufficient for VICI to (i) consummate the
Transactions upon the terms and subject to the conditions set forth in this
Agreement, including the payment of the Lease Amendment Payment and the Subject
Property Purchase Price for each of the Subject Properties, (ii) repay the CPLV
Loan and (iii) pay all fees, costs and expenses (including any premiums or
penalties) in connection therewith.

 

13



--------------------------------------------------------------------------------

“Scioto Downs” shall mean ERI’s Gaming Facility in Columbus, Ohio, referred to
as “Eldorado Gaming Scioto Downs”.

“SEC” shall have the meaning given in Section 4.6(c).

“Subject Properties” shall mean the Gaming Facilities known as “Harrah’s New
Orleans” (the “HNO Property”), “Harrah’s Laughlin” (the “HL Property”) and
“Harrah’s Atlantic City” (the “HAC Property”); each of the Subject Properties, a
“Subject Property”.

“Subject Property PSA (Atlantic City)” shall mean a purchase and sale agreement
for the HAC Property in substantially the form of Exhibit G-1 attached hereto
and with the changes as are set forth on Exhibit G-2 attached hereto and such
other changes as are reasonably necessary to reflect the fact that such
agreement relates to the HAC Property in lieu of the HL Property, which changes
shall be negotiated and finalized in accordance with the provisions of
Section 4.2 hereof.

“Subject Property PSA Discussion Period” shall have the meaning given in
Section 4.2.

“Subject Property PSA (Laughlin)” shall mean a purchase and sale agreement for
the HL Property in substantially the form of Exhibit G-1 attached hereto with
all missing schedules thereto and any other portions of the agreement which
contemplate finalization thereof pursuant to Section 4.2 hereof (as addressed in
a footnote to the form of agreement set forth on Exhibit G-1) negotiated and
finalized and attached in accordance with the provisions of Section 4.2 hereof.

“Subject Property PSA (New Orleans)” shall mean a purchase and sale agreement
for the HNO Property in substantially the form of Exhibit G-1 attached hereto
and with the changes as are set forth on Exhibit G-3 attached hereto and such
other changes as are reasonably necessary to reflect the fact that such
agreement relates to the HNO Property in lieu of the HL Property, which changes
shall be negotiated and finalized in accordance with the provisions of
Section 4.2 hereof.

“Subject Property PSAs” shall mean (i) the Subject Property PSA (New Orleans),
(ii) the Subject Property PSA (Laughlin) and (iii) the Subject Property PSA
(Atlantic City), or upon the termination of any of the foregoing in accordance
with Section 2.4, the applicable Replacement Subject Property PSA.

“Subject Property Purchase Price” shall mean, with respect to any Subject
Property, the purchase price set forth in the applicable Subject Property PSA.

“Subsidiary” shall have the meaning set forth in the Merger Agreement as in
effect on the date hereof.

“S-X Financial Statements” shall have the meaning given in Section 4.6(a).

“Third Panel Member” shall have the meaning given in Section 7.18(b).

“Transaction Expenses” shall have the meaning given in Section 6.3(a).

 

14



--------------------------------------------------------------------------------

“Transactions” shall mean (i) the transactions contemplated by this Agreement,
(ii) the transactions contemplated by the Subject Property PSAs and (iii) the
entry into the Ancillary Agreements.

“Transition Services Agreement” shall mean that certain Transition of Management
Services Agreement (CPLV), dated as of October 6, 2017, by and among Desert
Palace, CEOC, CPLV Lease Landlord, Caesars Enterprise, Caesars License Company
and CPLV MLSA Manager, as amended by that certain First Amendment to Transition
of Management Services Agreement (CPLV), dated as of December 26, 2018, and as
the same may be further amended, amended and restated, supplemented or otherwise
modified from time to time.

“Transition Services Agreement Termination” shall mean an agreement in a form
reasonably acceptable to VICI and ERI, terminating the Transition Services
Agreement.

“VICI” shall have the meaning given in the Preamble.

“VICI/CEC ROFR Agreement” shall mean that certain Second Amended and Restated
Right of First Refusal Agreement, dated as of December 26, 2018, between CEC and
VICI.

“VICI Consent” shall have the meaning given in Section 4.10.

“VICI Licensed Parties” shall have the meaning given in Section 3.1(e)(i).

“VICI Licensing Affiliates” shall have the meaning given in Section 3.1(e)(i).

“VICI Panel Member” shall have the meaning given in Section 7.18(b).

“VICI Parties” shall mean VICI, CPLV Lease Landlord, Non-CPLV Lease Landlord,
Joliet Lease Landlord, HLV Landlord, and any other Affiliate of VICI that is a
party to an Ancillary Agreement.

“VICI Permits” shall have the meaning given in Section 3.1(e)(ii).

“VICI REIT” shall mean VICI Properties Inc., a Maryland corporation.

“VICI Termination Fee” shall have the meaning given in Section 6.3(b).

SECTION 1.2. Terms Generally. Definitions in this Agreement apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. All references herein to Articles, Sections, Schedules and
Exhibits shall be deemed to be references to Articles and Sections of, and
Schedules and Exhibits to, this Agreement unless the context shall otherwise
require. All references in this Agreement to “not to be unreasonably withheld”
or correlative usage, mean “not to be unreasonably withheld, delayed or
conditioned”. Any accounting term used but not defined herein shall have the
meaning assigned to it in accordance with GAAP. The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation” unless such phrase already appears. The word “or” is not exclusive
and is synonymous with “and/or” unless it is preceded by the word “either”. The
terms “herein”, “hereof” and “hereunder” and other words of similar import refer
to this Agreement as a whole and not to any particular section, paragraph or
subdivision.

 

15



--------------------------------------------------------------------------------

ARTICLE 2

CLOSING

SECTION 2.1. Closing Mechanics.

(a) Subject to the terms and conditions of this Agreement, the Closing shall
take place at the same date, time and location as the closing under the Merger
Agreement (the day on which the Closing takes place being the “Closing Date”);
provided, that ERI shall provide VICI with not less than fifteen (15) Business
Days’ prior written notice of the Closing Date; and, provided, further, that in
no event shall the Closing Date occur prior to the Inside Date.

(b) At or prior to the closing under the Merger Agreement (regardless of the
satisfaction of any conditions or the occurrence of the Closing hereunder), but
subject to the satisfaction of the conditions set forth in Section 2.1(b)(i):

(i) Provided that (1) ERI has made all payments to VICI (or at VICI’s direction,
to a Subsidiary of VICI) under this Agreement that are required to have been
made by ERI to VICI at or prior to such time, (2) the applicable ERI Parties
have executed and delivered to VICI: (A) the CPLV Lease Guaranty, Non-CPLV Lease
Guaranty and the Joliet Lease Guaranty; (B) the Put-Call Right Agreement;
(C) the Las Vegas Strip ROFR Agreement; (D) the Baltimore ROFR Agreement; and
(E) the CPLV Lease Amendment, the Non-CPLV Lease Amendment and the Joliet Lease
Amendment, (3) the Internal Restructuring has been consummated in accordance
with Section 5.1(d) and (4) the applicable ERI Parties have executed and
delivered the Subject Property PSAs and no ERI Party shall have willfully and
materially breached any Subject Property PSA:

(A) The VICI Consent shall become effective as of immediately prior to the
closing under the Merger Agreement; and

(B) VICI shall obtain and consummate either (i) the Lender Consent or (ii) the
CPLV Loan Payoff, to be effective as of immediately prior to the closing under
the Merger Agreement; and

(ii) the applicable ERI Parties shall execute and deliver: (A) the CPLV Lease
Guaranty, Non-CPLV Lease Guaranty and the Joliet Lease Guaranty; (B) the
Put-Call Right Agreement; (C) the Las Vegas Strip ROFR Agreement; (D) the
Baltimore ROFR Agreement; (E) the CPLV Lease Amendment, the Non-CPLV Lease
Amendment and the Joliet Lease Amendment and (F) to the extent one or more
Subject Property PSAs are not effective as of immediately prior to the closing
under the Merger Agreement, the applicable ERI Parties shall execute and deliver
such Subject Property PSAs, to the extent required under this Agreement.

 

16



--------------------------------------------------------------------------------

(c) On the Closing Date, provided (1) all conditions precedent to the ERI
Parties’ obligations hereunder have been satisfied (or waived) in accordance
with Section 5.1 and Section 5.3, and (2) all conditions precedent to VICI’s
obligations hereunder (other than the CPLV/HLV Condition) have been satisfied
(or waived) in accordance with Section 5.1 and Section 5.2 (the conditions
described in clauses (1) and (2), the “General Transaction Conditions”):

(i) The applicable ERI Parties and the applicable VICI Parties shall execute and
deliver (to the extent not previously executed and delivered by ERI pursuant to
Section 2.1(b)(i)): (A) the Non-CPLV Lease Amendment, (B) the Joliet Lease
Amendment, (C) the Non-CPLV Memorandum of Lease, (D) the Joliet Memorandum of
Lease, (E) the Existing CPLV Guaranty Termination, (F) the Non-CPLV MLSA
Termination, (G) the Joliet MLSA Termination, (H) the Non-CPLV Indemnity
Agreement Termination, (I) the Joliet Indemnity Agreement Termination, (J) the
Put-Call Right Agreement, (K) the Las Vegas Strip ROFR Agreement, (L) the
Baltimore ROFR Agreement, (M) the Board Observer Agreement Termination and
(N) the Omnibus License Amendment (collectively, the “2.1(c) Documents”);

(ii) Provided, that the Subject Property PSA (Atlantic City) has not been
terminated in accordance with its terms, the applicable VICI Party shall acquire
and the applicable ERI Party shall sell (a) the HAC Property, pursuant to the
terms of the Subject Property PSA (Atlantic City), subject to satisfaction (or
waiver) of the conditions set forth therein for a purchase price of
$599,250,000, or (b) the applicable Replacement Property pursuant to Section 2.4
(subject to satisfaction (or waiver) of the conditions set forth in the
applicable Replacement Subject Property PSA);

(iii) Provided, that the Subject Property PSA (Laughlin) has not been terminated
in accordance with its terms, the applicable VICI Party shall acquire and the
applicable ERI Party shall sell (a) the membership interests in the “New
Property Owner” (as defined in the Subject Property PSA (Laughlin), the fee
owner of the HL Property, pursuant to the terms of the Subject Property PSA
(Laughlin), subject to satisfaction (or waiver) of the conditions set forth
therein for a purchase price of $434,750,000, or (b) the applicable Replacement
Property pursuant to Section 2.4 (subject to satisfaction (or waiver) of the
conditions set forth in the applicable Replacement Subject Property PSA);

(iv) Provided, that the Subject Property PSA (New Orleans) has not been
terminated in accordance with its terms, the applicable VICI Party shall acquire
and the applicable ERI Party shall sell the HNO Property, pursuant to the terms
of the Subject Property PSA (New Orleans), subject to satisfaction (or waiver)
of the conditions set forth therein for a purchase price of $775,500,000, or
(b) the applicable Replacement Property pursuant to Section 2.4 (subject to
satisfaction (or waiver) of the conditions set forth in the applicable
Replacement Subject Property PSA); and

(d) On the Closing Date, provided (1) the General Transaction Conditions have
been satisfied (or waived) in accordance with Section 5.1, Section 5.2 and
Section 5.3, as applicable, and (2) the CPLV/HLV Condition has been satisfied
(or waived) in accordance with Section 5.2:

(i) The applicable ERI Parties and the applicable VICI Parties shall execute and
deliver (to the extent not previously executed and delivered by ERI pursuant to
Section 2.1(b)(i)): (A) the CPLV Lease Amendment, (B) the CPLV Memorandum of
Lease, (C) the CPLV MLSA Termination, (D) the CPLV Indemnity Agreement
Termination, (E) the MLSA SNDA Termination, (F) the Transition Services
Agreement Termination and (G)

 

17



--------------------------------------------------------------------------------

the HLV Termination Agreement (collectively, the “2.1(d) Documents”), and, in
connection therewith, the applicable VICI Parties shall pay, and the CPLV Lease
Tenant and HLV Tenant shall each receive, the applicable Lease Amendment Payment
(collectively, the “CPLV/HLV Closing”).

(e) The applicable ERI Parties and the applicable VICI Parties shall execute and
deliver the other documents and materials as required under this Agreement,
including Sections 2.2 and 2.3, and such other amendments and modifications to
existing agreements between such parties as are mutually agreed by the parties
as necessary to consummate the Transactions.

SECTION 2.2. ERI’s Closing Deliveries.

(a) At the closing of the 2.1(b) Transactions, each ERI Party shall:

(i) Evidence of Authority. Deliver documentation to establish to VICI’s
reasonable satisfaction the due authorization of ERI’s and each of the other ERI
Parties’ consummation of the 2.1(b) Transactions, including ERI’s execution and
delivery of this Agreement and ERI’s and each of the other ERI Parties’
execution and delivery of the Ancillary Agreements required to be delivered by
each such party pursuant to Section 2.1(b);

(ii) 2.1(b) Documents. To the extent not previously delivered pursuant to
Section 2.1(b)(i), deliver or cause to be delivered (A) the CPLV Lease Guaranty,
(B) the Non-CPLV Lease Guaranty and (C) the Joliet Lease Guaranty, each duly
executed by the applicable ERI Party (it being acknowledged and agreed that all
agreements executed and delivered pursuant to Section 2.1(b)(i) shall be
automatically effective on the Closing Date upon execution and delivery by the
other parties thereto without any further action on the part of any ERI Party);

(iii) Solvency Certificate. Deliver or cause to be delivered a certificate,
dated as of the Closing Date, and after giving effect to the Merger and the
Transactions occurring on the Closing Date, in substantially the form of Exhibit
B attached hereto, executed and delivered by the chief financial officer (or
other executive officer vested with similar duties) of ERI; and

(iv) Officer’s Certificate. Deliver a certificate, dated as of the Closing Date
and signed by the chief executive officer or chief financial officer of ERI,
confirming that each of the conditions set forth in Section 5.2(b) have been
satisfied.

(v) Internal Restructuring. Deliver evidence that the Internal Restructuring has
been completed in accordance with Section 5.1(d).

(b) At the closing of the 2.1(c) Transactions, each ERI Party shall:

(i) Evidence of Authority. Deliver documentation to establish to VICI’s
reasonable satisfaction the due authorization of ERI’s and each of the other ERI
Parties’ consummation of the 2.1(c) Transactions, including ERI’s execution and
delivery of this Agreement and ERI’s and each of the other ERI Parties’
execution and delivery of the Ancillary Agreements required to be delivered by
each such party pursuant to Section 2.1(c).

 

18



--------------------------------------------------------------------------------

(ii) 2.1(c) Documents. To the extent not previously delivered pursuant to
Section 2.1(b)(i), deliver or cause to be delivered the 2.1(c) Documents, each
duly executed by the applicable ERI Party (it being acknowledged and agreed that
all agreements executed and delivered pursuant to Section 2.1(b)(i) shall be
automatically effective on the Closing Date upon execution and delivery by the
other parties thereto without any further action on the part of any ERI Party).

(iii) Subject Property PSA Deliverables. Deliver or cause to be delivered each
of the deliverables required to be delivered by the seller under each Subject
Property PSA (including any amounts payable by the seller under the applicable
Subject Property PSA), to the extent the conditions to such seller’s obligation
thereunder to consummate the closing thereunder are satisfied or waived by such
seller and the applicable VICI Affiliate has not terminated same pursuant
thereto.

(c) At the closing of the 2.1(d) Transactions, each ERI Party shall:

(i) Evidence of Authority. Deliver documentation to establish to VICI’s
reasonable satisfaction the due authorization of ERI’s and each of the other ERI
Parties’ consummation of the 2.1(d) Transactions, including ERI’s execution and
delivery of this Agreement and ERI’s and each of the other ERI Parties’
execution and delivery of the Ancillary Agreements required to be delivered by
each such party pursuant to Section 2.1(d).

(ii) 2.1(d) Documents. To the extent not previously delivered pursuant to
Section 2.1(b)(i), deliver or cause to be delivered the 2.1(d) Documents, each
duly executed by the applicable ERI Party (it being acknowledged and agreed that
all agreements executed and delivered pursuant to Section 2.1(b)(i) shall be
automatically effective on the Closing Date upon execution and delivery by the
other parties thereto without any further action on the part of any ERI Party).

(d) At the Closing, each ERI Party (i) shall deliver or cause to be delivered
such other documents as may be mutually agreed upon by ERI and VICI to
consummate the Transactions and (ii) without duplication, shall pay or cause to
be paid any amounts required to be paid by such ERI Party at Closing hereunder
(other than any amounts payable under the Subject Property PSAs).

(e) At the Closing, ERI shall, or shall cause each of (i) CRC, (ii) Desert
Palace, (iii) CEOC (iv) HLV Tenant, and (v) ERI, to deliver a certificate to
VICI, dated as of the Closing Date, certifying to the effect that such entity
(or the sole beneficial owner of such entity, if such entity is a disregarded
entity for U.S. federal income tax purposes) is not a foreign person (such
certificate in the form required by Treasury Regulation
Section 1.1445-2(b)(2)(iv)).

 

19



--------------------------------------------------------------------------------

SECTION 2.3. VICI’s Closing Deliveries.

(a) At the closing of the 2.1(b) Transactions, each VICI Party shall:

(i) Evidence of Authority. Deliver documentation to establish to ERI’s
reasonable satisfaction the due authorization of VICI’s and each of the other
VICI Parties’ consummation of the 2.1(b) Transactions, including VICI’s
execution and delivery of this Agreement and VICI’s and each of the other VICI
Parties’ execution and delivery of the Ancillary Agreements required to be
delivered by each such party pursuant to Section 2.1(b).

(ii) Lender Consent; CPLV Loan Payoff. Deliver (i) the Lender Consent or
(ii) evidence of the consummation of the CPLV Loan Payoff.

(iii) Officer’s Certificate. Deliver a certificate, dated as of the Closing Date
and signed by the chief executive officer or chief financial officer of VICI,
confirming that each of the conditions set forth in Section 5.3(b) have been
satisfied.

(b) At the closing of the 2.1(c) Transactions, each VICI Party shall:

(i) Evidence of Authority. Deliver documentation to establish to ERI’s
reasonable satisfaction the due authorization of VICI’s and each of the other
VICI Parties’ consummation of the 2.1(c) Transactions, including VICI’s
execution and delivery of this Agreement and VICI’s and each of the other VICI
Parties’ execution and delivery of the Ancillary Agreements required to be
delivered by each such party pursuant to Section 2.1(c).

(ii) 2.1(c) Documents. Deliver or cause to be delivered the 2.1(c) Documents,
each duly executed by the applicable VICI Party.

(iii) Subject Property PSA Deliverables. Deliver or cause to be delivered each
of the deliverables required to be delivered by the purchaser under each Subject
Property PSA (including the applicable Subject Property Purchase Price (and any
other amounts payable by the purchaser under the applicable Subject Property
PSA)), to the extent the conditions to the purchaser’s obligations thereunder to
consummate the closing thereunder are satisfied or waived by such purchaser and
the applicable VICI Affiliate has not terminated same pursuant thereto.

(c) At the closing of the 2.1(d) Transactions, each VICI Party shall:

(i) Evidence of Authority. Deliver documentation to establish to ERI’s
reasonable satisfaction the due authorization of VICI’s and each of the other
VICI Parties’ consummation of the 2.1(d) Transactions, including VICI’s
execution and delivery of this Agreement and VICI’s and each of the other VICI
Parties’ execution and delivery of the Ancillary Agreements required to be
delivered by each such party pursuant to Section 2.1(d).

(ii) 2.1(d) Documents. Deliver or cause to be delivered the 2.1(d) Documents,
each duly executed by the applicable VICI Party.

(iii) Lease Amendment Payment. Pay or cause to be paid the Lease Amendment
Payment.

 

20



--------------------------------------------------------------------------------

(d) At the Closing, each VICI Party (i) shall deliver or cause to be delivered
such other documents as may be mutually agreed upon by ERI and VICI to
consummate the Transactions and (ii) without duplication, shall pay or cause to
be paid any amounts required to be paid by such VICI Party at Closing hereunder
(other than the Subject Property Purchase Prices and any other amounts payable
under the Subject Property PSAs).

SECTION 2.4. Subject Property PSA Termination. If a Subject Property PSA is
terminated by the purchaser thereunder without the consummation of closing
thereunder prior to the date that is 18 months (in the case of the HAC Property
or the HL Property) or 30 months (in the case of the HNO Property) after the
Effective Date, and no VICI Party has obtained liquidated damages (unless
specific performance was not available as a remedy to the purchaser thereunder
because ERI willfully caused the seller thereunder to convey such Subject
Property to a non-Affiliate third party (other than New Property Owner (in the
case of the HL Property)) in breach of ERI’s obligations under this Agreement)
or specific performance in respect of such Subject Property PSA, then, within
ten (10) days of such termination, one or more other Gaming Facilities (each, a
“Replacement Property”) will be selected (via notice from ERI to VICI in the
case of (a)(i) or (a)(ii) given within such ten (10)-day period) to replace the
applicable Subject Property as follows: (a) (i) in the case of the HAC Property,
ERI shall select the Replacement Property from one of the following two
(2) options: (A) the Reno Assets (which shall be considered one Replacement
Property for the purposes hereof) or (B) Scioto Downs, (ii) in the case of the
HL Property, the Replacement Property shall be the Colorado Assets (which shall
be considered one Replacement Property for purposes hereof), (iii) in the case
of the HNO Property, the applicable Replacement Property shall be mutually
agreed by ERI and VICI (each Party acting reasonably) and (iv) in the case that
a Replacement Subject Property PSA for a particular Replacement Property is
terminated without consummation of a closing thereunder and VICI is entitled to
another Replacement Property as provided in the last sentence of this paragraph,
then such other Replacement Property shall be mutually agreed by ERI and VICI
(each Party acting reasonably); provided, that in no event shall any Replacement
Property be located on the “Las Vegas Strip” or within 5 miles of the “Las Vegas
Strip”; provided, further, that, in order to qualify as a Replacement Property,
the aggregate property level EBITDAR of such Replacement Property together with
the property level EBITDAR of the Subject Properties as to which the Subject
Property PSAs has not been terminated (whether or not at such time they have
been acquired by VICI and are being leased under the Non-CPLV Lease) shall be at
least $195,000,000. Upon determining a Replacement Property, within fifteen
(15) days (and in the case of the title report, thirty (30) days) thereafter,
ERI shall deliver to VICI a written notice containing a reasonable description
of the proposed Replacement Property transaction, the sales price of 11.75 times
the applicable Allocated Rent, together with a legal description of such
Replacement Property and a title report with respect thereto; it being
understood that each Replacement Property shall be leased back to the applicable
ERI Subsidiary under the Non-CPLV Lease (on the same terms as are contemplated
for the applicable Subject Property under Exhibit A hereto). The initial rent
under the Non-CPLV Lease in respect of any Replacement Property shall be (x) in
the case of a Replacement Property for the HAC Property, the HAC Allocated Rent,
(y) in the case of a Replacement Property for the HL Property, the HL Allocated
Rent and (z) in the case of a Replacement Property for the HNO Property, the HNO
Allocated Rent (it being understood that such initial rent amounts shall be
fixed and shall not be impacted by the EBITDAR of the Replacement Property or
other factors); provided, that, upon such time as the VICI Parties have acquired
three Subject Properties and Replacement Properties with an aggregate
property-level

 

21



--------------------------------------------------------------------------------

EBITDAR of at least $195,000,000 (with such aggregate property-level EBITDAR
being measured as of the time of the most recent acquisition) and have leased
them under the Non-CPLV Lease, the aggregate initial rent in respect of all
Subject Properties and Replacement Properties leased under the Non-CPLV Lease
shall be $154,000,000 (prior to giving effect to any escalation in accordance
with the terms of the Non-CPLV Lease) and ERI shall have no further obligation
or right to sell or transfer Subject Properties or Replacement Properties to any
VICI Party (and any Call Right Agreement, Subject Property PSA or Replacement
Subject Property PSA that remains in effect shall automatically terminate). Each
such Replacement Property shall be treated as a Subject Property hereunder and
the Parties shall enter into a Subject Property PSA with respect thereto (a
“Replacement Subject Property PSA”), which Replacement Subject Property PSA
shall be subject to Section 4.2 (with such 30 day period thereunder running from
the day on which VICI receives the notice containing a reasonable description of
the proposed Replacement Property transaction from ERI) and shall be on
substantially the same terms and conditions as the terminated Subject Property
PSA (with such changes thereto as shall be necessary or appropriate due to the
difference between the applicable Replacement Property and Subject Property it
is intended to replace and the applicable purchase price and rent specified
herein), including any diligence periods with respect thereto and shall have an
“Outside Date” of 18 months (in the case of a Replacement Property in respect of
the HAC Property or the HL Property) or 30 months (in the case of a Replacement
Property in respect of the HNO Property) after the Effective Date; provided,
that the closing under a Replacement Subject Property PSA shall not be required
to be on the Closing Date and shall not be a condition to Closing. If a
Replacement Subject Property PSA is terminated by the purchaser thereunder
without the closing thereunder prior to the date that is 18 months (in the case
of a Replacement Property for the HAC Property or the HL Property) or 30 months
(in the case of a Replacement Property for HNO Property) after the Effective
Date, and no VICI Party has obtained liquidated damages (unless specific
performance was not available as a remedy to the purchaser thereunder because
ERI willfully caused the seller thereunder to convey such Subject Property to a
non-Affiliate third party (other than New Property Owner (in the case of the HL
Property)) in breach of ERI’s obligations under this Agreement) or specific
performance in respect of such Replacement Subject Property PSA, then the
process described in this Section 2.4 shall be repeated.

Each Call Right Agreement shall automatically terminate (i) upon the acquisition
by any VICI Party of the applicable Subject Property or a Replacement Property
in respect thereof, (ii) upon a Subject Property PSA or Replacement Subject
Property PSA in respect of the applicable Subject Property or a Replacement
Property in respect thereof, respectively, being terminated and a VICI Party
obtaining liquidated damages thereunder (unless specific performance was not
available as a remedy to the purchaser thereunder because ERI willfully caused
the seller thereunder to convey such Subject Property to a non-Affiliate third
party (other than New Property Owner (in the case of the HL Property)) in breach
of ERI’s obligations under this Agreement) or a VICI Party obtaining specific
performance thereunder or (iii) as provided in the previous paragraph.

This Section 2.4 shall survive Closing and not be merged therein.

 

22



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

SECTION 3.1. VICI’s Representations and Warranties. VICI represents and warrants
to ERI as of the Effective Date, as follows:

(a) Organization and Authority. VICI is a Delaware limited partnership, duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of its incorporation. Each VICI Party has all requisite corporate
or other power and authority to enter into and perform its obligations under
this Agreement and the Ancillary Agreements to which it is or will be a party
and to consummate the Transactions. The execution, delivery and performance by
each VICI Party of this Agreement and the Ancillary Agreements to which it is a
party and the consummation by each VICI Party of the Transactions have been duly
authorized by all requisite corporate or other action on the part of such VICI
Party and no further entity action on the part of such VICI Party or any of its
managers, members, stockholders or Affiliates, as applicable, is required. Each
Ancillary Agreement executed and delivered on the date hereof has been (and when
executed and delivered, any Ancillary Agreement which has not been executed and
delivered on the date hereof to which it is a party will be) duly executed and
delivered by each VICI Party thereto, and (assuming due authorization, execution
and delivery by each other party thereto) each Ancillary Agreement constitutes
(and when executed and delivered, any Ancillary Agreement which has not been
executed and delivered will constitute) a legal, valid and binding obligation of
each VICI Party party thereto enforceable against such VICI Party in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding at Law or equity).

(b) No Conflicts; Consents.

(i) The execution, delivery and performance by each VICI Party of this Agreement
and the Ancillary Agreements to which it is a party, and the consummation of the
Transactions, do not and will not: (A) conflict with or result in a violation or
breach of any provision of the certificate of incorporation, by-laws or other
organizational documents of such VICI Party; (B) subject to the filings and
other matters referred to in Section 3.1(b)(ii), result in a violation or breach
of any provision of any Law or Governmental Order applicable to such VICI Party;
or (C) other than with respect to obtaining the Lender Consent, require the
consent, notice or other action by any Person under, result in a violation or
breach of, constitute a default under or result in the acceleration, termination
or cancellation of any material agreement to which such VICI Party is a party,
except, in the case of clauses (B) and (C), where such violations, breaches, the
failure to obtain such consents, notices or other action or such violations,
breaches, defaults, accelerations, terminations or cancellations would not
reasonably be expected to prevent or delay beyond the End Date the ability of
such VICI Party to consummate the Transactions; provided, however, that, for
purposes of the Transactions contemplated by the Subject Property PSAs, in the
case of clauses (B) and (C), where such violations, breaches, the failure to
obtain such consents, notices or other action or such violations, breaches,
defaults, accelerations, terminations or cancellations would not reasonably be
expected to prevent or delay beyond the “outside date” set forth in Section 6.6
of the applicable Subject Property PSA the ability of such VICI Party to
consummate the Transactions contemplated thereby.

 

23



--------------------------------------------------------------------------------

(ii) Other than (A) compliance with and obtaining such approvals, authorizations
and Gaming Licenses as may be required under applicable Gaming Laws to
consummate the Transactions; (B) any filings required to be made under the HSR
Act; (C) such filings as may be required by any applicable federal or state
securities or “blue sky” Laws; and (D) such filings as necessary to comply with
the applicable requirements of the New York Stock Exchange, no VICI Party or any
of their respective Subsidiaries is required to file, seek or obtain any
consent, approval, Permit, or Governmental Order of or with any Governmental
Authority in connection with the execution, delivery or performance by any VICI
Party of this Agreement or Ancillary Agreements to which it is a party or the
consummation of the Transactions, except such consents, approvals, Permits or
Governmental Orders which, individually or in the aggregate, would not
reasonably be expected to prevent or delay beyond the End Date the ability of
such VICI Party to consummate the Transactions; provided, however, that, for
purposes of the Transactions contemplated by the Subject Property PSAs, except
such consents, approvals, Permits or Governmental Orders which, individually or
in the aggregate, would not reasonably be expected to prevent or delay beyond
the “outside date” set forth in Section 6.6 of the applicable Subject Property
PSA the ability of such VICI Party to consummate the Transactions contemplated
thereby.

(c) Legal Proceedings. There are no Actions pending or, to VICI’s Knowledge,
threatened (whether in writing or orally) against or by VICI or any Affiliate of
VICI that challenge or seek to prevent, enjoin or otherwise delay the
Transactions nor is there any Governmental Order outstanding against VICI or any
of its Subsidiaries that would reasonably be expected to, individually or in the
aggregate, prevent or delay beyond the End Date the ability of VICI to
consummate the Transactions.

(d) Financing Cooperation; Financing.

(i) VICI has delivered to ERI a true, complete and correct copy of one or more
fully executed debt commitment letters, dated as of the date of this Agreement,
and fully executed fee letters relating thereto (such commitment letter(s) and
fee letters, including all exhibits, schedules, annexes and joinders thereto, as
the same may be amended, modified, supplemented, extended or replaced from time
to time in compliance with Section 4.5(d) is referred to herein as the “Debt
Financing Commitment”), among VICI Properties 1 LLC, a wholly-owned subsidiary
of VICI, Deutsche Bank Securities Inc. and Deutsche Bank AG Cayman Islands
Branch (the “Lenders”), pursuant to which, among other things, the Lenders have
agreed, upon the terms and subject to the conditions of the Debt Financing
Commitment, to provide or cause to be provided, on a several and not joint
basis, the financing commitments described therein; provided, that such fee
letters may be redacted to remove fee amounts, the economic portion of any
market “flex” provisions, pricing caps and other economic terms set forth
therein, none of which affect the availability or net amount of the Debt
Financing. The debt financing contemplated under the Debt Financing Commitment
(including any debt securities and credit facilities issued in lieu of any
portion of such debt financing as contemplated in the Debt Financing Commitment)
is referred to herein as the “Debt Financing.”

 

24



--------------------------------------------------------------------------------

(ii) The Debt Financing Commitment is, as of the date hereof, in full force and
effect. The Debt Financing Commitment is the legal, valid, binding and
enforceable obligation of VICI and, to the Knowledge of VICI, the other parties
thereto (except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, receivership, conservatorship, moratorium or similar
Laws affecting the enforcement of creditors’ rights generally and except that
the availability of the equitable remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any Action may be
brought). The Debt Financing Commitment has not been amended, modified,
supplemented, extended or replaced, and will not be amended, modified,
supplemented, extended or replaced, except as permitted under Section 4.5(d). As
of the date hereof, (i) neither VICI nor, to the Knowledge of VICI, any other
party to the Debt Financing Commitment is in breach of any of its covenants or
other obligations set forth in, or is in default under, the Debt Financing
Commitment and (ii) no event has occurred which, with or without notice, lapse
of time or both, would or would reasonably be expected to (A) constitute or
result in a breach or default on the part of VICI (or, to the Knowledge of VICI,
any other party to the Debt Financing Commitment) under the Debt Financing
Commitment, (B) constitute or result in a failure to satisfy a condition or
other contingency set forth in the Debt Financing Commitment or (C) otherwise
result in any portion of the Debt Financing not being available at or prior to
the Closing. As of the date hereof, VICI has not received any notice or other
communication from any party to the Debt Financing Commitment with respect to
(i) any actual or potential breach or default on the part of VICI or any other
party to the Debt Financing Commitment or (ii) any intention of such party to
terminate the Debt Financing Commitment or to not provide all or any portion of
the Debt Financing. As of the date hereof, VICI (i) has no reason to believe
(both before and after giving effect to any “flex” provisions contained in the
Debt Financing Commitment) that, assuming the satisfaction of the conditions set
forth in Section 5.1 and Section 5.3, it will be unable to satisfy on a timely
basis each term and condition relating to the closing or funding of the Debt
Financing and (ii) knows of no fact, occurrence, circumstance or condition that,
assuming the satisfaction of the conditions set forth in Section 5.1 and
Section 5.3, would reasonably be expected to (A) cause the Debt Financing
Commitment to fail to be satisfied, to terminate, to be withdrawn, modified,
repudiated or rescinded or to be or become ineffective or (B) otherwise cause
the full amount (or any portion) of the Debt Financing contemplated to be
available under the Debt Financing Commitment to not be available to VICI on a
timely basis (and in any event no later than at the Closing); provided that VICI
shall be permitted to reduce the aggregate amount of the commitments under the
Debt Financing Commitments in accordance with the express terms of the Debt
Financing Commitment in effect as of the date hereof by an amount equal to net
cash proceeds from the issuance of certain debt or equity securities and certain
asset sales and committed amounts from certain term loan facilities prior to the
Closing Date (such net cash proceeds, the “Net Financing Proceeds”) so long as,
(x) after giving effect to such reduction, VICI or its Subsidiaries will have
sufficient funds to pay the Required Amount on the Closing Date and (y) such Net
Financing Proceeds are held in escrow to the extent required by the express
terms of the Debt Financing Commitment. The aggregate proceeds contemplated by
the Debt Financing Commitment, together with

 

25



--------------------------------------------------------------------------------

available cash on hand of VICI, will be sufficient for VICI to pay the Required
Amount on the Closing Date. There are no conditions precedent or other
contingencies related to the funding of the full amount of the Debt Financing
other than as expressly set forth in the Debt Financing Commitment. There are no
side letters or other Contracts (except for customary engagement letters which
do not contain provisions that impose any additional conditions or other
contingencies to the funding of the Debt Financing, and true, correct and
complete copies of which have been provided to ERI), whether written or oral,
related to the funding of the full amount of the Debt Financing other than as
expressly set forth in or expressly contemplated by the Debt Financing
Commitment. Neither VICI nor any of its Affiliates has entered into any
Contract, arrangement or understanding expressly prohibiting any bank,
investment bank or other potential provider of debt financing from providing or
seeking to provide debt financing or financial advisory services to any Person
in connection with a transaction relating to ERI or any of its Subsidiaries. All
commitment fees or other fees or deposits required to be paid under the Debt
Financing Commitment on or prior to the date of this Agreement have been paid in
full.

(e) Licensability; Compliance with Gaming Laws.

(i) Neither VICI, nor, to VICI’s Knowledge, any of its officers, directors,
managers, members, stockholders, principals or Affiliates (or the officers,
directors, managers, members, stockholders, principals of its Affiliates) that
may reasonably be considered in the process of determining the suitability of
VICI or any applicable VICI Party (any such Persons, including VICI, the “VICI
Licensing Affiliates”) has ever had an application for a Gaming License be
denied, terminated, suspended, limited, revoked or withdrawn with prejudice by a
Governmental Authority or Gaming Authority. VICI and each of the VICI Licensing
Affiliates that hold a Gaming License (collectively, the “VICI Licensed
Parties”) are in good standing with the Gaming Authority in each of the
jurisdictions in which the VICI Licensed Parties own or operate Gaming
Facilities. VICI represents that there are no facts, that if known to a Gaming
Authority would, under the Gaming Laws, (a) be reasonably likely to result in
the denial, revocation, limitation or suspension of a Gaming License, or
(b) result in a negative outcome to any finding of suitability investigation
currently pending, or under the suitability investigation of any of the VICI
Licensed Parties necessary for the consummation of this Agreement or the
Ancillary Agreements.

(ii) VICI, and, to VICI’s Knowledge, each of the VICI Licensed Parties, holds
all Gaming Licenses necessary to conduct the business and operations of VICI,
each of which is in full force and effect in all material respects (the “VICI
Permits”), except for such VICI Permits, the failure of which to hold would not,
individually or in the aggregate, be reasonably likely to materially impair the
business and operations of VICI. No event has occurred that permits, or upon the
giving of notice or passage of time or both would permit, revocation,
non-renewal, modification, suspension, limitation or termination of any VICI
Permit that currently is in effect, other than such VICI Permits, the
revocation, non-renewal, modification, suspension, limitation or termination of
which, either individually or in the aggregate, would not be reasonably likely
to materially impair the business and operations of VICI. VICI, and, to VICI’s
Knowledge, each of the VICI Licensed Parties is in compliance with the terms of
the VICI Permits, except for such failures to comply,

 

26



--------------------------------------------------------------------------------

that, individually or in the aggregate, would not be reasonably likely to
materially impair the business and operations of VICI. Neither VICI nor, to
VICI’s Knowledge, any of VICI Licensing Affiliates, has received a written
notice of any investigation or review by any Governmental Authority that is
pending, and, to VICI’s Knowledge, no investigation or review is threatened, nor
has any Governmental Authority indicated in writing any intention to conduct the
same, other than those the outcome of which would not be reasonably likely to
materially impair the business and operations of ERI.

(iii) None of VICI or, to VICI’s Knowledge, any VICI Licensing Affiliate, has
received any written claim, demand, notice, complaint, court order or
administrative order from any Governmental Authority since October 6, 2017
under, or relating to any violation or possible violation of any Gaming Laws
other than as would not be reasonably likely, individually or in the aggregate,
to materially impair the business and operations of VICI. To the Knowledge of
VICI, there are no facts applicable to VICI or the VICI Licensed Parties that if
known to the Gaming Authorities could, under the Gaming Laws, reasonably be
likely to materially impair the business and operations of VICI.

SECTION 3.2. ERI’s Representations and Warranties. ERI represents and warrants
to VICI, as of the Effective Date, as follows:

(a) Organization and Authority. ERI is a Nevada corporation, duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or formation, as applicable. Each ERI Party has, or upon the
consummation of the Merger will have, all requisite corporate or other power and
authority to enter into and perform its obligations under this Agreement and the
Ancillary Agreements to which it is or will be a party and to consummate the
Transactions. The execution, delivery and performance by each ERI Party of this
Agreement and the Ancillary Agreements to which it is a party and the
consummation by each ERI Party of the Transactions have been, or upon the
consummation of the Merger will have been, duly authorized by all requisite
corporate or other action on the part of such ERI Party and no further entity
action on the part of such ERI Party or any of its managers, members,
stockholders or Affiliates, as applicable, is required. Each Ancillary Agreement
executed and delivered on the date hereof has been (and when executed and
delivered, any Ancillary Agreement which has not been executed and delivered on
the date hereof to which it is a party will be), or upon the consummation of the
Merger will have been, duly executed and delivered by each ERI Party party
thereto, and (assuming due authorization, execution and delivery by each other
party thereto) each Ancillary Agreement constitutes (and when executed and
delivered, any Ancillary Agreement which has not been executed and delivered
will constitute) a legal, valid and binding obligation of each ERI Party party
thereto enforceable against such ERI Party in accordance with its terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at Law or equity).

 

27



--------------------------------------------------------------------------------

(b) No Conflicts; Consents.

(i) The execution, delivery and performance by each ERI Party of this Agreement
and the Ancillary Agreements to which it is a party, and the consummation of the
Transactions, do not and will not (including, after giving effect to the
consummation of the Merger): (A) conflict with or result in a violation or
breach of any provision of the certificate of incorporation, by-laws or other
organizational documents of such ERI Party, (B) subject to the filings and other
matters referred to in Section 3.2(b)(ii), result in a violation or breach of
any provision of any Law or Governmental Order applicable to such ERI Party; or
(C) require the consent, notice or other action by any Person under, result in a
violation or breach of, constitute a default under or result in the
acceleration, termination or cancellation of any material agreement to which
such ERI Party is a party, except, in the case of clauses (B) and (C), where
such violations, breaches or the failure to obtain such consents, notices or
other action or such violations, breaches, defaults, accelerations, terminations
or cancellations would not reasonably be expected to prevent or delay beyond the
End Date the ability of such ERI Party to consummate the Transactions; provided,
however, that, for purposes of the Transactions contemplated by the Subject
Property PSAs, in the case of clauses (B) and (C), where such violations,
breaches, the failure to obtain such consents, notices or other action or such
violations, breaches, defaults, accelerations, terminations or cancellations
would not reasonably be expected to prevent or delay beyond the “outside date”
set forth in Section 6.6 of the applicable Subject Property PSA the ability of
such ERI Party to consummate the Transactions contemplated thereby.

(ii) Other than (A) compliance with and obtaining such approvals, authorizations
and Gaming Licenses as may be required under applicable Gaming Laws to
consummate the Transactions and the Merger Agreement; (B) any filings required
to be made under the HSR Act; (C) such filings as may be required by any
applicable federal or state securities or “blue sky” Laws; (D) such filings as
necessary to comply with the applicable requirements of the New York Stock
Exchange and (E) any consent, approvals, Permits or Governmental Orders required
in connection with the requirements set forth on Exhibit G-3 solely with respect
to the transactions contemplated with respect to the Subject Property PSA (New
Orleans), no ERI Party or any of their respective Subsidiaries is, or will be,
after giving effect to the Merger, required to file, seek or obtain any consent,
approval, Permit, or Governmental Order of or with any Governmental Authority in
connection with the execution, delivery or performance by any ERI Party of this
Agreement or any Ancillary Agreements to which it is a party or the consummation
of the Transactions, except such consents, approvals, Permits or Governmental
Orders which, individually or in the aggregate, would not reasonably be expected
to prevent or delay beyond the End Date the ability of such ERI Party to
consummate the Transactions; provided, however, that, for purposes of the
Transactions contemplated by the Subject Property PSAs, except such consents,
approvals, Permits or Governmental Orders which, individually or in the
aggregate, would not reasonably be expected to prevent or delay beyond the
“outside date” set forth in Section 6.6 of the applicable Subject Property PSA
the ability of such ERI Party to consummate the Transactions contemplated
thereby.

(c) Legal Proceedings. There are no Actions pending or, to ERI’s Knowledge,
threatened (whether in writing or orally) against or by ERI or any Affiliate of
ERI that challenge or seek to prevent, enjoin or otherwise delay the
Transactions nor is there any Governmental Order outstanding against ERI or any
of its Subsidiaries that would reasonably be expected to, individually or in the
aggregate, prevent or delay beyond the End Date the ability of ERI to consummate
the Transactions.

 

28



--------------------------------------------------------------------------------

(d) Merger Documentation. ERI has provided to VICI true, correct and complete
copies of the Merger Agreement and any amendments or side letters thereto (as in
effect on the date hereof) and the documents set forth in Section 4.23(a) of the
Merger Agreement. The representations and warranties set forth in
Section 4.7(a)-(b) of the Merger Agreement (Financial Reports and Regulatory
Documents), Section 4.23 of the Merger Agreement (Financing) and Section 4.24 of
the Merger Agreement (Solvency), to the extent made by and applicable to the ERI
Parties, and assuming due authorization, execution and delivery by each other
party thereto, are true and correct as of the time so given.

(e) Licensability; Compliance with Gaming Laws.

(i) Neither ERI, nor, to ERI’s Knowledge, any of its officers, directors,
managers, members, stockholders, principals or Affiliates (or the officers,
directors, managers, members, stockholders, principals of its Affiliates) that
may reasonably be considered in the process of determining the suitability of
ERI or any applicable ERI Party (any such Persons, including ERI, the “ERI
Licensing Affiliates”) has ever had an application for a Gaming License be
denied, terminated, suspended, limited, revoked or withdrawn with prejudice by a
Governmental Authority or Gaming Authority. ERI and each of the ERI Licensing
Affiliates that hold a Gaming License (collectively, the “ERI Licensed Parties”)
are in good standing with the Gaming Authority in each of the jurisdictions in
which the ERI Licensed Parties own or operate Gaming Facilities. ERI represents
that there are no facts, that if known to a Gaming Authority would, under the
Gaming Laws, (a) be reasonably likely to result in the denial, revocation,
limitation or suspension of a Gaming License, or (b) result in a negative
outcome to any finding of suitability investigation currently pending, or under
the suitability investigation of any of the ERI Licensed Parties necessary for
the consummation of this Agreement, the Merger Agreement or the Ancillary
Agreements.

(ii) ERI, and, to ERI’s Knowledge, each of the ERI Licensed Parties, holds all
Gaming Licenses necessary to conduct the business and operations of ERI, each of
which is in full force and effect in all material respects (the “ERI Permits”),
except for such ERI Permits, the failure of which to hold would not,
individually or in the aggregate, be reasonably likely to materially impair the
business and operations of ERI. No event has occurred that permits, or upon the
giving of notice or passage of time or both would permit, revocation,
non-renewal, modification, suspension, limitation or termination of any ERI
Permit that currently is in effect, other than such ERI Permits, the revocation,
non-renewal, modification, suspension, limitation or termination of which,
either individually or in the aggregate, would not be reasonably likely to
materially impair the business and operations of ERI. ERI, and, to ERI’s
Knowledge, each of the ERI Licensed Parties is in compliance with the terms of
the ERI Permits, except for such failures to comply, that, individually or in
the aggregate, would not be reasonably likely to materially impair the business
and operations of ERI. Neither ERI nor, to ERI’s Knowledge, any of ERI Licensing
Affiliates, has received a written notice of any investigation or review by any
Governmental Authority that is pending, and, to ERI’s Knowledge, no
investigation or review is threatened, nor has any Governmental Authority
indicated in writing any intention to conduct the same, other than those the
outcome of which would not be reasonably likely to materially impair the
business and operations of ERI.

 

29



--------------------------------------------------------------------------------

(iii) None of ERI or, to ERI’s Knowledge, any ERI Licensing Affiliate, has
received any written claim, demand, notice, complaint, court order or
administrative order from any Governmental Authority in the past three (3) years
under, or relating to any violation or possible violation of any Gaming Laws
other than as would not be reasonably likely, individually or in the aggregate,
to materially impair the business and operations of ERI. To the Knowledge of
ERI, there are no facts applicable to ERI or the ERI Licensed Parties that if
known to the Gaming Authorities could, under the Gaming Laws, reasonably be
likely to materially impair the business and operations of ERI.

ARTICLE 4

COVENANTS

SECTION 4.1. Merger Agreement.

(a) ERI shall (i) promptly after it becomes aware of the same, notify VICI of
any material default under the Merger Agreement or any side letters thereto and
(ii) provide VICI access to any information under the Merger Agreement or any
side letters thereto that becomes available to ERI which is reasonably likely to
be material to VICI. ERI shall not, without VICI’s prior written consent, amend
or modify, or extend or waive or release any rights, or consent to any actions
or inactions, under, the Merger Agreement in a manner reasonably likely to be
adverse to VICI or to deprive VICI of the rights and benefits contemplated by
this Agreement and the Ancillary Agreements. ERI shall promptly deliver to VICI,
any amendment or modification to, or waiver of, or release of rights, or
consents, under the Merger Agreement or any side letters thereto entered into.

(b) ERI shall keep VICI reasonably informed with respect to the status of the
transactions contemplated by the Merger Agreement and any material developments
in respect thereto. ERI shall promptly notify VICI in writing upon the
occurrence of any event, fact or circumstance that to ERI’s Knowledge: (i) has
caused any representation or warranty contained in the Merger Agreement to be
untrue or inaccurate in any respect such that it would be reasonable to expect
that (A) the applicable closing conditions of the Merger Agreement would be
incapable of being satisfied by the End Date or (B) such failure to be true or
accurate would have a material adverse impact on the Transactions; (ii) is or
has caused any failure of any party to the Merger Agreement to comply with or
satisfy any covenant or agreement to be complied with or satisfied by it under
the Merger Agreement such that it would be reasonable to expect that (A) the
applicable closing conditions of the Merger Agreement would be incapable of
being satisfied by the End Date or (B) such failure to comply with or satisfy
such covenant or agreement would be materially adverse to the Transactions; or
(iii) resulted in the failure of any condition necessary to consummate the
Merger capable of being satisfied by the End Date. In the event that notice is
required by the foregoing sentence, ERI shall promptly provide VICI with a
summary of such event, fact or circumstance and a copy of the pertinent portions
of the notice(s) delivered to, or received from, the other parties to the Merger
Agreement.

SECTION 4.2. Transaction Documentation. The Subject Property PSAs (in accordance
with the definitions of Subject Property PSA (Atlantic City), Subject Property
PSA (Laughlin) and Subject Property PSA (New Orleans)) are to be negotiated
between the Effective Date and the Closing. VICI and ERI agree to use good
faith, commercially reasonable efforts, for

 

30



--------------------------------------------------------------------------------

a period of thirty (30) days following the Effective Date (the “Subject Property
PSA Discussion Period”) to negotiate, finalize and enter into the Subject
Property PSAs, including the transaction specific changes set forth on Exhibit
G-2 or Exhibit G-3, as applicable, attached hereto and all exhibits and
schedules with respect to such Subject Property PSA. To the extent there are any
Ancillary Agreements (other than the Subject Property PSAs) to be negotiated
between the Effective Date and the Closing, VICI and ERI agree to use good
faith, commercially reasonable efforts, for a period of one hundred eighty
(180) days following the Effective Date (the “Discussion Period”) to negotiate
and finalize such Ancillary Agreements. If, despite such efforts, the parties
are unable to reach agreement on the definitive Subject Property PSAs or the
forms of any other Ancillary Agreement or other applicable document prior to the
expiration of the Subject Property PSA Discussion Period or Discussion Period,
as applicable, then, upon the expiration of the Subject Property PSA Discussion
Period or Discussion Period, as applicable, the terms and conditions in any such
documents that remain unresolved shall be established pursuant to arbitration in
accordance with the procedures set forth in Section 7.18. Within two
(2) Business Days after finalization of each Subject Property PSA, ERI and VICI
shall execute and deliver the same.

SECTION 4.3. Public Announcements. Each of the Parties agrees to issue a
mutually acceptable press release announcing this Agreement. Each Party shall
not, and shall cause its Affiliates not to, make any public announcements in
respect of this Agreement or the Transactions or otherwise communicate with any
news media without the prior written consent of each Other Party (which consent
shall not be unreasonably withheld, conditioned or delayed), unless required by
applicable Law or the rules of any applicable stock exchange (based upon the
reasonable advice of outside counsel), in which case such Party will, to the
extent practicable under the circumstances, provide each Other Party with
reasonable prior notice and a reasonable opportunity to review in advance and
comment on the disclosure.

SECTION 4.4. Governmental Approvals.

(a) VICI and ERI shall cooperate with each other Party and use their respective
commercially reasonable efforts to (i) as promptly as practicable, take, or
cause to be taken, all appropriate action, and do or cause to be done all things
necessary under applicable Laws, including Gaming Laws, or otherwise, to
consummate and make effective the Transactions as promptly as practicable,
(ii) obtain from any Governmental Authorities any consents, licenses, permits,
waivers, approvals, authorizations or orders, including Gaming Licenses,
required to be obtained or made by VICI or ERI or any of their respective
Affiliates or any of their respective agents, officers, directors, employees,
representatives or advisors (“Representatives”) in connection with the
authorization, execution and delivery of this Agreement, the Ancillary
Agreements, and the consummation of the Transactions, and (iii) make all
necessary filings, and thereafter make any other required submissions with
respect to this Agreement, as required under any applicable Laws (collectively,
the actions specified in subclauses (i), (ii) and (iii) are referred to herein
as the “Governmental Approvals”), and to comply with the terms and conditions of
all such Governmental Approvals, subject to the limitations elsewhere in this
Section 4.4. VICI, ERI, and their respective Representatives and Affiliates
shall file (if not previously filed on or prior to the Effective Date) as soon
as reasonably practicable after the date on which all Ancillary Agreements have
been finalized in accordance with Section 4.2, all initial applications, notices
and documents requested in connection with obtaining the Gaming Licenses;
provided, that (x)

 

31



--------------------------------------------------------------------------------

any initial applications, notices, documents, petitions or requests for approval
required to consummate the transactions under the Subject Property PSAs or any
applicable Replacement Subject Property PSA(s) shall not be filed until a
reasonable time following the expiration of the applicable diligence period
thereunder and (y) any initial applications, notices, documents, petitions or
requests for approval required to consummate the Non-CPLV Lease Amendment, the
Non-CPLV Lease Guaranty, the Joliet Lease Amendment and the Joliet Lease
Guaranty shall not be filed until the earlier of (a) conclusion of the
Discussion Period or (b) such other time as the parties mutually agree;
provided, further, that VICI, ERI and each of their respective Representatives
and Affiliates shall refile any such filings required to be made at a later date
in the event that any previously made filing lapses or such re-filing is
otherwise required by any Governmental Authority.

(b) With respect to all filings, VICI and ERI shall, and shall cause their
respective Affiliates to, act diligently and promptly to pursue the Governmental
Approvals, including filing such additional applications and documents as may be
required or reasonably advisable (while using commercially reasonable efforts to
maintain the confidentiality of proprietary information), and shall reasonably
cooperate with each other in connection with the making of all filings
referenced in the preceding sentence, including providing copies of all such
documents (other than applications to Gaming Authorities for licensure,
qualification or a finding of suitability on behalf of individuals or entities)
to the non-filing party and its advisors prior to filing and, if requested, to
accept all reasonable additions, deletions or changes suggested in connection
therewith. VICI and ERI shall use commercially reasonable efforts to schedule
and attend any hearings or meetings with applicable Governmental Authorities to
obtain the Governmental Approvals as promptly as possible. VICI and ERI shall
have the right to review in advance and, to the extent practicable, each will
consult the other on, in each case, subject to applicable Laws relating to the
exchange of information (including any applicable Gaming Laws), all the
information relating to VICI or ERI, as the case may be, and any of their
respective Affiliates which appear in any filing made with, or written materials
submitted to, any third party or any Governmental Authorities in connection with
the Transactions (other than applications to Gaming Authorities for licensure,
qualification or a finding of suitability on behalf of individuals or entities).

(c) Without limiting Section 4.4 hereof, from the Effective Date until the
earlier of the termination of this Agreement or Closing, each of VICI and ERI
shall (i) promptly advise each other upon receiving any communication from any
Governmental Authority whose consent, authorization or approval is required for
consummation of the Transactions which causes such party to reasonably believe
that there is a reasonable likelihood that such consent, authorization or
approval from such Governmental Authority will not be obtained or that the
receipt of any such approval will be materially delayed and (ii) promptly notify
the Other Party hereto in writing of any pending or, to VICI’s Knowledge or to
ERI’s Knowledge, as appropriate, threatened action, suit, arbitration or other
proceeding or investigation by any Governmental Authority or any other Person
(i) challenging or seeking damages in connection with the Transactions, or
(ii) seeking to restrain, delay or prohibit the Transactions.

(d) Notwithstanding Sections 4.4(a) through 4.4(b) or any other provision of
this Agreement to the contrary, in no event shall VICI be required to agree to
(i) divest, license, hold separate or otherwise dispose of, encumber or allow a
third party to utilize, any portion of its or their respective businesses,
assets or Contracts or (ii) take any other action, or refrain from taking

 

32



--------------------------------------------------------------------------------

any action, that may be required or requested by any Governmental Authority in
connection with obtaining the consents, authorizations, orders or approvals
contemplated by this Section 4.4 to the extent that such action or inaction
would, individually or in the aggregate, reasonably be expected to (v) require
the divestiture by VICI of any of its assets or any of its Affiliates’
facilities, properties or other assets (or leasehold rights therein), (w)
require VICI or any of its Affiliates to undertake new construction activity,
(x) require (1) VICI or any of its Affiliates to obtain a casino license from a
Governmental Authority or have a certified development agreement from a
Governmental Authority or (2) a casino licensee to own the building where gaming
operations are conducted, (y) require VICI or any of its Affiliates to
terminate, modify or extend existing material contractual rights and obligations
with respect to any real property including any real property lease or any
tenant, or (z) otherwise have a material and adverse impact on VICI (taken as a
whole together with its Affiliates and Subsidiaries). Further, no Party shall be
required to take any action with respect to any order, judgment or applicable
Law or in order to obtain any approval or resolve any objection or impediment
under any applicable Law that is not conditioned upon the consummation of the
Closing.

(e) Notwithstanding anything to the contrary set forth herein, VICI shall have
no obligation to (i) seek, request or obtain approval from any Governmental
Authority in connection with the operation or ownership of the operating
business conducted at any of the Subject Properties or (ii) file or cause to be
filed premerger notification or take any action under or relating to the HSR
Act.

(f) ERI shall use commercially reasonable efforts to cause CEC to use
commercially reasonable efforts to cooperate and obtain the Governmental
Approvals as contemplated by this Section 4.4.

SECTION 4.5. Financing Cooperation; Financing.

(a) ERI shall, and shall cause its Subsidiaries to, and shall use commercially
reasonable efforts to cause its and their respective Representatives to, at
VICI’s sole expense, provide to VICI such cooperation as is reasonably requested
by VICI in connection with arranging, obtaining or syndicating the Debt
Financing or any equity or equity linked securities financing in connection with
any of the Transactions (collectively, the “Financing”) (provided, that such
requested cooperation pursuant to this Section 4.5 or Section 4.6 (i) does not
conflict with or violate applicable Law or the organizational documents of ERI
or any of its Subsidiaries, (ii) does not unreasonably interfere with the
business or operations of ERI and its Subsidiaries, (iii) is not required to the
extent that it would cause any condition to the Closing set forth in Article V
to not be satisfied or cause any representation or warranty in this Agreement to
be breached, (iv) does not cause ERI or any of its Subsidiaries to violate any
obligation of confidentiality or any other Contract binding on ERI or any of its
Subsidiaries, (v) does not require ERI or any of its Subsidiaries to pay or
incur any commitment or other similar fee or incur or assume any liability or
obligation in connection with the Financing or any actions taken pursuant to
Section 4.6 prior to the Closing that is not advanced or substantially
simultaneously reimbursed by VICI, (vi) does not cause, and would not reasonably
be expected to cause, any director, officer or employee of ERI or any of its
Subsidiaries or any Representatives to incur any personal liability, (vii) does
not require the directors of ERI or any of its Subsidiaries to authorize or
adopt any resolutions approving the agreements, documents, instruments, actions
or transactions contemplated in

 

33



--------------------------------------------------------------------------------

connection with the Financing, (viii) does not require that ERI or any of its
Subsidiaries or their respective directors, officers or employees execute,
deliver or enter into or perform any Contract in connection with the Financing
that would be effective prior to the Closing (other than customary authorization
or representation letters or auditor engagement letters for purposes of
effecting the cooperation envisioned hereunder), (ix) does not require ERI to
(x) prepare or provide Excluded Information, (y) without limiting the scope of
its obligations pursuant to clauses (C) and (D) below or the definition of
“Financing Information,” prepare or provide pro forma financial statements or
(z) change any fiscal period, (x) does not require ERI or its Subsidiaries to
(or use any efforts to cause its counsel to) deliver any legal opinions or
reliance letters, (xi) does not require ERI or its Subsidiaries to provide
access to or disclose information that would jeopardize any attorney-client
privilege of ERI or any of its Subsidiaries, (xii) does not require ERI to
provide any information, financial statements, documents or cooperation of,
relating to, or on behalf of CEC or any of CEC’s Affiliates except to the extent
received by ERI from or on behalf of CEC pursuant to the Merger Agreement (and
VICI acknowledges that prior to the Closing Date, ERI does not own or control
CEC and CEC is not required to assist ERI in connection with this Agreement or
to provide any information or assistance to ERI except as expressly provided in
the Merger Agreement) and (xiii) does not require ERI or its Subsidiaries to
file or furnish any reports or information with the SEC in connection with the
Financing, except, after consultation between VICI and ERI and their respective
Representatives, the furnishing on Current Reports on Form 8-K by ERI of
information to be included in documents or marketing materials with respect to
the Financing to the extent required in order to satisfy ERI’s Regulation FD
disclosure obligations), which cooperation may include using commercially
reasonable efforts to (A) cause the individuals set forth in Schedule 4.5(a) to
be available, during normal business hours and upon reasonable advance notice,
to participate in a reasonable number of meetings, presentations, road shows,
due diligence sessions and sessions with rating agencies in connection with the
Financing (which, in each case, may be calls in lieu of such meetings);
(B) assist with the preparation of customary materials relating to ERI or its
Subsidiaries for rating agency presentations, offering documents, private
placement memoranda, bank information memoranda, prospectuses and similar
documents customarily required in connection with the Financing, in each case,
as may be reasonably requested by VICI; (C) as promptly as reasonably
practicable upon the reasonable request by VICI, furnish VICI and its Financing
Sources with financial and other pertinent information regarding ERI and its
Subsidiaries that is customarily required to prepare any offering memorandum,
registration statement, prospectus, confidential information memorandum, lender
presentation and other materials, in each case, customarily required in
connection with the Financing (including the Financing Information); (D) as
promptly as reasonably practicable upon the reasonable request by VICI, furnish
VICI with customary financial and other information as may be reasonably
necessary for VICI to prepare a customary pro forma consolidated balance sheet
and related pro forma consolidated statements of income (including, without
limitation, any property level financials required to prepare pro forma
financials as a result of the transactions contemplated by the Subject Property
PSAs) of VICI and its Subsidiaries giving effect to the Transactions that would
be required pursuant to the requirements of Regulation S-X under the Securities
Act, and assisting VICI with VICI’s preparation of such pro forma financial
statements (it being understood that, notwithstanding anything to the contrary
set forth herein, ERI shall have no obligation to prepare any pro forma
financial statements or projections, each of which VICI shall be solely
responsible for), (E) promptly (but in any event no later than four (4) Business
Days prior to the Closing Date) furnish to the Financing Sources all customary
information regarding ERI and its Subsidiaries that is reasonably requested by
the Financing Sources and is required in connection

 

34



--------------------------------------------------------------------------------

with, and in accordance with the terms of, the Financing by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, and a certification regarding beneficial ownership as required by 31
C.F.R. §1010.230 to any Financing Source that has requested such certification,
relating to ERI or any of its Subsidiaries, in each case to the extent requested
by VICI in writing at least seven (7) Business Days prior to the Closing;
(F) use reasonable best efforts to obtain appraisals, surveys, title insurance,
landlord waivers and estoppels, non-disturbance agreements, environmental
assessments and other documentation and items relating to any Financing as
reasonably requested by VICI, and, if requested by VICI, to cooperate with and
assist VICI in obtaining such documentation and items; (G) provide customary
authorization letters authorizing the distribution of information to prospective
lenders regarding ERI, subject to customary terms and conditions; and (G) direct
ERI’s independent registered accountants to provide customary comfort letters
(including “negative assurance” and change period comfort) with respect to the
historical financial information regarding ERI and its Subsidiaries referenced
in clause (C) and that is included in an offering memorandum or prospectus for a
securities offering comprising part of the Financing to the extent such
financial information is customarily subject to a comfort letter (including to
provide any necessary management representation letters); (I) update any
Financing Information as may be necessary for such Financing Information to
remain Compliant; and (J) upon the reasonable request of VICI, facilitate the
execution and delivery by ERI or its Subsidiaries of the documents related to
any Financing to which they are to be a party following the Closing, including
obtaining title insurance and reasonably facilitating the provision of guarantee
and pledging of collateral by executing and delivering definitive financing
documents, including pledge and security documents, customary certificates and
other documents (including original stock certificates) (provided that (A) none
of the documents or certificates shall be executed or delivered except in
connection with and for the Closing and (B) such actions and documents thereof
shall become effective and operative only after or concurrently with, the
occurrence of the Closing). ERI and its Subsidiaries hereby consent to the use
of their logos in connection with the Financing; provided, that such names,
marks, and logos are used solely in a manner that is not intended to or
reasonably likely to harm or disparage ERI, any of its Subsidiaries or the
reputation or goodwill of ERI of any of its Subsidiaries.

(b) VICI shall indemnify, defend and hold harmless ERI, its Subsidiaries and
their respective Representatives from and against any and all losses suffered or
incurred by them in connection with any action taken by them at the request of
VICI or otherwise pursuant to this Section 4.5 or in connection with the
arrangement of the Financing or any information provided by ERI, its
Subsidiaries or their respective Representatives utilized in connection
therewith other than to the extent such losses arise from the bad faith, gross
negligence or willful misconduct of ERI or its Subsidiaries, as determined by a
final, non-appealable judgment of a court of competent jurisdiction. Nothing
contained in this Section 4.5 or otherwise shall require ERI or any of its
Subsidiaries to be an issuer or other obligor with respect to any Financing. All
material nonpublic information provided to VICI or its Representatives pursuant
to this Section 4.5 shall be kept confidential by them except for disclosure to
potential lenders and investors and their respective Representatives as required
in connection with any Financing subject to confidentiality protections
customary for such Financing (which shall, in any event, require “click through”
or other affirmative action acknowledging such provisions). This Section 4.5(b)
shall survive the consummation of the Transactions and the Effective Time and
any termination of this Agreement,

 

35



--------------------------------------------------------------------------------

and is intended to benefit, and may be enforced by, ERI and its Subsidiaries
(and ERI and its Subsidiaries shall be third-party beneficiaries of VICI’s
obligations under this Section 4.5(b)), and their respective successors and
assigns, and shall be binding on VICI and its respective successors and assigns.

(c) VICI shall, and shall cause its Subsidiaries to, use its reasonable best
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to arrange, obtain and complete
the Debt Financing at or before the Closing on the terms and conditions
described in the Debt Financing Commitment (including any “flex” terms contained
therein) (as amended, supplemented, modified, replaced, terminated, reduced or
waived in accordance with Section 4.5(d), subject to the reduction of the net
amount of the Debt Financing in accordance with the express terms of the Debt
Financing Commitment in effect as of the date hereof by an amount equal to the
Net Financing Proceeds so long as, (x) after giving effect to such reduction,
VICI or its subsidiaries will have sufficient funds to pay the Required Amount
on the Closing Date and (y) such Net Financing Proceeds are held in escrow to
the extent required by the express terms of the Debt Financing Commitment)
including using reasonable best efforts to:

(i) comply with, maintain in effect and enforce the Debt Financing Commitment,
and, once entered into, the Financing Agreements with respect thereto;

(ii) negotiate Financing Agreements with respect to the Debt Financing on the
terms and conditions contained in the Debt Financing Commitment (including any
“flex” terms contained therein);

(iii) satisfy on a timely basis all conditions applicable to the Debt Financing
in the Debt Financing Commitment and any Financing Agreements with respect
thereto;

(iv) enforce its rights under the Debt Financing Commitment and any Financing
Agreements with respect thereto; and

(v) consummate the Debt Financing at or prior to the Closing.

(d) VICI shall not agree to or permit any amendment, supplement or other
modification or replacement of, or any termination or reduction of, or grant any
waiver of, any condition, remedy or other provision under the Debt Financing
Commitment without the prior written consent of ERI if such amendment,
supplement, modification, replacement, termination, reduction or waiver would or
would reasonably be expected to (i) delay or prevent the Closing, (ii) reduce
the aggregate net proceeds of the Debt Financing from that contemplated by the
Debt Financing Commitment as in effect on the date hereof, (iii) impose new or
additional conditions or otherwise expand, amend or modify any of the conditions
to the receipt of the Debt Financing, in each case, in a manner that would or
would reasonably be expected to delay, prevent, make less likely or otherwise
adversely impact the ability of VICI to obtain the Debt Financing at or prior to
the Closing, (iv) make the funding of the Debt Financing (or satisfaction of the
conditions thereto) less likely to occur at or prior to the Closing, or
(v) adversely impact (A) the ability of VICI to consummate the Transactions by
the Closing Date or (B) the ability of VICI to enforce its rights against other
parties under the Debt Financing Commitment or any Financing Agreements with
respect thereto; it being understood that notwithstanding the foregoing VICI may
amend the Debt Financing Commitment to (1) add lenders, lead arrangers,
bookrunners, syndication agents or

 

36



--------------------------------------------------------------------------------

similar entities that had not executed the Debt Financing Commitment as of the
date of this Agreement, (2) implement or exercise any “flex” provisions
contained in the Debt Financing Commitment Letter as of the date hereof,
(3) permanently reduce the aggregate amount of the Debt Financing by the amount
of the Net Financing Proceeds in accordance with the express terms of the Debt
Financing Commitment in effect on the date hereof in replacement of a portion of
the Debt Financing Commitment so long as, (x) after giving effect to such
reduction, VICI or its subsidiaries will have sufficient funds to pay the
Required Amount on the Closing Date and (y) VICI notifies ERI in writing of such
reduction and (z) such Net Financing Proceeds are held in escrow to the extent
required by the express terms of the Debt Financing Commitment and (4) otherwise
amend, modify or restate the Debt Financing Commitment in any manner not
inconsistent with this sentence. Upon any amendment of the Debt Financing
Commitment in accordance with this Section 4.5(d), VICI shall deliver a copy
thereof to ERI and (i) references herein to “Debt Financing Commitment” shall
include such documents as amended in compliance with this Section 4.5(d) and
(ii) references to “Debt Financing” or “Financing” shall include the financing
contemplated by the Debt Financing Commitment as amended in compliance with this
Section 4.5(d).

(e) Notwithstanding Section 4.5(d), in the event any portion of the Debt
Financing becomes or would reasonably be expected to become unavailable on the
terms and conditions contemplated in the Debt Financing Commitment (other than
in the case of a reduction of the net amount of the Debt Financing in accordance
with the express terms of the Debt Financing Commitment in effect as of the date
hereof by an amount equal to the Net Financing Proceeds and retained by VICI or
its subsidiaries on the Closing Date, so long as, (x) after giving effect to
such reduction, VICI or its subsidiaries will have sufficient funds to pay the
Required Amount on the Closing Date and (y) such Net Financing Proceeds are held
in escrow to the extent required by the express terms of the Debt Financing
Commitment) (i) VICI shall promptly notify ERI thereof (and, in any event,
within two (2) Business Days) and (ii) VICI shall use its reasonable best
efforts to arrange and obtain alternative financing from the same or alternative
sources (the “Alternate Financing”) (A) on conditions not less favorable to VICI
than the Debt Financing Commitment, (B) in an amount sufficient to consummate
the Transactions to which VICI is party on the Closing Date no later than the
Closing Date and (C) on terms not materially less favorable as a whole to VICI,
taking into account any “flex” provisions thereof. True, complete and correct
copies of any new financing commitment letter (including any associated
engagement letter and related fee letter (which fee letter may be redacted to
remove fee amounts and other economic terms, none of which affect the
availability or the net amount of such Debt Financing)) shall be promptly
provided to ERI. In the event any Alternate Financing is obtained in accordance
with this Section 4.5(e), any reference in this Agreement to “Debt Financing
Commitment” or “Debt Financing” shall include the debt financing contemplated by
such Alternate Financing.

(f) VICI shall keep ERI reasonably informed of the status of its efforts to
obtain the Debt Financing and provide ERI with copies of any Financing
Agreements related thereto upon the execution thereof. Without limiting the
generality of the foregoing, VICI shall (i) give ERI prompt written notice of
(A) any default, breach or threatened breach in writing by any party of any of
the Debt Financing Commitment or Financing Agreements related thereto of which
any of VICI or its Representatives or Affiliates become aware or any withdrawal,
termination, repudiation or rescission or threatened withdrawal, termination,
repudiation or rescission in writing thereof, (B) any dispute or disagreement
between or among the parties to any Debt Financing Commitment

 

37



--------------------------------------------------------------------------------

or Financing Agreements or (C) if at any time, for any reason, VICI believes
that it will not be able to obtain all or a portion of the Debt Financing at or
prior to the Closing on the terms and conditions, in the manner or from the
sources contemplated by the Debt Financing Commitment and (other than a
reduction of the net amount of the Debt Financing in accordance with the express
terms of the Debt Financing Commitment in effect as of the date hereof by an
amount equal to the Net Financing Proceeds so long as, (x) after giving effect
to such reduction, VICI or its subsidiaries will have sufficient funds to pay
the Required Amount on the Closing Date and (y) such Net Financing Proceeds are
held in escrow to the extent required by the express terms of the Debt Financing
Commitment) (ii) otherwise keep ERI reasonably informed of the status of its
efforts to arrange the Debt Financing (or any Alternate Financing).

(g) VICI acknowledges and agrees that obtaining the Debt Financing or any
consents from its existing lenders are not a condition to the Closing.

(h) ERI shall use commercially reasonably efforts to cause CEC to cooperate and
furnish information as contemplated by this Section 4.5, as applied to CEC and
its Subsidiaries.

SECTION 4.6. Financial Statements.

(a) From the date of this Agreement until the delivery of any Form 8-K Financial
Statements (or, if this Agreement is terminated pursuant to Article 5, the date
of such termination), to the extent VICI determines that any financial
statements of ERI or CEC or their respective Subsidiaries are required to be
filed with the SEC, including under Rule 3-05 or Rule 3-14 or Article 11 of
Regulation S-X under the Securities Act of 1933, as amended (“Regulation S-X”)
(such financial statements, “S-X Financial Statements”), (x) to satisfy VICI’s
reporting obligations on Form 8-K (or any amendments thereto) in connection with
the Transactions (such financial statements, “Form 8-K Financial Statements”),
upon reasonable notice from VICI at any time after the date hereof but no later
than the tenth (10th) day following the Closing Date, ERI shall use (or use
commercially reasonable efforts to cause CEC to use) (in each case at VICI’s
sole expense) reasonable best efforts to prepare and deliver such Form 8-K
Financial Statements to VICI as soon as reasonably practical (but in no event
later than the sixtieth (60th) day following the Closing Date) and (y) in
connection with any registration statement, proxy statement, prospectus, or
prospectus supplement filed with the SEC, or offering memorandum prepared by or
on behalf of VICI, upon reasonable notice from VICI, ERI shall use reasonable
best efforts prior to the Closing (at VICI’s sole expense) to prepare and
deliver such S-X Financial Statements to VICI as soon as reasonably practical.

(b) In furtherance of the provisions of Section 4.6(a), ERI shall prior to or
after the Closing Date, and prior to the Closing shall and shall cause its
Subsidiaries to use reasonable best efforts to (A) provide reasonable assistance
and cooperation with VICI’s preparation of such financial statements (including
by providing reasonable access to such financial information and financial data
as shall be reasonably requested by VICI or its Representatives in connection
with the preparation of such financial statements) and any required pro forma
financial information and pro forma financial statements or any required
non-GAAP reconciliations, in each case, in accordance with Regulation S-X,
(B) provide reasonable assistance to VICI and its independent accounting firm in
completing audits and the preparation of such financial statements and other
financial information, (C) upon reasonable request, deliver to VICI or its
independent accounting

 

38



--------------------------------------------------------------------------------

firm, a customary representation letter signed by an authorized officer of ERI
or CEC in such form as is reasonably required by VICI’s independent accounting
firm, and (D) use reasonable best efforts to cause ERI’s Subsidiaries’
independent accounting firm to take the actions contemplated by
Section 4.5(a)(D) with respect to the S-X Financial Statements or other
financial statements or information prepared pursuant to this Section 4.6,
including by providing such independent accounting firm with reasonable access
to the books, records and employees of ERI or CEC and their respective
Subsidiaries reasonably required to conduct such audit and reasonable assistance
in completing such audit; provided, further, that nothing in this Section 4.6(b)
shall (i) unreasonably interfere with the business or operations of ERI or CEC,
their respective Subsidiaries or (ii) require assistance beyond the sixtieth
(60th) day after the Closing Date; provided, that ERI is in compliance with its
obligations under Section 4.6(a) and Section 4.6(b) prior to such date.

(c) If, at any time after the Closing Date, ERI is not subject to Section 13(a)
or 15(d) of the Exchange Act or any successor provision and VICI is required to
include in any of its filings with the Securities and Exchange Commission
(“SEC”) financial information of ERI, ERI shall (i) deliver to VICI, no later
than 45 days after the end of each fiscal year of ERI, audited financial
statements of ERI that would be required by Rules 3-01 and 3-02 of Regulation
S-X if ERI were subject to Section 13(a) or 15(d) of the Exchange Act and
(ii) use its reasonable best efforts to cause Ernst & Young LLP (or such other
registered public accounting firm then serving as auditor of ERI) to deliver
such consents as are reasonably requested by VICI in order to comply with its
SEC financial reporting obligations.

(d) For the avoidance of doubt, any such obligations of ERI or its Subsidiaries
under Section 4.6(a), (b) and (c) shall be at VICI’s sole expense and VICI will
promptly reimburse ERI for any costs and expenses (including reasonable legal
and accounting fees, third party labor costs and contractor costs) incurred by
ERI or any of its Subsidiaries (including those of their respective Affiliates
or Representatives) in connection with its performance under Section 4.6(a), (b)
and (c) in accordance with the provisions set forth in Section 4.5.

(e) ERI shall use commercially reasonable efforts to cause CEC to provide such
financial statements and cooperation as contemplated by this Section 4.6.

SECTION 4.7. Call Right Agreements. With respect to any given Subject Property,
between the Effective Date and the earliest to occur of (i) the termination of
the Merger Agreement without the closing occurring thereunder, (ii) the closing
under the applicable Subject Property PSA and (iii) the termination of the
applicable Subject Property PSA (or, if a Replacement Subject Property PSA is
entered into as a result of the termination of such Subject Property PSA, the
termination of such Replacement Subject Property PSA), the VICI Parties shall
not exercise any “Call Right” (as defined in the applicable Call Right
Agreement) set forth in the Call Right Agreement applicable to such Subject
Property; provided, however, that in the event that CEC tries to effect a sale
or other transfer to a Person (other than a Subsidiary of CEC) of any Subject
Property or any direct or indirect equity with respect thereto owned directly or
indirectly by CEC, this Section 4.7 shall not apply with respect to such Subject
Property.

SECTION 4.8. VICI/CEC ROFR Agreement. Between the Effective Date and the earlier
to occur of (i) the termination of this Agreement or (ii) the Closing, (x) ERI
shall cause CEC to waive and not to exercise the “CEC ROFR” (as defined in the
VICI/CEC ROFR Agreement) and (y) VICI shall waive and not exercise the “Propco
ROFR” (as defined in the VICI/CEC ROFR Agreement), in each case as set forth in
the VICI/CEC ROFR Agreement.

 

39



--------------------------------------------------------------------------------

SECTION 4.9. HLV CC Put-Call Right Agreement. Between the Effective Date and the
earlier to occur of (i) the termination of this Agreement or (ii) the Closing,
(x) the VICI Parties shall not exercise any “Call Right” (as defined in the HLV
CC Put-Call Right Agreement) set forth in the HLV CC Put-Call Right Agreement
and (y) ERI shall cause CEC not to exercise the “Put Right” (as defined in the
HLV CC Put-Call Right Agreement) set forth in the HLV CC Put-Call Right
Agreement; provided, however, in the event that CEC tries to effect a sale or
other transfer to a Person (other than a Subsidiary of CEC) of the “Convention
Center Property” (as defined in the HLV CC Put-Call Right Agreement) or any
direct or indirect equity with respect thereto owned directly or indirectly by
CEC, clause (x) shall not apply with respect thereto.

SECTION 4.10. Consent to Permitted Transactions. VICI shall consent to ERI, on
behalf of itself and all of its applicable Affiliates, to the Permitted
Transactions and the Merger as contemplated by Section 2.1 of the Merger
Agreement as in effect on the date hereof, effective as of immediately prior to
the closing under the Merger Agreement upon the occurrence of the following:
(a) ERI having made all payments to VICI (or at VICI’s direction, to a
Subsidiary of VICI) under this Agreement that are required to have been made by
ERI to VICI at or prior to such time, (b) the applicable ERI Parties having
executed and delivered to VICI: (i) the CPLV Lease Guaranty, Non-CPLV Lease
Guaranty and the Joliet Lease Guaranty; (ii) the Put-Call Right Agreement;
(iii) the Las Vegas Strip ROFR Agreement; (iv) the Baltimore ROFR Agreement;
(v) the CPLV Lease Amendment, the Non-CPLV Lease Amendment and the Joliet Lease
Amendment; and (vi) the Subject Property PSAs, (c) the Internal Restructuring
having been consummated in accordance with Section 5.1(d) and (d) no ERI Party
then being in willful and material breach of any Subject Property PSA (the “VICI
Consent”). From and after the Effective Date, VICI shall use diligent efforts to
consummate either the Lender Consent or the CPLV Loan Payoff, and, subject to
the satisfaction of the conditions set forth in Section 2.1(b)(i), shall ensure
that either the Lender Consent or the CPLV Loan Payoff is consummated prior to
or at the closing of the transactions under the Merger Agreement.

SECTION 4.11. ERI and VICI Efforts. Subject to the terms and conditions of this
Agreement, each of ERI and VICI agrees to use commercially reasonable efforts to
take or cause to be taken all actions, and do or cause to be done all things,
necessary, proper or advisable on its part under this Agreement or the Ancillary
Agreements to cause the conditions to the Closing (other than the condition set
forth in Section 5.1(c)) to be satisfied as promptly as reasonably practicable
and to consummate and make effective, the Transactions.

SECTION 4.12. Ancillary Agreements and Replacement Properties. From the
Effective Date until execution of the applicable Ancillary Agreement, neither
ERI nor VICI shall take (or refrain from taking) any action within its
reasonable control that would constitute a material breach by it of a covenant
or agreement under such Ancillary Agreement if it were in effect on the date
hereof; provided, that, the remedies for such breach under any such Ancillary
Agreement shall also be as if it were in effect on the date hereof. ERI shall
not enter into any contract to sell or otherwise transfer, and shall not sell or
otherwise transfer, to a Person (other than a Subsidiary of ERI) (i) the Reno
Assets or Scioto Downs, or, in any case, any direct or indirect equity interest

 

40



--------------------------------------------------------------------------------

with respect thereto owned directly or indirectly by ERI, until after the
earliest of (A) closing under the Subject Property PSA (Atlantic City) (or any
Replacement Subject Property PSA with respect thereto, as applicable), (B) the
termination of a Replacement Subject Property PSA with respect to such Gaming
Facility(ies) without the consummation of the closing thereunder and (C) the
date that is 18 months after the Effective Date or (ii) the Colorado Assets, or
any direct or indirect equity interest with respect thereto owned directly or
indirectly by ERI, until after the earliest of (X) closing under the Subject
Property PSA (Laughlin) (or any Replacement Subject Property PSA with respect
thereto, as applicable), (Y) the termination of a Replacement Subject Property
PSA with respect to such Gaming Facility(ies) without the consummation of the
closing thereunder and (Z) the date that is 18 months after the Effective Date.
The provisions of this Section 4.12 shall survive Closing and not be merged
therein.

ARTICLE 5

CONDITIONS TO CLOSING

SECTION 5.1. Conditions to Closing of ERI and VICI. Except as provided in
Section 2.1(b), the obligation of each of ERI and VICI to consummate the Closing
of particular Transactions is conditioned upon the satisfaction at or prior to
the Closing (or waiver by both ERI and VICI, to the extent permitted by
applicable Law) of each of the following:

(a) No Legal Impediment. There shall not be in effect any Law, or Governmental
Order prohibiting, restraining, enjoining or otherwise preventing the
consummation of the applicable Transactions.

(b) Governmental Approvals. All Governmental Approvals from all applicable
Gaming Authorities and all other material Governmental Approvals necessary to
consummate the applicable Transactions shall have been satisfied or obtained by
VICI, ERI, each ERI Party and each VICI Party, as applicable, in accordance with
this Agreement and the applicable Ancillary Agreements.

(c) Merger. Concurrently with consummation of the applicable Transactions, the
Merger shall be consummated.

(d) Internal Restructuring. Prior to the consummation of the Merger, the
Internal Restructuring shall have been completed and the applicable Regarded
Entity Value requirement set forth in (i), (ii) , (iii) or (iv), below, is
satisfied.

(i) Alternative 1: Subject to subsections (iii) and (iv), if applicable,

(A) with respect to the CPLV Lease Amendment Payment, CEC shall be the Regarded
Entity, provided that Caesars Palace, and Desert Palace are disregarded as
entities separate from CEC for federal income tax purposes, and the Regarded
Entity Value shall be at least $8,000,000,000; and

(B) with respect to the HLV Lease Amendment Payment, CRC shall be the Regarded
Entity, provided that Harrah’s Las Vegas LLC is disregarded as an entity
separate from CRC for federal income tax purposes, and the Regarded Entity Value
shall be at least $3,000,000,000.

 

41



--------------------------------------------------------------------------------

(ii) Alternative 2: Subject to subsection (iii), if applicable, with respect to
both the CPLV and HLV Lease Amendment Payments, Caesars Palace shall be the
Regarded Entity, provided that Harrah’s Las Vegas LLC and Desert Palace are
disregarded as entities separate from Caesars Palace for federal income tax
purposes, and the Regarded Entity Value shall be at least $8,000,000,000.

(iii) If both Alternatives 1 and 2 are true, and if CEOC LLC is transferred to
CRC, with respect to both the CPLV and HLV Lease Amendment Payments, CRC shall
be the Regarded Entity, provided that Harrah’s Las Vegas LLC and Desert Palace
are disregarded as entities separate from CRC for federal income tax purposes,
and the Regarded Entity Value shall be at least $8,000,000,000.

(iv) If Alternative 1 is true but Alternative 2 is not, and if CEOC LLC is
transferred to CRC, with respect to both the CPLV and HLV Lease Amendment
Payments, CRC shall be the Regarded Entity, provided that Harrah’s Las Vegas LLC
and Desert Palace are disregarded as entities separate from CRC for federal
income tax purposes, and the Regarded Entity Value shall be at least
$8,000,000,000.

For purposes of this Section 5.1(d), “Regarded Entity Value” shall mean the
enterprise value of the Regarded Entity and its direct and indirect wholly-owned
subsidiaries (counting for this purpose the enterprise value of any disregarded
subsidiaries of the Regarded Entity, plus the net equity value owned by the
Regarded Entity in any of its regarded subsidiaries). For the avoidance of
doubt, for purposes of this Section 5.1, the Regarded Entity Value shall be
measured as of the Closing (and not at any time after the Closing Date), after
giving effect to the transactions to be undertaken on the Closing Date that are
contemplated by this Agreement, including the Transactions and the Merger.

SECTION 5.2. Additional Conditions to Closing of VICI. Except as provided in
Section 2.1(b), the obligation of VICI to consummate the Closing of particular
Transactions is further conditioned upon satisfaction (or waiver by VICI) at or
prior to the Closing of such Transactions of each of the following:

(a) Representations and Warranties True. (i) Each of the representations and
warranties of ERI contained in Section 3.2 (other than Section 3.2(d)) shall be
true and correct in all material respects as of the Closing Date (except those
representations and warranties that address matters only as of a specified date,
which shall be true and correct in all material respects as of that specified
date) and (ii) the representations and warranties of ERI contained in
Section 3.2(d) shall be true and correct (disregarding all materiality and
Material Adverse Effect qualifications contained in such representations and
warranties) in all respects as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, which shall be true and
correct in all respects as of that specified date), except where the failure of
such representations and warranties to be true and correct would not have a
Material Adverse Effect.

(b) ERI’s Deliveries Complete. Each ERI Party shall have executed and delivered,
and have acknowledged, as applicable, or have caused CEC or its applicable
Affiliates to have executed and delivered, and to have acknowledged, as
applicable, all of the documents to which it is a party that are required to be
executed and delivered pursuant to Section 2.2 and all other applicable items
required pursuant to Section 2.2, and each and all of the agreements and
covenants of ERI to be performed and complied with pursuant to this Agreement on
or prior to the Closing shall have been duly performed and complied with in all
material respects.

 

42



--------------------------------------------------------------------------------

(c) No Bankruptcy. A petition shall not have been filed by or against ERI, CEC
or any Subsidiaries thereof under the Federal Bankruptcy Code or any similar
Laws.

(d) CPLV Material Adverse Effect. Since the Effective Date, no CPLV Material
Adverse Effect shall have occurred; provided, that, if a CPLV Material Adverse
Effect shall have occurred, VICI shall not be required to consummate the
CPLV/HLV Closing, but this Section 5.2(d) shall not otherwise be a condition for
Closing the other Transactions.

(e) No Default Under Existing Lease Documents. There shall be no payment or
other material “Tenant Event of Default” or payment or other material “Event of
Default” (each as defined in the applicable Existing Lease Document), as
applicable, that is likely to cause a material adverse effect to the operations
of the applicable facility or the applicable landlord’s ownership thereof under
any of the Existing Lease Documents or under the HLV Lease; provided, that the
cure of any such Tenant Event of Default or Event of Default by ERI shall have
the same effect as if CEC had cured the same.

SECTION 5.3. Additional Conditions to Closing of ERI. The obligation of ERI to
consummate the Closing of a particular Transaction is further conditioned upon
satisfaction (or waiver by ERI) at or prior to the Closing of each of the
following:

(a) Representations and Warranties True. Each of the representations and
warranties of VICI contained in Section 3.1 shall be true and correct in all
material respects as of the Closing Date (except those representations and
warranties that address matters only as of a specified date, which shall be true
and correct in all material respects as of that specified date).

(b) VICI’s Deliveries Complete. VICI shall have timely delivered the funds
required hereunder and each VICI Party shall have executed and delivered, and
have acknowledged, as applicable, all of the documents to which it is a party
that are required to be executed and delivered pursuant to Section 2.3 and all
other applicable items required pursuant to Section 2.3, and each and all of the
agreements and covenants of VICI to be performed and complied with pursuant to
this Agreement on or prior to the Closing shall have been duly performed and
complied with in all material respects.

ARTICLE 6

TERMINATION

SECTION 6.1. Termination. This Agreement shall automatically terminate upon
termination of the Merger Agreement prior to the Closing occurring thereunder,
and may be terminated at any time prior to the Closing as follows:

(a) By the mutual written consent of ERI, on the one hand, and VICI, on the
other hand.

(b) By VICI by written notice to ERI if the closing under the Merger Agreement
does not occur by the End Date; provided, that the right to terminate this
Agreement under this Section 6.1(b) shall not be available to VICI if such
failure of the closing to occur is primarily due to the failure of VICI to
perform any of its obligations under this Agreement, as applicable.

 

43



--------------------------------------------------------------------------------

(c) By VICI by written notice to ERI if ERI has materially breached or
materially failed to perform any of its representations, warranties, covenants
or agreements set forth in this Agreement, which breach or failure to perform
would result in the failure of the conditions set forth in Section 5.2(a) or
Section 5.2(b) to be satisfied and such breach or failure to perform is
incapable of being cured or, if capable of being cured, is not cured by the
earlier of (x) the date that is three (3) Business Days prior to the End Date or
(y) thirty (30) days following receipt by ERI of written notice of such breach
or failure from VICI; provided, that the right to terminate this Agreement
pursuant to this Section 6.1(c) shall not be available if VICI is itself in
material breach of or has materially failed to perform any of its
representations, warranties, covenants or agreements set forth in this
Agreement, which breach or failure to perform would result in the failure of the
conditions set forth in Section 5.3(a) or Section 5.3(b) to be satisfied.

(d) By ERI by written notice to VICI if VICI has materially breached or
materially failed to perform any of its representations, warranties, covenants
or agreements set forth in this Agreement, which breach or failure to perform
would result in the failure of the conditions set forth in Section 5.3(a) or
Section 5.3(b) to be satisfied and such breach or failure to perform is
incapable of being cured or, if capable of being cured, is not cured by the
earlier of (x) the date that is three (3) Business Days prior to the End Date or
(y) thirty (30) days following receipt by VICI of written notice of such breach
or failure from ERI; provided, that the right to terminate this Agreement
pursuant to this Section 6.1(d) shall not be available if ERI is itself in
material breach of or has materially failed to perform any of its
representations, warranties, covenants or agreements set forth in this
Agreement, which breach or failure to perform would result in the failure of the
conditions set forth in Section 5.2(a) or Section 5.2(b) to be satisfied.

(e) By VICI, on the one hand, or ERI, on the other hand, by written notice to
the Other Party if any Governmental Authority having jurisdiction over any Party
shall have issued a final nonappealable Governmental Order or taken any other
action, in each case permanently restraining, enjoining, denying, withholding
approval of or otherwise prohibiting consummation of all of the Transactions or
any Law that permanently makes consummation of all of the Transactions illegal
or otherwise prohibited shall be in effect; provided, that the right to
terminate this Agreement under this Section 6.1(e) shall not be available to ERI
if such order or Law was primarily due to the failure of ERI to perform any of
its obligations under this Agreement and the right to terminate this Agreement
under this Section 6.1(e) shall not be available to VICI if such order or Law
was primarily due to the failure of VICI to perform any of their obligations
under this Agreement.

(f) By ERI by written notice to VICI if (i) the conditions set forth in
Section 5.1 and Section 5.2 (other than those conditions which, by their nature,
are to be satisfied on the Closing Date, but that are expected to be satisfied
at the Closing) have been satisfied (and remain satisfied) or waived, (ii) ERI
has irrevocably confirmed in a written notice delivered to VICI that the
conditions set forth in Section 5.3 (other than those conditions which, by their
nature, are to be satisfied on the Closing Date, but that are expected to be
satisfied at the Closing) have been satisfied or ERI has confirmed by
irrevocable written notice to VICI that it is willing to waive any unsatisfied
conditions in Section 5.3 and, in either case, that ERI irrevocably confirms by
written

 

44



--------------------------------------------------------------------------------

notice delivered to VICI that ERI stands, and will stand, ready, willing and
able to consummate the Closing and (iii) VICI fails to consummate the Closing
within three (3) Business Days after the delivery of such written notice and ERI
stood ready, willing and able to consummate the Closing through the end of such
three (3) Business Day period; provided, that notwithstanding anything in this
Section 6.1(f) to the contrary, no party shall be permitted to terminate this
Agreement pursuant to this Section 6.1(f) during any such three (3) Business Day
period.

SECTION 6.2. Effect of Termination. In the event that this Agreement is validly
terminated as provided in Section 6.1, this Agreement shall immediately become
void and have no effect, without any liability or obligation on the part of
either Party; provided, that the agreements and obligations of the Parties set
forth in this Section 6.2, Section 6.3 and the provisions of Article 7 of this
Agreement shall survive such termination and remain in full force and effect;
provided, further, that, except as set forth in Section 6.3(h), nothing in this
Section 6.2 shall relieve any Party of any liability for fraud or any willful or
material breach by that Party of this Agreement occurring prior to termination,
in which case the non-breaching Party shall be entitled to all rights and
remedies available at Law or in equity. In addition, and notwithstanding
anything herein to the contrary, in no event shall any termination of this
Agreement pursuant to this Section relieve any Party from its obligations under
Section 2.1(b)(i) or Section 4.10 (subject to the express conditions set forth
therein).

SECTION 6.3. Fees and Expenses. Notwithstanding anything to the contrary in this
Agreement:

(a) Except as otherwise expressly provided herein (including this Section 6.3),
all costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants incurred in connection with this Agreement and the
Transactions (collectively, “Transaction Expenses”) shall be paid by the Party
incurring such costs and expenses, whether or not the Closing shall have
occurred. Notwithstanding the foregoing, in consideration of the Transactions,
regardless of whether the Closing occurs, ERI shall reimburse VICI for fifty
percent (50%) of its documented out-of-pocket costs in connection with obtaining
and consummating the Lender Consent or the CPLV Loan Payoff (including any
prepayment penalties, yield maintenance premium, premiums, additional interest,
make-whole amounts, call protection amounts or similar amounts paid by VICI in
connection with the CPLV Loan Payoff, if applicable) (the “ERI Expense
Reimbursement”), which shall be payable as follows: (i) fifty-six percent (56%)
of the ERI Expense Reimbursement will be paid in cash, (ii) thirty-seven percent
(37%) will be credited as a reduction in the CPLV Lease Amendment Payment, if
made, and (iii) seven percent (7%) will be credited as a reduction in the HLV
Lease Amendment Payment, if made, or, alternatively, credited as a reduction in
the CPLV/HLV Break Payment, if made, if the CPLV Lease Amendment Payment or HLV
Lease Amendment Payment are not made; provided, that if neither the CPLV Lease
Amendment Payment, the HLV Lease Amendment Payment nor the CPLV/HLV Break
Payment is payable, then the ERI Expense Reimbursement shall be paid by ERI to
VICI in full in cash or, at VICI’s sole discretion, as an offset of any amounts,
if any, payable by VICI to ERI hereunder or in connection herewith.

 

45



--------------------------------------------------------------------------------

(b) In the event that this Agreement is terminated by ERI pursuant to
Section 6.1(d) or Section 6.1(f) and, at the time of termination, (A) ERI does
not have the right to specific performance because the condition set forth in
clause (b) of Section 7.20 has not been satisfied, (B) all of the conditions set
forth in Section 5.1 and Section 5.2 (other than those conditions set forth in
Section 5.2 that by their nature are to be satisfied or waived at Closing and
that are reasonably capable of being so satisfied) have been satisfied as of the
date of such termination, and (C) ERI has caused CEC to cooperate and furnish
information as contemplated by Section 4.5 and Section 4.6 as applied to CEC and
its Subsidiaries except where such failure to do so is not the sole proximate
cause for the condition set forth in clause (b) of Section 7.20 to not be
satisfied, then, as ERI’s sole remedy as further set forth in Section 6.3(h)(x),
VICI shall pay to ERI by wire transfer of immediately available funds a fee (the
“VICI Termination Fee”) of $75,000,000, within two (2) Business Days of the date
of termination; provided, that, if (i) the applicable VICI Party exercises its
right to terminate the Subject Property PSA to which it is a party and a
Replacement Subject Property PSA (which is not itself subsequently terminated)
with respect thereto pursuant to Section 2.4 is not then in full force and
effect or (ii) a CPLV Material Adverse Effect has occurred, the VICI Termination
Fee shall be reduced proportionately to reflect that VICI no longer has the
obligation to pay the applicable Subject Property Purchase Price or Lease
Amendment Payment.

(c) [Reserved].

(d) In the event that this Agreement is terminated because the Merger Agreement
is terminated for any reason, then unless VICI shall be in material breach or
default hereunder and such breach or default was the sole proximate cause for
the termination of the Merger Agreement, ERI shall pay VICI a termination fee
equal to $75,000,000 (the “ERI Termination Fee”).

(e) In the event that the CPLV/HLV Closing does not occur for any reason on the
date on which the closing under the Merger Agreement occurs (regardless of
whether such failure of the CPLV/HLV Closing to occur is due to a breach or
default hereunder by VICI), then unless (i) ERI shall be in material breach or
default hereunder such that the conditions set forth in Section 5.2(a) or
Section 5.2(b) would not be satisfied as of the date on which the closing under
the Merger Agreement occurs and the Closing of the 2.1(c) Transactions does not
occur or (ii) a CPLV Material Adverse Effect has occurred, VICI shall pay ERI an
amount equal to $45,000,000 (the “CPLV/HLV Break Payment”); provided, that, if
the VICI Termination Fee is payable, the CPLV/HLV Break Payment shall not be
payable under any circumstances.

(f) Notwithstanding the foregoing, the ERI Expense Reimbursement or ERI
Termination Fee, as applicable, shall not exceed the maximum amount, if any,
that can be paid to VICI without causing VICI REIT to fail to meet the
requirements of Sections 856(c)(2) and (3) of the Code (the “REIT Requirements”)
for such year, determined as if the payment of such amount did not constitute
income described in the REIT Requirements (“Qualifying Income”), as determined
by independent accountants to VICI (taking into account any known or anticipated
income of VICI which is not Qualifying Income and any appropriate “cushion” as
determined by such accountants). Notwithstanding the foregoing, in the event
VICI receives a reasoned opinion from counsel or other tax advisor or a ruling
from the U.S. Internal Revenue Service providing that VICI’s receipt of the ERI
Expense Reimbursement or ERI Termination Fee, as applicable would either
constitute Qualifying Income of VICI REIT or would be excluded from gross income
of VICI REIT within the meaning of the REIT Requirements, the ERI Expense
Reimbursement or ERI Termination Fee, as applicable, shall be an amount equal to
the ERI Expense Reimbursement or ERI Termination Fee, as applicable, and ERI
shall, upon receiving a written notification from

 

46



--------------------------------------------------------------------------------

VICI regarding such opinion or ruling, pay to VICI the unpaid ERI Expense
Reimbursement or ERI Termination Fee, as applicable, within five Business
Days. In the event that VICI is not able to receive the full ERI Expense
Reimbursement or ERI Termination Fee, as applicable, immediately upon a
termination due to the above limitations, ERI shall place the unpaid amount in
escrow by wire transfer within three days of termination and shall not release
any portion thereof to VICI unless and until VICI receives a reasoned opinion
from counsel or other tax advisor or a ruling from the U.S. Internal Revenue
Service providing that VICI’s receipt of the unpaid ERI Expense Reimbursement or
ERI Termination Fee, as applicable, would either constitute Qualifying Income of
VICI REIT or would be excluded from gross income of VICI REIT within the meaning
of the REIT Requirements, in which event ERI shall pay to VICI the unpaid ERI
Expense Reimbursement or ERI Termination Fee, as applicable, within five
Business Days after ERI has been notified thereof. The obligation of ERI to pay
any unpaid portion of the ERI Expense Reimbursement or ERI Termination Fee, as
applicable, shall terminate on the December 31 following the date which is five
years from the date that this Agreement is terminated. Amounts remaining in
escrow after the obligation of ERI to pay the ERI Expense Reimbursement or ERI
Termination Fee, as applicable, terminates shall be released to ERI.

(g) Each Party acknowledges that the provisions of this Section 6.3 are an
integral part of the Transactions and that, without these agreements, the Other
Party would not enter into this Agreement. If a Party fails to promptly pay the
amount due by it pursuant to this Section 6.3, interest shall accrue on such
amount from the date such payment was required to be paid pursuant to the terms
of this Agreement until the date of payment at the prime rate set forth in The
Wall Street Journal in effect on the date such payment was required to be made.
If, in order to obtain such payment, a Party commences an Action that results in
judgment for it for such amount, the other Party shall pay such Party its
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees and expenses) incurred in connection with such Action. In no event shall
VICI be obligated to pay the VICI Termination Fee or the CPLV/HLV Break Payment
on more than one occasion; and in no event shall ERI be obligated to pay the ERI
Termination Fee on more than one occasion.

(h) The Parties acknowledge that the damages resulting from termination of this
Agreement under circumstances in which the VICI Termination Fee, the CPLV/HLV
Break Payment or the ERI Termination Fee is payable are uncertain and incapable
of accurate calculation and that the amounts payable pursuant to Section 6.3 are
reasonable forecasts of the actual damages which may be incurred, and agree that
in the event the VICI Termination Fee or the CPLV/HLV Break Payment or the ERI
Termination Fee is payable pursuant to this Section 6.3, then notwithstanding
anything to the contrary in Section 6.2, the monetary remedies set forth in this
Section 6.3 shall be the sole and exclusive remedies of (x) ERI and its
Affiliates and Representatives against VICI, the Financing Sources and any of
their respective former, current or future general or limited partners,
shareholders, managers, members, Representatives or Affiliates, except in the
case of a breach by VICI under Section 2.1(b)(i) or Section 4.10, in which case,
ERI shall be entitled to all rights and remedies available at Law or in equity,
and (y) VICI and its Affiliates and Representatives against ERI and any of its
respective former, current or future general or limited partners, shareholders,
managers, members, Representatives or Affiliates, for any loss suffered as a
result of any breach of any representation, warranty, covenant or agreement in
this Agreement or the failure of the Transactions to be consummated, and upon
payment of the VICI Termination Fee, the CPLV/HLV Break Payment or ERI
Termination Fee, as applicable,

 

47



--------------------------------------------------------------------------------

none of (A) VICI, the Financing Sources nor any of their respective former,
current or future general or limited partners, shareholders, managers, members,
controlling person, Representatives or Affiliates or (B) ERI nor any of its
former, current or future general or limited partners, shareholders, managers,
members, controlling person, Representatives or Affiliates, shall have any
further liability or obligation relating to or arising out of this Agreement or
the Transactions.

ARTICLE 7

MISCELLANEOUS

SECTION 7.1. Assignment. Neither VICI nor ERI shall assign this Agreement or its
rights hereunder (other than to an entity that is directly or indirectly
wholly-owned and Controlled by VICI or ERI, as applicable) without the prior
written consent of the other parties to this Agreement, which consent such
parties may grant or withhold in their sole and absolute discretion.
Notwithstanding the foregoing, VICI and ERI may designate an entity that is
directly or indirectly wholly-owned and controlled by VICI or ERI, as
applicable, to be the named party on all Ancillary Agreements.

SECTION 7.2. Integration; Waiver. This Agreement, together with the Ancillary
Agreements and any other documents and instruments executed pursuant hereto,
constitute the sole and entire agreement of the Parties with respect to the
subject matter contained herein and therein, and supersede all prior
representations, warranties, understandings and agreements, both written and
oral, with respect to such subject matter. Neither this Agreement nor any
provision hereof nor the Ancillary Agreements may be waived, modified, amended,
discharged or terminated except by an instrument signed by the party against
whom the enforcement of such waiver, modification, amendment, discharge or
termination is sought, and then only to the extent set forth in such instrument.
No waiver by either party hereto of any failure or refusal by the other party to
comply with its obligations hereunder shall be deemed a waiver of any other or
subsequent failure or refusal to so comply. The last sentence of this
Section 7.2, the last sentence of Section 7.3, Section 7.14, Section 7.15,
Section 7.19 and Section 7.21 of this Agreement may not be amended or modified
in whole or in part in a manner that adversely affects the rights of the
Financing Sources thereunder without the prior written consent of the requisite
commitment parties having consent over amendments to this Agreement pursuant to
the Debt Financing Commitment.

SECTION 7.3. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the internal Laws of the State of New York, without regard
to the principles of conflicts of Laws; provided, however, that such designation
shall not relieve any party of its obligation to comply with the requirements of
the Laws of any other State as may be necessary to effect the Transactions in
the manner contemplated by this Agreement. Notwithstanding the foregoing, this
Section 7.3 shall not vitiate the choice of Law provisions specifically set
forth in any of the Ancillary Agreements. Notwithstanding anything herein to the
contrary, the parties hereto agree that any action of any kind or any nature
(whether based upon Contract, tort or otherwise) involving any Financing Sources
that is any way related to this Agreement or any of the Transactions, including
any action or dispute involving any Financing Sources arising out of or relating
in any way to the Debt Financing or the Transactions or any document relating to
the Debt Financing shall be governed by, and construed in accordance with, the
Laws of the State of New York, without giving effect to any choice of Law or
conflict of Law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of New York.

 

48



--------------------------------------------------------------------------------

SECTION 7.4. Captions Not Binding; Exhibits. The captions in this Agreement are
inserted for reference only and in no way limit the scope or intent of this
Agreement or of any of the provisions hereof. All Exhibits attached hereto shall
be incorporated by reference as if set out herein in full.

SECTION 7.5. Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

SECTION 7.6. Severability. If any term or provision of this Agreement or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by Law.

SECTION 7.7. Notices. Any notices or other communications under this Agreement
shall be in writing and shall be given by (a) personal delivery, (b) e-mail
transmission (with a copy delivered by one of the other methods provided in this
Section 7.7) or (c) a reputable overnight courier service, fees prepaid,
addressed as follows:

 

  If to VICI:  

c/o VICI Properties Inc.

430 Park Avenue, 8th Floor

New York, New York 10022

Attention: Samantha S. Gallagher, General Counsel

E-Mail: corplaw@viciproperties.com

  Copy to:  

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention: James P. Godman, Todd E. Lenson and Jordan M. Rosenbaum

E-mail: jgodman@kramerlevin.com

tlenson@kramerlevin.com

jrosenbaum@kramerlevin.com

 

49



--------------------------------------------------------------------------------

  If to ERI:  

Eldorado Resorts, Inc.

100 West Liberty Street, Suite 1150

Reno, NV 89501

Attention: Edmund L. Quatmann

E-mail: equatmann@eldoradoresorts.com

 

Copy to:

 

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, CA 92130

Attention: Omar A. Nazif and Steven B. Stokdyk

E-mail: omar.nazif@lw.com

steven.stokdyk@lw.com

Any party may designate another addressee for notices hereunder by a notice
given pursuant to this Section 7.7. A notice sent in compliance with the
provisions of this Section 7.7 shall be deemed given on the date of receipt,
with failure to accept delivery to constitute receipt for such purpose. The
parties agree that the attorney for such party specified above shall have the
authority to deliver notices on such party’s behalf to the other party.

SECTION 7.8. Counterparts; Electronic Signatures. This Agreement may be executed
in counterparts, each of which shall be an original and all of which
counterparts taken together shall constitute one and the same agreement.
Signatures to this Agreement transmitted by electronic means shall be valid and
effective to bind the party so signing. Each party agrees to promptly deliver an
execution original to this Agreement with its actual signature to the other
party, but a failure to do so shall not affect the enforceability of this
Agreement.

SECTION 7.9. No Recordation. ERI and VICI each agrees that neither this
Agreement nor any memorandum or notice hereof shall be recorded.

SECTION 7.10. Additional Agreements; Further Assurances. Each of the parties
hereto shall reasonably cooperate with one another and execute and deliver such
documents as the other party shall reasonably request in order to consummate and
make effective the Transactions, so long as the execution and delivery of such
documents shall not result in any additional Liabilities or cost to the
executing party. The provisions of this Section 7.10 shall survive Closing and
not be merged therein.

SECTION 7.11. Construction. The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
any modification hereof or any of the Ancillary Agreements.

SECTION 7.12. REIT Protection.

(a) The Parties intend that this Agreement and the Ancillary Agreements shall be
interpreted in a manner that is consistent with the continued qualification of
VICI REIT as a real estate investment trust under the Code (a “REIT”).
Notwithstanding anything to the contrary set forth in this Agreement (but, if
the Internal Restructuring has been consummated in accordance

 

50



--------------------------------------------------------------------------------

with Section 5.1(d), subject to the terms of Section 4.10) or the Ancillary
Agreements, VICI REIT shall not be required to take any action or refrain from
taking any action that would, in either case, reasonably be expected to cause
VICI REIT to fail to qualify as a REIT; provided that, if the Internal
Restructuring has been consummated in accordance with Section 5.1(d), this
Section 7.12 shall not apply to the CPLV/HLV Closing.

(b) The Parties will cooperate in good faith to consummate the Transactions in a
manner that does not adversely affect VICI REIT’s qualification as a REIT.
Notwithstanding the foregoing, for the avoidance of doubt, the Regarded Entity
Value requirement shall apply solely on the Closing Date, and the ERI Parties
shall not be required to maintain any particular Regarded Entity Value;
provided, however, that none of the ERI Parties or the Regarded Entity has any
current intention as of the date of this Agreement and shall not have any
intention on the Closing Date to reduce deliberately the Regarded Entity Value
below the value set forth in Section 5.1(d).

(c) All Ancillary Agreements shall contain language substantially similar to
this Section 7.12(a).

SECTION 7.13. JURISDICTION. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS
RELATING TO THE TRANSACTIONS, THIS AGREEMENT, OR THE RELATIONSHIP OF VICI AND
ERI HEREUNDER (“PROCEEDINGS”) EACH PARTY IRREVOCABLY (a) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE COUNTY OF NEW YORK, STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SITTING IN NEW YORK, NEW YORK; AND (b) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT
ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDINGS BROUGHT IN ANY SUCH COURT,
WAIVES ANY CLAIM THAT SUCH PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT
FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDINGS,
THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY. THE PROVISIONS OF
THIS SECTION 7.13 SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY
EARLIER TERMINATION OF THIS AGREEMENT. NOTWITHSTANDING THE FOREGOING, THIS
SECTION 7.13 SHALL NOT VITIATE THE CHOICE OF JURISDICTION PROVISIONS
SPECIFICALLY SET FORTH IN ANY OF THE ANCILLARY AGREEMENTS.

SECTION 7.14. Exclusive Venue. Notwithstanding anything in Section 7.13 to the
contrary, each of the parties hereto hereby agrees that it shall not bring or
support any action of any kind or description, whether at Law or in equity,
whether in Contract or in tort or otherwise, against any Financing Source in any
way relating to this Agreement, the Debt Financing or the Transactions,
including any dispute arising out of or relating in any way to the Debt
Financing Commitment or the performance thereof, in any forum other than the
United States District Court for the Southern District of New York (and the
appellate courts thereof) or any New York state court sitting in the Borough of
Manhattan in the City of New York. Notwithstanding the foregoing, this
Section 7.14 shall not vitiate the choice of venue provisions specifically set
forth in any of the Ancillary Agreements.

 

51



--------------------------------------------------------------------------------

SECTION 7.15. WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN
ANY PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THE TRANSACTIONS, THIS AGREEMENT, OR THE
PERFORMANCE THEREOF, OR THE RELATIONSHIP OF VICI AND ERI HEREUNDER. THE
PROVISIONS OF THIS SECTION 7.15 SHALL SURVIVE THE CLOSING (AND NOT BE MERGED
THEREIN) OR ANY EARLIER TERMINATION OF THIS AGREEMENT.

SECTION 7.16. Existing Lease Documents. If the Closing shall occur,
notwithstanding any provision to the contrary contained in this Agreement or any
of the Ancillary Agreements, nothing contained herein or therein shall limit the
obligations of (i) CPLV Lease Tenant or HLV Tenant under the CPLV Lease,
(ii) Non-CPLV Lease Tenant under the Non-CPLV Lease, or (iii) Joliet Lease
Tenant under the Joliet Lease, as amended hereunder, as applicable. If the
Closing shall not occur, notwithstanding any provisions to the contrary
contained in this Agreement, nothing contained herein shall limit the
obligations of (i) CPLV Lease Tenant under the CPLV Lease and any documents
related thereto, (ii) CPLV Lease Tenant, CPLV MLSA Manager, CEC, Caesars License
Company or Caesars Enterprise under the CPLV MLSA and any documents related
thereto, (iii) Non-CPLV Lease Tenant under the Non-CPLV Lease and any documents
related thereto, (iv) Non-CPLV Lease Tenant, Non-CPLV MLSA Manager, CEC, Caesars
License Company or Caesars Enterprise under the Non-CPLV MLSA and any documents
related thereto, (v) Joliet Lease Tenant under the Joliet Lease, (vi) Joliet
Lease Tenant, Joliet MLSA Manager, CEC, Caesars License Company or Caesars
Enterprise under the Joliet MLSA or (vii) HLV Tenant under the HLV Lease. For
the avoidance of doubt, nothing in this Section 7.16 is intended to vitiate any
of the surviving obligations of the parties in this Agreement. The provisions of
this Section 7.16 shall survive the Closing.

SECTION 7.17. Limitation of Liability. Except as otherwise expressly set forth
in this Agreement, in no event shall either party be entitled to recover from
the other any actual, consequential, punitive, or special damages in connection
with this Agreement. Notwithstanding the foregoing, ERI shall be entitled to all
rights and remedies available at Law or in equity in the event that VICI shall
breach its obligations under Section 2.1(b)(i) or Section 4.10.

SECTION 7.18. Arbitration.

(a) Arbitrator Qualifications. Any dispute, including regarding the terms and
conditions of the Ancillary Agreements, or the terms of any other documents or
issues with respect to the Transactions which are not set forth in definitive
agreements executed and delivered on the date hereof shall be submitted to and
determined by an arbitration panel comprised of three members (the “Arbitration
Panel”). No more than one panel member may be with the same firm, and no panel
member may have an economic interest in the outcome of the arbitration. In
addition, each panel member shall have (i) at least five years of experience as
an arbitrator and at least one year of experience in a profession that directly
relates to the ownership, operation, financing or leasing of gaming or other
hospitality facilities similar to those properties that are part of the
Transactions or (ii) each panel member shall have at least one year of
experience as an arbitrator and at least five years of experience in a
profession that directly relates to the ownership, operation, financing or
leasing of gaming or other hospitality facilities similar to those properties
that are part of the Transactions; provided, however, if the dispute is
regarding an issue with respect to Gaming Laws or involving the Gaming
Authorities then each panel member shall have at least five years in a
profession that directly relates to the ownership, operation, financing or
leasing of Gaming Facilities similar to those properties that are part of the
Transactions.

 

52



--------------------------------------------------------------------------------

(b) Arbitrator Appointment. The Arbitration Panel shall be selected as set forth
in this Section 7.18(b). Within fifteen (15) Business Days after the expiration
of the Subject Property PSA Discussion Period or Discussion Period, as
applicable, or other applicable date identified in Section 4.2 above, VICI shall
select and identify to ERI a panel member meeting the criteria of the above
paragraph (the “VICI Panel Member”) and ERI shall select and identify to VICI a
panel member meeting the criteria of the above paragraph (the “ERI Panel
Member”). If a party fails to timely select its respective panel member, the
other party may notify such party in writing of such failure, and if such party
fails to select its respective panel member within three (3) Business Days after
receipt of such notice, then such other party may select and identify to such
party such panel member on such party’s behalf. Within ten (10) Business Days
after the selection of the VICI Panel Member and the ERI Panel Member, the VICI
Panel Member and the ERI Panel Member shall jointly select a third panel member
meeting the criteria of the above paragraph (the “Third Panel Member”). If the
VICI Panel Member and the ERI Panel Member fail to timely select the Third Panel
Member and such failure continues for more than three (3) Business Days after
written notice of such failure is delivered to the VICI Panel Member and ERI
Panel Member by either VICI or ERI, then VICI and ERI shall cause the Third
Panel Member to be appointed by the managing officer of the American Arbitration
Association in the Borough of Manhattan in the City of New York.

(c) Arbitration Procedure. Within twenty (20) Business Days after the selection
of the Arbitration Panel, VICI and ERI each shall submit to the Arbitration
Panel a written statement identifying its summary of the issues. VICI and ERI
may also request an evidentiary hearing on the merits in addition to the
submission of written statements, such request to be made in writing within such
twenty (20) Business Day period. The Arbitration Panel shall determine the
appropriate terms and conditions of the documents or other matters in question
in accordance with this Agreement. The Arbitration Panel shall make its decision
within twenty (20) days after the later of (i) the submission of such written
statements, and (ii) the conclusion of any evidentiary hearing on the merits (if
any). The Arbitration Panel shall reach its decision by majority vote and shall
communicate its decision by written notice to VICI and ERI.

(d) Binding Decision. The decision by the Arbitration Panel shall be final,
binding and conclusive and shall be non-appealable and enforceable in any court
having jurisdiction. All hearings and proceedings held by the Arbitration Panel
shall take place in New York, New York.

(e) Determination Rules. The resolution procedure described herein shall be
governed by the Commercial Rules of the American Arbitration Association and the
Procedures for Large, Complex, Commercial Disputes in effect as of the date
hereof.

(f) Liability for Costs. VICI and ERI shall bear equally the fees, costs and
expenses of the Arbitration Panel in conducting any arbitration described in
this Section 7.18.

SECTION 7.19. No Recourse to Financing Sources. Notwithstanding anything to the
contrary contained herein or otherwise, no Financing Source of any party, or any
former, current or future direct or indirect stockholder, equity holder,
controlling person, director, officer, employee, general or limited partner,
member, manager, agent or Affiliate of any Financing Source

 

53



--------------------------------------------------------------------------------

(each, a “Non-Party”) shall have any liability for any obligations or
liabilities of the parties or for any claim (whether in tort, Contract or
otherwise) based on, in respect of, or by reason of, the Transactions or in
respect of any representations made or alleged to be made in connection
herewith. Without limiting the rights of any party hereto against the other
parties hereto, in no event shall any party hereto or any of its controlled
Affiliates seek to enforce this Agreement against, make any claims for breach of
this Agreement against, or seek to recover monetary damages from, any Non-Party,
in connection with this Agreement or the Debt Financing, whether at Law or
equity, in Contract, in tort or otherwise (it being understood that nothing in
this Section 7.19 shall limit the rights of VICI against the Financing Sources
under the Debt Financing Commitment).

SECTION 7.20. Specific Performance. The Parties agree that irreparable damage,
for which monetary damages or other legal remedies would not be an adequate
remedy, would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached by the Parties. It is accordingly agreed that the Parties shall be
entitled to an injunction or injunctions, or any other appropriate form of
specific performance or equitable relief, to prevent breaches or threatened
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in the courts specified in Section 7.13, without proof of
damages or otherwise, this being in addition to any other remedy to which they
are entitled at Law or in equity. Notwithstanding anything to the contrary in
this Agreement (except in the case of a breach by VICI under Section 2.1(b)(i)
or Section 4.10, in which case, ERI shall be entitled to all rights and remedies
available at Law or in equity), it is explicitly agreed that ERI shall only be
entitled to seek or obtain an injunction, specific performance or other
equitable relief enforcing VICI’s obligations to consummate the Closing on the
terms and conditions set forth herein (but not the right of ERI to such
injunctions, specific performance or other equitable relief for obligations
other than with respect to the Closing) if, and only if, (a) the conditions
forth in Section 5.1 and Section 5.2 (other than those conditions which, by
their nature, are to be satisfied on the Closing Date, but that are expected to
be satisfied at the Closing) have been satisfied (and remain satisfied) or
waived at the time the Closing is required to have occurred pursuant to
Section 2.1, (b) the full proceeds to be provided to VICI by the Debt Financing
(or the Alternate Financing) have been funded in accordance with the terms
thereof or will be funded in accordance with the terms thereof at the Closing
and (c) ERI has irrevocably confirmed in writing that it stands ready, willing
and able to consummate the Closing without further delay or condition, and if
the Debt Financing is funded then it will take such actions that are required by
it under this Agreement to cause the Closing to occur; provided, that, ERI shall
not be entitled to seek or receive a grant of specific performance of the
Transactions pursuant to this Section 7.20 if VICI is required to pay the VICI
Termination Fee. Each Party agrees not to raise any objections to the
availability of the equitable remedy of specific performance and further agrees
not to assert that a remedy of specific enforcement is unenforceable, invalid,
contrary to Law or inequitable for any reason, nor to assert that a remedy of
monetary damages would provide an adequate remedy for any such breach, in each
case, solely where such remedy is expressly permitted hereunder. Each Party
further agrees that no Other Party nor any other Person shall be required to
obtain, furnish or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 7.20, and each
Party irrevocably waives any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.

 

54



--------------------------------------------------------------------------------

SECTION 7.21. No Third Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement, except the Financing
Sources may enforce (and the Financing Sources are intended third party
beneficiaries of) the last sentence of Section 7.2, the last sentence of
Section 7.3, Section 7.14, Section 7.15, Section 7.19, and this Section 7.21
(solely to the extent that it relates to the Financing Sources).

SECTION 7.22. No Recourse. This Agreement may only be enforced against, and any
claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as Parties
and no past, present or future Affiliate, director, officer, employee,
incorporator, member, manager, partner, stockholder, agent, attorney or
Representative of any Party has any liability for any obligations or liabilities
of the Parties or for any claim based on, in respect of, or by reason of, the
Transactions. Notwithstanding anything herein to the contrary, nothing in this
Section 7.22 shall limit (x) VICI’s obligations under Section 4.5 of this
Agreement or (y) the rights of ERI or its Affiliates pursuant to any financing
arrangements of ERI or such Affiliate with any of the Financing Sources.

SECTION 7.23. Mutual Drafting. Each party hereto has participated in the
drafting of this Agreement, which each party acknowledges is the result of
extensive negotiations between the parties. In the event any ambiguity or
question of intent arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

SECTION 7.24. Extension; Waiver. At any time prior to the Closing, VICI, on the
one hand, and ERI, on the other hand, may, to the extent legally allowed
(i) extend the time for or waive the performance of any of the obligations or
other acts of the other parties hereto, (ii) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant herein and (iii) waive compliance with any of the agreements or
conditions contained herein. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in a written
instrument signed on behalf of such party. No failure or delay on the part of
any party hereto in the exercise of any right or remedy hereunder shall impair
such right or remedy or be construed as a waiver of, or acquiescence in, any
breach hereof, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise thereof or any other right.

[Remainder of page intentionally blank]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto, intending to be legally bound, has caused
this Agreement to be duly executed to be effective as of the day and year first
above written.

 

VICI:

 

VICI PROPERTIES L.P.,

a Delaware limited partnership

By:   /s/ John W. R. Payne  

Name: John W. R. Payne

 

Title: President

 

[Signature Page to Master Transaction Agreement]



--------------------------------------------------------------------------------

ERI:

 

ELDORADO RESORTS INC.,

a Nevada corporation

By:   /s/ Thomas R. Reeg  

Name: Thomas R. Reeg

 

Title: Chief Executive Officer

 

[Signature Page to Master Transaction Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Lease Amendment Terms

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT A

Lease Amendment Terms1

Effective upon Closing:

 

  1.

CPLV Lease Amendment. In consideration of a portion of the Lease Amendment
Payment paid to CPLV Lease Tenant equal to $1,189,875,000.00, (a) the “Initial
Rent” portion of the annual Rent under the CPLV Lease (the CPLV Lease as amended
in accordance with this Exhibit A, the “Amended CPLV Lease”)2 shall be increased
by $83,500,000.00 (the “CPLV Rent Increase”), which CPLV Rent Increase shall be
incorporated into, and form a part of, the Initial Rent component of the Rent
under the CPLV Lease and shall, from and after the Closing, escalate and adjust
at all times and in all circumstances in tandem with (and as incorporated into)
the existing Initial Rent component of the Rent as provided under the Amended
CPLV Lease (such CPLV Rent Increase together with such existing Initial Rent
component of the Rent, collectively, the “CPLV Initial Rent”), and (b) the CPLV
Lease Amendments described in paragraph 2 and paragraph 4 shall become
effective.

 

  2.

HLV Lease Termination and Related CPLV Lease Amendment. In consideration of a
portion of the Lease Amendment Payment paid to HLV Tenant equal to
$213,750,000.00, (a) the HLV Lease and the HLV Guaranty shall be terminated3,
and concurrently with such termination, the Leased Property currently leased
pursuant to the HLV Lease shall no longer be leased pursuant to the HLV Lease
but shall instead be leased pursuant to the Amended CPLV Lease, (b) a new
component of annual Rent shall be added to the Amended CPLV Lease in an initial
amount equal to the sum of (x) the annual Rent which would otherwise be in
effect as of the Closing Date under the HLV Lease (the “Existing HLV Lease
Rent”), and (y) $15,000,000.00 (the “HLV Rent Increase”; the HLV Rent Increase
together with the Existing HLV Lease Rent, collectively, the “HLV Initial
Rent”), which HLV Initial Rent shall, from and after the consummation of the
Transactions, escalate and adjust at all times and in all circumstances in
tandem with the CPLV Initial Rent, (c)4 from and after the commencement of the
8th Lease Year, (x) the HLV Initial Rent shall be bifurcated into a base rent
component (“HLV Base Rent”) and a variable rent component (“HLV Variable Rent”),
and (y) the CPLV Initial Rent shall be bifurcated into a base rent component
(“CPLV Base Rent”) and a variable rent component (“CPLV Variable Rent”) which
components of Rent shall, subject to clause (d) below, escalate and adjust, as
the case may be, in respect of the First Variable Rent Period and the Second
Variable

 

1 

NTD: Capitalized terms used in this Exhibit A that are not defined in this
Exhibit A or in the Agreement are intended to have the same meanings as are
ascribed to such terms in the applicable Lease to which such terms relate.
References in this Exhibit A to the “Agreement” are intended to refer to the
Agreement to which this Exhibit A is attached.

2 

NTD: The Amended CPLV Lease shall take the form of a conformed instrument
similar in form to the First Amendment to Lease (CPLV) dated December 26, 2018.

3 

NTD: The Amended CPLV Lease shall provide that HLV Tenant and HLV Landlord shall
continue to be responsible for those matters surviving termination pursuant to
Section 41.1 of the HLV Lease, which obligations shall be covered under the CPLV
Lease and CPLV Lease Guaranty.

4 

NTD: Clause (c) is intended to bifurcate Base Rent and Variable Rent into a CPLV
component and HLV component to address the import of the HLV rent construct into
the CPLV Lease.



--------------------------------------------------------------------------------

  Rent Period in the same manner and on such dates as the existing Base Rent and
Variable Rent escalate and adjust, as the case may be, under the existing CPLV
Lease, (d)5 the Amended CPLV Lease shall provide that for each Lease Year from
and after the commencement of the 16th Lease Year until the Initial Stated
Expiration Date (as extended pursuant to paragraph 4.b. below)6 (the “Third
Variable Rent Period”), CPLV Variable Rent and HLV Variable Rent shall be equal
to the respective CPLV Variable Rent and HLV Variable Rent payable during the
Second Variable Rent Period, increased or decreased, as the case may be, by an
amount equal to (i) the amount by which (x) the average annual Net Revenue for
the three consecutive Fiscal Periods ending immediately prior to the end of the
15th Lease Year for the respective Facility exceeds or is less than, as
applicable, (y) the average annual Net Revenue for the three consecutive Fiscal
Periods ending immediately prior to the end of the 10th Lease Year, for the
applicable Facility, multiplied by (ii) 4%, (e) the Amended CPLV Lease shall be
structured as a multi-property master lease whereby CPLV Lease Tenant and HLV
Tenant shall collectively be the tenant under such Amended CPLV Lease and CPLV
Lease Landlord and HLV Landlord shall collectively be the landlord under such
Amended CPLV Lease, and landlord under such Amended CPLV Lease shall have the
right to sever the Amended CPLV Lease consistent with Section 18.2 of the
Non-CPLV Lease, (f)7 (i) the existing $171,000,000.00 Initial Minimum Cap Ex
Requirement under the HLV Lease shall be incorporated into the Amended CPLV
Lease and shall be applicable until December 31, 2021; provided that any
relevant amounts expended during the applicable period prior to the Closing
shall be credited toward such requirement, (ii) from January 1, 2022 onwards,
HLV Tenant shall expend Capital Expenditures with respect to the HLV Leased
Property in an aggregate amount equal to at least 1% of the Net Revenue from the
HLV Facility for the prior Fiscal Year, in a manner similar to the Annual
Minimum Per-Lease B&I Cap Ex Requirement, and (iii) the Annual Minimum Per-Lease
B&I Cap Ex Requirement shall be calculated without reference to the HLV Leased
Property (including Net Revenues therefrom), (g) references in the HLV Lease to
the Convention Center Facility, Convention Center Property and related terms and
the related provisions (including the mechanism in the HLV Lease to incorporate
the Convention Center Property therein and the terms and conditions relating
thereto, as provided in the form of Second Amended and Restated HLV Lease
attached to the Put-Call Agreement) shall be incorporated in the Amended CPLV
Lease so that in the event VICI or any of its Affiliates acquires the Convention
Center Property, it shall be incorporated into the HLV component of the CPLV
Lease,8 (h) neither the CPLV Rent Increase nor the HLV Rent Increase (in each
case in an amount increased annually by the escalator) shall be included in the
“Rent Reduction Amount” upon the occurrence of a partial taking or any other
circumstance where the “Rent Reduction Amount” would be applicable, (i) the Base
Net Revenue Amount applicable to HLV shall be calculated on the basis of
appropriate financial statements and other data with respect to the HLV Leased
Property reasonably available at such time using the same methodology for
calculating the Base Net Revenue Amount as set forth in the CPLV Lease, and
(j) Article XL of the CPLV Lease shall be amended in its entirety as set forth
on Schedule 1 to this Exhibit A.

 

5 

NTD: Clause (d) is intended to provide for an additional Variable Rent reset due
to the extension of the Initial Term following the general structure of Variable
Rent resets in the existing Leases.

6 

NTD: For Lease Years 16, 17 and 18.

7 

NTD: Clause (f) is intended to incorporate the existing HLV Cap Ex construct in
the CPLV Lease.

8 

NTD: To be revised to also recognize CEC’s right to acquire HLV in certain
circumstances under the convention center Put-Call Agreement.



--------------------------------------------------------------------------------

  3.

Non-CPLV Lease Amendment.

 

  a.

Upon the acquisition of each Subject Property or Replacement Property pursuant
to the applicable Subject Property PSA or Replacement Subject Property PSA, as
applicable, at Closing, VICI shall lease (or sub-lease) back such real estate to
an Affiliate of ERI. The lease (or sub-lease) of such Subject Properties or
Replacement Properties shall be implemented through the addition of such Subject
Properties or Replacement Properties to the Non-CPLV Lease. Unless the
applicable VICI Party exercises its right to terminate any Subject Property PSA
to which it is a party without entering into a Replacement Property PSA as
provided in Section 2.4 of the Agreement, the initial annual rent for the three
(3) Subject Properties and/or Replacement Properties (individually or
collectively, as the context may require, “Subject/Replacement Property”), as
applicable, shall be $154,000,000.00 in the aggregate (the “Subject/Replacement
Property Increase”).9 The Subject/Replacement Property Increase shall be
incorporated into, and form a part of, the Rent under the Non-CPLV Lease on a
Subject/Replacement Property-by-Subject/Replacement Property basis (as each
Subject/Replacement Property is acquired by the applicable VICI Party and leased
pursuant to the Non-CPLV Lease) and, from and after such incorporation, shall
escalate and adjust at all times and in all circumstances in tandem with (and as
incorporated into) the existing Rent as provided under the Non-CPLV Lease.
Proportionate increase shall be made to the existing Minimum Cap Ex Requirements
to account for each added Subject Property, which proportionate increase shall
be equal to the product of (i) the applicable Minimum Cap Ex Amount or Triennial
Allocated Minimum Cap Ex Amount B Floor in effect as of the closing of the
applicable Subject Property, and (ii) a fraction, the numerator of which shall
be the Net Revenue of the applicable Subject Property for the Triennial Test
Period, and the denominator of which shall be the aggregate Net Revenue of each
Tenant under the respective Leases (excluding the Net Revenue of HLV Tenant
under the Amended CPLV Lease) for the Triennial Test Period attributable to all
assets then included in the calculation of Capital Expenditures for purposes of
the All Property Tests (with respect to the Annual Minimum Cap Ex Amount and the
Triennial Minimum Cap Ex Amount A) or the Leased Property Tests (with respect to
the Triennial Minimum Cap Ex Amount B and the Triennial Allocated Minimum Cap Ex
Amount B Floor), and the amount of Services Co Capital Expenditures which may be
credited against the Capital Expenditures requirements under the Leases shall be
proportionally increased in a similar manner. In addition, the Net Revenue of a
Subject/Replacement Property will be included in the overall Net Revenue of all

 

9 

NTD: The $154,000,000 aggregate initial rent figure is allocated ~$51,000,000 to
the HAC Property, ~$37,000,000 to the HL Property, and ~$66,000,000 to the HNO
Property. If the applicable VICI Party exercises its right to terminate the
Subject Property PSA to which it is a party without entering into a Replacement
Property PSA as provided in Section 2.4 of the Agreement, then such initial rent
figure will be correspondingly revised to reflect that such Subject Property
will not be Leased pursuant to the Non-CPLV Lease; it being understood that, as
long as Subject Properties or Replacement Properties with an aggregate of at
least $195,000,000 of property-level EBITDAR are acquired by VICI Parties and
leased pursuant to the Non-CPLV Lease, the aggregate initial rent shall be
$154,000,000.



--------------------------------------------------------------------------------

  Facilities under the Non-CPLV Lease and Joliet Facility for purposes of
calculating the requirement to spend 1% of Net Revenue annually on Capital
Expenditures. Unless the applicable VICI Party exercises its right to terminate
any Subject Property PSA to which it is a party without entering into a
Replacement Property PSA as provided in Section 2.4 of the Agreement, the Base
Net Revenue Amount shall be increased by an amount calculated on the basis of
appropriate financial statements and other data with respect to the Subject
Properties, in the aggregate, reasonably available at such time using the same
methodology for calculating the Base Net Revenue Amount as set forth in the
Non-CPLV Lease.

 

  b.

Upon the closing of the acquisition of the HNO Property by the applicable VICI
Party pursuant to the applicable Subject Property PSA, Non-CPLV Lease Tenant
shall be obligated to complete and pay for all capital improvements and other
costs and expenses related to the extension of the existing Casino Operating
Contract with respect to the HNO Property, including the improvements,
expansions and other capital expenditures with respect to the HNO Property that
are required by the Louisiana legislature’s legislation (passed in May, 2019)
approving such extension (collectively, the “HNO License Extension
Improvements”). Without limitation, neither Non-CPLV Lease Landlord nor any
other VICI Party shall be responsible for any costs or expenses related to the
extension of the existing Casino Operating Contract, the HNO Ground Lease
Amendments or any additional payments required to be made to the City of New
Orleans, the State of Louisiana or any other governmental body or agency in
connection therewith.

 

  c.

Non-CPLV Lease Tenant shall not be obligated to offer Non-CPLV Lease Landlord
the first opportunity to finance the HNO License Extension Improvements
(provided, while Non-CPLV Lease Tenant shall have the right to depreciate such
HNO License Extension Improvements, the same shall not otherwise be treated as
Tenant Material Capital Improvements).

 

  d.

Upon the acquisition of the HNO Property pursuant to the applicable Subject
Property PSA (or a Replacement Property designated therefor as provided in
Section 2.4 of the Agreement), such Subject Property (or Replacement Property)
shall be included in the definitions of “Excluded Facilities” and “Continuous
Operation Facilities” under the Non-CPLV Lease and, contemporaneously with such
inclusion, Horseshoe Southern Indiana shall be removed from the “Excluded
Facilities” definition. Upon the acquisition of the HAC Property pursuant to the
applicable Subject Property PSA (or a Replacement Property designated therefor
as provided in Section 2.4 of the Agreement), such Subject Property (or
Replacement Property) shall be included in the definitions of “Excluded
Facilities” and “Continuous Operation Facilities” under the Non-CPLV Lease and,
contemporaneously with such inclusion, Horseshoe Bossier City shall be removed
from the “Excluded Facilities” definition.

 

  e.

Upon the acquisition of any Subject Property pursuant to the applicable Subject
Property PSA (or a Replacement Property designated therefor as provided in
Section 2.4 of the Agreement), the 2018 EBITDAR Pool shall be increased by an
amount equal to the EBITDAR generated by the applicable Subject Property (or
Replacement Property) during the Trailing Test Period prior to the Closing Date.



--------------------------------------------------------------------------------

  f.

Non-CPLV Lease Tenant shall be permitted to cause Facilities representing up to
5% of the 2018 EBITDAR Pool (without giving effect to any increase in such 2018
EBITDAR Pool pursuant to paragraph 3.e. above) to be sold (such sale to include
(x) the sale by Non-CPLV Lease Tenant of the operations (including the Tenant’s
Property) with respect to the applicable Facility, and (y) the sale by Non-CPLV
Lease Landlord of the Leased Property with respect to such Facility) to a third
party; provided, that (i) VICI and ERI mutually agree to the split of proceeds
from such sales, (ii) such sales do not result in any impairment(s)/asset write
down(s) by VICI, (iii) Rent under the Non-CPLV Lease remains unchanged following
such sales, and (iv) such sale does not result in VICI recognizing gain pursuant
to Treasury Regulation Section 1.337(d)-7 unless VICI consents to such a sale.

 

  4.

Other Amendments applicable to each of the Leases. In addition to the foregoing
amendments, the Non-CPLV Lease, the Joliet Lease and the CPLV Lease
(collectively, the “Leases”) shall each be amended, as follows:

 

  a.

Remove the rent coverage tests which act to cap base rent escalations under such
Leases (i.e., delete the provisos in the definition of “Escalator” in each of
the Leases together with other related revisions, if any).10

 

  b.

Extend the Term of each Lease for such additional period of time to ensure that
following the consummation of the Transactions there shall be a full 15 years
remaining until the expiration of the Initial Term of each Lease, and the
Initial Stated Expiration Date of each Lease shall be revised accordingly to
reflect same.11

 

  c.

Each of the Non-CPLV Lease and Joliet Lease shall be revised to provide for a
Third Variable Rent Period in a similar fashion as provided under paragraph 2
above with respect to the CPLV Lease.

 

  d.

Modify the Section 467 schedules to take into account the extension of the Term
of each Lease and the removal of the rent coverage tests thereunder as provided
in paragraph 4.a. above.

 

  e.

Clarify for the avoidance of doubt that franchise and similar taxes, to the
extent not assessed on the basis of net income, are included in Impositions
payable by each Tenant under the Leases; provided that (i) the annual amount of
such taxes payable in respect of the Facilities subject to the Non-CPLV Lease
prior to the Closing located in the State of Louisiana and the State of
Mississippi shall be capped at $1,500,000, and (ii) the annual amount of such
taxes payable in respect of the HNO Property shall be capped at the aggregate
amount of franchise tax that is actually incurred by the owner of the HNO
Property in 2021 (or the first full year that a VICI Affiliate owns the HNO
Property).

 

10 

NTD: By way of example, the revised definition of “Escalator” in the Amended
CPLV Lease shall be as follows: “Commencing on the Escalator Adjustment Date in
respect of the second (2nd) Lease Year and continuing through the end of the
Term, one (1.0) plus the greater of (a) two one-hundredths (0.02) and (b) the
CPI Increase.”

11 

NTD: Useful life analysis to be considered in connection with this item. May
also need carveout for Harrah’s Philadelphia to address certain PA transfer tax
issues. Harrah’s Philadelphia lease term cannot extend beyond 29 years, 364 days
without triggering significant transfer tax.



--------------------------------------------------------------------------------

  f.

Reporting requirements under the Non-CPLV Lease and Joliet Lease shall be
revised to incorporate adjustments to the timing for the delivery of financial
statements in the event that the Guarantor ceases to be a reporting company,
similar to such adjustments contained in the CPLV Lease.

 

  g.

Remove clause (1)(B) of Section 22.1 of each Lease.

 

  h.

Change references to “CEC” in each Lease to “ERI”, and other conforming and
similar changes.

 

  i.

The provisions of the MLSAs that are to be incorporated into the Leases pursuant
to that certain MLSA “side by side” as last circulated by ERI’s counsel to ERI
and VICI by email at approximately 2:20 a.m. on June 24, 2019 (EST). Such
provisions pertain to operating standards, transfer provisions, Section 20.16 of
each of the MLSAs, and certain intellectual property matters. The term “MLSAs”
means, collectively, the CPLV MLSA, the Joliet MLSA and the Non-CPLV MLSA.

 

  j.

Conforming changes necessary to give effect to the amendments contemplated in
this Exhibit A.

 

  k.

Such other amendments as may be mutually reasonably agreed between the ERI
Parties and the VICI Parties in order to give effect to the Transactions
contemplated under the Agreement.



--------------------------------------------------------------------------------

Schedule 1

Amended “LANDLORD REIT PROTECTIONS”

(a) The Parties intend that Rent and other amounts paid by Tenant hereunder with
respect to the Prior Lease and the Existing HLV Lease Rent will qualify as
“rents from real property” within the meaning of Section 856(d) of the Code, or
any similar or successor provision thereto and this Lease shall be interpreted
consistent with this intent. If any Rent hereunder with respect to the Prior
Lease and the Existing HLV Lease Rent fails to qualify as “rent from real
property” within the meaning of Section 856(d) of the Code, the Parties will
cooperate in good faith to amend this Lease such that no Rent fails to so
qualify, provided that (i) such amendment shall not (w) increase Tenant’s
monetary obligations under this Lease by more than a de minimis extent,
(x) increase Tenant’s non-monetary obligations under this Lease in any material
respect, (y) decrease Landlord’s obligations under this Lease in any material
respect or (z) diminish Tenant’s rights under this Lease in any material respect
and (ii) Landlord shall reimburse Tenant for all reasonable and actual
documented out-of-pocket costs and expenses (including, without limitation,
reasonable and actual documented out-of-pocket legal costs and expenses)
incurred by Tenant in connection with such amendment. If there is a
determination by the IRS (through IRS audit or otherwise) that some or all of
the Rent payable with respect to the CPLV Lease Amendment attributable to the
CPLV Lease Amendment Payment and/or the HLV Rent Increase attributable to the
HLV Lease Amendment Payment is treated as the as “rents from real property”
within the meaning of Section 856(d) of the Code, or any similar or successor
provision thereto and this Lease shall be interpreted consistent with such
determination; provided, however, that neither Landlord nor Tenant is under any
obligation to seek such determination.

(b) Anything contained in this Lease to the contrary notwithstanding, Tenant
shall not without Landlord’s advance written consent (i) sublet, assign or enter
into a management arrangement for the Leased Property on any basis such that
(A) the rental or other amounts to be paid by the subtenant, assignee or manager
thereunder would be based, in whole or in part, on either (x) the income or
profits derived by the business activities of the subtenant, assignee or manager
or (y) any other formula such that any portion of any amount received by
Landlord hereunder with respect to the Prior Lease or the Existing HLV Lease
Rent could reasonably be expected to cause any portion of the amounts to fail to
qualify as “rents from real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto or (B) with respect to
the portion of the CPLV Lease Amendment attributable to the CPLV Lease Amendment
Payment or the HLV Rent Increase attributable to the HLV Lease Amendment Payment
, if treated by Landlord as one or more “securities” within the meaning of
Section 856(c)(4) of the Code, any such security reasonably could be expected to
represent more than 10% of the value of any issuer’s outstanding securities for
purposes Section 856(c)(4) of the Code; (ii) furnish or render any services to
the subtenant, assignee or manager or manage or operate the Leased Property so
subleased, assigned or managed; (iii) sublet, assign or enter into a management
arrangement for the Leased Property to any Person (other than a “taxable REIT
subsidiary” (within the meaning of Section 856(l) of the Code, or any similar or
successor provision thereto) of Landlord REIT) in which Tenant, Landlord or
PropCo owns an interest, directly or indirectly (by applying constructive
ownership rules set forth in Section 856(d)(5) of the Code, or any similar or
successor provision thereto); (iv) sublet, assign or enter into a management
arrangement for the Leased Property in any other manner which could reasonably
be expected to cause any portion of the amounts received by Landlord pursuant to
the Prior Lease or any Sublease to fail to qualify as



--------------------------------------------------------------------------------

“rents from real property” within the meaning of Section 856(d) of the Code, or
any similar or successor provision thereto, or which could reasonably be
expected to cause any other income of Landlord to fail to qualify as income
described in Section 856(c)(2) of the Code, or any similar or successor
provision thereto, or (v) change the entity classification of Desert Palace LLC,
CEOC LLC, or Harrah’s Las Vegas, in any case, such that it is no longer a
disregarded as an entity separate from the applicable Regarded Entity for
federal income tax purposes. As of the end of each Fiscal Quarter during the
Term, Tenant shall deliver to Landlord a certification, in the form attached
hereto as Exhibit G, stating that Tenant has reviewed its transactions during
such Fiscal Quarter and certifying that Tenant is in compliance with the
provisions of this Article XL. The requirements of this Article XL shall
likewise apply to any further sublease, assignment or management arrangement by
any subtenant, assignee or manager.

(c) Anything contained in this Lease to the contrary notwithstanding, the
Parties acknowledge and agree that Landlord, in its sole discretion, may assign
this Lease or any interest herein to another Person (including without
limitation, a direct or indirect subsidiary of Landlord REIT that, itself, is a
REIT or a “taxable REIT subsidiary” (within the meaning of Section 856(l) of the
Code, or any similar or successor provision thereto)) in order to maintain
Landlord REIT’s status as a “real estate investment trust” (within the meaning
of Section 856(a) of the Code, or any similar or successor provision thereto);
provided however. Landlord shall be required to (i) comply with any applicable
Legal Requirements related to such transfer and (ii) give Tenant notice of any
such assignment; and provided further, that any such assignment shall be subject
to all of the rights of Tenant hereunder.

(d) Anything contained in this Lease to the contrary notwithstanding, upon
request of Landlord, Tenant, ERI, and any Regarded Entity shall cooperate with
Landlord in good faith and at no cost or expense (other than de minimis cost) to
Tenant, ERI or any Regarded Entity, and provide such documentation and/or
information as may be in Tenant’s, ERI’s, or any Regarded Entity’s possession or
under Tenant’s, ERI’s, or any Regarded Entity’s control and otherwise readily
available to Tenant or any Regarded Entity as shall be reasonably requested by
Landlord in connection with verification of Landlord REIT’s “real estate
investment trust” (within the meaning of Section 856(a) of the Code, or any
similar or successor provision thereto) compliance requirements, including
(i) estimated enterprise values of the applicable Regarded Entity,
(ii) information regarding capitalization of the applicable Regarded Entity and
its direct and indirect subsidiaries (including, any debt of those subsidiaries
issued to any person that is not the Regarded Entity or one of such
subsidiaries), (iii) organizational charts showing the ownership of and the
entity classification of the applicable Regarded Entity and each of its
subsidiaries for U.S. federal income tax purposes (to the extent they have
changed from the prior fiscal quarter), and (iv) any other information as is
reasonably requested in writing by Landlord REIT that is reasonably relevant to
Landlord REIT’s compliance with Section 856(c)(4) of the Code. Items i-iv in the
immediately preceding sentence shall be provided to Landlord no later than 25
days after the end of each fiscal quarter of ERI without the need for any
further request from Landlord.12 Anything contained in this Lease to the
contrary notwithstanding, Tenant shall take such action as may be requested by
Landlord from time to time in order to ensure compliance with the Internal
Revenue Service requirement that Rent allocable for purposes of Section 856 of
the Code to personal property, if any, at the beginning and end of a calendar
year does not exceed fifteen percent (15%)

 

 

12 

This information to be provided to VICI in connection with the execution of the
CPLV Lease Amendment, as well.



--------------------------------------------------------------------------------

of the total Rent due hereunder as long as such compliance does not (i) increase
Tenant’s monetary obligations under this Lease by more than a de minimis extent
or (ii) materially increase Tenant’s nonmonetary obligations under this Lease or
(iii) materially diminish Tenant’s rights under this Lease.

(e) As used in this Article XL, the term “Prior Lease” shall mean this Lease
prior to amendment in connection with the CPLV Lease Amendment and the
capitalized terms “CPLV Lease Amendment,” “Existing HLV Lease Rent,” “HLV Rent
Increase,” “Lease Amendment Payment,” “Internal Restructuring,” and “Regarded
Entity,” shall have the meanings given to them in the Master Transaction
Agreement by and between VICI Properties L.P. and Eldorado Resorts, Inc.(“ERI”),
dated June 24, 2019, including Exhibit A thereto.



--------------------------------------------------------------------------------

EXHIBIT B

Form of Solvency Certificate

[See attached]

 

Exhibit B



--------------------------------------------------------------------------------

Form of Solvency Certificate

Date: [•]

Reference is made to the Master Transaction Agreement, dated as of [•] (the
“MTA”), between VICI Properties L.P., a Delaware limited partnership (“VICI”)
and Eldorado Resorts, Inc., a Nevada corporation (“ERI”).

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the MTA.

Solely in my capacity as Chief Financial Officer of ERI and not individually
(and without personal liability), I hereby certify, that as of the date hereof,
after giving effect to the consummation of the Merger and the Transactions:

 

  1.

The sum of the liabilities (including contingent liabilities) of ERI and its
Subsidiaries, on a consolidated basis, does not exceed the present fair saleable
value of the present assets of ERI and its Subsidiaries, on a consolidated
basis.

 

  2.

The fair value of the property of ERI and its Subsidiaries, on a consolidated
basis, is greater than the total amount of liabilities (including contingent
liabilities) of ERI and its Subsidiaries, on a consolidated basis.

 

  3.

The capital of ERI and its Subsidiaries, on a consolidated basis, is not
unreasonably small in relation to their business as contemplated on the date
hereof.

 

  4.

ERI and its Subsidiaries, on a consolidated basis, have not incurred and do not
intend to incur, or believe that they will incur, debts including current
obligations beyond their ability to pay such debts as they become due (whether
at maturity or otherwise in the ordinary course of business).

For purposes of this Certificate, the amount of any contingent liability has
been computed as the amount that, in light of all of the facts and circumstances
existing as of the date hereof, represents the amount that would reasonably be
expected to become an actual or matured liability.

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

ELDORADO RESORTS, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C

Form of Lease Guaranty

[See attached]

 

Exhibit C



--------------------------------------------------------------------------------

FORM

OF

GUARANTY13

This GUARANTY OF LEASE (this “Guaranty”), is made and entered into as of the
[            ] day of [                    ], 2019 by and between [ELDORADO
RESORTS, INC.], a [Nevada] corporation (together with its successors and
permitted assigns, “Guarantor”), and CPLV Property Owner LLC, a Delaware limited
liability company (“CPLV Landlord”) and Claudine Propco LLC, a Delaware limited
liability company (“HLV Landlord”; CPLV Landlord and HLV Landlord, together with
their respective successors and permitted assigns, collectively, “Landlord”).

RECITALS

A. CPLV Landlord, as landlord, and Desert Palace LLC, a Nevada limited liability
company, Caesars Entertainment Operating Company, Inc., a Delaware corporation,
and CEOC, LLC, a Delaware limited liability company (as successor by merger to
Caesars Entertainment Operating Company, Inc.), collectively as tenant
(collectively, “CPLV Tenant”) entered into that certain Lease (CPLV) dated
October 6, 2017, as amended by that certain First Amendment to Lease (CPLV)
between CPLV Landlord and CPLV Tenant dated December 26, 2018 (collectively, the
“Prior CPLV Lease”).

B. HLV Landlord, as landlord, and Harrah’s Las Vegas, LLC, a Nevada limited
liability company, as tenant (“HLV Tenant” together with CPLV Tenant, together
with their respective successors and permitted assigns, collectively, “Tenant”)
entered into that certain Amended and Restated Lease dated December 22, 2017, as
amended by that certain First Amendment to Amended and Restated Lease dated
December 26, 2018 (collectively, the “HLV Lease”).

C. Concurrently herewith, (i) the HLV Lease is being terminated, and (ii)
Landlord and Tenant are entering into that certain Second Amendment to Lease
(CPLV) (“Second Amendment”; the Prior CPLV Lease, as amended by the Second
Amendment, and as may be further amended, restated, supplemented, waived or
otherwise modified from time to time, collectively the “Lease”) whereby, among
other things, the Leased Property (as defined in the HLV Lease) is being
incorporated into the CPLV Lease and certain other modifications are being made
thereto. All capitalized terms used, and not otherwise defined, herein, shall
have the same meanings ascribed to such terms in the Lease.

D. Tenant is a wholly owned indirect subsidiary of Guarantor, and Guarantor
acknowledges and agrees that it will derive substantial benefits from the Lease
and that this Guaranty is given in accordance with the requirements of the Lease
and that Landlord would not have been willing to enter into the Second Amendment
unless Guarantor was willing to execute and deliver this Guaranty.

 

13 

This form of Guaranty is intended to be used for each of CPLV, Non CPLV and
Joliet leases with such conforming changes as appropriate. With respect to the
Joliet Lease, the guaranty will apply to a portion of the lease obligations
similar to the existing CEC guaranty.



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, in consideration of Landlord entering into the Lease with
Tenant, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Guarantor agrees as follows:

1. Guaranty. In consideration of the benefit derived or to be derived by it from
the Lease from and after the Commencement Date, Guarantor hereby unconditionally
and irrevocably guarantees to Landlord, as a primary obligor and not merely as a
surety, the following (the matters described in the following clause (a) and
clause (b), collectively, the “Obligations”):

(a) the faithful, prompt and complete payment and performance in full in cash of
all monetary obligations of Tenant under the Lease when due (including, without
limitation, during any Transition Period), including, without limitation,
(i) all Rent and Additional Charges of any nature and any and all other sums
payable by Tenant under the Lease, (ii) Tenant’s obligation to expend the
Required Capital Expenditures in accordance with the Lease (or to deposit sums
into the Cap Ex Reserve) and any other expenditures of any nature required of
Tenant under the Lease, and (iii) Tenant’s obligation to pay monetary damages in
connection with any breach of the Lease and to pay indemnification obligations,
in each case as provided in and subject to all applicable terms of the Lease;
and

(b) the faithful, prompt and complete performance when due of (other than the
monetary obligations described in clause (a) above) each and every one of the
provisions, terms and conditions of the Lease and all covenants, agreements,
conditions and requirements to be kept, performed and satisfied by Tenant under
the Lease, including, without limitation, all obligations with respect to the
operation of the Facility, all indemnification and insurance obligations, and
all obligations to maintain, rebuild, restore or replace the Leased Property or
any portion thereof or any facilities or improvements now or hereafter located
thereat,

in each case under clause (a) and clause (b), including (x) amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code (as defined below) or similar laws, and (y) any late charges
and interest provided for under the Lease (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, whether or not a claim for such interest is allowed or allowable in
such proceeding). In the event of the failure of Tenant to pay any Rent,
Additional Charges or any other sums under the Lease, or to render any other
performance required of Tenant under the Lease, when due or within any
applicable cure period, Guarantor shall forthwith (i) pay and perform or cause
to be paid and performed any and all such Obligations, in each case to the full
extent provided under the Lease, and (ii) pay all reasonable costs of collection
or enforcement and other actual damages suffered or incurred by Landlord that
result from the non-performance thereof. As to the Obligations, Guarantor’s
liability under this Guaranty is without limit except solely as and to the
extent provided in Section 13 hereof. Guarantor agrees that its guarantee
provided herein constitutes a guarantee of payment and performance and not of
collection. Guarantor shall be jointly and severally liable with Tenant for the
payment and performance of the Obligations.



--------------------------------------------------------------------------------

2. Survival of Obligations. The obligations of Guarantor under this Guaranty
shall survive and continue in full force and effect, and shall not be released,
diminished, impaired, reduced or adversely affected by any of the following,
whether or not notice thereof is given to Guarantor:

(a) any amendment, modification, renewal or extension of the Lease pursuant to
its terms;

(b) any compromise, release, consent, extension, indulgence, forbearance or
other action or inaction in respect of any terms of the Lease or any other
instrument or agreement by Landlord or by any other Person;

(c) any substitution or release, in whole or in part, of any security for this
Guaranty which Landlord may hold at any time;

(d) any exercise or non-exercise by Landlord of any right, power or remedy under
or in respect of the Lease or any security held by Landlord with respect
thereto, or any waiver of (or failure to enforce) any such right, power or
remedy;

(e) any change in the existence, structure or ownership of, or any bankruptcy,
insolvency, reorganization, arrangement, assignment for the benefit of
creditors, receivership or trusteeship affecting, Tenant, Landlord or Guarantor
or their respective successors or assigns or any of their respective Affiliates
or any of their respective assets, or any actual or attempted rejection,
assumption, assignment, separation, severance, or recharacterization of the
Lease or any portion thereof or any obligations thereunder, or any discharge of
liability thereunder, in connection with any such proceeding or otherwise;

(f) any limitation of Tenant’s liability under the Lease or any limitation of
Tenant’s liability thereunder which may now or hereafter be imposed by any
statute, regulation or rule of law, or any illegality, irregularity, invalidity
or unenforceability, in whole or in part, of the Lease or any term thereof;

(g) subject to Section 14 hereof, any sale, lease, or transfer of all or any
part of any interest in the Facility or any portion thereof or any or all of the
assets of Tenant to any other Person other than to Landlord;

(h) any act or omission by Landlord with respect to any of the security
instruments or any failure to file, record or otherwise perfect any of the same;

(i) any breach by (or any act or omission of any nature of) Landlord under or in
respect of the Lease;

(j) any extensions of time for performance under the Lease;

(k) the release of Tenant from performance or observation of any of the
agreements, covenants, terms or conditions contained in the Lease by operation
of law or otherwise;



--------------------------------------------------------------------------------

(k) the fact that Tenant may or may not be personally liable, in whole or in
part, under the terms of the Lease to pay any money judgment;

(l) the failure to give Guarantor any notice of acceptance, default or
otherwise;

(m) any rights, powers or privileges Landlord may now or hereafter have against
any other Person or collateral;

(n) except as provided in Section 14 below, any assignment of the Lease, or any
subletting or subsubletting of, or any other occupancy arrangements in respect
of, all or any part of the Facility;

(o) any other defenses, other than a defense of payment or performance in full,
as the case may be, of the Obligations;

(p) the existence of any claim, setoff, counterclaim, defense or other rights
that may at any time be available to, or asserted by, Guarantor or Tenant
against Landlord, whether in connection with the Lease, the Obligations or
otherwise;

(q) any law or statute that may operate to cap, limit, or otherwise restrict the
claims of a lessor of real property, including, but not limited to,
Section 502(b)(6) of the Bankruptcy Code;

(r) the invalidity, illegality or unenforceability of all or any part of the
Obligations, or of any document or agreement (including the Lease) executed in
connection with the Obligations, for any reason whatsoever;

(s) the unenforceability (for any reason whatsoever) of this Guaranty,
including, without limitation, as a result of rejection in any bankruptcy,
insolvency, dissolution or other proceeding; or

(t) any other circumstances, whether or not Guarantor had notice or knowledge
thereof.

3. Primary Liability. The liability of Guarantor with respect to the Obligations
shall be a primary, direct, immediate, continuing and unconditional guaranty of
payment and performance and not of collection, may not be revoked by Guarantor
and shall continue to be effective with respect to all of the Obligations
notwithstanding any attempted revocation by Guarantor and shall not be
conditional or contingent upon the genuineness, validity, regularity or
enforceability of the Lease or any other documents or instruments relating to
the Obligations, including, without limitation, any Person’s lack of authority
or lawful right to enter into such document on such Person’s behalf, or the
pursuit by Landlord of any remedies Landlord may have. Without limitation of the
foregoing, Landlord may proceed against Guarantor: (a) prior to or in lieu of
proceeding against Tenant, its assets, any security deposit, or any other
guarantor or any other Person; and (b) prior to or in lieu of pursuing any other
rights or remedies available to Landlord. All rights and remedies afforded to
Landlord by reason of this Guaranty or by law are separate, independent and
cumulative, and the exercise of any rights or remedies shall not in any way
limit, restrict or prejudice the exercise of any other rights or remedies.



--------------------------------------------------------------------------------

Following the occurrence of a Tenant Event of Default, a separate action or
actions may be brought and prosecuted against Guarantor whether or not Tenant is
joined therein or a separate action or actions are brought against Tenant.
Landlord may maintain successive actions for other defaults. Landlord’s rights
hereunder shall not be exhausted by its exercise of any of its rights or
remedies or by any such action or by any number of successive actions until and
unless all indebtedness and Obligations, the payment and performance of which
are hereby guaranteed, have been paid and fully performed.

4. Obligations Not Affected. In such manner, upon such terms and at such times
as Landlord in its sole discretion deems necessary or expedient, and without
notice to Guarantor, Landlord may: (a) amend, alter, compromise, accelerate,
extend or change the time or manner for the payment or the performance of any
Obligation hereby guaranteed; (b) extend, amend or terminate the Lease; or
(c) release Tenant by consent to any assignment (or otherwise) as to all or any
portion of the Obligations hereby guaranteed, in each case pursuant to the terms
of the Lease. Any exercise or non-exercise by Landlord of any right hereby given
Landlord, dealing by Landlord with Guarantor or any other guarantor, Tenant or
any other Person, or change, impairment, release or suspension of any right or
remedy of Landlord against any Person, including, without limitation, Tenant and
any other guarantor, will not affect any of the Obligations of Guarantor
hereunder or give Guarantor any recourse or offset against Landlord.

5. Waiver. With respect to the Lease, Guarantor hereby waives and relinquishes
all rights and remedies accorded by applicable law to sureties and/or guarantors
or any other accommodation parties, under any statutory provisions, common law
or any other provision of law, custom or practice, and agrees not to assert or
take advantage of any such rights or remedies including, but not limited to:

(a) any right to require Landlord to proceed against Tenant or any other Person
or to proceed against or exhaust any security held by Landlord at any time or to
pursue any other remedy in Landlord’s power before proceeding against Guarantor
or to require that Landlord cause a marshaling of Tenant’s assets or any assets
given as collateral for this Guaranty, or to proceed against Tenant and/or any
collateral held by Landlord at any time or in any particular order;

(b) any defense that may arise by reason of the incapacity or lack of authority
of any Person or Persons;

(c) notice of the existence, creation or incurring of any new or additional
indebtedness or obligation or of any action or non-action on the part of Tenant,
Landlord, any creditor of Tenant or Guarantor or on the part of any other Person
whomsoever under this or any other instrument in connection with any obligation
or evidence of indebtedness held by Landlord or in connection with any
obligation hereby guaranteed;

(d) any defense based upon an election of remedies by Landlord which destroys or
otherwise impairs the subrogation rights of Guarantor or the right of Guarantor
to proceed against Tenant for reimbursement, or both;

(e) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;



--------------------------------------------------------------------------------

(f) any duty on the part of Landlord to disclose to Guarantor any facts Landlord
may now or hereafter know about Tenant, regardless of whether Landlord has
reason to believe that any such facts materially increase the risk beyond that
which Guarantor intends to assume or has reason to believe that such facts are
unknown to Guarantor or has a reasonable opportunity to communicate such facts
to Guarantor, it being understood and agreed that Guarantor is fully responsible
for being and keeping informed of the financial condition of Tenant and of all
circumstances bearing on the risk of non-payment or non-performance of any
Obligations or indebtedness hereby guaranteed;

(g) any defense arising because of Landlord’s election, in any proceeding
instituted under the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. § 101, et
seq.), as amended, reformed or modified from time to time and any rules or
regulations issued from time to time thereunder (the “Bankruptcy Code”) of the
application of Section 1111(b)(2) of the Bankruptcy Code;

(h) any defense based on any borrowing or grant of a security interest under
Section 364 of the Bankruptcy Code; and

(i) all rights and remedies accorded by applicable law to guarantors, including,
without limitation, any extension of time conferred by any law now or hereafter
in effect and any requirement or notice of acceptance of this Guaranty or any
other notice to which the undersigned may now or hereafter be entitled to the
extent such waiver of notice is permitted by applicable law.

6. Enforcement.

(a) The obligations of Guarantor hereunder are independent of the obligations of
Tenant under the Lease. This Guaranty may be enforced by Landlord without the
necessity at any time of resorting to or exhausting any other security (such as,
for example, any security deposit of Tenant held by Landlord) or collateral and
without the necessity at any time of having recourse to the remedy provisions of
the Lease (such as, for example, terminating the Lease) or otherwise, and
Guarantor hereby expressly waives the right to require Landlord to proceed
against Tenant or any other Person, to exercise its rights and remedies under
the Lease, or to pursue any other remedy whatsoever against any Person, security
or collateral or enforce any other right at law or in equity. Without limitation
of the generality of the foregoing, it shall not be necessary for Landlord (and
Guarantor hereby waives any rights which it may have to require Landlord), in
order to enforce any Obligation against Guarantor, first to institute suit or
exhaust its remedies against any other Person, security or collateral or resort
to any other means of obtaining payment of any Obligation. Nothing herein shall
prevent Landlord from suing any Person to enforce the terms of the Lease or from
exercising any other rights available to Landlord under the Lease or any other
instrument or agreement, and the exercise of any of the aforesaid rights shall
not affect the obligations of Guarantor hereunder. Guarantor understands that
the exercise, or any forbearance from exercising, by Landlord of certain rights
and remedies contained in the Lease may affect or eliminate Guarantor’s right of
subrogation against Tenant and that Guarantor may therefore incur liability
hereunder that is not subject to reimbursement; nevertheless Guarantor hereby
authorizes and empowers Landlord to exercise, in its sole discretion, any rights
and remedies, or any combination thereof, which may then be available, it being
the purpose and intent of Guarantor that its Obligations hereunder shall be
absolute, independent and unconditional, in each case in accordance with its
terms hereunder.



--------------------------------------------------------------------------------

(b) No failure or delay on the part of Landlord in exercising any right, power
or privilege under this Guaranty shall operate as a waiver of or otherwise
affect any such right, power or privilege, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

(c) It is understood that Landlord, without impairing this Guaranty, may,
subject to the terms of the Lease, apply payments from Tenant or any subtenant
of the Leased Property or from any reletting of the Leased Property upon a
Tenant Event of Default or from or in connection with any exercise of rights or
remedies, to any due and unpaid rent or other charges or to such other
Obligations owed by Tenant to Landlord pursuant to the Lease in such amounts and
in such order as Landlord, in its sole and absolute discretion, determines;
provided that any amount so paid and applied reduces the aggregate outstanding
liabilities of Tenant under the Lease by such amount as required under the
Lease.

7. Information. Guarantor (a) assumes all responsibility for being and keeping
itself informed of the financial condition and assets of Tenant and its
Affiliates and any other guarantor, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that Guarantor assumes and incurs hereunder, and (b) agrees that
Landlord will not have any duty to advise Guarantor of information regarding
such circumstances or risks.

8. No Subrogation. Until the Guaranty Termination Date (as defined in
Section 14), Guarantor shall have no right of subrogation and waives (a) any
right to enforce any remedy which Guarantor now has or may hereafter have
against Tenant or any of Tenant’s assets (including any such remedy of Landlord)
and any benefit of, and any right to participate in, any security now or
hereafter held by Landlord with respect to the Lease, (b) any rights of
reimbursement, indemnity or subrogation against Tenant arising from any payment
of Obligations by Guarantor, and (c) any right of contribution Guarantor may
have against any other Person that is liable under the Lease arising from such
payment or otherwise in connection with the Lease or this Guaranty.

9. Agreement to Comply with terms of Lease. Guarantor hereby agrees (a) to
comply with all terms of the Lease applicable to it, (b) that it shall take no
action, and that it shall not omit to take any action, which action or omission,
as applicable, would cause a breach of the terms of the Lease, and (c) that it
shall not commence an involuntary proceeding or file an involuntary petition in
any court of competent jurisdiction seeking (i) relief in respect of Tenant or
any of its Subsidiaries, or of a substantial part of the property or assets of
Tenant or any of its Subsidiaries, under the Bankruptcy Code, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Tenant or any of its Subsidiaries or for a
substantial part of the property or assets of Tenant or any of its Subsidiaries.

10. Agreement to Pay; Contribution; Subordination. Without limitation of any
other provision of this Guaranty, including, without limitation, Section 8
above, or any other right of Landlord at law or in equity, upon the failure of
Tenant to pay any Obligation when and as the same shall become due, Guarantor
hereby unconditionally and irrevocably promises to and will forthwith pay, or
cause to be paid, to Landlord in cash the amount of such unpaid Obligation. Upon
payment by Guarantor of any sums to Landlord as provided above, all rights of
Guarantor against Tenant arising as a result thereof by way of subrogation,
contribution, reimbursement,



--------------------------------------------------------------------------------

indemnity or otherwise shall be subject to the limitations set forth in
Section 8 above and this Section 10. Guarantor further agrees that any rights of
subrogation, contribution, reimbursement, indemnity or otherwise which Guarantor
may have against Tenant or against any collateral or security, and any rights of
contribution Guarantor may have against any other Person, in connection with any
payment of Obligations or otherwise under this Guaranty or the Lease by
Guarantor shall be junior and subordinate to any rights Landlord may have
against Tenant or any such other Person, to all right, title and interest
Landlord may have in any such collateral or security, and to any rights Landlord
may have against Tenant or any such other Person. If any amount shall be paid to
Guarantor on account of any such reimbursement, indemnity, subrogation or
contribution rights at any time prior to the Guaranty Termination Date when a
Tenant Event of Default shall have occurred and be continuing, such amount shall
be held in trust for Landlord and shall forthwith be paid over to Landlord to be
credited and applied against the Obligations, whether matured or unmatured, in
accordance with the terms of the Lease or any applicable security agreement. If
for any reason whatsoever Tenant now or hereafter becomes indebted to Guarantor
or any Affiliate of Guarantor, such indebtedness and all interest thereon shall
at all times be junior and subordinate to Tenant’s obligation to Landlord to pay
and perform as and when due in accordance with the terms of the Lease the
guaranteed Obligations, it being understood that Guarantor and each Affiliate of
Guarantor shall be permitted to receive payments from Tenant on account of such
indebtedness (but subject in all events to the preceding provisions of this
Section 10), except during any period that any Tenant Event of Default shall
have occurred and be continuing. During any such period, Guarantor agrees to
make no claim for such indebtedness that does not recite that such claim is
expressly junior and subordinate to Landlord’s rights and remedies under the
Lease. Furthermore, in the event of receivership, bankruptcy, reorganization,
arrangement, debtor’s relief, or other insolvency proceedings involving Tenant
as debtor, Guarantor hereby assigns to Landlord any right it may have to prove
its claim in any such proceeding so as to establish its rights hereunder and
receive directly from receiver, trustee or other court custodian dividends and
payments which would otherwise be payable to Guarantor with respect to debts and
liability owing by Tenant to Guarantor up to the amounts owed to Landlord
hereunder.

11. Application of Payments. With respect to the Lease, and with or without
notice to Guarantor, Landlord, in Landlord’s sole discretion and at any time and
from time to time and in such manner and upon such terms as Landlord deems
appropriate, may (a) following the occurrence of a Tenant Event of Default,
apply any or all payments or recoveries from Tenant or from any other guarantor
under any other instrument or realized from any security, in such manner and
order of priority as Landlord may determine, to any indebtedness or other
obligation of Tenant with respect to the Lease and whether or not such
indebtedness or other obligation is guaranteed hereby or is otherwise secured,
and (b) refund to Tenant any payment received by Landlord under the Lease.

12. Guaranty Default. Upon the failure of Guarantor to pay the amounts required
to be paid hereunder when due following the occurrence of a Tenant Event of
Default under the Lease, Landlord shall have the right to bring such actions at
law or in equity, including, without limitation, appropriate injunctive relief,
as it deems appropriate to compel compliance, payment or deposit, and among
other remedies to recover its reasonable attorneys’ fees in any proceeding,
including any appeal therefrom and any post judgment proceedings.



--------------------------------------------------------------------------------

13. Maximum Liability. Each of Guarantor and, by its acceptance of the
guarantees provided herein, Landlord, hereby confirms that it is the intention
of such Person that the guarantees provided herein and the obligations of
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of the United States Bankruptcy Code or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to the guarantees
provided herein and the obligations of Guarantor hereunder. To effectuate the
foregoing intention, Landlord hereby irrevocably agrees that the obligations of
Guarantor under this Guaranty shall be limited to the maximum amount as will
result in such obligations not constituting a fraudulent transfer or conveyance.

14. Release. Guarantor shall automatically be released from its obligations
hereunder upon the earlier to occur of either of the following: (x) (other than
with respect to amounts then due and payable by Guarantor) upon the consummation
of a Lease Foreclosure Transaction pursuant to clause (i) of Section 22.2 of the
Lease, and (y) upon the irrevocable satisfaction and discharge in full of all of
the Obligations (the date upon which such release occurs, the “Guaranty
Termination Date”); provided (in the case of clause (x)) that Landlord shall
have received a Replacement Guaranty14 from a Qualified Replacement Guarantor in
accordance with clause (i) of Section 22.2 of the Lease (and, in the case of
such a Replacement Guaranty delivered in connection with a New Lease obtained
pursuant to Section 17.1(f) of the Lease, such New Lease shall satisfy the
requirements for a New Lease contained in the last sentence of Section 17.1(f),
including that it be at the rent and additional rent, and upon the terms,
covenants and conditions of, the Lease; it being understood that (i) the
Obligations hereunder shall in no event include the obligations of the tenant
under a New Lease, and (ii) the preceding clause (i) shall in no event be deemed
to vitiate the Obligations hereunder in respect of the Lease).

15. Guarantor’s Representations and Warranties. Guarantor represents and
warrants that:

(i) Guarantor (a) is a corporation duly organized, validly existing, and in good
standing under the laws of the state of Nevada; (b) is duly qualified to do
business and is in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification; and (c) is in compliance with all applicable Legal Requirements
where the failure to comply would reasonably be expected to have a materially
adverse effect on Guarantor’s ability to pay or perform the Obligations in
accordance with the terms hereof;

(ii) the execution, delivery, and performance of this Guaranty (a) are within
Guarantor’s corporate powers, (b) have been duly authorized by all necessary or
proper corporate action, (c) are not in contravention of any provision of
Guarantor’s articles or certificate of incorporation or by-laws, (d) will not
violate any law or regulation, or any order or decree of any court or
governmental instrumentality, (e) will not conflict with or result in the breach
of, or constitute a default under, any indenture, mortgage, deed of trust,
lease, agreement, or other instrument to which Guarantor is a party or by which
Guarantor or any of its property is bound, (f) will not result in the creation
or imposition of any lien upon any of the property of Guarantor, and

 

14 

Definition of “Replacement Guaranty” in the Lease to be modified to refer to a
form of Lease guaranty in form and in substance substantially the same as this
Guaranty.

 

79



--------------------------------------------------------------------------------

(g) do not require the consent or approval of any governmental body, agency,
authority, or any other Person except those already obtained, except in the case
of clauses (e) and (g), where such conflict, breach or failure to obtain a
consent or approval, would not reasonably be expected to have a materially
adverse effect on Guarantor’s ability to pay or perform the Obligations in
accordance with the terms hereof; and

(iii) this Guaranty is duly executed and delivered on behalf of Guarantor and
constitutes a legal, valid, and binding obligation of Guarantor, enforceable
against Guarantor in accordance with its terms.

16. Guarantor’s Covenants.

(a) Dividends. In addition to any other applicable restrictions hereunder, prior
to the Covenant Termination Date (as defined below), Guarantor shall not,
directly or indirectly, declare or pay any dividend or make any other
distribution with respect to its capital stock or other equity interests with
any assets other than cash unless such dividend or distribution would not
reasonably be expected to result in Guarantor’s inability to perform its
Guaranty obligations under this Guaranty.

(b) Restricted Payments. In addition to the foregoing, prior to the Covenant
Termination Date, Guarantor shall not directly or indirectly (i) declare or pay,
or cause to be declared or paid, any dividend, distribution, any other direct or
indirect payment or transfer (in each case, in cash, stock, other property, a
combination thereof or otherwise) with respect to any of Guarantor’s capital
stock or other equity interests, (ii) purchase or otherwise acquire or retire
for value any of Guarantor’s capital stock or other equity interests, or
(iii) engage in any other transaction with any direct or indirect holder of
Guarantor’s capital stock or other equity interests which is similar in purpose
or effect to those described above (collectively, a “Restricted Payment”),
except that Guarantor can execute any of the transactions outlined above if:
(a) Guarantor’s equity market capitalization exceeds $5.5 billion, or
(b) Guarantor’s equity market capitalization is less than $5.5 billion, then in
accordance with clause (2)(i), the Guarantor may declare or pay dividends,
distributions or other transactions in the aggregate amount of less than or
equal to $200 million in any fiscal year and in accordance with clause (2)(ii),
the Guarantor may purchase or otherwise acquire or retire for value of up to
$500 million shares of Guarantor’s capital stock or other equity interests in
any fiscal year (it being understood that from and after such time that the
aggregate amount of all such transactions during any fiscal year of Guarantor
exceeds $200 million or $500 million as provided in this clause (b), no further
such transactions shall be permitted during such fiscal year of Guarantor under
this clause (b)).

(c) Survival of Covenants. As used herein, the term “Covenant Termination Date”
shall mean the earliest to occur of (1) the Guaranty Termination Date,
(2) October 6, 2023, and (3) the first day on which (x) the Total Net Leverage
Ratio of the Guarantor is less than or equal to 5.00:1.00 and (y) the EBITDAR to
Rent Ratio is equal to or greater than 3.00:1.00.

For the purpose of the foregoing:

(i) “EBITDAR to Rent Ratio” means the ratio of (a) the EBITDAR of Guarantor and
its Subsidiaries on a consolidated basis during the applicable Trailing Test
Period of Guarantor and its Subsidiaries (provided, that, to the extent any such
Subsidiary is not wholly owned (directly or indirectly) by Guarantor, the
EBITDAR of such Subsidiary shall



--------------------------------------------------------------------------------

be limited to Guarantor’s pro-rata ownership interests in such Subsidiary) to
(ii) the sum of (w) the Rent under the Lease, plus (x) the Rent (as defined in
the Non-CPLV Lease), plus (y) the Rent (as defined in the Joliet Lease), plus
(z) actual rent (excluding additional rent such as pass-throughs of expenses)
payable by Guarantor and its Subsidiaries on a consolidated basis under all
other Gaming Leases, in each case during such Trailing Test Period (the sum of
clauses (w) through (z), the “Gaming Lease Rent”),

(ii) “Gaming Lease” means a lease entered into by Guarantor or any of its
Subsidiaries by which lease to occupy and use real property, vessels or similar
assets for, or primarily in connection with, the operation of Gaming Facilities
thereon or thereat,

(iii) “EBITDAR” means for any applicable twelve (12) month period, the
consolidated net income or loss of a Person on a consolidated basis for such
period, determined in accordance with GAAP, provided, however, that without
duplication and in each case to the extent included in calculating net income
(calculated in accordance with GAAP): (i) income tax expense shall be excluded;
(ii) interest expense shall be excluded; (iii) depreciation and amortization
expense shall be excluded; (iv) amortization of intangible assets shall be
excluded; (v) write-downs and reserves for non-recurring restructuring-related
items (net of recoveries) shall be excluded; (vi) reorganization items shall be
excluded; (vii) any impairment charges or asset write-offs, non-cash gains,
losses, income and expenses resulting from fair value accounting required by the
applicable standard under GAAP and related interpretations, and non-cash charges
for deferred tax asset valuation allowances, shall be excluded; (viii) any
effect of a change in accounting principles or policies shall be excluded;
(ix) any non-cash costs or expense incurred pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement shall be excluded;
(x) any nonrecurring gains or losses (less all fees and expenses relating
thereto) shall be excluded; (xi) rent expense shall be excluded; and (xii) the
impact of any deferred proceeds resulting from failed sale accounting shall be
excluded (in connection with any EBITDAR calculation made pursuant to this
Guaranty (a) promptly following request therefor, Guarantor shall provide
Landlord with all supporting documentation and backup information with respect
thereto as may be reasonably requested by Landlord, (b) such calculation shall
be as reasonably agreed upon between Landlord and Guarantor, and (c) if Landlord
and Guarantor do not agree within twenty (20) days of either party seeking to
commence discussions, the same may be determined by an Expert in accordance with
and pursuant to the process set forth in Section 34.2 of the Lease),

(iv) “EBITDA” means the same meaning as “EBITDAR” as defined herein but without
giving effect to clause (xi) in the definition thereof (it being understood that
to the extent any Gaming Lease Rent is accounted for as interest expense in
accordance with GAAP, such interest expense will not be excluded from EBITDA,
and

(v) “Total Net Leverage Ratio” means, with respect to Guarantor and its
Subsidiaries on a consolidated basis, on any date, the ratio of (i) (a) the
aggregate principal amount of (without duplication) all indebtedness consisting
of indebtedness for borrowed money, unreimbursed obligations in respect of drawn
letters of credit (but excluding contingent obligations under outstanding
letters of credit) and other purchase money indebtedness and guarantees of any
of the foregoing obligations, of Guarantor and its



--------------------------------------------------------------------------------

Subsidiaries determined on a consolidated basis on such date in accordance with
GAAP (it being understood that neither the Lease nor the Non-CPLV Lease, nor the
Joliet Lease nor any other Gaming Lease shall be treated as indebtedness
regardless of how they treated under GAAP) less (b) the aggregate amount of all
cash or cash equivalents of Guarantor and its Subsidiaries (provided, that, in
the case of cash or cash equivalents held by Guarantor’s Domestic Subsidiaries
that is not incorporated in, or organized under the laws of, the United States
or any state or territory thereof or the District of Columbia, such cash must be
held at a bank or other financial institution located in the United States or
any territory thereof or the District of Columbia) that would not appear
“restricted” on a consolidated balance sheet of Guarantor and its Subsidiaries
to (ii) EBITDA.    

17. Notices. Any notice, request or other communication to be given by any party
hereunder shall be in writing and shall be sent by registered or certified mail,
postage prepaid and return receipt requested, by hand delivery or express
courier service, or by an overnight express service to the following address:

 

To any Guarantor:    c/o Eldorado Resorts, Inc.    100 West Liberty Street,
Suite 1150    Reno, Nevada 89501    Attention: With a copy to:    (that shall
not constitute notice)       Attention: To Landlord:    CPLV Property Owner LLC
   c/o VICI Properties Inc.    430 Park Avenue, 8th Floor    New York, New York
10022    Attn: General Counsel And with copy to    Kramer Levin Naftalis &
Frankel LLP (which shall not constitute notice):    1177 Avenue of the Americas
   New York, New York 10036    Attention: Tzvi Rokeach, Esq.

or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted.



--------------------------------------------------------------------------------

18. Miscellaneous.

(a) No term, condition or provision of this Guaranty may be amended, waived or
modified except by an express written instrument to that effect signed by
Landlord and Guarantor. No waiver of any term, condition or provision of this
Guaranty will be deemed a waiver of any other term, condition or provision,
irrespective of similarity, or constitute a continuing waiver of the same term,
condition or provision, unless otherwise expressly provided.

(b) If any one or more of the terms, conditions or provisions contained in this
Guaranty is found in a final award or judgment rendered by any court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining terms, conditions and
provisions of this Guaranty shall not in any way be affected or impaired
thereby, and this Guaranty shall be interpreted and construed as if the invalid,
illegal, or unenforceable term, condition or provision had never been contained
in this Guaranty.

(c) THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, EXCEPT THAT THE LAWS OF THE STATE WHERE THE LEASED
PROPERTY IS LOCATED SHALL GOVERN THIS AGREEMENT TO THE EXTENT NECESSARY (I) TO
OBTAIN THE BENEFIT OF THE RIGHTS AND REMEDIES SET FORTH HEREIN WITH RESPECT TO
ANY OF THE LEASED PROPERTY AND (II) FOR PROCEDURAL REQUIREMENTS WHICH MUST BE
GOVERNED BY THE LAWS OF SUCH STATE. GUARANTOR CONSENTS TO IN PERSONAM
JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF NEW YORK AND AGREES THAT ALL
DISPUTES CONCERNING THIS GUARANTY SHALL BE HEARD IN THE STATE AND FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK. GUARANTOR FURTHER CONSENTS TO IN PERSONAM
JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF EACH STATE WITH RESPECT TO
ANY ACTION COMMENCED BY LANDLORD SEEKING TO RETAKE POSSESSION OF ANY OR ALL OF
THE LEASED PROPERTY IN WHICH GUARANTOR IS REQUIRED TO BE NAMED AS A NECESSARY
PARTY. GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE EFFECTED UPON IT UNDER
ANY METHOD PERMISSIBLE UNDER THE LAWS OF THE STATE OF NEW YORK AND IRREVOCABLY
WAIVES ANY OBJECTION TO VENUE IN THE STATE AND FEDERAL COURTS LOCATED IN THE
STATE OF NEW YORK.

(d) GUARANTOR, BY ITS EXECUTION OF THIS GUARANTY, AND LANDLORD, BY ITS
ACCEPTANCE OF THIS GUARANTY, HEREBY WAIVES TRIAL BY JURY AND THE RIGHT THERETO
IN ANY ACTION OR PROCEEDING OF ANY KIND ARISING ON, UNDER, OUT OF, BY REASON OF
OR RELATING IN ANY WAY TO THIS GUARANTY OR THE INTERPRETATION, BREACH OR
ENFORCEMENT THEREOF.

(e) In the event of any suit, action, arbitration or other proceeding to
interpret this Guaranty, or to determine or enforce any right or obligation
created hereby, the prevailing party in the action shall recover such party’s
reasonable costs and expenses incurred in connection therewith, including, but
not limited to, reasonable attorneys’ fees and costs of appeal, post judgment
enforcement proceedings (if any) and bankruptcy proceedings (if any). Any court,
arbitrator or panel of arbitrators shall, in entering any judgment or making any
award in any such suit, action, arbitration or other proceeding, in addition to
any and all other relief awarded to such prevailing party, include in such
judgment or award such party’s reasonable costs and expenses as provided in this
Section 18(e).



--------------------------------------------------------------------------------

(f) Guarantor (i) represents that it has been represented and advised by counsel
in connection with the execution of this Guaranty; (ii) acknowledges receipt of
a copy of the Lease; and (iii) further represents that Guarantor has been
advised by counsel with respect thereto. This Guaranty shall be construed and
interpreted in accordance with the plain meaning of its language, and not for or
against Guarantor or Landlord, and as a whole, giving effect to all of the
terms, conditions and provisions hereof.

(g) Except as provided in any other written agreement now or at any time
hereafter in force between Landlord and Guarantor, this Guaranty shall
constitute the entire agreement of Guarantor with Landlord with respect to the
subject matter hereof, and no representation, understanding, promise or
condition concerning the subject matter hereof will be binding upon Landlord or
Guarantor unless expressed herein.

(h) All stipulations, obligations, liabilities and undertakings under this
Guaranty shall be binding upon Guarantor and its respective successors and
assigns and shall inure to the benefit of Landlord and to the benefit of
Landlord’s successors and permitted assigns.

(i) Whenever the singular shall be used hereunder, it shall be deemed to include
the plural (and vice-versa) and reference to one gender shall be construed to
include all other genders, including neuter, whenever the context of this
Guaranty so requires. Section captions or headings used in this Guaranty are for
convenience and reference only, and shall not affect the construction thereof.

(j) This Guaranty may be executed in any number of counterparts, each of which
shall be a valid and binding original, but all of which together shall
constitute one and the same instrument.

(k) For the avoidance of doubt, Guarantor consents to the collateral assignment
of this Guaranty to any Fee Mortgagee and agrees that any Person that is a
permitted successor to, and/or assignee of, Landlord’s interest under the Lease
in accordance with the terms thereof shall constitute a permitted successor
and/or assignee and intended beneficiary hereof (and shall become, be recognized
by Guarantor as, and have all of the rights of, “Landlord” hereunder).

[Signature Page to Follow]



--------------------------------------------------------------------------------

EXECUTED as of the date first set forth above.

 

GUARANTOR:

ELDORADO RESORTS, INC.,

a Nevada corporation

By:     Name:   Title:  

LANDLORD: CPLV PROPERTY OWNER LLC, a Delaware limited liability company

By:     Name:   Title:  

CLAUDINE PROPCO LLC,

a Delaware limited liability company

By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT D

Form of Baltimore ROFR Agreement

[See attached]

 

Exhibit D



--------------------------------------------------------------------------------

RIGHT OF FIRST REFUSAL AGREEMENT

RIGHT OF FIRST REFUSAL AGREEMENT (this “Agreement”) is entered into as of [ • ],
20[ • ] (the “Effective Date”), by and between ELDORADO RESORTS, INC., a Nevada
corporation (“Eldorado”), and VICI PROPERTIES L.P., a Delaware limited
partnership (“Propco”).

RECITALS:

A. Certain Subsidiaries (as defined below) of Propco (individually or
collectively, as the context may require, “Propco Landlord”) and certain
Subsidiaries of Eldorado (individually or collectively, as the context may
require, “Eldorado Tenant”) have entered into that certain Lease (Non-CPLV),
dated as of October 6, 2017 (as amended by (i) that certain First Amendment to
Lease (Non-CPLV), dated December 22, 2017, (ii) that certain Second Amendment to
Lease (Non-CPLV) and Ratification of SNDA, dated February 16, 2018, (iii) that
certain Third Amendment to Lease (Non-CPLV), dated April 2, 2018, (iv) that
certain Fourth Amendment to Lease (Non-CPLV), dated December 26, 2018, and as
may be further amended, restated or otherwise modified from time to time, the
“Non-CPLV Lease”), pursuant to which Propco Landlord leases to Eldorado Tenant
certain real property as more particularly described therein.

B. On June 24, 2019, Eldorado and Propco, and/or their respective Affiliates,
entered into that certain Master Transaction Agreement (the “Master Transaction
Agreement”).

C. In accordance with the terms of the Master Transaction Agreement, Eldorado,
on behalf of itself and its Affiliates, desires to grant to Propco, and Propco,
on behalf of itself and its Affiliates, desires to accept from Eldorado, certain
rights of first refusal with respect to certain opportunities with respect to
the ROFR Property (as defined below), in accordance with the terms, conditions
and procedures set forth in this Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Eldorado and Propco hereby agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls, is Controlled by or is under common Control with such
Person. In no event shall Eldorado or any of its Affiliates, on the one hand, or
Propco or any of its Affiliates, on the other hand, be deemed to be an Affiliate
of the other party as a result of this Agreement, the Non-CPLV Lease or any
“Other Lease” (as defined in the Non-CPLV Lease) and/or as a result of any
consolidation for accounting purposes by Eldorado (or its Subsidiaries) or
Propco (or its Affiliates) of the other such party or the other such party’s
Affiliates.

 

1



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the Preamble.

“Alternate Propco ROFR Terms” shall have the meaning set forth in Section 2(d).

“Applicable Law” means all (a) statutes, laws, rules, regulations, ordinances,
codes or other legal requirements of any federal, state or local governmental
authority, board of fire underwriters and similar quasi-governmental authority,
including, without limitation, any legal requirements under any Gaming Laws, and
(b) judgments, injunctions, policies, orders or other similar requirements of
any court, administrative agency or other legal adjudicatory authority.

“Arbitration Panel” shall have the meaning set forth in Section 3(a).

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which national banks in the City of New York, New York are
authorized, or obligated, by law or executive order, to close.

“CBAC” means CBAC Gaming, LLC, a Delaware limited liability company, and its
successors and assigns.

“Control” (including the correlative meanings of the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, through the ownership
of voting securities, partnership interests, other equity interests or
otherwise.

“CRBH” means CR Baltimore Holdings, LLC, a Delaware limited liability company,
and its successors and assigns.

“Effective Date” shall have the meaning set forth in the Preamble.

“Eldorado” shall have the meaning set forth in the Preamble.

“Eldorado Closing Period” shall have the meaning set forth in Section 2(d).

“Eldorado Licensing Event” means: (a) either (1) a communication (whether oral
or in writing) by or from any Gaming Authority to Propco or any of its
Affiliates or other action by any Gaming Authority that indicates that such
Gaming Authority may find that, or (2) a determination by Propco, in its sole
but reasonable discretion and pursuant to customary internal processes that, the
association of any member of the Eldorado Subject Group with Propco or any of
its Affiliates is likely to, (i) result in a disciplinary action relating to, or
the loss of, inability to reinstate or failure to obtain, any registration,
application or license or any other rights or entitlements held or required to
be held by Propco or any of its Affiliates under any Gaming Law, or (ii) violate
any Gaming Law to which Propco or any of its Affiliates is subject; or (b) any
member of the Eldorado Subject

 

2



--------------------------------------------------------------------------------

Group is required to be licensed, registered, qualified or found suitable under
any Gaming Law, and such Person is not or does not remain so licensed,
registered, qualified or found suitable within any applicable timeframes
required by the applicable Gaming Authority, or, after becoming so licensed,
registered, qualified or found suitable, fails to remain so. For purposes of
this definition, an “Affiliate” of Propco includes any Person for which Propco
or its Affiliate is providing management or consulting services with respect to
Gaming Activities.

“Eldorado Marketing and Negotiation Period” shall have the meaning set forth in
Section 2(d).

“Eldorado Panel Member” shall have the meaning set forth in Section 3(b).

“Eldorado Related Party” shall mean, collectively or individually, as the
context may require, Eldorado, any holding company that directly or indirectly
owns one hundred percent (100%) of the equity interests of Eldorado, and any
Affiliates of Eldorado (including, without limitation, Eldorado Tenant).

“Eldorado Subject Group” means Eldorado, Eldorado’s Affiliates and its and their
principals, direct or indirect shareholders, officers, directors, agents,
employees and other related Persons (including in the case of any trusts or
similar Persons, the direct or indirect beneficiaries of such trust or similar
Persons), excluding Propco and its Affiliates.

“Eldorado Tenant” shall have the meaning set forth in the Recitals.

“Excluded Opportunity” means any transaction for which (or with respect to
which) (i) the opco/propco structure contemplated by this Agreement would be
prohibited by Applicable Law (including zoning regulations and/or any applicable
use restrictions or easements or encumbrances), or which would require
governmental consent, approval, license or authorization (unless such consent,
approval, license or authorization has been received or is anticipated to be
received prior to the consummation of such transaction), provided that the
applicable parties shall use reasonable, good faith efforts to obtain any such
consent, approval, license or authorization, as applicable or (ii) Eldorado and
its Subsidiaries do not have the ability, or are not permitted, under the
Horseshoe Baltimore Operating Agreements to provide Propco with the opportunity
contemplated by this Agreement, provided that Eldorado shall use commercially
reasonable, good faith efforts to obtain the applicable third parties’ approval
to grant Propco such opportunity in the event that such parties determine to
enter into a Propco Opportunity Transaction.

“Financial Information” shall have the meaning set forth in Section 2(b).

“Gaming Activities” means the conduct of gaming and gambling activities, race
books and sports pools, or the use of gaming devices, equipment and supplies in
the operation of a casino, simulcasting facility, card club or other enterprise,
including, without limitation, slot machines, video gaming or lottery terminals,
gaming tables, cards, dice, gaming chips, player tracking systems, cashless
wagering systems, mobile gaming systems, poker tournaments, inter-casino linked
systems and related and associated equipment, supplies and systems.

 

3



--------------------------------------------------------------------------------

“Gaming Authority” or “Gaming Authorities” means, individually or in the
aggregate, as the context may require, any foreign, federal, state or local
governmental entity or authority, or any department, commission, board, bureau,
agency, court or instrumentality thereof, that holds regulatory, licensing or
permit authority, control or jurisdiction over Gaming Activities or related
activities.

“Gaming Laws” means any Applicable Law regulating or otherwise pertaining to the
ownership, control or jurisdiction over Gaming Activities or related activities.

“Horseshoe Baltimore Operating Agreements” means (a) that certain Amended and
Restated Operating Agreement of CR Baltimore Holdings, LLC, dated as of
October 23, 2012 and (b) that certain Second Amended and Restated Operating
Agreement of CBAC Gaming, LLC, dated as of October 23, 2012, in each case as
amended, restated, supplemented or otherwise modified, provided that from and
after the date hereof Eldorado and its Affiliates shall not consent to any such
amendment, restatement, supplement or other modification that would reasonably
be expected to be adverse to Propco’s rights with respect to Propco Opportunity
Transactions hereunder.

“Licensing Period” shall have the meaning set forth in Section 2(f).

“Master Transaction Agreement” shall have the meaning set forth in the Recitals.

“Non-CPLV Lease” shall have the meaning set forth in the Recitals.

“Non-CPLV Lease Amendment” shall mean an amendment to the Non-CPLV Lease on the
terms set forth in the Propco Opportunity Package and the Term Sheet, pursuant
to which (a) the ROFR Property will be added to the Non-CPLV Lease as a leased
property thereunder, (b) an Affiliate of Propco will join the Non-CPLV Lease as
a landlord thereunder, (c) an Affiliate of Eldorado will join the Non-CPLV Lease
as a tenant thereunder, (d) such Affiliate of Propco, as landlord, will lease
the ROFR Property to such Affiliate of Eldorado, as tenant, (e) the annual rent
under the Non-CPLV Lease will be increased by the ROFR Property Rent and (f) the
other terms set forth in the applicable Propco Opportunity Package shall be
implemented. For the avoidance of doubt, upon the effectiveness of the Non-CPLV
Lease Amendment, the existing guaranty by Eldorado to Propco Landlord with
respect to the Non-CPLV Lease shall also be amended by Eldorado and Propco
Landlord (or reaffirmed by Eldorado) in form reasonably acceptable to Propco
Landlord to reflect that Eldorado’s obligations under such guaranty also apply
to the ROFR Property and to Eldorado Tenant’s obligations under the Non-CPLV
Lease (as amended by the Non-CPLV Lease Amendment).

“Opco/Propco Transaction” shall have the meaning set forth in Section 4(r).

 

4



--------------------------------------------------------------------------------

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.

“Propco” shall have the meaning set forth in the Preamble.

“Propco Election Period” means a period of thirty (30) days following Propco’s
receipt of the applicable Propco Opportunity Package.

“Propco Landlord” shall have the meaning set forth in the Recitals.

“Propco Licensing Event” means: (a) either (1) a communication (whether oral or
in writing) by or from any Gaming Authority to Eldorado or any of its Affiliates
or other action by any Gaming Authority that indicates that such Gaming
Authority may find that, or (2) a determination by Eldorado, in its sole but
reasonable discretion and pursuant to customary internal processes that, the
association of any member of the Propco Subject Group with Eldorado or any of
its Affiliates is likely to (i) result in a disciplinary action relating to, or
the loss of, inability to reinstate or failure to obtain, any registration,
application or license or any other rights or entitlements held or required to
be held by Eldorado or any of its Affiliates under any Gaming Law, or
(ii) violate any Gaming Law to which Eldorado or any of its Affiliates is
subject; or (b) any member of the Propco Subject Group is required to be
licensed, registered, qualified or found suitable under any Gaming Law, and such
Person is not or does not remain so licensed, registered, qualified or found
suitable within any applicable timeframes required by the applicable Gaming
Authority, or, after becoming so licensed, registered, qualified or found
suitable, fails to remain so. For purposes of this definition, an “Affiliate” of
Eldorado includes any Person for which Eldorado or its Affiliate is providing
management or consulting services with respect to Gaming Activities.

“Propco Opportunity Package” shall have the meaning set forth in Section 2(b).

“Propco Opportunity Transaction” means any transaction or series of related
transactions pursuant to which Eldorado or any of the Eldorado Related Parties
proposes to enter into, or, to the extent within their control, cause or permit
to be entered into, a sale leaseback transaction or Opco/Propco Transaction with
respect to the ROFR Property, excluding, however, any Excluded Opportunity.

“Propco Panel Member” shall have the meaning set forth in Section 3(b).

“Propco ROFR” shall have the meaning set forth in Section 2(c).

“Propco ROFR Discussion Period” shall have the meaning set forth in
Section 2(e).

“Propco Subject Group” means Propco, Propco’s Affiliates and its and their
principals, direct or indirect shareholders, officers, directors, agents,
employees and other related Persons (including in the case of any trusts or
similar Persons, the direct or indirect beneficiaries of such trust or similar
Persons), excluding Eldorado and its Affiliates.

 

5



--------------------------------------------------------------------------------

“Purchase Agreement” shall have the meaning set forth in Section 2(e).

“REIT” shall have the meaning set forth in Section 3(q).

“ROFR Lease” shall mean (i) if, at the time a Propco Opportunity Transaction is
presented to Propco pursuant to Section 2, the owner of the ROFR Property is
wholly owned, directly or indirectly, by Eldorado, a Non-CPLV Lease Amendment
(unless Propco elects in its sole and absolute discretion to lease the ROFR
Property to an Affiliate of Eldorado pursuant to a Single Property ROFR Lease)
and (ii) otherwise, a lease pursuant to which an Affiliate of Propco, as
landlord, leases the ROFR Property to an Affiliate of Eldorado, as tenant, with
such lease to be substantially in the form of the Non-CPLV Lease, revised as
applicable solely to reflect a single property, in each case pursuant to which
the terms set forth in the Term Sheet and the applicable Propco Opportunity
Package shall be implemented (such lease described in this clause (ii), a
“Single Property ROFR Lease”).

“ROFR Property” means that certain real property together with the real property
improvements thereon (together with related fixtures and other related property)
located at 1525 Russell Street and 1555 Warner Street, Baltimore, MD 21230, and
more particularly described on Exhibit B attached hereto, commonly known as
“Horseshoe Baltimore Maryland Casino” (the “Casino”), and including any adjacent
or ancillary property and improvements forming part of, or relating to, the
Casino (whether now owned by an Eldorado Related Party or hereafter acquired).

“ROFR Property Rent” means the amount of annual rent (excluding, for the
avoidance of doubt, additional charges and pass-through expenses) that Eldorado
proposes be paid for the ROFR Property in the applicable Propco Opportunity
Package.

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, limited liability company, partnership, association
or other business entity (a) of which securities or other ownership interests
representing more than fifty percent (50%) of the equity, or more than fifty
percent (50%) of the ordinary voting power or more than fifty percent (50%) of
the general partnership interests or managing membership interests are, at the
time any determination is being made, directly or indirectly, owned, Controlled
or held, or (b) that is, at the time any determination is made, otherwise
Controlled by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent.

“Term Sheet” shall have the meaning set forth in Section 2(b).

“Third Panel Member” shall have the meaning set forth in Section 3(b).

“Third Party Lease” shall have the meaning set forth in Section 2(e).

 

6



--------------------------------------------------------------------------------

“VICI REIT” shall have the meaning set forth in Section 3(q).

2. Right of First Refusal in Favor of Propco.

(a) From and after the Effective Date, Eldorado shall not, and shall cause the
Eldorado Related Parties not to, consummate or, to the extent within their
control, permit the consummation of any Propco Opportunity Transaction, without
first providing to Propco an opportunity to cause Affiliates of Propco to own
and lease, as applicable, the ROFR Property and cause the ROFR Property to be
leased or sub-leased, as applicable, to Affiliates of Eldorado in accordance
with the procedures set forth in this Section 2.

(b) Prior to Eldorado or any Eldorado Related Party consummating, or to the
extent within their control, permitting the consummation of, any Propco
Opportunity Transaction, Eldorado shall deliver to Propco a package of
information describing such Propco Opportunity Transaction and the terms upon
which Affiliates of Eldorado would lease or sub-lease the ROFR Property (the
“Propco Opportunity Package”), including, without limitation, the following
information (subject to execution of a customary non-disclosure agreement): (i)
whether the ROFR Property is owned by Eldorado, an Affiliate of Eldorado or
CBAC, CRBH or a Subsidiary thereof in fee or leased from a third party; (ii) the
material acquisition terms, including, without limitation, the purchase price
and the expected timeline for and a description of the proposed structure of
such Propco Opportunity Transaction; (iii) three (3) years of audited (to the
extent reasonably available; otherwise unaudited) financial statements of the
ROFR Property or the owner of the ROFR Property, as applicable (the “Financial
Information”); (iv) a description of the regulatory framework applicable to the
ROFR Property, including the amount and timing of any licensing fees and gaming
taxes with respect thereto; and (v) a term sheet setting forth proposed terms of
the ROFR Lease, which term sheet shall include, without limitation, Eldorado’s
proposal for the initial ROFR Property Rent and Eldorado’s proposal for ROFR
Property Rent adjustments thereafter (including annual escalations and
allocations of fixed and variable rent if applicable) and, if the ROFR Lease is
a lease under clause (i) of the definition of ROFR Lease, the other items set
forth on Exhibit A (the “Term Sheet”). Promptly upon Propco’s reasonable request
therefor, Eldorado shall provide to Propco additional information related to the
Propco Opportunity Transaction, to the extent such information is reasonably
available to Eldorado.

(c) Propco may elect, in its sole and absolute discretion, to exercise its right
to cause its Affiliate to own or lease the ROFR Property and cause the ROFR
Property to be leased or sub-leased to Affiliates of Eldorado or CBAC, CRBH or a
Subsidiary thereof in accordance with the terms set forth in the Propco
Opportunity Package (the “Propco ROFR”), which Propco ROFR shall be exercisable
by written notice thereof from Propco to Eldorado prior to the expiration of the
Propco Election Period. If Propco does not so exercise the Propco ROFR prior to
the expiration of the Propco Election Period, then Propco shall be deemed to
have waived the Propco ROFR with respect to the applicable Propco Opportunity
Transaction only.

(d) If Propco waives (or is deemed to have waived) the Propco ROFR with respect
to a Propco Opportunity Transaction, then Eldorado (or the applicable Eldorado
Related Party) shall be free to consummate (or permit the consummation of) the
Propco Opportunity Transaction without Propco’s (or its Affiliates’)
involvement, and, if applicable, upon terms not

 

7



--------------------------------------------------------------------------------

materially more favorable to the applicable purchaser/lessor of the ROFR
Property (if any) than those presented to Propco in the Propco Opportunity
Package. If at any time following Propco’s waiver (or deemed waiver) of such
Propco Opportunity Transaction, Eldorado (or the applicable Eldorado Related
Party) desires to consummate (or permit the consummation of) such Propco
Opportunity Transaction with a purchaser/lessor upon terms that are materially
more favorable to the applicable purchaser/lessor than those presented to Propco
in the Propco Opportunity Package (the “Alternate Propco ROFR Terms”), then the
provisions of this Section 2 shall be reinstated with respect to such Propco
Opportunity Transaction, and Eldorado shall be required to deliver to Propco a
new Propco Opportunity Package (except that such Propco Opportunity Package
shall reflect the Alternate Propco ROFR Terms in lieu of the ROFR Property Rent
and other Propco ROFR terms initially included in the Propco Opportunity
Package) and otherwise comply once again with the procedures set forth herein
prior to consummating (or permitting the consummation of) such Propco
Opportunity Transaction, except that the Propco Election Period will be twenty
(20) days in lieu of thirty (30) days. If Propco waives (or is deemed to have
waived) the Propco ROFR, Eldorado (or the applicable Eldorado Related Party or
CBAC, CRBH or a Subsidiary thereof) shall have (i) a period of one hundred
twenty (120) days (the “Eldorado Marketing and Negotiation Period”) following
such waiver or deemed waiver, as applicable, in which to execute definitive
purchase and lease agreements with a third party on terms not materially more
favorable than those presented to Propco in the Propco Opportunity Package, and
(ii) in the event such definitive agreements are executed in such one hundred
twenty (120) day period, an additional period of one hundred eighty (180) days
(the “Eldorado Closing Period”) from the execution thereof in which to
consummate the Propco Opportunity Transaction (provided, that the Eldorado
Closing Period may be extended by Eldorado for an additional ninety (90) days,
if at the time of extension Eldorado and/or its Affiliates and/or CBAC, CRBH or
a Subsidiary thereof and the applicable purchaser/lessor are diligently
proceeding to close their transaction and reasonably expect that such
transaction will close within such period). If, at the end of the Eldorado
Marketing and Negotiation Period or the Eldorado Closing Period (subject to
extension as set forth above), as applicable, such definitive agreements have
not been executed or the Propco Opportunity Transaction has not been
consummated, as applicable, then the provisions of this Section 2 shall be
reinstated with respect to such Propco Opportunity Transaction, and Eldorado
shall be required to deliver to Propco a new Propco Opportunity Package and
otherwise comply once again with the procedures set forth herein prior to
consummating such Propco Opportunity Transaction.

(e) If Propco exercises the Propco ROFR with respect to a Propco Opportunity
Transaction, then Eldorado (or the applicable Eldorado Related Party) and Propco
shall proceed with the Propco Opportunity Transaction and shall structure the
Propco Opportunity Transaction in a manner that allows the ROFR Property to be
owned or leased (in the event the ROFR Property is then leased by Eldorado or
its Affiliates as tenant from a third party (“Third Party Lease”)), as
applicable, by an Affiliate of Propco and leased or sub-leased, as applicable,
to Affiliates of Eldorado or CBAC, CRBH or a Subsidiary thereof pursuant to the
ROFR Lease; provided that the structure of the Propco Opportunity Transaction as
an asset sale or a sale of equity interests shall be as mutually agreed between
Eldorado and Propco; and provided further, that if structured as a sale of
equity interests, the equity shall be of a newly formed entity disregarded as
separate from Eldorado (or the applicable Eldorado Related Party) for U.S.
federal income tax purposes and the only assets of which are the ROFR Property
and the only liabilities of which are customary property related liabilities.
Eldorado and Propco shall use good faith, commercially reasonable

 

8



--------------------------------------------------------------------------------

efforts, for a period of ninety (90) days following the date on which Propco
exercises the Propco ROFR, which such period may be extended upon the mutual
agreement of Eldorado and Propco (the “Propco ROFR Discussion Period”), to
(i) negotiate and enter into (or cause their applicable Affiliates or CBAC, CRBH
or a Subsidiary thereof to enter into) a purchase and sale agreement for the
ROFR Property (the “Purchase Agreement”), the ROFR Lease and any other
agreements to be executed in connection with the foregoing and (ii) complete due
diligence of the ROFR Property. If, despite the good faith, commercially
reasonable efforts of Propco and Eldorado, the parties are unable to reach
agreement on the terms and conditions of the Purchase Agreement, the ROFR Lease
or any other agreements to be executed in connection with the foregoing prior to
the expiration of the Propco ROFR Discussion Period, then, upon the expiration
of the Propco ROFR Discussion Period, either (1) the terms and conditions of the
Purchase Agreement and the ROFR Lease shall be established pursuant to
arbitration in accordance with the procedures set forth in Section 3 (other than
the specific terms thereof which were expressly set forth in the Propco
Opportunity Package and the Term Sheet which shall not be subject to
arbitration), or (2) solely with the written consent of Propco (which may be
granted or withheld in Propco’s sole and absolute discretion), Eldorado (or the
applicable Eldorado Related Party) shall be free to consummate or permit the
consummation of the Propco Opportunity Transaction without Propco’s (or its
Affiliates’) involvement, in accordance with, and subject to the conditions of,
Section 2(d) (and Propco shall be deemed to have waived the Propco ROFR with
respect to the applicable Propco Opportunity Transaction only). For the
avoidance of doubt, in the event arbitration is commenced during the Propco ROFR
Discussion Period, the Propco ROFR Discussion Period shall be tolled for the
duration of such arbitration.

(f) Following the expiration of the Propco ROFR Discussion Period (or receipt of
a final decision by the Arbitration Panel, as applicable), Eldorado, Propco and
their respective Affiliates (as applicable) shall have one hundred eighty
(180) days, to obtain all applicable licenses, qualifications or approvals from
all Gaming Authorities necessary for Propco and its Affiliates (as applicable)
to own the ROFR Property and lease the ROFR Property to Eldorado or its
Affiliates or CBAC, CRBH or Subsidiary thereof, as applicable, and for Eldorado
and its Affiliates or CBAC, CRBH or a Subsidiary thereof, as applicable, to sell
the ROFR Property (including the Third Party Lease, if applicable) to and lease
the ROFR Property from Propco and its Affiliates (the “Licensing Period”),
provided that such period may be extended by Eldorado or Propco or their
respective Affiliates, as applicable, by up to an additional ninety (90) days
if, in such party’s reasonable discretion, it is reasonably likely that such
party or its Affiliates will obtain such licenses, qualifications or approvals
during such period. Eldorado, Propco and their respective Affiliates shall
cooperate during the Licensing Period in promptly seeking to obtain all such
licenses, qualifications or approvals (including supplying the other party with
any information which may be required in order to obtain such licenses,
qualifications or approvals, and responding as promptly as practicable to any
inquiry or request received from any Gaming Authority for additional information
or documentation). If, on or prior to the expiration of the Licensing Period, as
extended pursuant to the foregoing, Propco and its Affiliates (as applicable)
are unable to obtain all such necessary licenses, qualifications and approvals,
then Eldorado (or the applicable Eldorado Related Party) shall be free to
consummate the Propco Opportunity Transaction without Propco’s (or its
Affiliates’) involvement (and Propco shall be deemed to have waived the Propco
ROFR with respect to the applicable Propco Opportunity Transaction only). For
the avoidance of doubt, in the event arbitration is commenced during the
Licensing Period, the Licensing Period shall be tolled for the duration of such
arbitration.

 

9



--------------------------------------------------------------------------------

3. Arbitration.

(a) Any dispute regarding establishing (but not interpreting) the terms and
conditions of the Purchase Agreement or the ROFR Lease (other than any such
terms expressly set forth in the Term Sheet or the Propco Opportunity Package)
or the implementation of the terms of this Agreement so as to give full force
and effect to the purpose and intent hereof, as applicable, shall be submitted
to and determined by an arbitration panel comprised of three members (the
“Arbitration Panel”). No more than one panel member may be with the same firm,
and no panel member may have an economic interest in the outcome of the
arbitration. In addition, each panel member shall have at least twenty
(20) years of experience as an arbitrator and at least ten (10) years of
experience in a profession that directly relates to the ownership, operation,
financing or leasing of gaming facilities.

(b) The Arbitration Panel shall be selected as set forth in this Section 3(b).
Within five (5) Business Days after the expiration of the Propco ROFR Discussion
Period, Eldorado shall select and identify to Propco a panel member that meets
the criteria set forth in Section 3(a) (the “Eldorado Panel Member”) and Propco
shall select and identify to Eldorado a panel member that meets the criteria set
forth in Section 3(a) (the “Propco Panel Member”). If a party fails to timely
select its respective panel member, the other party may notify such party in
writing of such failure, and if such party fails to select its respective panel
member within three (3) Business Days after receipt of such notice, then such
other party may select and identify to such party such panel member on such
party’s behalf. Within five (5) Business Days after the selection of the
Eldorado Panel Member and the Propco Panel Member, the Eldorado Panel Member and
the Propco Panel Member shall jointly select a third panel member that meets the
criteria set forth in Section 3(a) (the “Third Panel Member”). If the Eldorado
Panel Member and the Propco Panel Member fail to timely select the Third Panel
Member and such failure continues for more than three (3) Business Days after
written notice of such failure is delivered to the Eldorado Panel Member and
Propco Panel Member by either Eldorado or Propco, then Eldorado and Propco shall
cause the Third Panel Member to be appointed by the managing officer of the
American Arbitration Association.

(c) Within ten (10) Business Days after the selection of the Arbitration Panel,
Eldorado and Propco each shall submit to the Arbitration Panel a written
statement identifying its summary of the issues. Either of Eldorado or Propco
may also request an evidentiary hearing on the merits in addition to the
submission of written statements, such request to be made in writing within such
ten (10) Business Day period. The Arbitration Panel shall determine the
appropriate terms and conditions of the Purchase Agreement and the ROFR Lease in
accordance with this Agreement and otherwise based on the Arbitration Panel’s
determination of fair market terms relative to the ROFR Property. The
Arbitration Panel shall make its decision within twenty (20) days after the
later of (i) the submission of such written statements, and (ii) the conclusion
of any evidentiary hearing on the merits (if any). The Arbitration Panel shall
reach its decision by majority vote and shall communicate its decision by
written notice to Eldorado and Propco.

 

10



--------------------------------------------------------------------------------

(d) The decision by the Arbitration Panel shall be final, binding and conclusive
and shall be non-appealable and enforceable in any court having jurisdiction.
All hearings and proceedings held by the Arbitration Panel shall take place in
New York, New York.

(e) The resolution procedure described herein shall be governed by the
Commercial Rules of the American Arbitration Association and the Procedures for
Large, Complex, Commercial Disputes in effect as of the date hereof.

(f) Eldorado and Propco shall bear equally the fees, costs and expenses of the
Arbitration Panel in conducting any arbitration described in this Section 3.

4. Miscellaneous.

(a) Notices. Any notice, request or other communication to be given by any party
hereunder shall be in writing and shall be sent by registered or certified mail,
postage prepaid and return receipt requested, by hand delivery or express
courier service, by email transmission or by an overnight express service to the
following address or to such other address as either party may hereafter
designate:

 

  To Eldorado:    Eldorado Resorts, Inc.         [ • ]         Attention:
General Counsel         Email: [ • ]      To Propco:    VICI Properties L.P.   
     c/o VICI Properties Inc. 430 Park Avenue, 8th Floor         New York, New
York 10022         Attention: Samantha S. Gallagher, General Counsel        
Email: corplaw@viciproperties.com   

Notice shall be deemed to have been given on the date of delivery if such
delivery is made on a Business Day, or if not, on the first Business Day after
delivery. If delivery is refused, notice shall be deemed to have been given on
the date delivery was first attempted. Notice sent by email shall be deemed
given only upon an independent, non-automated confirmation from the recipient
acknowledging receipt.

(b) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of Eldorado and Propco and their respective successors and
assigns, and shall remain in full force and effect in the event of a change of
control of either party. This Agreement shall, to the extent within the control
of the Eldorado Related Parties (and, if at any time not within their control,
they shall use good faith, commercially reasonable efforts to procure such
control), “run with the land” and remain in full force and effect in the event
of a sale, directly or indirectly, of the ROFR Property or any interests
therein, or the equity of any entity that owns, directly or indirectly, the ROFR
Property or any portion thereof and the parties shall, promptly following
closing of the Merger (as defined in the Master Transaction Agreement), take
such actions as

 

11



--------------------------------------------------------------------------------

reasonably requested by Propco to memorialize the same, including Eldorado to
the extent within the control of the Eldorado Related Parties (and, if at any
time not within their control, they shall use good faith, commercially
reasonable efforts to procure such control) causing the owner of the ROFR
Property to join this Agreement and execute and deliver a memorandum of this
Agreement, in form and substance reasonably satisfactory to Propco, which will
be recorded in the applicable real estate records. Neither Eldorado nor Propco
shall have the right to assign its rights or obligations under this Agreement
without the prior written consent of the other party; provided, that Propco may
assign its rights (but not its obligations) under this Agreement to VICI
Properties Inc., or an Affiliate thereof without such prior written consent;
provided, further, that if Eldorado sells its indirect interest in the ROFR
Property it shall cause (and shall be permitted to cause) the buyer thereof to
assume its rights and obligations under this Agreement and Eldorado shall
thereafter be released from its obligations hereunder.

(c) Entire Agreement; Amendment. This Agreement, together with the Master
Transaction Agreement, the Ancillary Agreements (as defined in the Master
Transaction Agreement), the exhibits hereto and any other documents and
instruments executed pursuant hereto, constitute the entire and final agreement
of the parties with respect to the subject matter hereof, and no provision of
this Agreement may be waived, modified, amended, discharged or terminated except
by an agreement in writing signed by the parties. Eldorado and Propco hereby
agree that all prior or contemporaneous oral understandings, agreements or
negotiations relative to the subject matter hereof are merged into and revoked
by this Agreement.

(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, which State the parties agree
has a substantial relationship to the parties and to the underlying transaction
embodied hereby. This Agreement is the product of joint drafting by the parties
and shall not be construed against either party as the drafter hereof.

(e) Venue. With respect to any action relating to this Agreement, Eldorado and
Propco each irrevocably submits to the exclusive jurisdiction of the courts of
the State of New York sitting in the borough of Manhattan and the United States
District Court having jurisdiction over New York County, New York, and Eldorado
and Propco each waives: (a) any objection to the laying of venue of any suit or
action brought in any such court; (b) any claim that such suit or action has
been brought in an inconvenient forum; (c) any claim that the enforcement of
this Section 4(e) is unreasonable, unduly oppressive, and/or unconscionable; and
(d) the right to claim that such court lacks jurisdiction over that party.

(f) Waiver of Jury Trial. EACH PARTY HERETO, KNOWINGLY AND VOLUNTARILY, AND FOR
THEIR MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED
TO, THIS AGREEMENT.

(g) Severability. If any term or provision of this Agreement or any application
thereof shall be held invalid or unenforceable, the remainder of this Agreement
and any other application of such term or provision shall not be affected
thereby.

 

12



--------------------------------------------------------------------------------

(h) Third-Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and is not enforceable by any other persons.

(i) Time of Essence. TIME IS OF THE ESSENCE OF THIS AGREEMENT AND EACH PROVISION
HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.

(j) Further Assurances. The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Agreement. In
addition, Propco agrees to, at Eldorado’s sole cost and expense, reasonably
cooperate with all applicable Gaming Authorities in connection with the
administration of their regulatory jurisdiction over Eldorado and its
Subsidiaries, if any, including the provision of such documents and other
information as may be requested by such Gaming Authorities relating to Eldorado
or any of its Subsidiaries, if any, or to this Agreement and which are within
Propco’s control to obtain and provide.

(k) Counterparts; Originals. This Agreement may be executed in any number of
counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument. Facsimile or
digital copies of this Agreement, including the signature page hereof, shall be
deemed originals for all purposes.

(l) Termination. This Agreement shall automatically terminate and be of no
further force or effect from and after the earliest of such time as (i) both of
the Non-CPLV Lease and that certain Lease (CPLV), dated as of October 6, 2017
(as amended, restated or otherwise modified from time to time) shall have been
terminated or have expired in accordance with the express terms thereof,
(ii) Propco or any of its Affiliates shall have acquired the ROFR Property or
(iii) Eldorado or any of its Affiliates shall have sold the ROFR Property to a
third party in accordance with, and not in contravention of, the terms and
conditions of this Agreement. For the avoidance of doubt, a transaction or event
resulting in a change of control of either Eldorado or Propco shall not result
in a termination of this Agreement; provided, that Eldorado may be released from
its obligations hereunder upon the assumption by a buyer of its indirect
interest as provided in Section 4(b) above.

(m) Gaming Regulations; Licensing Events; Termination.

(i) Notwithstanding anything herein to the contrary, this Agreement and any
agreement formed pursuant to the terms hereof are subject to all applicable
Gaming Laws and all rights, remedies and powers under this Agreement and any
agreement formed pursuant to the terms hereof may be exercised only to the
extent that required approvals (including prior approvals) are obtained from the
requisite Gaming Authorities.

(ii) If there shall occur a Propco Licensing Event and any aspect of such Propco
Licensing Event is attributable to a member of the Propco Subject Group, then
Eldorado shall notify Propco as promptly as practicable after becoming aware of
such Propco Licensing Event (but in no event later than twenty (20) days after
becoming aware of such Propco Licensing Event). In such event, Propco shall, and
shall use commercially reasonable efforts to cause the other members of the
Propco Subject Group to, use commercially reasonable efforts to assist Eldorado
and its Affiliates in resolving such Propco Licensing Event within the time
period

 

13



--------------------------------------------------------------------------------

required by the applicable Gaming Authorities by submitting to investigation by
the relevant Gaming Authorities and cooperating with any reasonable requests
made by such Gaming Authorities (including filing requested forms and delivering
information to the Gaming Authorities). If, despite these efforts, such Propco
Licensing Event cannot be resolved to the satisfaction of the applicable Gaming
Authorities within the time period required by such Gaming Authorities, Eldorado
shall have the right, at its election in its sole discretion, either to
(A) terminate this Agreement or (B) cause this Agreement to temporarily cease to
be in force or effect, until such time, if any, as the Propco Licensing Event is
resolved to the satisfaction of the applicable Gaming Authorities and Eldorado
in its sole discretion, upon no less than ninety (90) days’ written notice
thereof to Propco following a Propco Licensing Event which is not cured within
the period required by the applicable Gaming Authorities (or such lesser time as
required by any applicable Gaming Authority).

(iii) If there shall occur a Eldorado Licensing Event and any aspect of such
Eldorado Licensing Event is attributable to a member of the Eldorado Subject
Group, then Propco shall notify Eldorado as promptly as practicable after
becoming aware of such Eldorado Licensing Event (but in no event later than
twenty (20) days after becoming aware of such Eldorado Licensing Event). In such
event, Eldorado shall and shall use commercially reasonable efforts to cause the
other members of the Eldorado Subject Group to use commercially reasonable
efforts to assist Propco and its Affiliates in resolving such Eldorado Licensing
Event within the time period required by the applicable Gaming Authorities by
submitting to investigation by the relevant Gaming Authorities and cooperating
with any reasonable requests made by such Gaming Authorities (including filing
requested forms and delivering information to the Gaming Authorities). If,
despite these efforts, such Eldorado Licensing Event cannot be resolved to the
satisfaction of the applicable Gaming Authorities within the time period
required by such Gaming Authorities, Propco shall have the right, at its
election in its sole discretion, either to (A) terminate this Agreement or
(B) cause this Agreement to temporarily cease to be in force or effect, until
such time, if any, as the Eldorado Licensing Event is resolved to the
satisfaction of the applicable Gaming Authorities and Propco in its sole
discretion, upon no less than ninety (90) days’ written notice thereof to
Eldorado following a Eldorado Licensing Event which is not cured within the
period required by the applicable Gaming Authorities (or such lesser time as
required by any applicable Gaming Authority).

(n) Certain Covenants. Eldorado will use its good faith commercially reasonable
efforts to take any and all actions necessary (including without limitation good
faith commercially reasonable efforts to (i) obtain the consents or approvals of
any partners in CRBH and CBAC and (ii) effectuate any amendments to the
Horseshoe Baltimore Operating Agreements necessary, if any) to give effect to
this Agreement and the purpose and intent hereof.

(o) Guaranty. In the event Eldorado and/or its Affiliates and Propco and/or its
Affiliates enter into a stand-alone lease pursuant to this Agreement, Eldorado
will guaranty the performance of the lessee under such lease to the same extent
as it guarantees the performance of the applicable lessees under the Non-CPLV
Lease, such guaranty to be substantially similar in form and substance as the
form of Eldorado guaranty entered into with respect to the Non-CPLV Lease with
such other changes as may be mutually agreed between Propco and Eldorado acting
in good faith in a commercially reasonable manner.

 

14



--------------------------------------------------------------------------------

(p) Remedies. Each party hereto expressly acknowledges and agrees that it would
be difficult to measure the damages that might result from any actual or
threatened breach of this Agreement, that any actual or threatened breach by
such party of any of the provisions of this Agreement might result in immediate,
irreparable and continuing injury to the other party hereto and that a remedy at
law for any such actual or threatened breach by any such party of the provisions
of this Agreement might be inadequate. Each party hereto therefore agrees that
the other party shall be entitled, without the posting of a bond, to temporary,
preliminary and permanent injunctive relief or other equitable relief, issued by
a court of competent jurisdiction, in the case of any such actual or threatened
breach by such party.

(q) REIT Protection. This Agreement shall be interpreted in a manner that is
consistent with the continued qualification of VICI Properties Inc., a Maryland
corporation (“VICI REIT”) as a “real estate investment trust” under
Section 856(a) of the Internal Revenue Code of 1986, as amended, or any similar
or successor provisions thereto (a “REIT”). Notwithstanding anything to the
contrary set forth in this Agreement, VICI REIT shall not be required to take
any action or refrain from taking any action that would, in either case,
reasonably be expected to cause VICI REIT to fail to qualify as a REIT.

(r) Opco/Propco Transaction. In the event that Eldorado or the Eldorado Related
Parties desire to sell the ROFR Property together with the operating and other
assets related thereto, in an opco/propco structure or in a situation in which
parties may bid or otherwise participate in an opco/propco structure, in each
case, that constitutes a Propco Opportunity Transaction (an “Opco/Propco
Transaction”), the terms of this Agreement shall apply to the proposed
Opco/Propco Transaction except as follows: (i) the Propco Election Period shall
be extended from thirty (30) to forty-five (45) days (or from twenty (20) to
thirty (30) days, in the case of Alternative Propco ROFR Terms as provided for
in Section 2(d)), in order to permit Propco and its Affiliates to find an
operator with which to exercise the Propco ROFR, (ii) the Propco ROFR Discussion
Period shall be extended to one hundred twenty (120) days and the Licensing
Period shall be extended to two hundred seventy (270) days with respect to the
Opco/Propco Transaction; (iii) the Eldorado Marketing and Negotiation Period
shall be extended to one hundred fifty (150) days and the Eldorado Closing
Period shall be extended to two hundred seventy (270) days with respect to the
Opco/Propco Transaction, (iv) prior to its exercise of the Propco ROFR, Propco
may designate one or more bona fide operators to receive Financial Information
and the proposed purchase price for the ROFR Property from Eldorado regarding
the ROFR Property (but not any other information regarding the ROFR Property,
and subject to execution by such operators of a customary non-disclosure
agreement with Eldorado), (v) upon its exercise of the Propco ROFR, Propco may
select one of the foregoing operators with which to pursue the exercise of the
Propco ROFR and Propco shall thereafter be permitted to share customary due
diligence information with respect to the ROFR Property with such designated
operator pursuant to the terms of the aforementioned non-disclosure agreement,
(vi) the terms of this Agreement that are specific to a sale leaseback structure
involving Eldorado, including the Non-CPLV Lease Amendment and the guaranty by
Eldorado of the performance thereunder, shall not apply, (vii) the parties will
work in good faith to resolve any issues related to the implementation of this
ROFR with respect to an Opco/Propco Transaction that are not specifically
addressed herein, and (viii) to the extent, after the exercise of such good
faith efforts, the parties cannot so agree, any matters remaining unresolved at
the end of the Propco Election Period or the Propco ROFR Discussion Period, as
applicable, shall be established pursuant to arbitration in accordance with the
procedures set forth herein.

[Remainder of Page Intentionally Left Blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Eldorado and Propco have executed this Right of First
Refusal Agreement as of the date first set forth above.

 

ELDORADO:

 

ELDORADO RESORTS, INC.,

a Nevada corporation

By:                                     
                                                       Name: Title:

[Signatures continue on next page]

 

[Signature Page to Right of First Refusal (Baltimore)]



--------------------------------------------------------------------------------

PROPCO:

VICI Properties L.P.,

a Delaware limited partnership

By:  

VICI Properties GP LLC,

a Delaware limited liability company, its general partner

       By:  

 

  Name:  

 

  Title:  

 

 

[Signature Page to Right of First Refusal (Baltimore)]



--------------------------------------------------------------------------------

EXHIBIT A

Term Sheet

 

  1.

The ROFR Property will be added to the Non-CPLV Lease.

 

  2.

The ROFR Property will be included as one of the “Excluded Facilities” under the
Non-CPLV Lease.

 

  3.

There will be no increase or other change to the “2018 EBITDAR Pool” as a result
of the addition of the ROFR Property.

 

  4.

The existing Minimum Cap Ex Requirements under the Non-CPLV Lease will increase
to account for the addition of the ROFR Property to the Non-CPLV Lease, in a
manner consistent with the increase of the Minimum Cap Ex Requirements under the
Non-CPLV Lease for the addition of a “Subject Property” pursuant to Exhibit A of
the Master Transaction Agreement.

 

  5.

The initial rent payable with respect to the ROFR Property shall be incorporated
into, and form a part of, the Rent then being paid under the Non-CPLV Lease and
shall, from and after the closing, be payable, escalate and adjust at all times
and in all circumstances in tandem with (and as incorporated into) such Rent as
provided under the Non-CPLV Lease.

 

  6.

For purposes of calculating Variable Rent under the Non-CPLV Lease, the Net
Revenue of the ROFR Property in respect of any portion of any Variable Rent
Determination Period which preceded the ROFR Property’s incorporation into the
Non-CPLV Lease will be based on actual Net Revenue for the ROFR Property during
such preceding period, as applicable, as reasonably evidenced to Propco based on
available Financial Statements and other reasonable data reasonably requested by
Propco.

 

  7.

The length of the Maximum Fixed Rent Term with respect to the ROFR Property
under the Non-CPLV Lease shall be subject to a remaining useful life analysis
obtained by Owner and reasonably satisfactory to Propco, and Schedule 3 of the
Non-CPLV Lease shall be revised accordingly to reflect same, in each case
consistent with the methodology used with respect to the existing Leased
Property under the Non-CPLV Lease.

 

*

Capitalized terms used in this Term Sheet and not otherwise defined in the
Agreement shall have the respective meanings ascribed to such terms in the
Non-CPLV Lease.

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

Description of the Property

[to come]

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT E

Form of Las Vegas Strip ROFR Agreement

[See attached]

 

Exhibit E



--------------------------------------------------------------------------------

RIGHT OF FIRST REFUSAL AGREEMENT

RIGHT OF FIRST REFUSAL AGREEMENT (this “Agreement”) is entered into as of [ • ],
20[ • ] (the “Effective Date”), by and between ELDORADO RESORTS, INC., a Nevada
corporation (“Eldorado”), and VICI PROPERTIES L.P., a Delaware limited
partnership (“Propco”).

RECITALS:

A. A Subsidiary (as defined below) of Propco ( “Propco Landlord”) and certain
Subsidiaries of Eldorado (individually or collectively, as the context may
require, “Eldorado Tenant”) entered into that certain Lease (CPLV), dated as of
October 6, 2017 (as amended by that certain First Amendment to Lease (CPLV),
dated December 26, 2018, and as may be further amended, restated or otherwise
modified from time to time prior to the date hereof, the “Prior CPLV Lease”),
pursuant to which Propco Landlord leases to Eldorado Tenant certain real
property as more particularly described therein.

B. On June 24, 2019, Eldorado and Propco, and/or their respective Affiliates,
entered into that certain Master Transaction Agreement (the “Master Transaction
Agreement”).

C. On the date hereof, Propco Landlord and Eldorado Tenant are entering into
that certain amendment to the Prior CPLV Lease as contemplated by the terms of
the Master Transaction Agreement (the Prior CPLV Lease as amended, and as may be
further amended, restated or otherwise modified from time to time, the “CPLV
Lease”).

D. In accordance with the terms of the Master Transaction Agreement, Eldorado,
on behalf of itself and its Affiliates, desires to grant to Propco, and Propco,
on behalf of itself and its Affiliates, desires to accept from Eldorado, certain
rights of first refusal with respect to certain opportunities to enter into a
sale leaseback transaction with respect to a ROFR Property (as defined below)
and/or a sale transaction with respect to a ROFR Property, in each case, in
accordance with the terms, conditions and procedures set forth in this
Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Eldorado and Propco hereby agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls, is Controlled by or is under common Control with such
Person. In no event shall Eldorado or any of its Affiliates, on the one hand, or
Propco or any of its Affiliates, on the other hand, be deemed to be an Affiliate
of the other party as a result of this Agreement, the CPLV Lease, any “Other
Lease” (as defined in the CPLV Lease), any ROFR Lease, any Purchase Agreement,
and/or as a result of any consolidation for accounting purposes by Eldorado (or
its Subsidiaries) or Propco (or its Affiliates) of the other such party or the
other such party’s Affiliates.

 

1



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the Preamble.

“Alternate Propco Sale Leaseback ROFR Terms” shall have the meaning set forth in
Section 2(e).

“Alternate Propco Sale ROFR Terms” shall have the meaning set forth in
Section 3(e).

“Applicable Law” means all (a) statutes, laws, rules, regulations, ordinances,
codes or other legal requirements of any federal, state or local governmental
authority, board of fire underwriters and similar quasi-governmental authority,
including, without limitation, any legal requirements under any Gaming Laws, and
(b) judgments, injunctions, policies, orders or other similar requirements of
any court, administrative agency or other legal adjudicatory authority.

“Arbitration Panel” shall have the meaning set forth in Section 4(a).

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which national banks in the City of New York, New York are
authorized, or obligated, by law or executive order, to close.

“Control” (including the correlative meanings of the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, through the ownership
of voting securities, partnership interests, other equity interests or
otherwise.

“CPLV Lease” shall have the meaning set forth in the Recitals.

“CPLV Lease Amendment” shall mean an amendment to the CPLV Lease on the terms
set forth in the applicable Propco Opportunity Package, pursuant to which
(a) the applicable ROFR Property will be added to the CPLV Lease as a leased
property thereunder, (b) an Affiliate of Propco will join the CPLV Lease as a
landlord thereunder, (c) an Affiliate of Eldorado will join the CPLV Lease as a
tenant thereunder, (d) the annual rent under the CPLV Lease will be increased by
the ROFR Property Incremental CPLV Rent, (e) the existing Minimum Cap Ex
Requirements, as defined in, and under the CPLV Lease will increase to account
for the addition of the applicable ROFR Property to the CPLV Lease, in a manner
consistent with the increase of the Minimum Cap Ex Requirements, as defined in,
and under the Non-CPLV Lease for the addition of a “Subject Property” pursuant
to Exhibit A of that certain Master Transaction Agreement, dated as of June 24,
2019, by and between Eldorado and Propco and (f) the other terms set forth in
the Propco Opportunity Package shall be implemented. For the avoidance of doubt,
upon the

 

2



--------------------------------------------------------------------------------

effectiveness of the CPLV Lease Amendment, the existing guaranty by Eldorado to
Propco Landlord with respect to the CPLV Lease shall also be amended by Eldorado
and Propco Landlord (or reaffirmed by Eldorado) in form reasonably acceptable to
Propco Landlord to reflect that Eldorado’s obligations under such guaranty also
apply to the applicable ROFR Property and to Eldorado Tenant’s obligations under
the CPLV Lease (as amended by the CPLV Lease Amendment).

“Designated Operator” shall have the meaning set forth in Section 3(f).

“Effective Date” shall have the meaning set forth in the Preamble.

“Eldorado” shall have the meaning set forth in the Preamble.

“Eldorado Licensing Event” means: (a) either (1) a communication (whether oral
or in writing) by or from any Gaming Authority to Propco or any of its
Affiliates or other action by any Gaming Authority that indicates that such
Gaming Authority may find that, or (2) a determination by Propco, in its sole
but reasonable discretion and pursuant to customary internal processes that, the
association of any member of the Eldorado Subject Group with Propco or any of
its Affiliates is likely to, (i) result in a disciplinary action relating to, or
the loss of, inability to reinstate or failure to obtain, any registration,
application or license or any other rights or entitlements held or required to
be held by Propco or any of its Affiliates under any Gaming Law, or (ii) violate
any Gaming Law to which Propco or any of its Affiliates is subject; or (b) any
member of the Eldorado Subject Group is required to be licensed, registered,
qualified or found suitable under any Gaming Law, and such Person is not or does
not remain so licensed, registered, qualified or found suitable within any
applicable timeframes required by the applicable Gaming Authority, or, after
becoming so licensed, registered, qualified or found suitable, fails to remain
so. For purposes of this definition, an “Affiliate” of Propco includes any
Person for which Propco or its Affiliate is providing management or consulting
services with respect to Gaming Activities.

“Eldorado Panel Member” shall have the meaning set forth in Section 4(b).

“Eldorado Related Party” shall mean, collectively or individually, as the
context may require, Eldorado, any holding company that directly or indirectly
owns one hundred percent (100%) of the equity interests of Eldorado, and any
Affiliates of Eldorado (including, without limitation, Eldorado Tenant).

“Eldorado Subject Group” means Eldorado, Eldorado’s Affiliates and its and their
principals, direct or indirect shareholders, officers, directors, agents,
employees and other related Persons (including, in the case of any trusts or
similar Persons, the direct or indirect beneficiaries of such trust or similar
Persons), excluding Propco and its Affiliates.

 

3



--------------------------------------------------------------------------------

“Eldorado Tenant” shall have the meaning set forth in the Recitals.

“Excluded Sale Leaseback Opportunity” means any sale lease-back transaction for
which (or with respect to which) the opco/propco structure contemplated by this
Agreement would be prohibited by Applicable Law (including zoning regulations
and/or any applicable use restrictions or easements or encumbrances), or which
would require governmental consent, approval, license or authorization (unless
such consent, approval, license or authorization has been received or is
anticipated to be received prior to the consummation of such transaction),
provided that the applicable parties shall use reasonable, good faith efforts to
obtain any such consent, approval, license or authorization, as applicable.

“Excluded Sale Opportunity” means any sale transaction which would be prohibited
by Applicable Law (including zoning regulations and/or any applicable use
restrictions or easements or encumbrances), or which would require governmental
consent, approval, license or authorization (unless such consent, approval,
license or authorization has been received or is anticipated to be received
prior to the consummation of such transaction), provided that the applicable
parties shall use reasonable, good faith efforts to obtain any such consent,
approval, license or authorization, as applicable.

“Financial Information” shall have the meaning set forth in Section 3(c).

“First Propco Opportunity Completion Date” means the first date on which a First
ROFR Property (with respect to which Propco was offered an opportunity hereunder
pursuant to Section 2 or Section 3) is sold (or sold and leased back) in
compliance with the terms hereof to either Propco, an Affiliate thereof or, in
the event Propco has waived (or is deemed to have waived) its Propco Sale
Leaseback ROFR or Propco Sale ROFR, as applicable, any other Person.

“First Propco Opportunity Period” means the period of time from and including
the Effective Date until and including the First Propco Opportunity Completion
Date occurs.

“First ROFR Property” means the real property described on Exhibit A attached
hereto, together with the real property improvements thereon (together with
related fixtures and other related property), corresponding to the Flamingo Las
Vegas, Paris Las Vegas, Planet Hollywood and Bally’s Las Vegas gaming
facilities, in each case, other than any such real property, real property
improvements, fixtures and related property that has been sold (or sold and
leased back) by Eldorado or any of Affiliates to a third party in compliance
with this Agreement.

“Gaming Activities” means the conduct of gaming and gambling activities, race
books and sports pools, or the use of gaming devices, equipment and supplies in
the operation of a casino, simulcasting facility, card club or other enterprise,
including, without limitation, slot machines, video gaming or lottery terminals,
gaming tables, cards, dice, gaming chips, player tracking systems, cashless
wagering systems, mobile gaming systems, poker tournaments, inter-casino linked
systems and related and associated equipment, supplies and systems.

 

4



--------------------------------------------------------------------------------

“Gaming Authority” or “Gaming Authorities” means, individually or in the
aggregate, as the context may require, any foreign, federal, state or local
governmental entity or authority, or any department, commission, board, bureau,
agency, court or instrumentality thereof, that holds regulatory, licensing or
permit authority, control or jurisdiction over Gaming Activities or related
activities.

“Gaming Laws” means any Applicable Law regulating or otherwise pertaining to the
ownership, control or jurisdiction over Gaming Activities or related activities.

“Master Transaction Agreement” shall have the meaning set forth in the Recitals.

“Non-CPLV Lease” means that certain Lease (Non-CPLV), dated as of October 6,
2017, as amended by (i) that certain First Amendment to Lease (Non-CPLV), dated
December 22, 2017, (ii) that certain Second Amendment to Lease (Non-CPLV) and
Ratification of SNDA, dated February 16, 2018, (iii) that certain Third
Amendment to Lease (Non-CPLV), dated April 2, 2018, (iv) that certain Fourth
Amendment to Lease (Non-CPLV), dated December 26, 2018, and as may be further
amended, restated or otherwise modified from time to time.

“Operator” shall have the meaning set forth in Section 3(c).

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.

“Prior CPLV Lease” shall have the meaning set forth in the Recitals.

“Propco” shall have the meaning set forth in the Preamble.

“Propco Election Period” means, with respect to a Propco Sale Leaseback
Opportunity Transaction, a period of thirty (30) days following Propco’s receipt
of the applicable Propco Sale Leaseback Opportunity Package, and with respect to
a Propco Sale Opportunity Transaction, a period of forty-five (45) days
following Propco’s receipt of the applicable Propco Sale Opportunity Package.

“Propco Landlord” shall have the meaning set forth in the Recitals.

“Propco Licensing Event” means: (a) either (1) a communication (whether oral or
in writing) by or from any Gaming Authority to Eldorado or any of its Affiliates
or other action by any Gaming Authority that indicates that such Gaming
Authority may find that, or (2) a determination by Eldorado, in its sole but
reasonable discretion and pursuant to customary internal processes that, the
association of any member of the Propco Subject Group with Eldorado or any of
its Affiliates is likely to (i) result in a disciplinary action

 

5



--------------------------------------------------------------------------------

relating to, or the loss of, inability to reinstate or failure to obtain, any
registration, application or license or any other rights or entitlements held or
required to be held by Eldorado or any of its Affiliates under any Gaming Law,
or (ii) violate any Gaming Law to which Eldorado or any of its Affiliates is
subject; or (b) any member of the Propco Subject Group is required to be
licensed, registered, qualified or found suitable under any Gaming Law, and such
Person is not or does not remain so licensed, registered, qualified or found
suitable within any applicable timeframes required by the applicable Gaming
Authority, or, after becoming so licensed, registered, qualified or found
suitable, fails to remain so. For purposes of this definition, an “Affiliate” of
Eldorado includes any Person for which Eldorado or its Affiliate is providing
management or consulting services with respect to Gaming Activities.

“Propco Opportunity Package” shall mean any Propco Sale Leaseback Opportunity
Package or any Propco Sale Opportunity Package, as the context may require.

“Propco Panel Member” shall have the meaning set forth in Section 4(b).

“Propco ROFR Discussion Period” shall mean any Propco Sale Leaseback ROFR
Discussion Period or any Propco Sale ROFR Discussion Period, as the context may
require.

“Propco Sale Leaseback Licensing Period” shall have the meaning set forth in
Section 2(g).

“Propco Sale Leaseback Opportunity Package” shall have the meaning set forth in
Section 2(c).

“Propco Sale Leaseback Opportunity Transaction” means, with respect to any ROFR
Property, any transaction or series of related transactions pursuant to which
Eldorado or any of the Eldorado Related Parties proposes to enter into a sale
leaseback transaction with respect to such ROFR Property, excluding, however,
any Excluded Sale Leaseback Opportunity.

“Propco Sale Leaseback ROFR” shall have the meaning set forth in Section 2(d).

“Propco Sale Leaseback ROFR Discussion Period” shall have the meaning set forth
in Section 2(f).

“Propco Sale Licensing Period” shall have the meaning set forth in Section 3(g).

“Propco Sale Opportunity Package” shall have the meaning set forth in
Section 3(c).

“Propco Sale Opportunity Transaction” means, with respect to a ROFR Property,
any transaction or series of related transactions pursuant to which Eldorado or
any of the Eldorado Related Parties proposes to enter into a sale transaction
with respect to such ROFR Property, excluding, however, any Excluded Sale
Opportunity and any Propco Sale Leaseback Opportunity Transaction.

 

6



--------------------------------------------------------------------------------

“Propco Sale ROFR” shall have the meaning set forth in Section 3(d).

“Propco Sale ROFR Discussion Period” shall have the meaning set forth in
Section 3(f).

“Propco Subject Group” means Propco, Propco’s Affiliates and its and their
principals, direct or indirect shareholders, officers, directors, agents,
employees and other related Persons (including in the case of any trusts or
similar Persons, the direct or indirect beneficiaries of such trust or similar
Persons), excluding Eldorado and its Affiliates.

“Purchase Agreement” shall have the meaning set forth in Section 2(f).

“Purchase Price” shall have the meaning set forth in Section 3(c).

“REIT” shall have the meaning set forth in Section 5(p).

“ROFR Lease” shall mean, at the option of Propco at any time, in Propco’s sole
and absolute discretion, either (1) a CPLV Lease Amendment or (2) a lease to
which an Affiliate of Propco, as landlord, leases the ROFR Property to an
Affiliate of Eldorado, as tenant, which such lease shall be substantially in the
form of the CPLV Lease, revised as applicable solely to reflect a single
property.

“ROFR Property” means any First ROFR Property or any Second ROFR Property, as
the context may require.

“ROFR Property Incremental CPLV Rent” means the amount of annual rent
(excluding, for the avoidance of doubt, additional charges and pass-through
expenses) that Eldorado proposes be paid for the applicable ROFR Property in the
applicable Propco Opportunity Package.

“Second Propco Opportunity Completion Date” means the first date on which two
(2) ROFR Properties (with respect to which Propco was offered an opportunity
hereunder pursuant to Section 2 or Section 3) have been sold (or sold and leased
back) in compliance with the terms hereof to either Propco, an Affiliate thereof
or, in the event Propco has waived (or is deemed to have waived) its Propco Sale
Leaseback ROFR or Propco Sale ROFR, as applicable, any other Person.

“Second Propco Opportunity Period” means the period of time after the First
Propco Opportunity Completion Date until and including Second Propco Opportunity
Completion Date.

 

7



--------------------------------------------------------------------------------

“Second ROFR Property” means (a) each First ROFR Property and (b) that certain
real property described on Exhibit B attached hereto, together with the real
property improvements thereon (together with related fixtures and other related
property) corresponding to “The Linq” entertainment facility, in each case,
other than any such real property, real property improvements, fixtures and
related property that has been sold (or sold and leased back) by Eldorado or any
of Affiliates to a third party in compliance with this Agreement; provided, that
for the avoidance of doubt, the property described in clause (b) above may not
be sold or become subject to a definitive purchase and sale agreement with a
third party prior to the commencement of the Second Propco Opportunity Period.

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, limited liability company, partnership, association
or other business entity (a) of which securities or other ownership interests
representing more than fifty percent (50%) of the equity, or more than fifty
percent (50%) of the ordinary voting power or more than fifty percent (50%) of
the general partnership interests or managing membership interests are, at the
time any determination is being made, directly or indirectly, owned, Controlled
or held, or (b) that is, at the time any determination is made, otherwise
Controlled by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent.

“Third Panel Member” shall have the meaning set forth in Section 4(b).

“VICI REIT” shall have the meaning set forth in Section 5(o).

2. Right of First Refusal in Favor of Propco with respect to a Propco Sale
Leaseback Opportunity Transaction.

(a) During the First Propco Opportunity Period, Eldorado shall not, and shall
cause the Eldorado Related Parties not to, consummate any Propco Sale Leaseback
Opportunity Transaction with respect to a First ROFR Property, without first
providing to Propco an opportunity to cause Affiliates of Propco to own the
applicable First ROFR Property and cause the applicable First ROFR Property to
be leased to Affiliates of Eldorado in accordance with the procedures set forth
in this Section 2.

(b) During the Second Propco Opportunity Period, Eldorado shall not, and shall
cause the Eldorado Related Parties not to, consummate any Propco Sale Leaseback
Opportunity Transaction with respect to a Second ROFR Property, without first
providing to Propco an opportunity to cause Affiliates of Propco to own the
applicable Second ROFR Property and cause the applicable Second ROFR Property to
be leased to Affiliates of Eldorado in accordance with the procedures set forth
in this Section 2.

(c) Prior to Eldorado or any Eldorado Related Party consummating any Propco Sale
Leaseback Opportunity Transaction (i) during the First Propco Opportunity
Period, with respect to a First ROFR Property or (ii) during the Second Propco
Opportunity Period, with respect to a Second ROFR Property, Eldorado shall
deliver to Propco a package of information describing such Propco Sale Leaseback
Opportunity Transaction and the terms upon which Affiliates of Eldorado would
lease the applicable ROFR Property (the “Propco Sale Leaseback Opportunity
Package”), including, without limitation, the following information (subject to
execution of a

 

8



--------------------------------------------------------------------------------

customary non-disclosure agreement): (i) whether the applicable ROFR Property is
owned by Eldorado or an Affiliate of Eldorado in fee or leased from a third
party; (ii) the material acquisition terms, including, without limitation, the
purchase price and the expected timeline for and a description of the proposed
structure of such Propco Sale Leaseback Opportunity Transaction; (iii) three (3)
years of audited (to the extent reasonably available; otherwise unaudited)
financial statements of the applicable ROFR Property or the owner of the
applicable ROFR Property, as applicable; (iv) a description of the regulatory
framework applicable to the applicable ROFR Property, including the amount and
timing of any licensing fees and gaming taxes with respect thereto and (v) a
term sheet setting forth proposed terms of the corresponding ROFR Lease which
term sheet shall include, without limitation, Eldorado’s proposal for the
initial ROFR Property Incremental CPLV Rent with respect to the applicable ROFR
Property, and Eldorado’s proposal for ROFR Property Incremental CPLV Rent
adjustments thereafter (including annual escalations and allocations of fixed
and variable rent if applicable). Promptly upon Propco’s reasonable request
therefor, Eldorado shall provide to Propco additional information related to
such Propco Sale Leaseback Opportunity Transaction, to the extent such
information is reasonably available to Eldorado.

(d) Propco may elect, in its sole and absolute discretion, to exercise its right
to cause its Affiliate to own the applicable ROFR Property subject to such
Propco Sale Leaseback Opportunity Transaction and cause the applicable ROFR
Property to be leased to Affiliates of Eldorado in accordance with the terms set
forth in the applicable Propco Sale Leaseback Opportunity Package (the “Propco
Sale Leaseback ROFR”), which Propco Sale Leaseback ROFR shall be exercisable by
written notice thereof from Propco to Eldorado prior to the expiration of the
applicable Propco Election Period. If Propco does not so exercise the Propco
Sale Leaseback ROFR prior to the expiration of the applicable Propco Election
Period, then Propco shall be deemed to have waived the Propco Sale Leaseback
ROFR with respect to the applicable Propco Sale Leaseback Opportunity
Transaction only.

(e) If Propco waives (or is deemed to have waived) the Propco Sale Leaseback
ROFR with respect to a Propco Sale Leaseback Opportunity Transaction, then
Eldorado (or the applicable Eldorado Related Party) shall be free to consummate
the Propco Sale Leaseback Opportunity Transaction without Propco’s (or its
Affiliates’) involvement, and upon terms not materially more favorable to the
applicable purchaser/lessor of the applicable ROFR Property than those presented
to Propco in the Propco Sale Leaseback Opportunity Package. If at any time
following Propco’s waiver (or deemed waiver) of such Propco Sale Leaseback
Opportunity Transaction, Eldorado (or the applicable Eldorado Related Party)
desires to consummate such Propco Sale Leaseback Opportunity Transaction with a
purchaser/lessor upon terms that are materially more favorable to the applicable
purchaser/lessor than those presented to Propco in the Propco Sale Leaseback
Opportunity Package (the “Alternate Propco Sale Leaseback ROFR Terms”), then the
provisions of this Section 2 shall be reinstated with respect to such Propco
Sale Leaseback Opportunity Transaction, and Eldorado shall be required to
deliver to Propco a new Propco Sale Leaseback Opportunity Package (except that
such Propco Sale Leaseback Opportunity Package shall reflect the Alternate
Propco Sale Leaseback ROFR Terms in lieu of the ROFR Property Incremental CPLV
Rent and other Propco Sale Leaseback ROFR terms initially included in the Propco
Sale Leaseback Opportunity Package) and otherwise comply once again with the
procedures set forth herein prior to consummating such Propco Sale Leaseback
Opportunity

 

9



--------------------------------------------------------------------------------

Transaction, except that the Propco Election Period applicable thereto will be
twenty (20) days. If Propco waives (or is deemed to have waived) the Propco Sale
Leaseback ROFR, Eldorado (or the applicable Eldorado Related Party) shall have
(i) a period of one hundred twenty (120) days following such waiver or deemed
waiver, as applicable, in which to execute a definitive purchase agreement with
a third party on terms not materially more favorable than those presented to
Propco in the Propco Sale Leaseback Opportunity Package, and (ii) in the event
such definitive agreement is executed in such one hundred twenty (120) day
period, an additional period of one hundred eighty (180) days from the execution
thereof in which to consummate the Propco Sale Leaseback Opportunity Transaction
(provided, that such one hundred eighty (180) day period may be extended by
Eldorado for an additional ninety (90) days, if at the time of extension
Eldorado and/or its Affiliate and the applicable purchaser/lessor are diligently
proceeding to close their transaction and reasonably expect that such
transaction will close within such period). If, at the end of the one hundred
twenty (120) day period or the one hundred eighty (180) day period (subject to
extension as set forth above), as applicable, such definitive agreements have
not been executed or the Propco Sale Leaseback Opportunity Transaction has not
been consummated, as applicable, then the provisions of this Section 2 shall be
reinstated with respect to such Propco Sale Leaseback Opportunity Transaction,
and Eldorado shall be required to deliver to Propco a new Propco Sale Leaseback
Opportunity Package and otherwise comply once again with the procedures set
forth herein prior to consummating such Propco Sale Leaseback Opportunity
Transaction.

(f) If Propco exercises the Propco Sale Leaseback ROFR with respect to a Propco
Sale Leaseback Opportunity Transaction, then Eldorado (or the applicable
Eldorado Related Party) and Propco shall proceed with the Propco Sale Leaseback
Opportunity Transaction and shall structure the Propco Sale Leaseback
Opportunity Transaction in a manner that allows the applicable ROFR Property to
be owned by an Affiliate of Propco and leased to Affiliates of Eldorado pursuant
to the ROFR Lease; provided that the structure of the Propco Sale Leaseback
Opportunity Transaction as an asset sale or a sale of equity interests shall be
as mutually agreed between Eldorado and Propco; and provided further, that if
structured as a sale of equity interests, the equity shall be of a newly formed
entity disregarded as separate from Eldorado (or the applicable Eldorado Related
Party) for U.S. federal income tax purposes, the only assets of which are the
applicable ROFR Property and the only liabilities of which are customary
property related liabilities. Eldorado and Propco shall use good faith,
commercially reasonable efforts, for a period of ninety (90) days following the
date on which Propco exercises the Propco Sale Leaseback ROFR, which such period
may be extended upon the mutual agreement of Eldorado and Propco (the “Propco
Sale Leaseback ROFR Discussion Period”), to (i) negotiate and enter into (or
cause their applicable Affiliates to enter into) a purchase and sale agreement
for the applicable ROFR Property (a “Purchase Agreement”), the ROFR Lease and
any other agreements to be executed in connection with the foregoing and
(ii) complete due diligence of the applicable ROFR Property. If, despite the
good faith, commercially reasonable efforts of Propco and Eldorado, the parties
are unable to reach agreement on the terms and conditions of such Purchase
Agreement, the applicable ROFR Lease or any other agreements to be executed in
connection with the foregoing prior to the expiration of the Propco Sale
Leaseback ROFR Discussion Period, then, upon the expiration of the Propco Sale
Leaseback ROFR Discussion Period, either (1) the terms and conditions of the
applicable Purchase Agreement and the applicable ROFR Lease shall be established
pursuant to arbitration in accordance with the procedures set forth in Section 4
(other than the specific terms thereof which were expressly set forth in the
applicable Propco Sale Leaseback Opportunity

 

10



--------------------------------------------------------------------------------

Package which shall not be subject to arbitration), or (2) solely with the
written consent of Propco (which may be granted or withheld in Propco’s sole and
absolute discretion), Eldorado (or the applicable Eldorado Related Party) shall
be free to consummate the Propco Sale Leaseback Opportunity Transaction without
Propco’s (or its Affiliates’) involvement, in accordance with, and subject to
the conditions of, Section 2(e) (and Propco shall be deemed to have waived the
Propco Sale Leaseback ROFR with respect to the applicable Propco Sale Leaseback
Opportunity Transaction only). For the avoidance of doubt, in the event
arbitration is commenced during the Propco Sale Leaseback ROFR Discussion
Period, the Propco Sale Leaseback ROFR Discussion Period shall be tolled for the
duration of such arbitration.

(g) Following the expiration of the Propco Sale Leaseback ROFR Discussion Period
(or, if later, receipt of a final decision by the Arbitration Panel, as
applicable), Eldorado, Propco and their respective Affiliates (as applicable)
shall have one hundred eighty (180) days, to obtain all applicable licenses,
qualifications or approvals from all Gaming Authorities necessary for Propco and
its Affiliates (as applicable) to own the applicable ROFR Property and lease the
applicable ROFR Property to Eldorado or its Affiliates, as applicable, and for
Eldorado and its Affiliates, as applicable, to sell the applicable ROFR Property
to and lease the applicable ROFR Property from Propco and its Affiliates (the
“Propco Sale Leaseback Licensing Period”), provided that such period may be
extended by Eldorado or Propco or their respective Affiliates, as applicable, by
up to an additional ninety (90) days if, in such party’s reasonable discretion,
it is reasonably likely that such party or its Affiliates will obtain such
licenses, qualifications or approvals during such period. Eldorado, Propco and
their respective Affiliates shall cooperate during the Propco Sale Leaseback
Licensing Period in promptly seeking to obtain all such licenses, qualifications
or approvals (including supplying the other party with any information which may
be required in order to obtain such licenses, qualifications or approvals, and
responding as promptly as practicable to any inquiry or request received from
any Gaming Authority for additional information or documentation). If, on or
prior to the expiration of the Propco Sale Leaseback Licensing Period, as
extended pursuant to the foregoing, Propco and its Affiliates (as applicable)
are unable to obtain all such necessary licenses, qualifications and approvals,
then Eldorado (or the applicable Eldorado Related Party) shall be free to
consummate the Propco Sale Leaseback Opportunity Transaction without Propco’s
(or its Affiliates’) involvement (and Propco shall be deemed to have waived the
Propco Sale Leaseback ROFR with respect to the applicable Propco Sale Leaseback
Opportunity Transaction only). For the avoidance of doubt, in the event
arbitration is commenced during the Propco Sale Leaseback Licensing Period, the
Propco Sale Leaseback Licensing Period shall be tolled for the duration of such
arbitration.

3. Right of First Refusal in Favor of Propco with respect to a Propco Sale
Opportunity Transaction.

(a) During the First Propco Opportunity Period, Eldorado shall not, and shall
cause the Eldorado Related Parties not to, consummate any Propco Sale
Opportunity Transaction with respect to a First ROFR Property, without first
providing to Propco an opportunity to cause Affiliates of Propco to acquire (on
its own or together with a Designated Operator (as defined below)) the
applicable First ROFR Property in accordance with the procedures set forth in
this Section 3.

 

11



--------------------------------------------------------------------------------

(b) During the Second Propco Opportunity Period, Eldorado shall not, and shall
cause the Eldorado Related Parties not to, consummate any Propco Sale
Opportunity Transaction with respect to a Second ROFR Property, without first
providing to Propco an opportunity to cause Affiliates of Propco to acquire (on
its own or together with a Designated Operator) the applicable Second ROFR
Property in accordance with the procedures set forth in this Section 3.

(c) Prior to Eldorado or any Eldorado Related Party consummating any Propco Sale
Opportunity Transaction (i) during the First Propco Opportunity Period, with
respect to a First ROFR Property or (ii) during the Second Propco Opportunity
Period, with respect to a Second ROFR Property, Eldorado shall deliver to Propco
a package of information describing such Propco Sale Opportunity Transaction and
the terms upon which Affiliates of Eldorado would sell the applicable ROFR
Property (the “Propco Sale Opportunity Package”), including, without limitation,
the following information (subject to execution of a customary non-disclosure
agreement): (i) whether the applicable ROFR Property is owned by Eldorado or an
Affiliate of Eldorado in fee or leased from a third party; (ii) the material
acquisition terms, including, without limitation, the purchase price (all of
which shall be payable in cash at the closing if provided for in the applicable
Propco Sale Opportunity Package) (the “Purchase Price”) and the expected
timeline for and a description of the proposed structure of such Propco Sale
Opportunity Transaction; (iii) three (3) years of audited (to the extent
reasonably available; otherwise unaudited) financial statements of the
applicable ROFR Property or the owner of the applicable ROFR Property, as
applicable (the “Financial Information”); and (iv) a description of the
regulatory framework applicable to the applicable ROFR Property, including the
amount and timing of any licensing fees and gaming taxes with respect thereto.
After delivery of a Propco Sale Opportunity Package, Eldorado will, upon
Propco’s written request, permit Propco to provide the Purchase Price and the
Financial Information to one or more bona fide operators, as reasonably
determined by Propco (each an “Operator”) for the applicable ROFR Property
(subject to execution of a customary non-disclosure agreement between Eldorado
and/or its Affiliates and each such Operator). Promptly upon Propco’s reasonable
request therefor, Eldorado shall provide to Propco additional information
related to such Propco Sale Opportunity Transaction, to the extent such
information is reasonably available to Eldorado.

(d) Propco may elect, in its sole and absolute discretion, to exercise its right
to cause its Affiliate to acquire (on its own or together with the Designated
Operator) the applicable ROFR Property subject to such Propco Sale Opportunity
Transaction in accordance with the terms set forth in the applicable Propco Sale
Opportunity Package (the “Propco Sale ROFR”), which Propco Sale ROFR shall be
exercisable by written notice thereof from Propco to Eldorado prior to the
expiration of the applicable Propco Election Period. It is understood that
Propco may exercise such rights by Propco buying the portion of the ROFR
Property consisting of real property and designating the Operator to buy the
operations at such ROFR Property. If Propco does not so exercise the Propco Sale
ROFR prior to the expiration of the applicable Propco Election Period, then
Propco shall be deemed to have waived the Propco Sale ROFR with respect to the
applicable Propco Sale Opportunity Transaction only.

 

12



--------------------------------------------------------------------------------

(e) If Propco waives (or is deemed to have waived) the Propco Sale ROFR with
respect to a Propco Sale Opportunity Transaction, then Eldorado (or the
applicable Eldorado Related Party) shall be free to consummate the Propco Sale
Opportunity Transaction without Propco’s (or its Affiliates’) involvement, and
upon terms not materially more favorable to the applicable purchaser of the
applicable ROFR Property than those presented to Propco in the Propco Sale
Opportunity Package. If at any time following Propco’s waiver (or deemed waiver)
of such Propco Sale Opportunity Transaction, Eldorado (or the applicable
Eldorado Related Party) desires to consummate such Propco Sale Opportunity
Transaction with a purchaser upon terms that are materially more favorable to
the applicable purchaser than those presented to Propco in the Propco Sale
Opportunity Package (the “Alternate Propco Sale ROFR Terms”), then the
provisions of this Section 3 shall be reinstated with respect to such Propco
Sale Opportunity Transaction, and Eldorado shall be required to deliver to
Propco a new Propco Sale Opportunity Package (except that such Propco Sale
Opportunity Package shall reflect the Alternate Propco Sale ROFR Terms in lieu
of the Propco Sale ROFR terms initially included in the Propco Sale Opportunity
Package) and otherwise comply once again with the procedures set forth herein
prior to consummating such Propco Sale Opportunity Transaction, except that the
Propco Election Period applicable thereto will be thirty (30) days. If Propco
waives (or is deemed to have waived) the Propco Sale ROFR, Eldorado (or the
applicable Eldorado Related Party) shall have (i) a period of one hundred fifty
(150) days following such waiver or deemed waiver, as applicable, in which to
execute a definitive purchase agreement with a third party on terms not
materially more favorable than those presented to Propco in the Propco Sale
Opportunity Package, and (ii) in the event such definitive agreement is executed
in such one hundred fifty (150) day period, an additional period of two hundred
seventy (270) days from the execution thereof in which to consummate the Propco
Sale Opportunity Transaction (provided, that such two hundred seventy (270) day
period may be extended by Eldorado for an additional ninety (90) days, if at the
time of extension Eldorado and/or its Affiliate and the applicable purchaser are
diligently proceeding to close their transaction and reasonably expect that such
transaction will close within such period). If, at the end of the one hundred
fifty (150) day period or the two hundred seventy (270) day period (subject to
extension as set forth above), as applicable, such definitive agreement has not
been executed or the Propco Sale Opportunity Transaction has not been
consummated, as applicable, then the provisions of this Section 3 shall be
reinstated with respect to such Propco Sale Opportunity Transaction, and
Eldorado shall be required to deliver to Propco a new Propco Sale Opportunity
Package and otherwise comply once again with the procedures set forth herein
prior to consummating such Propco Sale Opportunity Transaction.

(f) If Propco exercises the Propco Sale ROFR with respect to a Propco Sale
Opportunity Transaction, then Propco may select one of the Operators with which
to pursue the exercise of the Propco Sale ROFR (such Operator, the “Designated
Operator”) and Eldorado (or the applicable Eldorado Related Party) and Propco
shall proceed with the Propco Sale Opportunity Transaction and shall structure
the Propco Sale Opportunity Transaction in a manner that allows the applicable
ROFR Property to be owned by an Affiliate of Propco and operated by the
Designated Operator; provided that the structure of the Propco Sale Opportunity
Transaction as an asset sale or sale of equity interests shall be as mutually
agreed between Eldorado and Propco; and provided further, that if structured as
a sale of equity interests, the equity shall be of a newly formed entity
disregarded as separate from Eldorado (or the applicable Eldorado Related Party)
for U.S. federal income tax purposes, the only assets of which are the
applicable ROFR Property and the only liabilities of which are customary
property related liabilities. Eldorado and Propco shall use good faith,
commercially reasonable efforts, for a period of one hundred twenty (120) days
following the date on which Propco exercises the Propco Sale ROFR, which such
period may be

 

13



--------------------------------------------------------------------------------

extended upon the mutual agreement of Eldorado and Propco (the “Propco Sale ROFR
Discussion Period”), to (i) negotiate and enter into (or cause their applicable
Affiliates to enter into) a Purchase Agreement with respect to the applicable
ROFR Property and any other agreements to be executed in connection with the
foregoing and (ii) complete due diligence of the applicable ROFR Property.
Propco shall be permitted to share with the Designated Operator customary due
diligence and other information regarding the ROFR Property that Eldorado and
its Affiliates provided to Propco and its Affiliates prior to or in connection
with the Propco Sale ROFR Discussion Period, which information shall be subject
to the non-disclosure agreement previously executed between Eldorado and/or its
Affiliates and the Designated Operator. If, despite the good faith, commercially
reasonable efforts of Propco and Eldorado, the parties are unable to reach
agreement on the terms and conditions of such Purchase Agreement or any other
agreements to be executed in connection with the foregoing prior to the
expiration of the Propco Sale ROFR Discussion Period, then, upon the expiration
of the Propco Sale ROFR Discussion Period, either (1) the terms and conditions
of the applicable Purchase Agreement shall be established pursuant to
arbitration in accordance with the procedures set forth in Section 4 (other than
the specific terms thereof which were expressly set forth in the applicable
Propco Sale Opportunity Package which shall not be subject to arbitration), or
(2) solely with the written consent of Propco (which may be granted or withheld
in Propco’s sole and absolute discretion), Eldorado (or the applicable Eldorado
Related Party) shall be free to consummate the Propco Sale Opportunity
Transaction without Propco’s (or its Affiliates’) involvement, in accordance
with, and subject to the conditions of, Section 3(e) (and Propco shall be deemed
to have waived the Propco Sale ROFR with respect to the applicable Propco Sale
Opportunity Transaction only). For the avoidance of doubt, in the event
arbitration is commenced during the Propco Sale ROFR Discussion Period, the
Propco Sale ROFR Discussion Period shall be tolled for the duration of such
arbitration.

(g) Following the expiration of the Propco Sale ROFR Discussion Period (or, if
later, receipt of a final decision by the Arbitration Panel, as applicable),
Eldorado, Propco, the Designated Operator and their respective Affiliates (as
applicable) shall have two hundred seventy (270) days, to obtain all applicable
licenses, qualifications or approvals from all Gaming Authorities necessary for
Eldorado and its Affiliates (as applicable) to sell the applicable ROFR
Property, Propco and its Affiliates (as applicable) to own the applicable ROFR
Property and lease the applicable ROFR Property to the Designated Operator and
its Affiliates (as applicable), and for the Designated Operator and its
Affiliates (as applicable) to lease the applicable ROFR Property from Propco and
its Affiliates and to operate the ROFR Property (the “Propco Sale Licensing
Period”); provided that such period may be extended by Eldorado, Propco, the
Designated Operator or their respective Affiliates, as applicable, by up to an
additional ninety (90) days if, in its reasonable discretion, it is reasonably
likely that it or its Affiliates will obtain such licenses, qualifications or
approvals during such period. Eldorado, Propco and their respective Affiliates
shall cooperate with each other and with the Designated Operator and its
Affiliates during the Propco Sale Licensing Period in promptly seeking to obtain
all such licenses, qualifications or approvals (including supplying the other
party with any information which may be required in order to obtain such
licenses, qualifications or approvals, and responding as promptly as practicable
to any inquiry or request received from any Gaming Authority for additional
information or documentation). If, on or prior to the expiration of the Propco
Sale Licensing Period, as extended pursuant to the foregoing, Propco and its
Affiliates (as applicable) are unable to obtain all such necessary licenses,
qualifications and approvals, then Eldorado (or

 

14



--------------------------------------------------------------------------------

the applicable Eldorado Related Party) shall be free to consummate the Propco
Sale Opportunity Transaction without Propco’s (or its Affiliates’) involvement
(and Propco shall be deemed to have waived the Propco Sale ROFR with respect to
the applicable Propco Sale Opportunity Transaction only). For the avoidance of
doubt, in the event arbitration is commenced during the Propco Sale Licensing
Period, the Propco Sale Licensing Period shall be tolled for the duration of
such arbitration.

4. Arbitration.

(a) Any dispute regarding establishing (but not interpreting) the terms and
conditions of a ROFR Lease or a Purchase Agreement (other than any such terms
expressly set forth in the applicable Propco Opportunity Package), or the
implementation of the terms of this Agreement so as to give full force and
effect to the purpose and intent hereof, as applicable, shall be submitted to
and determined by an arbitration panel comprised of three members (the
“Arbitration Panel”). No more than one panel member may be with the same firm,
and no panel member may have an economic interest in the outcome of the
arbitration. In addition, each panel member shall have at least twenty
(20) years of experience as an arbitrator and at least ten (10) years of
experience in a profession that directly relates to the ownership, operation,
financing or leasing of gaming facilities.

(b) The Arbitration Panel shall be selected as set forth in this Section 4(b).
Within five (5) Business Days after the expiration of the applicable Propco ROFR
Discussion Period, Eldorado shall select and identify to Propco a panel member
that meets the criteria set forth in Section 4(a) (the “Eldorado Panel Member”)
and Propco shall select and identify to Eldorado a panel member that meets the
criteria set forth in Section 4(a) (the “Propco Panel Member”). If a party fails
to timely select its respective panel member, the other party may notify such
party in writing of such failure, and if such party fails to select its
respective panel member within three (3) Business Days after receipt of such
notice, then such other party may select and identify to such party such panel
member on such party’s behalf. Within five (5) Business Days after the selection
of the Eldorado Panel Member and the Propco Panel Member, the Eldorado Panel
Member and the Propco Panel Member shall jointly select a third panel member
that meets the criteria set forth in Section 4(a) (the “Third Panel Member”). If
the Eldorado Panel Member and the Propco Panel Member fail to timely select the
Third Panel Member and such failure continues for more than three (3) Business
Days after written notice of such failure is delivered to the Eldorado Panel
Member and Propco Panel Member by either Eldorado or Propco, then Eldorado and
Propco shall cause the Third Panel Member to be appointed by the managing
officer of the American Arbitration Association.

(c) Within ten (10) Business Days after the selection of the Arbitration Panel,
Eldorado and Propco each shall submit to the Arbitration Panel a written
statement identifying its summary of the issues. Either of Eldorado or Propco
may also request an evidentiary hearing on the merits in addition to the
submission of written statements, such request to be made in writing within such
ten (10) Business Day period. The Arbitration Panel shall determine the
appropriate terms and conditions of the applicable ROFR Lease or the applicable
Purchase Agreement, as applicable, in each case, in accordance with this
Agreement and otherwise based on the Arbitration Panel’s determination of fair
market terms relative to the applicable ROFR Property. The

 

15



--------------------------------------------------------------------------------

Arbitration Panel shall make its decision within twenty (20) days after the
later of (i) the submission of such written statements, and (ii) the conclusion
of any evidentiary hearing on the merits (if any). The Arbitration Panel shall
reach its decision by majority vote and shall communicate its decision by
written notice to Eldorado and Propco.

(d) The decision by the Arbitration Panel shall be final, binding and conclusive
and shall be non-appealable and enforceable in any court having jurisdiction.
All hearings and proceedings held by the Arbitration Panel shall take place in
New York, New York.

(e) The resolution procedure described herein shall be governed by the
Commercial Rules of the American Arbitration Association and the Procedures for
Large, Complex, Commercial Disputes in effect as of the date hereof.

(f) Eldorado and Propco shall bear equally the fees, costs and expenses of the
Arbitration Panel in conducting any arbitration described in this Section 4.

5. Miscellaneous.

(a) Notices. Any notice, request or other communication to be given by any party
hereunder shall be in writing and shall be sent by registered or certified mail,
postage prepaid and return receipt requested, by hand delivery or express
courier service, by email transmission or by an overnight express service to the
following address or to such other address as either party may hereafter
designate:

 

To Eldorado:    Eldorado Resorts, Inc.    [ • ]    Attention: General Counsel   
Email: [ • ] To Propco:    VICI Properties L.P.    c/o VICI Properties Inc. 430
Park Avenue, 8th Floor    New York, New York 10022    Attention: Samantha S.
Gallagher, General Counsel    Email: corplaw@viciproperties.com

Notice shall be deemed to have been given on the date of delivery if such
delivery is made on a Business Day, or if not, on the first Business Day after
delivery. If delivery is refused, notice shall be deemed to have been given on
the date delivery was first attempted. Notice sent by email shall be deemed
given only upon an independent, non-automated confirmation from the recipient
acknowledging receipt.

(b) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of Eldorado and Propco and their respective successors and
assigns, and shall remain in full force and effect in the event of a change of
control of either party. Neither Eldorado nor Propco shall have the right to
assign its rights or obligations under this Agreement without the prior written
consent of the other party; provided, that Propco may assign its rights (but not
its obligations) under this Agreement to VICI Properties Inc., or an Affiliate
thereof without such prior written consent.

 

16



--------------------------------------------------------------------------------

(c) Entire Agreement; Amendment. This Agreement, together with the Master
Transaction Agreement, the Ancillary Agreements (as defined in the Master
Transaction Agreement), the exhibits hereto and any other documents and
instruments executed pursuant hereto, constitute the entire and final agreement
of the parties with respect to the subject matter hereof, and no provision of
this Agreement may be waived, modified, amended, discharged or terminated except
by an agreement in writing signed by the parties. Eldorado and Propco hereby
agree that all prior or contemporaneous oral understandings, agreements or
negotiations relative to the subject matter hereof are merged into and revoked
by this Agreement.

(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, which State the parties agree
has a substantial relationship to the parties and to the underlying transaction
embodied hereby. This Agreement is the product of joint drafting by the parties
and shall not be construed against either party as the drafter hereof.

(e) Venue. With respect to any action relating to this Agreement, Eldorado and
Propco each irrevocably submits to the exclusive jurisdiction of the courts of
the State of New York sitting in the borough of Manhattan and the United States
District Court having jurisdiction over New York County, New York, and Eldorado
and Propco each waives: (a) any objection to the laying of venue of any suit or
action brought in any such court; (b) any claim that such suit or action has
been brought in an inconvenient forum; (c) any claim that the enforcement of
this Section 5(e) is unreasonable, unduly oppressive, and/or unconscionable; and
(d) the right to claim that such court lacks jurisdiction over that party.

(f) Waiver of Jury Trial. EACH PARTY HERETO, KNOWINGLY AND VOLUNTARILY, AND FOR
THEIR MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED
TO, THIS AGREEMENT.

(g) Severability. If any term or provision of this Agreement or any application
thereof shall be held invalid or unenforceable, the remainder of this Agreement
and any other application of such term or provision shall not be affected
thereby.

(h) Third-Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and is not enforceable by any other persons.

(i) Time of Essence. TIME IS OF THE ESSENCE OF THIS AGREEMENT AND EACH PROVISION
HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.

 

17



--------------------------------------------------------------------------------

(j) Further Assurances. The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Agreement. In
addition, Propco agrees to, at Eldorado’s sole cost and expense, reasonably
cooperate with all applicable Gaming Authorities in connection with the
administration of their regulatory jurisdiction over Eldorado and its
Subsidiaries, if any, including the provision of such documents and other
information as may be requested by such Gaming Authorities relating to Eldorado
or any of its Subsidiaries, if any, or to this Agreement and which are within
Propco’s control to obtain and provide.

(k) Counterparts; Originals. This Agreement may be executed in any number of
counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument. Facsimile or
digital copies of this Agreement, including the signature page hereof, shall be
deemed originals for all purposes.

(l) Termination. This Agreement shall automatically terminate and be of no
further force or effect from and after the earliest of such time as (i) both of
the CPLV Lease and that certain Lease (Non-CPLV), dated as of October 6, 2017
(as amended, restated or otherwise modified from time to time) shall have been
terminated or have expired in accordance with the express terms thereof,
(ii) the Second Propco Opportunity Completion Date or (iii) Eldorado or any of
its Affiliates shall have sold each ROFR Property to a third party(ies) in
accordance with, and not in contravention of, the terms and conditions of this
Agreement. For the avoidance of doubt, a transaction or event resulting in a
change of control of either Eldorado or Propco shall not result in a termination
of this Agreement.

(m) Gaming Regulations; Licensing Events; Termination.

(i) Notwithstanding anything herein to the contrary, this Agreement and any
agreement formed pursuant to the terms hereof are subject to all applicable
Gaming Laws and all rights, remedies and powers under this Agreement and any
agreement formed pursuant to the terms hereof may be exercised only to the
extent that required approvals (including prior approvals) are obtained from the
requisite Gaming Authorities.

(ii) If there shall occur a Propco Licensing Event and any aspect of such Propco
Licensing Event is attributable to a member of the Propco Subject Group, then
Eldorado shall notify Propco as promptly as practicable after becoming aware of
such Propco Licensing Event (but in no event later than twenty (20) days after
becoming aware of such Propco Licensing Event). In such event, Propco shall, and
shall use commercially reasonable efforts to cause the other members of the
Propco Subject Group to, use commercially reasonable efforts to assist Eldorado
and its Affiliates in resolving such Propco Licensing Event within the time
period required by the applicable Gaming Authorities by submitting to
investigation by the relevant Gaming Authorities and cooperating with any
reasonable requests made by such Gaming Authorities (including filing requested
forms and delivering information to the Gaming Authorities). If, despite these
efforts, such Propco Licensing Event cannot be resolved to the satisfaction of
the applicable Gaming Authorities within the time period required by such Gaming
Authorities, Eldorado shall have the right, at its election in its sole
discretion, either to (A) terminate this Agreement or (B) cause this Agreement
to temporarily cease to be in force or effect, until such time, if any, as the
Propco Licensing Event is resolved to the satisfaction of the applicable Gaming
Authorities and Eldorado in its sole discretion, upon no less than ninety
(90) days’ written notice thereof to Propco following a Propco Licensing Event
which is not cured within the period required by the applicable Gaming
Authorities (or such lesser time as required by any applicable Gaming
Authority).

 

18



--------------------------------------------------------------------------------

(iii) If there shall occur a Eldorado Licensing Event and any aspect of such
Eldorado Licensing Event is attributable to a member of the Eldorado Subject
Group, then Propco shall notify Eldorado as promptly as practicable after
becoming aware of such Eldorado Licensing Event (but in no event later than
twenty (20) days after becoming aware of such Eldorado Licensing Event). In such
event, Eldorado shall and shall use commercially reasonable efforts to cause the
other members of the Eldorado Subject Group to use commercially reasonable
efforts to assist Propco and its Affiliates in resolving such Eldorado Licensing
Event within the time period required by the applicable Gaming Authorities by
submitting to investigation by the relevant Gaming Authorities and cooperating
with any reasonable requests made by such Gaming Authorities (including filing
requested forms and delivering information to the Gaming Authorities). If,
despite these efforts, such Eldorado Licensing Event cannot be resolved to the
satisfaction of the applicable Gaming Authorities within the time period
required by such Gaming Authorities, Propco shall have the right, at its
election in its sole discretion, either to (A) terminate this Agreement or
(B) cause this Agreement to temporarily cease to be in force or effect, until
such time, if any, as the Eldorado Licensing Event is resolved to the
satisfaction of the applicable Gaming Authorities and Propco in its sole
discretion, upon no less than ninety (90) days’ written notice thereof to
Eldorado following a Eldorado Licensing Event which is not cured within the
period required by the applicable Gaming Authorities (or such lesser time as
required by any applicable Gaming Authority).

(n) Guaranty. In the event Eldorado and/or its Affiliates and Propco and/or its
Affiliates enter into a stand-alone lease pursuant to this Agreement, Eldorado
will guaranty the performance of the lessee under such lease to the same extent
as it guarantees the performance of the applicable lessees under the CPLV Lease,
such guaranty to be substantially similar in form and substance as the form of
Eldorado guaranty entered into with respect to the CPLV Lease with such other
changes as may be mutually agreed between Propco and Eldorado acting in good
faith in a commercially reasonable manner.

(o) Remedies. Each party hereto expressly acknowledges and agrees that it would
be difficult to measure the damages that might result from any actual or
threatened breach of this Agreement, that any actual or threatened breach by
such party of any of the provisions of this Agreement might result in immediate,
irreparable and continuing injury to the other party hereto and that a remedy at
law for any such actual or threatened breach by any such party of the provisions
of this Agreement might be inadequate. Each party hereto therefore agrees that
the other party shall be entitled, without the posting of a bond, to temporary,
preliminary and permanent injunctive relief or other equitable relief, issued by
a court of competent jurisdiction, in the case of any such actual or threatened
breach by such party.

(p) REIT Protection. This Agreement shall be interpreted in a manner that is
consistent with the continued qualification of VICI Properties Inc., a Maryland
corporation (“VICI REIT”) as a “real estate investment trust” under
Section 856(a) of the Internal Revenue Code of 1986, as amended, or any similar
or successor provisions thereto (a “REIT”). Notwithstanding anything to the
contrary set forth in this Agreement, VICI REIT shall not be required to take
any action or refrain from taking any action that would, in either case,
reasonably be expected to cause VICI REIT to fail to qualify as a REIT.

[Remainder of Page Intentionally Left Blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Eldorado and Propco have executed this Right of First
Refusal Agreement as of the date first set forth above.

 

ELDORADO:

ELDORADO RESORTS, INC.,

a Nevada corporation

By:  

                 

Name:   Title:  

[Signatures continue on next page]

[Signature Page to Right of First Refusal (Vegas Strip)]



--------------------------------------------------------------------------------

PROPCO:

VICI Properties L.P.,

a Delaware limited partnership

By:   VICI Properties GP LLC,  

a Delaware limited liability company,

its general partner

  By:  

 

  Name:  

 

  Title:  

 

[Signature Page to Right of First Refusal (Vegas Strip)]



--------------------------------------------------------------------------------

EXHIBIT A

Description of First ROFR Property

Flamingo Las Vegas

[To come]

Paris Las Vegas

[To come]

Planet Hollywood

[To come]

Bally’s Las Vegas

[To come]

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

Description of The Linq

The Linq

[To come]



--------------------------------------------------------------------------------

EXHIBIT F

Form of Put-Call Right Agreement

[See attached]

 

Exhibit F



--------------------------------------------------------------------------------

PUT-CALL RIGHT AGREEMENT

THIS PUT-CALL RIGHT AGREEMENT (this “Agreement”) is entered into as of [ • ],
[ • ] (the “Effective Date”), by and between [ • ], a [ • ] (“VICI”), and
Caesars Resort Collection, LLC, a Delaware limited liability company (“Owner”).
VICI and Owner are together referred to herein as the “Parties”, and each
individually, a “Party”.

RECITALS:

A. (i) Owner is the owner of all of the limited liability company interests in
Centaur Holdings, LLC, a Delaware limited liability company (“Centaur”) and
(ii) Centaur, indirectly, through its wholly-owned subsidiaries, owns those
certain parcels of real property more particularly described on Exhibit A-1
attached hereto, together with the real property improvements thereon, known as
“Hoosier Park” and “Indiana Grand” (collectively, the “Centaur Facilities”).

B. Certain affiliates of VICI and certain affiliates of Owner are party to that
certain Lease (Non-CPLV), dated as of October 6, 2017, by and between the
affiliates of VICI and the affiliates of Owner party thereto, as amended by that
certain First Amendment to Lease (Non-CPLV) dated December 22, 2017, as further
amended by that certain Second Amendment to Lease (Non-CPLV) and Ratification of
SNDA dated February 16, 2018, as further amended by that certain Third Amendment
to Lease (Non-CPLV) dated April 2, 2018, as further amended by that certain
Fourth Amendment to Lease (Non-CPLV) dated December 26, 2018, and as further
amended, supplemented or otherwise modified from time to time (collectively, the
“Non-CPLV Lease”).

C. Subject to the satisfaction of certain conditions and upon the terms set
forth herein, the Parties desire for (i) Owner to have the right to require VICI
to purchase the Subject Property (as defined below) and (ii) for VICI to have
the right to require Owner to sell the Subject Property to VICI, all on and
subject to the terms and conditions set forth in this Agreement. “Subject
Property” shall mean (x) all of the equity interests in Centaur (after giving
effect to the distribution of the operating assets out of Centaur) or (y) at
Owner’s election, all of the equity interests in another newly formed single
purpose entity to which all of Centaur’s direct or indirect interests in the
Centaur Facilities are transferred substantially concurrently with the Closing
Date, in each case, it being understood that (I) the business and operations of
the Centaur Facilities (including any and all gaming licenses used in connection
therewith and all other personal property related thereto), and any related
liabilities, will be retained by Owner and/or its Affiliates and (II) Owner and
its Affiliates shall not be required to take any action that would result in the
sale of the Subject Property pursuant to this Agreement being treated as a sale
of assets rather than stock for U.S. federal or state income tax purposes,
including making an Internal Revenue Code Section 338(h)(10), Section 336(e) or
similar election.

AGREEMENT:

NOW, THEREFORE, in consideration of Ten and 00/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

 

1



--------------------------------------------------------------------------------

1. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

“Access Provisions” means the following:

(1) VICI, at its cost, may conduct such surveys and non-invasive investigations
and inspections of the Centaur Facilities (collectively “Inspections”) as VICI
elects in its sole discretion and Owner, at reasonable times, shall provide or
cause to be provided reasonable access to the Centaur Facilities to VICI and
VICI’s consultants and other representatives for such purpose. VICI’s right to
perform the Inspections shall be subject to and will not unreasonably interfere
with or disturb the rights of tenants, guests and customers at the Centaur
Facilities and the Inspections shall not unreasonably interfere with Owner’s
business operations. VICI and its agents, contractors and consultants shall
comply with Owner’s reasonable requests with respect to the Inspections to
minimize such interference. VICI will cause each of VICI’s consultants that will
be performing such tests and inspections (other than purely visual inspections)
to provide to Owner (as a condition to performing such Inspections) proof of
commercial general liability insurance on an occurrence form with limits of not
less than One Million Dollars ($1,000,000.00) per occurrence and Five Million
Dollars ($5,000,000.00) aggregate limit bodily injury, death and property damage
per occurrence.

(2) In connection with such access, VICI shall be deemed to agree to indemnify
and hold harmless Owner and its Affiliates from and against any loss that Owner
or its Affiliates shall incur as the result of the acts of VICI or VICI’s
representatives or consultants in conducting physical diligence with respect to
the Centaur Facilities, or, in the case of physical damage to the Centaur
Facilities resulting from such physical diligence, for the reasonable cost of
repairing or restoring the Centaur Facilities to substantially its condition
immediately prior to such damage (unless VICI promptly shall cause such damage
to be repaired or restored); provided, however, (i) the foregoing indemnity and
agreement to hold Owner and its Affiliates harmless shall not apply to, and VICI
shall not be liable or responsible for, (A) the discovery of any fact or
circumstance not caused by VICI or its representatives or consultants (except to
the extent VICI exacerbates such fact or circumstance), (B) any pre-existing
condition (except to the extent VICI exacerbates such pre-existing condition),
or (C) the negligence or willful misconduct of Owner, any of Owner’s Affiliates
or any of their respective agents, employees, consultants or representatives and
(ii) in no event shall VICI be liable for any consequential, punitive or special
damages; provided that, for the avoidance of doubt, such waiver of
consequential, punitive and special damages shall not be deemed a waiver of
damages that Owner or any of its Affiliates is required to pay to a party other
than Owner or an Affiliate of Owner in respect of consequential, punitive or
special damages.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls, is Controlled by or is under common Control with such
Person. In no event shall Owner or any of its Affiliates, on the one hand, or
VICI or any of its Affiliates, on the other hand, be deemed to be an Affiliate
of the other Party as a result of this Agreement or other agreements or
arrangements between such Parties.

“Arbitration Panel” shall have the meaning set forth in Section 6 hereof.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which national banks in the City of Las Vegas, Nevada, or in the
City of New York, New York are authorized, or obligated, by law or executive
order, to close.

“Call/Put Right Incremental Non-CPLV Rent” means the amount of annual rent for
the Centaur Facilities that would be required to be paid to achieve a Rent
Coverage Ratio of 1.30:1.00 for the most recently ended four consecutive Fiscal
Quarter period for which Financial Statements of Centaur are available (the
“Trailing Test Period”) as of the date of Owner’s exercise of the Put Right or
VICI’s exercise of the Call Right, as the case may be. “Rent Coverage Ratio”
means the ratio of the EBITDAR of Centaur for the applicable Trailing Test
Period as of the date of Owner’s exercise of the Put Right or VICI’s exercise of
the Call Right, as the case may be (and as calculated based upon such Financial
Statements) to such amount of annual rent. For purposes of calculating the “Rent
Coverage Ratio,” EDITDAR shall be calculated on a pro forma basis to give effect
to any material acquisitions and material asset sales consummated by Centaur and
any of its Subsidiaries as applicable during the applicable Trailing Test Period
as if each such material acquisition had been effected on the first day of such
Trailing Test Period and as if each such material asset sale had been
consummated on the day prior to the first day of such Trailing Test Period.

“Call Right” means VICI’s right to require Owner to sell the Subject Property to
VICI and simultaneously lease the Centaur Facilities back from VICI subject to
and in accordance with the terms and conditions of this Agreement.

“Call Right Property Package” shall have the meaning set forth in Section 5(b).

“Call Right Property Package Request” shall have the meaning set forth in
Section 5(b).

“Call Right Purchase Price” means the product of (a) the Call/Put Right
Incremental Non-CPLV Rent multiplied by (b) 13.0.

“Centaur Facilities” shall have the meaning set forth in the recitals hereto.

“Closing Date” means the date upon which the Subject Property shall be
transferred and assigned to VICI and the Centaur Facilities shall be leased back
to Lessee, either pursuant to the Put Right or the Call Right, as applicable, in
accordance with the terms hereof.

 

3



--------------------------------------------------------------------------------

“Control” (including the correlative meanings of the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, through the ownership
of voting securities, partnership interests, other equity interests or
otherwise.

“EBITDAR” means, for any applicable twelve (12) month period, the consolidated
net income or loss of a Person and its subsidiaries on a consolidated basis for
such period, determined in accordance with GAAP, provided, however, that without
duplication and in each case to the extent included in calculating net income
(calculated in accordance with GAAP): (i) income tax expense shall be excluded;
(ii) interest expense shall be excluded; (iii) depreciation and amortization
expense shall be excluded; (iv) amortization of intangible assets shall be
excluded; (v) write-downs and reserves for non-recurring restructuring-related
items (net of recoveries) shall be excluded; (vi) reorganization items shall be
excluded; (vii) any impairment charges or asset write-offs, non-cash gains,
losses, income and expenses resulting from fair value accounting required by the
applicable standard under GAAP and related interpretations, and non-cash charges
for deferred tax asset valuation allowances, shall be excluded; (viii) any
effect of a change in accounting principles or policies shall be excluded;
(ix) any non-cash costs or expenses incurred pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement shall be excluded;
(x) any nonrecurring gains or losses (less all fees and expenses relating
thereto) shall be excluded; (xi) rent expense shall be excluded (provided, for
the avoidance of doubt, “rent expense” does not include Additional Charges (as
defined in the Non-CPLV Lease)); and (xii) the impact of any deferred proceeds
resulting from failed sale accounting shall be excluded. In connection with any
EBITDAR calculation made pursuant to this Agreement or any determination or
calculation made pursuant to this Agreement for which EBITDAR is a necessary
component of such determination or calculation, (i) promptly following request
therefor, Owner shall provide VICI with all supporting documentation and backup
information with respect thereto as may be reasonably requested by VICI,
(ii) such calculation shall be as reasonably agreed upon between Owner and VICI,
and (iii) if Owner and VICI do not agree within twenty (20) days of either party
seeking to commence discussions, the same may be determined by an Arbitration
Panel in accordance with and pursuant to the process set forth in Section 6
hereof (clauses (i) through (iii), collectively, the “EBITDAR Calculation
Procedures”).

“Election Period” means the period of time commencing on January 1, 2022 and
ending on December 31, 2024.

“Financial Statements” means, (i) for a Fiscal Year, consolidated statements of
a Person’s and its subsidiaries’ income, stockholders’ equity and comprehensive
income and cash flows for such period and the related consolidated balance sheet
as at the end of such period, together with the notes thereto, all in reasonable
detail and setting forth in comparative form the corresponding figures for the
corresponding period in the preceding Fiscal Year and prepared in accordance
with GAAP and audited by a “big four” or other nationally recognized accounting
firm, and (ii) for a Fiscal Quarter, consolidated statements of a Person’s and
its subsidiaries’ income, stockholders’ equity and comprehensive income and cash
flows for such period and for the period from the

 

4



--------------------------------------------------------------------------------

beginning of the Fiscal Year to the end of such period and the related
consolidated balance sheet as at the end of such period, together with the notes
thereto, all in reasonable detail and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding Fiscal Year
or Fiscal Quarter, as the case may be, and prepared in accordance with GAAP,
together with a certificate, executed by the chief financial officer or
treasurer of such Person, certifying that such financial statements fairly
present, in all material respects, the financial position and results of
operations of such Person in accordance with GAAP (subject to normal year-end
audit adjustments and the absence of footnotes).

“Fiscal Quarter” means, with respect to any Person, for any date of
determination, a fiscal quarter for each Fiscal Year of such Person.

“Fiscal Year” means the annual period commencing January 1 and terminating
December 31 of each year.

“GAAP” means generally accepted accounting principles in the United States
consistently applied in the preparation of Financial Statements, as in effect
from time to time.

“Gaming Approval Failure” shall mean the failure to obtain all Requisite Gaming
Approvals within the Regulatory Period.

“Gaming Activities” means the conduct of gaming and gambling activities, hosting
or simulcasting horse racing, pari-mutuel wagering, race books and sports pools,
or the use of gaming devices, equipment and supplies in the operation of a
casino, simulcasting facility, race track, card club or other enterprise,
including, without limitation, slot machines, video gaming or lottery terminals,
gaming tables, cards, dice, gaming chips, player tracking systems, cashless
wagering systems, mobile gaming systems, poker tournaments, inter-casino linked
systems and related and associated equipment, supplies and systems.

“Gaming Authority” or “Gaming Authorities” means, individually or in the
aggregate, as the context may require, any foreign, federal, state or local
governmental entity or authority, or any department, commission, board, bureau,
agency, court or instrumentality thereof, that holds regulatory, licensing or
permit authority, control or jurisdiction over Gaming Activities or related
activities.

“Gaming Laws” means (i) all applicable constitutions, treaties, laws,
regulations, orders, statutes or other Legal Requirements pursuant to which any
Gaming Authority possesses regulatory, licensing or permit authority over Gaming
Activities or related activities or otherwise pertaining to the ownership,
control or conduct of Gaming Activities or related activities, and (ii) all
rules, rulings, orders, ordinances, regulations of any Gaming Authority
applicable to Gaming Activities or related activities of the applicable Person
or any of its Affiliates in any jurisdiction, as in effect from time to time,
including the policies, interpretations and administration thereof by the Gaming
Authorities.

 

5



--------------------------------------------------------------------------------

“Legal Requirements” means all applicable federal, state, county, municipal and
other governmental statutes, laws (including securities laws), rules, policies,
guidance, codes, orders, regulations, ordinances, permits, licenses, covenants,
conditions, restrictions, judgments, decrees and injunctions, whether now or
hereafter enacted and in force, as applicable to any Person or to the Centaur
Facilities.

“Lessee” shall mean the entity that will be the lessee of the Centaur Facilities
pursuant to the Non-CPLV Lease Amendment.

“Lockout Period” shall mean the period commencing on the Effective Date and
ending on the earlier of (a) the end of the Election Period (but only in the
event that neither Owner exercised the Put Right nor VICI timely exercises the
Call Right pursuant to and in accordance with the terms and provisions of
Section 5), or (b) the termination of this Agreement.

“Material Adverse Effect” shall mean any defect in the design or construction of
the Centaur Facilities, any Hazardous Substances (as defined in the Non-CPLV
Lease) located in, on, under or about the Centaur Facilities or any portion
thereof or incorporated therein, any casualty or condemnation with respect to
the Centaur Facilities, and/or any violation of any Legal Requirements with
respect to the Centaur Facilities that (a) has a material adverse effect on the
value of the Centaur Facilities (i.e., will, or are reasonably likely to,
individually or in the aggregate, reduce the value of the Centaur Facilities by
more than 22-1/2% of the Put Right Purchase Price, as applicable), (b) has or
would reasonably be expected to have a material adverse effect on Owner’s
authority and/or ability to convey title to the Subject Property within the time
or otherwise in accordance with the provisions of this Agreement and/or (c) has
or would reasonably be expected to have a material adverse effect on the use
and/or operation of the Centaur Facilities as compared to the use and/or
operation of the Centaur Facilities on June 24, 2019, in each case individually
or in the aggregate.

“Non-CPLV Lease” shall have the meaning set forth in the recitals hereto.

“Non-CPLV Lease Amendment” shall mean an amendment to the Non-CPLV Lease on the
terms set forth on Exhibit A, pursuant to which VICI will join the Non-CPLV
Lease as a landlord thereunder, Lessee will join the Non-CPLV Lease as a tenant
thereunder, VICI will lease the Centaur Facilities to Lessee, as tenant, and the
annual rent under the Non-CPLV Lease will be increased by the Call/Put Right
Incremental Non-CPLV Rent.

“Owner Guarantor” shall mean Eldorado Resorts, Inc., a Nevada corporation.

“Owner Guaranty” shall mean a Guaranty dated as of the Effective Date by Owner
Guarantor in favor of VICI.

“Owner Licensing Event” means: (a) either (1) a communication (whether oral or
in writing) by or from any Gaming Authority to Owner or any Affiliate thereof or
VICI or any Affiliate thereof or other action by any Gaming Authority that
indicates that such

 

6



--------------------------------------------------------------------------------

Gaming Authority may find that, or (2) a determination by VICI, in its sole but
reasonable discretion and pursuant to customary internal processes that the
association of any member of the Owner Subject Group with VICI or any of its
Affiliates is likely to (i) result in a disciplinary action relating to, or the
loss of, inability to reinstate or failure to obtain, any registration,
application or license or any other rights or entitlements held or required to
be held by VICI or any of its Affiliates under any Gaming Law or (ii) violate
any Gaming Law to which VICI or any of its Affiliates is subject or (b) any
member of the Owner Subject Group is required to be licensed, registered,
qualified or found suitable under any Gaming Law, and such Person is not or does
not become so licensed, registered, qualified or found suitable within any
applicable timeframes required by the applicable Gaming Authority or, after
becoming so licensed, registered, qualified or found suitable, fails to remain
so. For purposes of this definition, an “Affiliate” of VICI includes any Person
for which VICI or its Affiliate is providing management or consulting services
with respect to Gaming Activities. For the avoidance of doubt, it shall not be
an Owner Licensing Event if (x) Owner can resolve or cure the Owner Licensing
Event within applicable timeframes (for purposes of illustration and not
limitation, by terminating any responsible employee) and (y) Owner acts timely
to cure the Owner Licensing Event.

“Owner Panel Member” shall have the meaning set forth in Section 6(b).

“Owner Subject Group” means Owner, Owner’s Affiliates and its and their
principals, direct or indirect shareholders, officers, directors, agents,
employees and other related Persons (including in the case of any trusts or
similar Persons, the direct or indirect beneficiaries of such trust or similar
Persons), excluding VICI and its Affiliates.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.

“Put-Call PSA Modifications” shall mean those terms and conditions set forth on
Exhibit B attached hereto.

“Put Right” means Owner’s right to require VICI to purchase the Subject Property
from Owner and simultaneously lease the Centaur Facilities back to Owner subject
to and in accordance with the terms and conditions of this Agreement.

“Put Right Election Notice” shall have the meaning set forth in Section 3(b).

“Put Right Property Package” shall have the meaning set forth in Section 3(b).

“Put Right Purchase Price” means the product of (a) the Call/Put Right
Incremental Non-CPLV Rent multiplied by (b) 12.5.

 

7



--------------------------------------------------------------------------------

“Regulatory Approval Supporting Information” means information regarding VICI
(and, without limitation, its officers and Affiliates) or Owner (and, without
limitation, its officers and Affiliates) that is reasonably requested by, or
otherwise reasonably necessary to obtain any Requisite Gaming Approval from, any
applicable Gaming Authority either from VICI or from Owner, as the case may be,
in connection with obtaining any Requisite Gaming Approvals that may be required
to consummate the transactions contemplated by this Agreement.

“Regulatory Period” means the period of time that is two hundred seventy
(270) days (or such longer time as may be agreed between Owner and VICI) after
the finalization and execution of a Sale Agreement.

“Requisite Gaming Approvals” shall mean any notices due to any applicable Gaming
Authorities and any necessary licenses, qualifications, authorizations, and
approvals from applicable Gaming Authorities required for the exercise of the
Put Right or the Call Right, as the case may be, and the consummation of the
transactions contemplated thereby.

“Sale Agreement” means a purchase and sale agreement for the purchase and sale
of the Subject Property, in materially the same form and on materially the same
terms and conditions as that certain form of purchase and sale agreement (the
“Laughlin Form”), attached as Exhibit G-1 to that certain Master Transaction
Agreement, dated as of June 24, 2019, by and between Owner Guarantor and VICI
Guarantor, except for the Put-Call PSA Modifications, with a Non-CPLV Lease
Amendment attached thereto as an exhibit, which Non-CPLV Lease Amendment shall
be executed upon the consummation of the closing under the Sale Agreement.

“Subject Property” shall have the meaning set forth in the recitals hereto.

“Third Panel Member” shall have the meaning set forth in Section 6(b).

“VICI Guarantor” shall mean VICI Properties, L.P., a Delaware limited
partnership.

“VICI Guaranty” shall mean a Guaranty dated as of the Effective Date by VICI
Guarantor in favor of Owner.

“VICI Licensing Event” means: (a) either (1) a communication (whether oral or in
writing) by or from any Gaming Authority to Owner or any of its Affiliates or
other action by any Gaming Authority that indicates that such Gaming Authority
may find that, or (2) a determination by Owner, in its sole but reasonable
discretion and pursuant to customary internal processes that, the association of
any member of the VICI Subject Group with Owner or any of its Affiliates is
likely to (i) result in a disciplinary action relating to, or the loss of,
inability to reinstate or failure to obtain, any registration, application or
license or any other rights or entitlements held or required to be held by Owner
or any of its Affiliates under any Gaming Law or (ii) violate any Gaming Law to
which Owner or any of its Affiliates is subject or (b) any member of the VICI
Subject Group is required to be licensed, registered, qualified or found
suitable under any Gaming Law, and such Person is not or does not remain so
licensed, registered, qualified or found suitable within any applicable

 

8



--------------------------------------------------------------------------------

timeframes required by the applicable Gaming Authority, or, after becoming so
licensed, registered, qualified or found suitable, fails to remain so. For
purposes of this definition, an “Affiliate” of Owner includes any Person for
which Owner or its Affiliate is providing management or consulting services with
respect to Gaming Activities. For the avoidance of doubt, it shall not be a VICI
Licensing Event if (x) VICI can resolve or cure the VICI Licensing Event within
applicable timeframes (for purposes of illustration and not limitation, by
terminating any responsible employee) and (y) VICI acts timely to cure the VICI
Licensing Event.

“VICI Panel Member” shall have the meaning set forth in Section 6(b).

“VICI Subject Group” means VICI, VICI’s Affiliates and its and their principals,
direct or indirect shareholders, officers, directors, agents, employees and
other related Persons (including in the case of any trusts or similar Persons,
the direct or indirect beneficiaries of such trust or similar Persons),
excluding Owner and its Affiliates.

2. Centaur Facilities. Notwithstanding anything to the contrary contained
herein, during the Lockout Period, (a) Owner shall remain the 100% direct or
indirect owner of, and shall Control, the Centaur Facilities (in each case,
other than de minimis portions thereof) and (b) Owner shall continue to be an
Affiliate of the tenant under the Non-CPLV Lease.

3. Put Right in Favor of Owner.

(a) Put Right. Provided that (1) there shall be Financial Statements of Centaur
for no less than four consecutive Fiscal Quarters, (2) the Non-CPLV Lease shall
be in full force and effect, no Tenant Event of Default (as defined in the
Non-CPLV Lease) shall exist, and no event or circumstance, which with the
passage of time would result in a Tenant Event of Default (a “Tenant Default”),
shall exist, (3) Owner shall not be in material default hereunder (and, for the
avoidance of doubt, it shall not be deemed a material default if an Owner LD
Default occurred and thereafter Owner paid the VICI Liquidated Damages Amount),
and (4) there is no Material Adverse Effect at such time, then at any time
during the Election Period, Owner shall have the right to exercise the Put Right
in accordance with the procedures set forth in this Section 3 (all of the
foregoing, collectively, the “Put Exercise Conditions”). If any or all of the
Put Exercise Conditions are not satisfied, then Owner shall not be entitled to
exercise the Put Right.

(b) Requirements of Put Right Property Package. In order to duly and timely
exercise the Put Right, subject to satisfaction of the Put Exercise Conditions,
Owner shall deliver to VICI a notice (the “Put Right Election Notice”) of
Owner’s election to exercise the Put Right, which shall include a package of
information (the “Put Right Property Package”), which shall set forth all
material information with respect to the Centaur Facilities, the Subject
Property and the Put Right including, without limitation, the following:

 

  (i)

reasonable evidence that the Put Exercise Conditions have been satisfied;

 

9



--------------------------------------------------------------------------------

  (ii)

the proposed Sale Agreement, in the condition required by this Agreement, which
shall include the Put Right Purchase Price and Closing Date;

 

  (iii)

the proposed Non-CPLV Lease Amendment, in the condition required by this
Agreement;

 

  (iv)

delivery of the Financial Statements referenced in Section 3(a); together with
such other Financial Statements of Centaur for such other fiscal periods and
such other financial information reasonably necessary in order to calculate the
anticipated rent adjustments under the Non-CPLV Lease as provided in Exhibit A
hereto (the “Additional Rent Support Information”));

 

  (v)

delivery of all organizational documents of Owner;

 

  (vi)

a reasonably detailed explanation of the computation of the proposed Put Right
Purchase Price and the Call/Put Right Incremental Non-CPLV Rent, together with
any related Financial Statements used as the basis therefor; and

 

  (vii)

due diligence materials of a type that would customarily be provided to a
purchaser of equity or properties such as the Subject Property and the Centaur
Facilities and produced by reputable third-party companies reasonably acceptable
to VICI, including in any event organizational documents, material contracts, a
recent title report, property condition reports, survey, environmental reports,
current tax status and any assessments owed, tax returns and other material tax
documentation and information regarding any known litigation or judgment
(collectively, “Diligence Materials”).

Promptly upon VICI’s reasonable request therefor, Owner shall provide to VICI
additional information reasonably related to the Put Right Property Package, to
the extent such information is reasonably available to Owner. Further, following
delivery of the Put Right Election Notice, VICI and its consultants and
representatives shall have access to the Centaur Facilities pursuant to, and
VICI, and its consultants and representatives, shall comply with, the Access
Provisions.

(c) Put Right Deadline. If Owner does not deliver a Put Right Election Notice to
VICI in accordance with the provisions of Section 3(b) prior to the expiration
of the Election Period, TIME BEING OF THE ESSENCE, the Put Right shall
automatically terminate and be deemed null and void.

(d) Dispute Regarding Put Right Property Package; Material Adverse Effect. If a
Put Right Election Notice and Put Right Property Package are timely delivered by
Owner to VICI but VICI either (1) disagrees with Owner’s computation of the
Call/Put Right Incremental Non-CPLV Rent and/or the Put Right Purchase Price,
(2) has comments or revisions to the draft Non-CPLV Lease Amendment or Sale
Agreement that are required to cause same to comply with

 

10



--------------------------------------------------------------------------------

the provisions of this Agreement (or with respect to proposals therein that are
not required in order to comply with the provisions of this Agreement), (3)
believes that a condition exists (evidenced through the Diligence Materials or
otherwise) that constitutes a Material Adverse Effect or (4) believes that any
or all of the Put Exercise Conditions have not been satisfied, then VICI shall
notify Owner thereof within sixty (60) days of VICI’s receipt of the Put Right
Property Package (or, if later, such evidence of a Tenant Event of Default or
Tenant Default). In such event, Owner and VICI shall negotiate in good faith up
to a period of thirty (30) days in an effort to reconcile the applicable
issue(s). If Owner and VICI are unable to resolve the subject dispute, then
Owner may withdraw the Put Right Election Notice (in which case the Put Right
may not be exercised again for a period of six (6) months (but in no event after
the end of the Election Period)), and if Owner does not withdraw the Put Right
Election Notice, the Parties agree that such dispute shall be resolved pursuant
to arbitration in accordance with the procedures set forth in Section 6 hereof.

(e) Finalization of Put Right Documents. If a Put Right Election Notice and Put
Right Property Package are timely delivered, and (if applicable) any disputes
under Section 3(d) above have been resolved, Owner and VICI shall as soon as
reasonably practicable (but in all events within sixty (60) days thereafter)
enter into the Sale Agreement (with a Non-CPLV Lease Amendment attached thereto
as an exhibit, which Non-CPLV Lease Amendment shall be executed upon the
consummation of the closing under the Sale Agreement).

(f) Gaming Approvals. If a Gaming Approval Failure occurs, the Put Right shall
automatically terminate and be deemed null and void. Each Party shall use good
faith, commercially reasonable efforts in order to timely obtain the Requisite
Gaming Approvals that it must obtain for the Put Right transaction, and the
other Party shall use good faith, commercially reasonable efforts in order to
assist such Party in its efforts to timely obtain such Requisite Gaming
Approvals. If there is a dispute among the Parties as to whether good faith,
commercially reasonable efforts were used throughout the Regulatory Period, such
dispute shall be resolved in accordance with the procedures set forth in
Section 6 hereof, and such matter shall be submitted to arbitration in
accordance with the procedures set forth in Section 6 hereof within twenty
(20) days after the expiration of the Regulatory Period. Each Party, at no
material unreimbursed expense to such Party, agrees to reasonably cooperate with
the other Party and use commercially reasonable efforts to provide Regulatory
Approval Supporting Information to any applicable Gaming Authorities in pursuit
of the Requisite Gaming Approvals.

(g) Closing. The closing of the Put Right transaction shall occur in accordance
with the terms of the Sale Agreement. In the event that the Parties fail to
execute a Sale Agreement, either VICI or Owner shall have the right, to be
exercised within twenty (20) days after the date the alleged failure occurs, to
submit any dispute related to such failure to arbitration in accordance with the
procedures set forth in Section 6 hereof; provided, however, that if the Sale
Agreement has been executed between the Parties, from and after such execution
the terms and conditions of such Sale Agreement shall govern all disputes
between the Parties.

(h) Failure to Execute Sale Agreement Due To VICI’s Breach. Prior to entering
into this transaction, Owner and VICI have discussed the fact that substantial
damages will be suffered by Owner if VICI shall breach or default in its
obligations under this Section 3 to execute a Sale Agreement if and when
required under this Section 3 (a “VICI LD Default”); accordingly,

 

11



--------------------------------------------------------------------------------

the Parties agree that a reasonable estimate of Owner’s damages in such event is
the amount of $30,000,000 (the “Owner Liquidated Damages Amount”). In the event
of a VICI LD Default, then, as Owner’s sole and exclusive remedy hereunder, at
law, in equity or otherwise VICI shall pay the Owner Liquidated Damages Amount
to Owner as liquidated damages. VICI’s obligation to pay the Owner Liquidated
Damages Amount if and when payable hereunder shall survive the termination of
this Agreement. In the event of an alleged VICI LD Default, Owner shall provide
notice to VICI of same, setting forth in reasonable detail the nature of such
VICI LD Default (a “VICI LD Default Notice”). VICI shall have the right, to be
exercised within twenty (20) days after the date Owner gives a VICI LD Default
Notice, to submit any dispute related to such alleged VICI LD Default to
arbitration in accordance with the procedures set forth in Section 6 hereof in
order to obtain a determination as to whether a VICI LD Default occurred. In the
event the Arbitration Panel’s determination is that a VICI LD Default occurred,
VICI shall have a period of twenty (20) days from the date of such determination
to cure such default, failure of which shall result in VICI being required to
pay the Owner Liquidated Damages Amount.

(i) Termination of Agreement. Upon closing of the Put Right transaction this
Agreement shall automatically terminate and be of no further force and effect.

4. [Intentionally Omitted].

5. Call Right in Favor of VICI.

(a) Call Right. Provided that the Non-CPLV Lease shall be in full force and
effect, Landlord (as defined in the Non-CPLV Lease) shall not be in material
uncured default under the Non-CPLV Lease, and VICI is not in material default
hereunder (and, for the avoidance of doubt, it shall not be deemed a material
default if a VICI LD Default occurred and thereafter VICI paid the Owner
Liquidated Damages Amount), then, at any time during the Election Period, VICI
shall have the right to exercise the Call Right in accordance with the
procedures set forth in this Section 5.

(b) Requirements of Call Right Election Notice and Call Right Property Package
Request. As a condition to exercising the Call Right, VICI shall deliver to
Owner a notice of VICI’s intention to exercise the Call Right, and a request for
the Call Right Property Package from Owner (collectively, the “Call Right
Property Package Request”). As promptly as practicable after receipt of the Call
Right Property Package Request, but in no event later than the date occurring
thirty (30) days after Owner’s receipt of the Call Right Property Package
Request, Owner shall provide to VICI a package of information (the “Call Right
Property Package”), which shall set forth all material information with respect
to the Centaur Facilities and the Call Right including, without limitation, the
following:

 

  (i)

the proposed Sale Agreement, in the condition required by this Agreement, which
shall include the Call Right Purchase Price and Closing Date;

 

  (ii)

the proposed Non-CPLV Lease Amendment, in the condition required by this
Agreement;

 

12



--------------------------------------------------------------------------------

  (iii)

delivery of the Financial Statements referenced in Section 3(a), together with
the Additional Rent Support Information;

 

  (iv)

a reasonably detailed explanation of the computation of the proposed Call Right
Purchase Price and the Call/Put Right Incremental Non-CPLV Rent, together with
any related Financial Statements used as the basis therefor; and

 

  (v)

Diligence Materials.

Promptly upon VICI’s reasonable request therefor, Owner shall provide to VICI
additional information reasonably related to the Call Right, to the extent such
information is reasonably available to Owner. Further, following delivery of the
Call Right Property Package Request VICI and its consultants and representatives
shall have access to the Centaur Facilities pursuant to, and VICI, and its
consultants and representatives, shall comply with, the Access Provisions.

(c) Call Right Deadline. If VICI does not deliver a Call Right Property Package
Request to Owner in accordance with Section 5(b) prior to the expiration of the
Election Period, TIME BEING OF THE ESSENCE, this Agreement shall automatically
terminate on the expiration of such period.

(d) [Intentionally Omitted].

(e) Dispute Regarding Call Right Property Package. If VICI, after reviewing the
Call Right Property Package, still wishes to exercise the Call Right but VICI
either (1) disagrees with Owner’s computation of the Call Right Purchase Price
and/or the Call/Put Right Incremental Non-CPLV Rent, or (2) has comments or
revisions to the draft Non-CPLV Lease Amendment and/or Sale Agreement required
to cause the same to comply with the provisions of this Agreement, VICI shall
notify Owner thereof within sixty (60) days of VICI’s receipt of the Call Right
Property Package. In such event, Owner and VICI shall negotiate in good faith up
to a period of thirty (30) days in an effort to reconcile the applicable
issue(s). If Owner and VICI are unable to resolve the subject dispute, such
dispute shall be resolved pursuant to arbitration in accordance with the
procedures set forth in Section 6 hereof. Notwithstanding anything to the
contrary contained herein, in the event that a condition exists or an event
occurred (evidenced through the Diligence Materials or otherwise) that has a
Material Adverse Effect, then, VICI shall have the right to retract its exercise
of the Call Right by providing notice to Owner thereof within sixty (60) days of
VICI’s receipt of the Call Right Property Package (or, if later, in the case of
any condition or event described in this sentence, sixty (60) days following the
occurrence of such event). In such case, this Agreement shall automatically
terminate at the conclusion of the Election Period.

(f) Finalization of Call Right Documents. If the Call Right Property Package is
timely delivered, and (if applicable) any disputes under Section 5(e) above have
been resolved, if VICI still wishes to exercise the Call Right, Owner and VICI
shall as soon as reasonably practicable (but in all events within sixty
(60) days thereafter) enter into the Sale Agreement (with a Non-CPLV Lease
Amendment attached thereto as an exhibit, which Non-CPLV Lease Amendment shall
be executed upon the consummation of the closing under the Sale Agreement).

 

13



--------------------------------------------------------------------------------

(g) Gaming Approvals. If a Gaming Approval Failure occurs, then this Agreement
shall automatically terminate. Each Party shall use good faith, commercially
reasonable efforts in order to timely obtain the Requisite Gaming Approvals that
it must obtain for the Call Right Transaction, and the other Party shall use
good faith, commercially reasonable efforts in order to assist such Party in its
efforts to timely obtain such Requisite Gaming Approvals. If there is a dispute
among the Parties as to whether good faith, commercially reasonable efforts were
used throughout the Regulatory Period, such dispute shall be resolved in
accordance with the procedures set forth in Section 6 hereof, and such matter
shall be submitted to arbitration in accordance with the procedures set forth in
Section 6 hereof within twenty (20) days after the expiration of the Regulatory
Period. Each Party, at no material unreimbursed expense to such Party, agrees to
reasonably cooperate with the other Party and use commercially reasonable
efforts to provide Regulatory Approval Supporting Information that is reasonably
requested by the other Party, in such Party’s efforts to obtain any necessary
regulatory approvals (including, if necessary Requisite Gaming Approvals).

(h) Closing. The closing of the Call Right transaction shall occur in accordance
with the terms of the Sale Agreement. In the event that the Parties fail to
execute a Sale Agreement, either VICI or Owner shall have the right, to be
exercised within twenty (20) days after the date the alleged failure occurs, to
submit any dispute related to such failure to arbitration in accordance with the
procedures set forth in Section 6 hereof; provided, however, that if the Sale
Agreement has been executed between the Parties, from and after such execution
the terms and conditions of such Sale Agreement shall govern all disputes
between the Parties.

(i) Failure to Execute Sale Agreement Due To Owner Breach. Prior to entering
into this transaction, Owner and VICI have discussed the fact that substantial
damages will be suffered by VICI if Owner shall breach or default in its
obligations under this Section 5 to execute a Sale Agreement when and as
required under this Section 5 (an “Owner LD Default”); accordingly, the Parties
agree that a reasonable estimate of VICI’s damages in such event is the amount
of $30,000,000 (the “VICI Liquidated Damages Amount”). In the event of an Owner
LD Default, then, as VICI’s sole and exclusive remedy hereunder, at law, in
equity or otherwise, Owner shall pay the VICI Liquidated Damages Amount to VICI
as liquidated damages, and thereafter, the Parties shall have no further rights
or obligations hereunder except for other obligations which expressly survive
the termination of this Agreement. Owner’s obligation to pay the VICI Liquidated
Damages Amount if and when payable hereunder shall survive the termination of
this Agreement. In the event of an alleged Owner LD Default, VICI shall provide
notice to Owner of same, setting forth in reasonable detail the nature of such
Owner LD Default (an “Owner LD Default Notice”). Owner shall have the right, to
be exercised within twenty (20) days after the date VICI gives an Owner LD
Default Notice, to submit any dispute related to such alleged Owner LD Default
to arbitration in accordance with the procedures set forth in Section 6 hereof
in order to obtain a determination as to whether an Owner LD Default occurred.
In the event the Arbitration Panel’s determination is that an Owner LD Default
occurred, Owner shall have a period of twenty (20) days from the date of such
determination to cure such default, failure of which shall result in Owner being
required to pay the VICI Liquidated Damages Amount. Notwithstanding the
foregoing, the VICI Liquidated Damages Amount shall not exceed the maximum
amount, if any, that can be paid to VICI without causing VICI REIT (as defined
below)

 

14



--------------------------------------------------------------------------------

to fail to meet the requirements of Sections 856(c)(2) and (3) of the Internal
Revenue Code of 1986, as amended (the “REIT Requirements”) for such year,
determined as if the payment of such amount did not constitute income described
in the REIT Requirements (“Qualifying Income”), as determined by independent
accountants to VICI (taking into account any known or anticipated income of VICI
which is not Qualifying Income and any appropriate “cushion” as determined by
such accountants). Notwithstanding the foregoing, in the event VICI receives a
reasoned opinion from counsel or other tax advisor or a ruling from the U.S.
Internal Revenue Service providing that VICI’s receipt of the VICI Liquidated
Damages Amount would either constitute Qualifying Income of VICI REIT or would
be excluded from gross income of VICI REIT within the meaning of the REIT
Requirements, the VICI Liquidated Damages Amount shall be an amount equal to the
VICI Liquidated Damages Amount and Owner shall, upon receiving a written
notification from VICI regarding such opinion or ruling, pay to VICI the unpaid
VICI Liquidated Damages Amount within five Business Days. In the event that VICI
is not able to receive the full VICI Liquidated Damages Amount immediately upon
a termination due to the above limitations, Owner shall place the unpaid amount
in escrow by wire transfer within three days of termination and shall not
release any portion thereof to VICI unless and until VICI receives a reasoned
opinion from counsel or other tax advisor or a ruling from the U.S. Internal
Revenue Service providing that VICI’s receipt of the unpaid VICI Liquidated
Damages Amount would either constitute Qualifying Income of VICI REIT or would
be excluded from gross income of VICI REIT within the meaning of the REIT
Requirements, in which event Owner shall pay to VICI the unpaid VICI Liquidated
Damages Amount within five Business Days after Owner has been notified
thereof. The obligation of Owner to pay any unpaid portion of the VICI
Liquidated Damages Amount shall terminate on the December 31 following the date
which is five years from the date the Owner LD Default. Amounts remaining in
escrow after the obligation of Owner to pay the VICI Liquidated Damages Amount
terminates shall be released to Owner.

(j) Financial Statements and Access to Centaur Facilities. Commencing on
October 1, 2022 and at any time during the Election Period and, if the Call
Right is exercised during the Election Period, continuing until the termination
of this Agreement while VICI is exercising its Call Right hereunder, Owner shall
provide, upon VICI’s reasonable advance written request: (x) to VICI, Financial
Statements of Centaur for the then most recent period of four consecutive Fiscal
Quarters ended at least 90 days prior to such date, and (y) to VICI and its
consultants and representatives, access to the Centaur Facilities pursuant to,
and VICI, and its consultants and representatives, shall comply with, the Access
Provisions.

(k) Termination of Agreement. Upon closing of the Call Right transaction this
Agreement shall automatically terminate and be of no further force and effect.

6. Arbitration.

(a) Arbitrator Qualifications. Any dispute required pursuant to the terms and
conditions of this Agreement to be resolved by arbitration shall be submitted to
and determined by an arbitration panel comprised of three (3) members (the
“Arbitration Panel”). No more than one (1) panel member may be with the same
firm, and no panel member may have an economic interest in the outcome of the
arbitration. In addition, each panel member shall have (i) at least ten
(10) years of experience as an arbitrator and at least one (1) year of
experience in a profession that directly relates to the ownership, operation,
financing or leasing of gaming, racing or other

 

15



--------------------------------------------------------------------------------

hospitality facilities similar to the Centaur Facilities, as applicable, or
(ii) at least one (1) year of experience as an arbitrator and at least ten
(10) years of experience in a profession that directly relates to the ownership,
operation, financing or leasing of gaming, racing or other hospitality
facilities similar to the Centaur Facilities.

(b) Arbitrator Appointment. The Arbitration Panel shall be selected as set forth
in this Section 6(b). Within fifteen (15) Business Days after the expiration of
the applicable date identified in this Agreement, Owner shall select and
identify to VICI a panel member meeting the criteria of the above paragraph (the
“Owner Panel Member”) and VICI shall select and identify to Owner a panel member
meeting the criteria of the above paragraph (the “VICI Panel Member”). If a
Party fails to timely select its respective panel member, the other Party may
notify such Party in writing of such failure, and if such Party fails to select
its respective panel member within three (3) Business Days after receipt of such
notice, then such other Party may select and identify to such Party such panel
member on such Party’s behalf. Within ten (10) Business Days after the selection
of the Owner Panel Member and the VICI Panel Member, the Owner Panel Member and
the VICI Panel Member shall jointly select a third panel member meeting the
criteria of the above paragraph (the “Third Panel Member”). If the Owner Panel
Member and the VICI Panel Member fail to timely select the Third Panel Member
and such failure continues for more than three (3) Business Days after written
notice of such failure is delivered to the Owner Panel Member and VICI Panel
Member by either Owner or VICI, then Owner and VICI shall cause the Third Panel
Member to be appointed by the managing officer of the American Arbitration
Association.

(c) Arbitration Procedure. Within twenty (20) Business Days after the selection
of the Arbitration Panel, Owner and VICI each shall submit to the Arbitration
Panel a written statement identifying its summary of the issues. Owner and VICI
may also request an evidentiary hearing on the merits in addition to the
submission of written statements, such request to be made in writing within such
twenty (20) Business Day period. The Arbitration Panel shall determine the
appropriate terms and conditions of the documents or other matters in question
in accordance with this Agreement. The Arbitration Panel shall make its decision
within twenty (20) days after the later of (i) the submission of such written
statements, and (ii) the conclusion of any evidentiary hearing on the merits (if
any). The Arbitration Panel shall reach its decision by majority vote and shall
communicate its decision by written notice to Owner and VICI.

(d) Determinations by Arbitration Panel. For the avoidance of doubt, (i) any
damages payable hereunder shall be payable only in cash or cash equivalents or,
in the discretion of both Parties acting reasonably, equity securities or debt
with at least the same value as a cash award or, in the sole discretion of each
Party, such other form of consideration as may be agreed between them; and
(ii) in making any determination of an issue with respect to Gaming Laws or
involving the Gaming Authorities, the Arbitration Panel shall be limited to
determining whether the Owner acted in good faith and/or a commercially
reasonable manner with respect to this Agreement and its obligations hereunder.

(e) Binding Decision. The decision by the Arbitration Panel shall be final,
binding and conclusive and shall be non-appealable and enforceable in any court
having jurisdiction. All hearings and proceedings held by the Arbitration Panel
shall take place in New York, New York.

 

16



--------------------------------------------------------------------------------

(f) Determination Rules. The resolution procedure described herein shall be
governed by the Commercial Rules of the American Arbitration Association and the
Procedures for Large, Complex, Commercial Disputes in effect as of the date
hereof.

(g) Liability for Costs. Owner and VICI shall bear equally the fees, costs and
expenses of the Arbitration Panel in conducting any arbitration described in
this Section 6.

7. Miscellaneous.

(a) Notices. Any notice, request or other communication to be given by any Party
hereunder shall be in writing and shall be sent by registered or certified mail,
postage prepaid and return receipt requested, by hand delivery or express
courier service, by facsimile transmission or by an overnight express service to
the following address or to such other address as either Party may hereafter
designate:

 

  To Owner:   [ • ]     [ • ]     [ • ]     Attention: [ • ]    
Facsimile: [ • ]     Email: [ • ]   To VICI:   c/o VICI Properties Inc.     430
Park Avenue, 8th Floor     New York, New York 10022     Attention: Samantha S.
Gallagher, General Counsel     Email: corplaw@viciproperties.com

Notice shall be deemed to have been given on the date of delivery if such
delivery is made on a Business Day, or if not, on the first Business Day after
delivery. If delivery is refused, notice shall be deemed to have been given on
the date delivery was first attempted. Notice sent by facsimile transmission
shall be deemed given upon confirmation that such notice was received at the
number specified above or in a notice to the sender.

(b) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of Owner and VICI and their respective permitted successors and
assigns provided, however, in all instances this Agreement shall “run with the
land” and be binding against any successor of the Parties and each such
permitted successor or assign shall be required to execute and notarize a
joinder to this Agreement in a form of joinder reasonably acceptable to the
Parties hereto, but failure to execute and/or have notarized such joinder shall
in no way affect such successor’s or assign’s obligations under this Agreement.
Owner shall not have the right to assign its rights or obligations under this
Agreement without the prior written consent of VICI; provided, that Owner may
assign this Agreement as reasonably required in order for it to comply with the
provisions of Section 2. VICI shall not have the right to assign its rights or
obligations under this Agreement, other than to an Affiliate of VICI; provided,
that if after the date hereof the “Landlord” under the Non-CPLV Lease ceases to
be an Affiliate of VICI, then VICI, concurrently with such event, shall assign
this Agreement to a “Landlord” under the Non-CPLV Lease or an Affiliate thereof.
The foregoing shall be subject to the terms and provisions of Section 2.

 

17



--------------------------------------------------------------------------------

(c) Entire Agreement; Amendment. This Agreement and the exhibits hereto
constitute the entire and final agreement of the Parties with respect to the
subject matter hereof, and may not be changed or modified except by an agreement
in writing signed by the Parties. Owner and VICI hereby agree that all prior or
contemporaneous oral understandings, agreements or negotiations relative to the
subject matter hereof are merged into and revoked by this Agreement.

(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, which State the Parties agree
has a substantial relationship to the Parties and to the underlying transaction
embodied hereby. This Agreement is the product of joint drafting by the Parties
and shall not be construed against either Party as the drafter hereof.

(e) Venue. With respect to any action relating to this Agreement, Owner and VICI
irrevocably submit to the exclusive jurisdiction of the courts of the State of
New York sitting in the borough of Manhattan and the United States District
Court having jurisdiction over New York County, New York, and Owner and VICI
each waives: (a) any objection to the laying of venue of any suit or action
brought in any such court; (b) any claim that such suit or action has been
brought in an inconvenient forum; (c) any claim that the enforcement of this
Section is unreasonable, unduly oppressive, and/or unconscionable; and (d) the
right to claim that such court lacks jurisdiction over that Party.

(f) Waiver of Jury Trial. EACH PARTY HERETO, KNOWINGLY AND VOLUNTARILY, AND FOR
THEIR MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED
TO, THIS AGREEMENT.

(g) Severability. If any term or provision of this Agreement or any application
thereof shall be held invalid or unenforceable, the remainder of this Agreement
and any other application of such term or provision shall not be affected
thereby.

(h) Third-Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and is not enforceable by any other persons.

(i) Time of Essence. TIME IS OF THE ESSENCE OF THIS AGREEMENT AND EACH PROVISION
HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.

(j) Further Assurances. The Parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Agreement. In
addition, VICI agrees to, at Owner’s sole cost and expense, reasonably cooperate
with all applicable Gaming Authorities in connection with the administration of
their regulatory jurisdiction over the Owner and the transactions contemplated
and described herein, including the provision of such documents and other
information as may be requested by such Gaming Authorities.

 

18



--------------------------------------------------------------------------------

(k) Counterparts; Originals. This Agreement may be executed in any number of
counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument. Facsimile or
digital copies of this Agreement, including the signature page hereof, shall be
deemed originals for all purposes.

(l) Gaming Regulations; Licensing Events; Termination.

(i) Notwithstanding anything herein to the contrary, this Agreement and any
agreement formed pursuant to the terms hereof are subject to all applicable
Gaming Laws and all rights, remedies and powers under this Agreement and any
agreement formed pursuant to the terms hereof may be exercised only to the
extent that required approvals (including prior approvals) are obtained from the
requisite Gaming Authorities. Each of Owner and VICI agree to cooperate and
cause their respective Affiliates to cooperate with each Gaming Authority in
pursuit of all Requisite Gaming Approvals to consummate any agreement formed
pursuant to the terms hereof.

(ii) If there shall occur a VICI Licensing Event and any aspect of such VICI
Licensing Event is attributable to a member of the VICI Subject Group, then
Owner or VICI, as applicable, shall notify the other Party thereof as promptly
as practicable after becoming aware of such VICI Licensing Event (but in no
event later than twenty (20) days after becoming aware of such VICI Licensing
Event). In such event, VICI shall use commercially reasonable efforts to resolve
and to cause the other members of the VICI Subject Group to use commercially
reasonable to in resolve such VICI Licensing Event within the time period
required by the applicable Gaming Authorities by submitting to investigation by
the relevant Gaming Authorities and cooperating with any reasonable requests
made by such Gaming Authorities (including filing requested forms and delivering
information to the Gaming Authorities). If, despite these efforts, such VICI
Licensing Event cannot be resolved to the satisfaction of the applicable Gaming
Authorities within the time period required by such Gaming Authorities, Owner
shall have the right, in its discretion, to (1) cause this Agreement to
temporarily cease to be in full force and effect, until such time, as any, as
the VICI Licensing Event is resolved to the satisfaction of the applicable
Gaming Authorities; provided, that if the Election Period would otherwise
terminate at a time while the Agreement is not in full force and effect, then
the Election Period shall be extended until the date that is the earlier of
(x) one hundred eighty (180) days after the date on which the Parties become
aware that the VICI Licensing Event was resolved to the satisfaction of the
applicable Gaming Authorities, (y) the date on which each of VICI and Owner
reasonably determines that the VICI Licensing Event is not likely to be resolved
or otherwise ceases using commercially reasonable efforts to resolve such VICI
Licensing Event and (z) the date that is one (1) year following the expiration
of the Election Period or (2) to the extent causing this Agreement to
temporarily cease to be in full force and effect in lieu of terminating this
Agreement is not sufficient for the applicable Gaming Authorities, notify VICI
of its intention to terminate this Agreement, in which case the Agreement shall
terminate upon receipt of such notice.

 

19



--------------------------------------------------------------------------------

(iii) If there shall occur an Owner Licensing Event and any aspect of such Owner
Licensing Event is attributable to a member of the Owner Subject Group, then
VICI or Owner, as applicable, shall notify the other Party thereof as promptly
as practicable after becoming aware of such Owner Licensing Event (but in no
event later than twenty (20) days after becoming aware of such Owner Licensing
Event). In such event, Owner shall use commercially reasonable efforts to
resolve and to cause the other members of the Owner Subject Group to resolve
such Owner Licensing Event within the time period required by the applicable
Gaming Authorities by submitting to investigation by the relevant Gaming
Authorities and cooperating with any reasonable requests made by such Gaming
Authorities (including filing requested forms and delivering information to the
Gaming Authorities). If, despite these efforts, such Owner Licensing Event
cannot be resolved to the satisfaction of the applicable Gaming Authorities
within the time period required by such Gaming Authorities, VICI shall have the
right, in its discretion, to terminate this Agreement; provided, that if the
Election Period would otherwise terminate at a time while the Agreement is not
in full force and effect, then the Election Period shall be extended until the
date that is the earlier of (x) one hundred eighty (180) days after the date on
which the Parties become aware that the Owner Licensing Event was resolved to
the satisfaction of the applicable Gaming Authorities, (y) the date on which
each of VICI and Owner reasonably determines that the Owner Licensing Event is
not likely to be resolved or otherwise ceases using commercially reasonable
efforts to resolve such Owner Licensing Event and (z) the date that is one
(1) year following the expiration of the Election Period or (2) to the extent
causing this Agreement to temporarily cease to be in full force and effect in
lieu of terminating this Agreement is not sufficient for the applicable Gaming
Authorities, notify Owner of its intention to terminate this Agreement, in which
case the Agreement shall terminate upon receipt of such notice.

(m) Guaranties. On the Effective Date, (x) Owner Guarantor shall execute and
deliver the Owner Guaranty, which shall in all events be in a form reasonably
acceptable to the Parties, and be on materially the same terms as in the
Guaranty, dated as of November 29, 2017 by Caesars Entertainment Resort
Properties, LLC, except that the Owner Guaranty shall be with respect to Owner’s
obligations to pay the VICI Liquidated Damages Amount to the extent due pursuant
to the terms and conditions of this Agreement and with respect to the
performance of Owner’s obligations under Section 2 of this Agreement, and
(y) VICI Guarantor shall execute and deliver the VICI Guaranty, which shall in
all events be in a form reasonably acceptable to the Parties, and be on
materially the same terms as the Guaranty, dated as of November 29, 2017 by VICI
Properties 1 LLC, except that the VICI Guaranty shall be with respect to VICI’s
obligations to pay the Owner Liquidated Damages Amount to the extent due
pursuant to the terms and conditions of this Agreement. If the form of the Owner
Guaranty and the form of VICI Guaranty have not been agreed to on the Effective
Date, then the parties may submit the dispute with regard to the form of the
VICI Guaranty and Owner Guaranty to arbitration in accordance with Section 6.

(n) REIT Protection. This Agreement shall be interpreted in a manner that is
consistent with the continued qualification of VICI Properties Inc., a Maryland
corporation (“VICI REIT”) as a “real estate investment trust” under
Section 856(a) of the Internal Revenue Code of 1986, as amended, or any similar
or successor provisions thereto (a “REIT”). Notwithstanding anything to the
contrary set forth in this Agreement, VICI REIT shall not be required to take
any action or refrain from taking any action that would, in either case,
reasonably be expected to cause VICI REIT to fail to qualify as a REIT.

 

20



--------------------------------------------------------------------------------

(o) Transfer Taxes. All transfer, documentary, sales, use, registration and
similar taxes (including all applicable real estate transfer or gains taxes and
stock transfer taxes) and related fees (including any penalties, interest and
additions to tax) (“Transfer Tax”) incurred in connection with the entry into
this Agreement and the consummation of the transactions hereunder shall be borne
50% by Owner and 50% by the VICI when due. VICI shall prepare and file all tax
returns related to such Transfer Taxes; provided that Owner shall join in the
execution of any such tax returns where required by applicable law.

[Remainder of Page Intentionally Left Blank]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, VICI and Owner have executed this Agreement as of the date
first set forth above.

 

VICI:

[ • ],

a [ • ]

By:     Name:     Title:    

[Signature Page to Centaur Put-Call Right Agreement]



--------------------------------------------------------------------------------

OWNER:

CAESARS RESORT COLLECTION, LLC,

a Delaware limited liability company

By:                                    Name:     Title:    

[Signature Page to Centaur Put-Call Right Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Terms of Non-CPLV Lease Amendment15

 

1.

The Subject Property will be added to the Non-CPLV Lease.

 

2.

The Subject Property will be included as one of the “Excluded Facilities” and
“Continuous Operations Facilities” under the Non-CPLV Lease..

 

3.

There will be no increase or other change to the “2018 EBITDAR Pool” as a result
of the addition of the Subject Property.

 

4.

The existing Minimum Cap Ex Requirements under the Non-CPLV Lease will increase
to account for the addition of the Subject Property to the Non-CPLV Lease, in a
manner consistent with the increase of the Minimum Cap Ex Requirements under the
Non-CPLV Lease for the addition of a “Subject Property” pursuant to Exhibit A of
that certain Master Transaction Agreement, dated as of June 24, 2019, by and
between Owner Guarantor and VICI Guarantor.

 

5.

The initial rent payable with respect to the Subject Property shall be
incorporated into, and form a part of, the Rent then being paid under the
Non-CPLV Lease and shall, from and after the Closing Date, be payable, escalate
and adjust at all times and in all circumstances in tandem with (and as
incorporated into) such Rent as provided under the Non-CPLV Lease.

 

6.

For purposes of calculating Variable Rent under the Non-CPLV Lease, the Net
Revenue of the Subject Property in respect of any portion of any Variable Rent
Determination Period which preceded the Subject Property’s incorporation into
the Non-CPLV Lease will be based on actual Net Revenue for the Subject Property
during such preceding period, as applicable, as reasonably evidenced to VICI
based on available Financial Statements and other reasonable data reasonably
requested by VICI.

 

7.

The length of the Maximum Fixed Rent Term with respect to the Subject Property
under the Non-CPLV Lease shall be subject to a remaining useful life analysis
obtained by Owner and reasonably satisfactory to VICI, and Schedule 3 of the
Non-CPLV Lease shall be revised accordingly to reflect same, in each case
consistent with the methodology used with respect to the existing Leased
Property under the Non-CPLV Lease.

 

8.

The existing indemnification provisions of the Non-CPLV Lease will be expanded
and clarified so as to provide that the Tenant will indemnify the Landlord
Indemnified Parties from any matter arising out of the operation of the property
and the business and other activities conducted at, from or in relation to the
Facilities prior to the incorporation therein of the Centaur Facilities.

 

15 

Capitalized terms used in this Exhibit A and not otherwise defined in the
Agreement shall have the respective meanings ascribed to such terms in the
Non-CPLV Lease.



--------------------------------------------------------------------------------

EXHIBIT B

Put-Call PSA Modifications

The form of Sale Agreement to be executed and delivered by VICI and Owner in the
event of the exercise by VICI of the Call Right or the exercise by Owner of the
Put Right shall be based on that certain form of purchase and sale agreement
(the “Laughlin Form”), attached as Exhibit G-1 to that certain Master
Transaction Agreement, dated as of June 24, 2019 (the “Master Transaction
Agreement”), by and between Eldorado Resorts, Inc. and VICI Properties, L.P.

The preamble and recitals of the Laughlin Form shall be modified to reflect the
transaction contemplated by the agreement to which this Exhibit B is attached
and the Put Right Property Package or the Call Right Property Package, as
applicable (the “Transaction”). All Nevada-specific provisions and defined
terms, including, without limitation, Section 5.2 of the Laughlin Form, shall be
revised and/or deleted, with the input of Indiana counsel, to reflect customary
market practice in the state of Indiana and to ensure consistency with the
Transaction; provided, however, that notwithstanding Indiana custom, (a) VICI
and Owner shall each bear 50% of the cost of a non-imputation endorsement to
VICI’s title insurance policy, and (b) VICI shall pay for the owner’s title
policy. All provisions, defined terms, exhibits and schedules specific to the
Property (as defined in the Laughlin Form) and/or the transaction contemplated
by the Laughlin Form shall be revised to reflect the Centaur Facilities and/or
the Transaction and/or deleted, as applicable, by the reasonable mutual
agreement of VICI and Owner. The term “Purchase Price” shall refer to the Call
Right Purchase Price or Put Right Purchase Price, as the case may be. The “Buyer
Liquidated Damages Amount” and “Seller Liquidated Damages Amount” shall be
$30,000,000.00. Section 8.7 shall be deleted in its entirety. Sections 8.4, 8.5
and 8.6 shall be replaced with the corresponding provisions from the Master
Transaction Agreement, with appropriate modifications thereto as shall be
necessary to reflect the Transaction. All inapplicable dates (including, by way
of example and without limitation, the “Outside Date” set forth in Section 6.6),
shall be deleted, or where the concept is applicable to the Transaction,
modified in a manner reasonably consistent with the Laughlin Form while taking
into account any unique requirements relating to the Transaction. It is
anticipated that the Centaur Facilities will be incorporated into the Non-CPLV
Lease and that the obligations of the Lessee thereunder shall be guaranteed by
Eldorado Resorts, Inc., a Nevada corporation (“ERI”) under ERI’s guaranty of the
Non-CPLV Lease (as amended by the Non-CPLV Lease Amendment). Any provision in
the Laughlin Form relating to (1) conditions to the merger being satisfied, and
(2) representations, warranties, and the “knowledge” of one of the parties that
differs from the corollary provision in that certain Purchase and Sale
Agreement, dated July 11, 2018 (the “Octavius Form”), by and between Caesars
Octavius, LLC and Octavius Propco LLC, solely as a result of the Laughlin Form
being negotiated in connection with the Merger (as defined in the Laughlin Form)
shall revert to the formulation of the applicable provision used in the Octavius
Form.



--------------------------------------------------------------------------------

In addition to the foregoing, the form of Sale Agreement shall also reflect the
following modifications:

I. Taxes.

 

  •  

Owner will provide customary tax representations and warranties appropriate for
the sales of stock of a C corporation that directly and through its subsidiaries
is a gaming company and that is a subsidiary member of a tax consolidated group,
including but not limited to representations as to the timely and accurate
filing of all tax returns and the payment of all taxes required to be paid, the
payment of all withholding obligations, tax audits or proceedings, tax liens,
deferred intercompany items, reportable transactions, and outstanding
installments sales or other items that would give rise to the post-closing
recognition of income attributable to pre-closing transactions.

 

  •  

Owner and VICI will cooperate with respect to tax matters for pre-Closing
periods, including sharing information and making employees available, with
respect to the filing of returns and tax audits and proceedings.

 

  •  

Owner will indemnify VICI for any pre-closing tax liabilities of Centaur and/or
other entity the interests in which comprise the Subject Property, and their
subsidiaries, including taxes arising from the distribution of the OpCo Assets
prior to the closing of the Put Right transaction or Call Right transaction, as
applicable (the “Closing”), and including tax liabilities of a consolidated or
similar group of which Centaur and/or such other entity is a member at any time
prior to the Closing.

 

  •  

Any transfer or similar taxes arising from the sale of the Subject Property will
be shared 50% by Owner and 50% by VICI; provided that any transfer or similar
taxes arising from (i) the distribution of the OpCo Assets prior to the Closing
and/or (ii) the transfer of direct or indirect interests in the Centaur
Facilities prior to the sale of the Subject Property to VICI will be borne 100%
by Owner, except that VICI will bear 50% of the transfer or similar taxes
arising from a transfer described in clause (ii) to the extent such taxes reduce
the taxes that would otherwise arise upon the sale of the Subject Property to
VICI.

 

  •  

Owner and VICI will cooperate to minimize, including taking such steps and
structuring the sale of the Subject Property in a manner that will minimize, to
the extent permitted under applicable law (but would not otherwise increase the
income or gain to be recognized by Owner other than income or gain that would
result from the distribution of the OpCo assets), the amount of any earnings and
profits for tax purposes (“E&P”) of Centaur and/or other entity the interests in
which comprise the Subject Property, and their subsidiaries, such that the E&P
is not reattributed to Centaur prior to or in connection with the Closing.

 

Exhibit E



--------------------------------------------------------------------------------

II. Indemnification.

 

  •  

Indemnity to be provided with respect to operations matters prior to the
incorporation of the Centaur Facilities into the Non-CPLV Lease, consistent with
the terms set forth on Exhibit A to this Agreement.

III. Governmental Approvals; Consents.

 

  •  

To be conformed to Section 4.4 of the Master Transaction Agreement.

IV. Representations and Warranties; Covenants.

 

  •  

Customary representations, warranties and covenants of a seller in an equity
sale transaction, including, among others, organization, good standing,
corporate power and authority, consents, no conflicts, beneficial ownership of
the equity and good title to assets, including the real property, and no liens
or encumbrances.

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT G-1

Form of Subject Property PSA

[See attached]

 

 



--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

by and between

ELDORADO RESORTS, INC.,

a Nevada corporation

and

VICI PROPERTIES L.P.,

a Delaware limited partnership

Harrah’s Laughlin

2900 South Casino Drive

Laughlin, Nevada 89029

Effective Date: [                ], 2019

 

 

 

 



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) made as of
[                ], 2019 (the “Effective Date”)1 by and between ELDORADO
RESORTS, INC., a Nevada corporation (“Eldorado”), having an office at
[                ], and VICI PROPERTIES L.P., a Delaware limited partnership
(“Buyer”), having an office at c/o VICI Properties Inc., 430 Park Avenue, 8th
Floor, New York, New York 10022.

W I T N E S S E T H:

WHEREAS, Harrah’s Laughlin, LLC, a Nevada limited liability company (“Seller”),
owns the fee estate in that certain parcel of real property and the buildings
and other improvements constructed thereon commonly known as “Harrah’s Laughlin
Hotel and Casino”, having an address of 2900 South Casino Drive, Laughlin,
Nevada 89029, as more particularly bounded and described in Exhibit A annexed
hereto and made a part hereof.

WHEREAS, Eldorado is acquiring an indirect ownership interest in Seller pursuant
to that certain Agreement and Plan of Merger dated as of [                ],
2019, by and among [                ], CEC, and [                ] (the “Merger
Agreement”).

WHEREAS, Buyer, subject to and upon the terms and conditions hereof, desires to
acquire an indirect ownership interest in the Property (as hereinafter defined)
via the purchase of the membership interests in New Property Owner (as
hereinafter defined) immediately following the consummation of the transactions
contemplated in the Merger Agreement.

WHEREAS, as an initial step to effectuate such transaction, immediately
following the closing of the merger to be effectuated pursuant to the Merger
Agreement, Eldorado intends to cause Seller (i) to form a subsidiary pursuant to
the terms, conditions and provisions set forth in this Agreement and (ii) to
convey Seller’s fee estate in such parcel of real property and the buildings and
other improvements constructed thereon to such subsidiary.

WHEREAS, as a secondary step to effectuate such transaction, Eldorado intends to
cause Seller to sell and convey and Buyer desires to purchase and acquire all of
the equity in such to be formed subsidiary of Seller, on the terms, conditions
and provisions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, intending to be legally bound, the parties hereto do hereby agree
as follows:

 

1 

NTD: To be the date upon which this Agreement is fully executed and delivered.



--------------------------------------------------------------------------------

ARTICLE 1

CERTAIN DEFINITIONS

SECTION 1.1. Definitions. In addition to terms defined elsewhere in this
Agreement, as used herein, the following terms shall have the following
meanings:

“Additional Diligence Materials” shall have the meaning given in Section 4.1(a).

“Affiliate” shall mean with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Amended Non-CPLV Lease” shall mean the Original Non-CPLV Lease as amended by
the Non-CPLV Lease Amendment.

“Buildings” shall mean all buildings, structures and other improvements and
fixtures located on the Land on the Effective Date, collectively.

“Business Day” shall mean any day other than Saturday, Sunday, any Federal
holiday, or any holiday in the State in which the Property is located. If any
period expires or action is to be taken on a day which is not a Business Day,
the time frame for the same shall be extended until the next Business Day.

“Buyer” shall have the meaning given in the introductory paragraph.

“Buyer Liquidated Damages Amount” shall have the meaning given in Section 9.2.

“Buyer Parties” shall mean Buyer and any other Affiliate of Buyer that is a
party to a Closing Document.

“Buyer’s Warranties” shall mean, collectively, Buyer’s representations and
warranties set forth in Section 7.1.

“Call Right Agreement” shall mean that certain Call Right Agreement (Harrah’s
Laughlin), dated October 6, 2017, between VICI and CEC.

“Casualty/Condemnation Proceeds” shall have the meaning given in Section 10.2.

“Casualty Notice Date” shall have the meaning given in Section 10.1.

“CEC” shall mean Caesars Entertainment Corporation, a Delaware corporation.

“CEOC” shall mean CEOC, LLC, a Delaware limited liability company.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. §§9601 et seq., as amended by SARA (Superfund
Amendment and Reauthorization Act of 1986) and as the same may be further
amended from time to time.

“Clark County Real Estate Records” shall mean the official records of the County
Recorder of Clark County, Nevada.

“Closing” shall mean the closing of the Transaction.

“Closing Date” shall mean the day on which the transactions contemplated by this
Agreement are consummated.

 

2



--------------------------------------------------------------------------------

“Closing Documents” shall mean all documents executed and delivered by Buyer,
Eldorado, Seller or their respective Affiliates as required by Section 6.2 and
Section 6.3 or as otherwise executed and delivered by Buyer, Eldorado or Seller
or their respective Affiliates as part of Closing.

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

“Contracts” shall mean all contracts and agreements, including brokerage
agreements, licensing agreements, marketing agreements, design contracts,
construction contracts, service and maintenance contracts and agreements,
relating to the Property, together with any extensions, renewals, replacements
or modifications of any of the foregoing; provided that the term “Contracts”
does not include Leases.

“Control” shall mean possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, partnership interests or any other
equity interests or by contract, and “Controlling” and “Controlled” shall have
meanings correlative thereto.

“Deed” shall have the meaning given in Section 6.2(a).

“Development Rights” shall have the meaning given in the definition of
“Intangible Property”.

“Due Diligence Period” shall have the meaning given in Section 4.1(a).

“Eldorado” shall have the meaning given in the introductory paragraph.

“Eldorado Liquidated Damages Amount” shall have the meaning given in
Section 9.1.

“Eldorado’s Knowledge” or words of similar import (other than “Knowledge of
Eldorado”) shall refer to the current actual knowledge (without any duty of
investigation) of Tom Reeg, Anthony Carano, Bret Yunker, Stephanie Lepori and/or
Ed Quatmann.

“Eldorado’s NPO Warranties” shall mean, collectively, Eldorado’s representations
and warranties set forth in Sections 7.2(p) and (q).

“Eldorado’s Warranties” shall mean, collectively, Eldorado’s representations and
warranties set forth in Section 7.2.

“Environmental Reports” shall mean any Phase I Environmental Site Assessments
and other environmental reports that have been made available to or obtained by
Buyer or its Affiliates, in any such case, no later than ten (10) days prior to
the end of the Due Diligence Period.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

3



--------------------------------------------------------------------------------

“Escrow Agent” shall mean Chicago Title Insurance Company, Attn: Joe Benlevi,
E-Mail: joe.benlevi@ctt.com, Tel: (212) 880-1304.2

“Existing Survey” shall mean that certain ALTA/NSPS Land Title Survey dated
May 8, 2018 by Blew & Associates, Inc., Job Number 18-1018.

“Fixtures” shall mean all equipment, machinery, fixtures and other items of
property, including all components thereof, that are now or hereafter
(a) located in or on, or used in connection with, and (b) permanently affixed to
or otherwise incorporated into the Land and/or the buildings and other
improvements located on the Land. Notwithstanding the foregoing, Fixtures shall
not include any Gaming Equipment.

“Gaming” shall mean to deal, operate, carry on, conduct, maintain or expose for
play any game as defined under any Gaming Law, or to operate an inter-casino
linked system, as defined under any Gaming Law.

“Gaming Authorities” shall mean, collectively, (i) the Nevada Gaming Commission,
(ii) the Nevada State Gaming Control Board, (iii) the Clark County Liquor and
Gaming Licensing Board, and (iv) any other governmental entity that holds
regulatory, licensing or permit authority over gambling, gaming or casino
activities conducted or proposed to be conducted within the State of Nevada.

“Gaming Equipment” shall mean any and all gaming devices (as defined in the
Nevada Gaming Laws), gaming device parts inventory and other related gaming
equipment and supplies used in connection with the operation of a casino,
including, without limitation, slot machines (as defined in the Nevada Gaming
Laws), gaming tables, cards, dice, chips, tokens, player tracking systems,
cashless wagering systems (as defined in the Nevada Gaming Laws), electronic
betting systems, mobile gaming systems (as defined in the Nevada Gaming Laws),
interactive gaming systems (as defined in the Nevada Gaming Laws), inter-casino
linked systems (as defined in the Nevada Gaming Laws), on-line slot metering
systems (as defined in the Nevada Gaming Laws), and associated equipment (as
defined in the Nevada Gaming Laws), together with all improvements and/or
additions thereto.

“Gaming Facility” shall mean any premises wherein or whereon any Gaming takes
place.

“Gaming Law” shall mean any and all laws, statutes, ordinances, rules,
regulations, policies, orders, codes, decrees or judgments, and Gaming License
conditions or restrictions, as amended from time to time, now or hereafter in
effect or promulgated, pertaining to the operation, control, maintenance,
alteration, modification or capital improvement of a Gaming Facility or the
conduct of a person or entity holding a Gaming License, including, without
limitation, any Nevada Gaming Laws and any requirements imposed by a regulatory
agency, commission, board or other governmental body pursuant to the
jurisdiction and authority granted to it under applicable law, and all other
rules, regulations, orders, ordinances and legal requirements of any Gaming
Authority.

 

2 

NTD: Buyer proposes using Fidelity as Escrow Agent on two of the three property
acquisitions.

 

4



--------------------------------------------------------------------------------

“Gaming License(s)” shall mean any license, qualification, registration,
accreditation, permit, approval, finding of suitability or other authorization
that is both (a) issued by a state or other governmental regulatory agency or
gaming regulatory body, including, without limitation, a Gaming Authority, and
(b) required to operate, carry on or conduct any gaming, gaming device, slot
machine, video lottery terminal, table game, race book or sports pool on the
Property or any portion thereof, or to operate a casino at the Property.

“Governmental Approvals” shall have the meaning given in the Master Transaction
Agreement.

“Governmental Authority” shall mean any Gaming Authority or domestic, federal,
territorial, state or local government, governmental authority, agency or any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including, without limitation, any
agency, department, board, branch, commission or instrumentality of any of the
foregoing or any court, arbitrator or similar tribunal or forum, having
jurisdiction over the Property, Seller, Eldorado, or Buyer, as applicable.

“Initial Diligence Materials” shall have the meaning given in Section 4.1(a).

“Initial Step” shall have the meaning given in Section 6.1(b).

“Inspections” shall have the meaning given in Section 4.1(b).

“Intangible Property” shall mean, collectively, all intangible personal property
of Seller, that in any way relates to the Property, including (i) any licenses,
permits and other written authorizations in effect as of the Closing Date with
respect to the Real Property, (ii) any guaranties and warranties in effect as of
the Closing Date with respect to any portion of the Real Property or the
Personal Property and (iii) all rights in, to and under, and all physical
embodiments of, any architectural, mechanical, electrical and structural plans,
studies, drawings, specifications, surveys, renderings and other technical
descriptions that relate to the Property; provided that the term “Intangible
Property” shall not include any zoning or development rights that pertain solely
to the Real Property (collectively, “Development Rights”).

“Knowledge of Eldorado” shall refer to the current actual knowledge (without any
duty of investigation) of Tom Reeg, Anthony Carano, Bret Yunker, Stephanie
Lepori and/or Ed Quatmann, and, for purposes of the remaking of Eldorado’s
Warranties as of Closing, [                ]3, who is the general manager of the
Property, or if there is no general manager or [                ] is replaced as
general manager, another individual with substantially similar knowledge
regarding the Property as [                ].

“Land” shall mean the real estate legally described in Exhibit A, together with
all easements, development rights and other rights appurtenant to the Land or
the buildings, structures or other improvements thereon, collectively.

 

3 

NTD: The general manager of the Property to be inserted in this bracket.

 

5



--------------------------------------------------------------------------------

“Laws” shall mean, collectively, all municipal, county, State or Federal
statutes, codes, ordinances, laws, rules or regulations (including, without
limitation, all Nevada Gaming Laws).

[“Lease [and Easement] Assignment and Acceptance Agreement” shall have the
meaning given in Section 6.2(b).]4

[“Lease Assignment and Assumption Agreement” shall mean an assignment and
assumption of the Leases in the form of Exhibit B attached hereto, executed and
delivered by New Property Owner and Seller (as one of the entities comprising
Non-CPLV Lease Tenant), pursuant to which New Property Owner assigns all of its
interest, if any, in the Leases (and any additional leases entered into prior to
Closing pursuant to Section 8.1) to Seller and Seller assumes all obligations
under the Leases and any such additional leases (subject to the Amended Non-CPLV
Lease), in each case, arising from and after the Closing.]5

“Leases” shall mean all leases, licenses and occupancy agreements of an interest
in the Real Property and all amendments, modifications, extensions and other
written agreements pertaining thereto but excluding (a) the Amended Non-CPLV
Lease, (b) any arrangements for hotel guests or other lodgers to occupy sleeping
quarters at the hotel comprising a portion of the Property on a transient basis
and (c) any agreements or licenses for third parties to use any portion of the
Property that do not create an interest in land and do not run with the land.

“Liabilities” shall mean, collectively, any and all conditions, losses, costs,
damages, claims, liabilities, expenses, demands or obligations of any kind or
nature whatsoever, including liabilities under the Americans with Disabilities
Act, CERCLA and RCRA, any state or local counterparts thereof, and any
regulations promulgated thereunder.

“Lien” shall mean any of the following to the extent it will be binding on Buyer
or New Property Owner after the Closing: any charge, claim, condition, equitable
interest, lien, option, pledge, security interest, right of first refusal, or
restriction or encumbrance of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.

“Major Casualty/Condemnation” shall have the meaning given in Section 10.1.

“Master Transaction Agreement” shall mean that certain Master Transaction
Agreement, dated as of the Effective Date, by and between VICI Properties L.P.,
a Delaware limited partnership, and Eldorado Resorts, Inc., a Nevada
corporation.

“Material Adverse Effect” shall mean a material adverse effect on (a) the value
of the Property, (b) Eldorado’s and/or Seller’s authority and/or ability to
convey title, or cause title to be conveyed, to the Property and/or to cause the
Membership Interests to be assigned and transferred, by the Closing Date or
otherwise in accordance with the provisions of this Agreement and/or (c) the use
and/or operation of the Property. When the term “Material Adverse Effect” is
used in Section 4.1(a), in order to determine whether matter(s) or issue(s),
individually or in the aggregate, have had or are reasonably likely to have a
Material Adverse Effect, the Property as it then exists will be compared to the
Property as it would exist if not for the existence of such matter(s) and
issue(s).

 

4 

NTD: Pending review of any leases in connection with the Laughlin property and
determination whether any recorded documents need to be assigned to New Property
Owner, such review to be performed in accordance with Section 4.2 of the Master
Transaction Agreement.

5 

NTD: Pending review of any leases in connection with the Laughlin property, in
accordance with Section 4.2 of the Master Transaction Agreement.

 

6



--------------------------------------------------------------------------------

[“Material Contracts” means those certain contracts and agreements as set forth
on Schedule 7.2(j) attached hereto and made a part hereof.]6

“Membership Interest Assignment and Assumption Agreement” shall have the meaning
given in Section 6.2(d).

“Membership Interests” shall have the meaning given in Section 6.2(d).

“Merger” shall have meaning given in the Merger Agreement.

“Merger Agreement” shall have the meaning given in the Recitals.

“Merger Agreement Closing” shall mean the “Closing” as defined in the Merger
Agreement.

“Merger Agreement Closing Date” shall mean the “Closing Date” as defined in the
Merger Agreement.

“Nevada Gaming Laws” shall mean those laws pursuant to which any Gaming
Authority possesses regulatory, licensing or permit authority over gaming and,
specifically, the Nevada Gaming Control Act, as codified in Nevada Revised
Statutes Chapter 463, the regulations promulgated thereunder, and the Clark
County Code, each as from time to time amended, modified or supplemented,
including by succession of comparable successor statutes.

“New Property Owner” shall mean a Delaware limited liability company that is
(a) duly formed by Seller no earlier than two (2) days prior to the Closing Date
pursuant to a certificate of formation and operating agreement reasonably
acceptable to Buyer and (b) the sole managing member of which is Seller.

“Non-CPLV Lease Amendment” shall have the meaning given in the Master
Transaction Agreement.

“Non-CPLV Lease Guaranty” shall have the meaning given in the Master Transaction
Agreement.

“Non-CPLV Lease Landlord” shall mean, collectively, the entities listed on
Schedule A attached to the Amended Non-CPLV Lease, as landlord.

“Non-CPLV Lease Tenant” shall mean, collectively, the entities listed on
Schedule B attached to the Amended Non-CPLV Lease, as tenant.

 

6 

NTD: Schedule of Material Contracts (and all exhibits and schedules) to be
agreed and finalized in accordance with Section 4.2 of the Master Transaction
Agreement.

 

7



--------------------------------------------------------------------------------

“Non-CPLV Memorandum of Lease” shall have the meaning given in Section 6.2(e).

“Objection” shall have the meaning given in Section 3.1.

“Objection Notice” shall have the meaning given in Section 3.1.

“Ordinary Course” shall mean the course of day-to-day operations of the
Property, in a manner which does not materially and adversely vary from the
policies, practices and procedures in effect as of the Effective Date, and in
all events consistent with the obligations of Non-CPLV Lease Tenant under the
Amended Non-CPLV Lease as if the Amended Non-CPLV Lease were in effect as of the
date in question.

“Original Non-CPLV Landlord” shall mean, collectively, certain Affiliates of
Buyer listed on Schedule A attached to the Original Non-CPLV Lease.

“Original Non-CPLV Lease” shall mean that certain Non-CPLV Lease (CPLV) dated as
of October 6, 2017, by and between Original Non-CPLV Landlord, as landlord, and
Original Non-CPLV Tenant, as tenant, as amended by that certain First Amendment
to Lease (Non-CPLV) dated December 22, 2017, as further amended by that certain
Second Amendment to Lease (Non-CPLV) and Ratification of SNDA dated February 16,
2018, as further amended by that certain Third Amendment to Lease (Non-CPLV)
dated April 2, 2018, as further amended by that certain Fourth Amendment to
Lease (Non-CPLV) dated December 26, 2018, and any additional amendments,
supplements and modifications thereto made prior to the Closing.

“Original Non-CPLV Tenant” shall mean, collectively, CEOC and certain Affiliates
of Seller listed on Schedule B attached to the Original Non-CPLV Lease.

“Outside Date” shall have the meaning given in Section 6.6.

“Owner’s Title Policy” shall mean one (1) or more ALTA owner’s title insurance
policies in favor of New Property Owner issued by the Title Company in an
aggregate amount equal to the Purchase Price, insuring that fee title to the
Real Property is vested in New Property Owner subject only to the Permitted
Exceptions, together with a non-imputation endorsement in favor of New Property
Owner.

“Permit” means permits, licenses, approvals, certificates, findings of
suitability and other registrations, authorizations and exemptions of and from
all applicable Governmental Authorities.

“Permitted Exceptions” shall mean the following: (a) applicable zoning, building
and land use Laws, (b) any matters shown on the Existing Survey (provided that
Buyer may object to any such matters during the Due Diligence Period in
accordance with the provisions of Section 3.1 as if such matters were reflected
in an Update, in which case the provisions of Section 3.1 shall be applicable
thereto (and such objected to matters shall not be deemed to constitute
Permitted Exceptions unless the same are accepted by Buyer pursuant to clause
(x) of Section 3.1)), (c) such state of facts as would be disclosed by a current
and accurate update to the Existing Survey, provided same do not render title
uninsurable, do not restrict the current use of the Property as a hotel and
casino with related parking, retail facilities and other material current uses
and do not have an adverse impact, in any material respect, on the value or
operations of the Property or on

 

8



--------------------------------------------------------------------------------

Buyer, (d) the lien of real estate taxes, assessments, water and sewer charges
and other governmental charges or fees not yet delinquent, (e) the rights of the
Tenants under the Leases as tenants only, (f) as of Closing, the rights of
Non-CPLV Lease Tenant under the Amended Non-CPLV Lease, (g) mechanics’ and
materialman’s liens first arising after the Effective Date that would be
permitted to exist under Article XI of the Original Non-CPLV Lease, (h) inchoate
mechanics’ and materialman’s liens that arise in the ordinary course of
construction, maintenance, repair or improvement work at the Property and are
not more than sixty (60) days past due, (i) leases, licenses and occupancy
agreements, and any extension, renewal, or replacement thereof, and any
amendments thereto or to the Leases, in each case first arising after the
Effective Date and expressly permitted under Section 8.1 hereof (so long as, in
the case of any such leases, occupancy agreements or amendments to the Leases,
such documents contain provisions providing for the automatic subordination of
such documents to the Amended Non-CPLV Lease), (j) such other encumbrances and
title exceptions as would not restrict the current use of the Property as a
hotel and casino with related parking, retail facilities, and other material
current uses and do not have an adverse impact, in any material respect, on the
value or operations of the Property or on Buyer, and (k) the title exceptions
reflected on Exhibit C hereto (but excluding, in each case, any Required Removal
Exceptions that are described in clauses (i) or (ii) of the definition of
Required Removal Exceptions) (provided that Buyer may object to any such title
exceptions during the Due Diligence Period in accordance with the provisions of
Section 3.1 as if such title exceptions were reflected in an Update, in which
case the provisions of Section 3.1 shall be applicable thereto (and such
objected to title exceptions shall not be deemed to constitute Permitted
Exceptions unless the same are accepted by Buyer pursuant to clause (x) of
Section 3.1))), subject to Article 3 hereof.

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.

“Personal Property” shall mean all tangible personal property that is in any way
related to the Real Property and that Seller owns or possesses, including any
such property that is located on the Real Property and used in the ownership,
operation and maintenance of the Real Property, including all books, records and
files of Seller relating to the Real Property, but excluding any tangible
personal property of the tenants at the Property.

“Proceedings” shall have the meaning given in Section 11.13.

“Prohibited Person” shall have the meaning given in Section 7.1(c).

“Property” shall mean the Real Property; provided, that, for the avoidance of
doubt, (i) the term “Property” does not include Personal Property or Intangible
Property, and (ii) the conveyance of the Property to New Property Owner shall
not constitute an assignment by Seller or an assumption by New Property Owner of
any service contracts, leasing or property management agreements, maintenance
contracts or similar agreements and contracts relating to the Real Property,
which, in each case, shall remain the property of Seller.

“Purchase Price” shall have the meaning given in Article 2.

“RCRA” shall mean the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
§§6901 et seq., as the same may be amended from time to time.

 

9



--------------------------------------------------------------------------------

“Real Property” shall mean the fee interest in the Land, all Buildings, the
Development Rights, Fixtures and any, to the extent constituting rights and
privileges in real property, rights and privileges pertaining thereto,
collectively. For the avoidance of doubt, the Real Property includes Seller’s
ownership interest in adjoining roadways, alleyways, strips, gores and the like
appurtenant to the real estate described above; all buildings, structures,
Fixtures and improvements of every kind that are, as of the Effective Date
(subject to the other express provisions of this Agreement), located on or
permanently affixed to the Land or on the improvements that are located thereon,
including, but not limited to, alleyways and connecting tunnels, sidewalks,
utility pipes, conduits and lines appurtenant to such buildings and structures.

“REIT” shall have the meaning given in Section 11.19.

“Remove” with respect to any exception to title shall mean that Eldorado, at its
sole cost, removes such title exception of record and/or causes the Title
Company to omit the same from the Owner’s Title Policy at Closing; provided,
however, that Eldorado shall only be permitted to cause the Title Company to
omit from the Owner’s Title Policy (without removing the same of record) the
following title exceptions: mechanics’ and materialman’s liens for work, the
aggregate amount of which is no greater than Two Hundred Fifty Thousand Dollars
($250,000.00).7

“Required Removal Exceptions” shall mean, collectively, (i) all mortgages, deeds
of trust, deeds to secure debt or other security documents recorded against or
otherwise secured by the Property or any portion thereof and related UCC filings
and assignment of leases and rents and other evidence of indebtedness secured by
the Property; (ii) liens or other encumbrances or title matters intentionally
created or consented to by Eldorado or its Affiliates after the Effective Date
other than the Amended Non-CPLV Lease (but not including unrecorded mechanics’
or materialman’s liens, matters described in clause (i) of the definition of
Permitted Exceptions, or any liens, encumbrances or other title matters created
or approved in writing by Buyer or its Affiliates); and (iii) the following so
long as they are (A) not Permitted Exceptions (excluding clause (j) of the
definition of Permitted Exceptions), (B) not caused by the acts or omissions of
Buyer, and (C) not consented to by Buyer: (1) judgments against Seller or New
Property Owner; and (2) liens or other encumbrances or matters to the extent any
of them shall be in a readily determined monetary amount (such liens or
encumbrances, “Seller Monetary Liens”), but only (in the case of (iii)) if the
cost to remove such liens or encumbrances does not exceed the Required Removal
Threshold. [Notwithstanding anything to the contrary in this Agreement, in no
event shall the Material Contracts or any obligations thereunder constitute
Required Removal Exceptions.]8

“Required Removal Threshold” shall mean Twenty Million Dollars
($20,000,000.00)9.

“Scheduled Closing Date” shall mean the date on which the Merger is consummated,
subject to adjournment in accordance with the provisions of this Agreement.

“Seller” shall have the meaning given in the Recitals.

 

7 

NTD: Mechanic lien removal threshold for New Orleans and Atlantic City of $500k
is acceptable.

8 

NTD: Bracketed language to be deleted if the parties determine there are no
Material Contracts.

9 

NTD: Required Removal Threshold for Atlantic City and New Orleans of $40 million
is acceptable.

 

10



--------------------------------------------------------------------------------

“Seller Monetary Liens” shall have the meaning given in the definition of
“Required Removal Exceptions”.

“Seller Parties” shall mean Eldorado, Seller, New Property Owner (prior to
Closing only), and any other Affiliate of Seller or Eldorado that is a party to
a Closing Document.

“Survival Period” shall have the meaning given in Section 7.3(a).

“Tenant” shall mean any tenant of the Property under a Lease.

“Tenant’s Title Policy” shall mean one (1) or more ALTA leasehold owner’s title
insurance policies in favor of Non-CPLV Lease Tenant issued by the Title Company
in an aggregate amount determined by Eldorado in its reasonable discretion,
insuring that leasehold title to the Real Property is vested in Non-CPLV Lease
Tenant subject only to exceptions not caused by the acts of Buyer.

“Termination Date” shall have the meaning given in Section 8.1(a).

“Title Company” shall mean the collective reference to Chicago Title Insurance
Company, Attn: Joe Benlevi, E-Mail: joe.benlevi@ctt.com, Tel: (212) 880-1304 and
Fidelity National Title Insurance Company, Attn: Fred Glassman, E-Mail:
fred.glassman@fnf.com, Tel: (212) 471-3703, as co-insurers.

“Transaction” shall mean the transactions contemplated by this Agreement.

“Update” shall have the meaning given in Section 3.1.

“VICI” shall mean VICI Properties L.P., a Delaware limited partnership (an
Affiliate of Buyer).

“VICI REIT” shall mean VICI Properties Inc., a Maryland corporation.

SECTION 1.2. Terms Generally. Definitions in this Agreement apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. All references herein to Articles, Sections, Schedules and
Exhibits shall be deemed to be references to Articles and Sections of, and
Schedules and Exhibits to, this Agreement unless the context shall otherwise
require. All references in this Agreement to “not to be unreasonably withheld”
or correlative usage, mean “not to be unreasonably withheld, delayed or
conditioned”. Any accounting term used but not defined herein shall have the
meaning assigned to it in accordance with GAAP. The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation” unless such phrase already appears. The word “or” is not exclusive
and is synonymous with “and/or” unless it is preceded by the word “either”. The
terms “herein”, “hereof” and “hereunder” and other words of similar import refer
to this Agreement as a whole and not to any particular section, paragraph or
subdivision.

 

11



--------------------------------------------------------------------------------

ARTICLE 2

SALE OF PROPERTY

Subject to and upon the terms and conditions of this Agreement and the Closing
Documents, Eldorado agrees to cause Seller to sell and Buyer agrees to purchase
all of the Membership Interests (as defined below) in New Property Owner, which
New Property Owner will own the Property subject only to the Permitted
Exceptions. In consideration therefor, Buyer shall pay to Eldorado an aggregate
amount of Four Hundred Thirty Four Million Seven Hundred Fifty Thousand and
No/100 Dollars ($434,750,000.00) (the “Purchase Price”). The Purchase Price
shall be paid as set forth in this Article 2. For the avoidance of doubt,
Eldorado is not causing Seller to sell to Buyer, Buyer is not acquiring from
Seller, and New Property Owner shall not own, directly or indirectly, any
Personal Property or Intangible Property.

SECTION 2.1. Cash at Closing. On the Closing Date, Buyer shall deposit or cause
to be deposited into escrow with the Escrow Agent an amount equal to the
Purchase Price, plus or minus any closing costs as allocated in accordance with
Section 5.2, in immediately available funds as more particularly set forth in
Section 6.1. Such escrow shall be held and delivered by Escrow Agent in
accordance with the provisions of such Section 6.1.

ARTICLE 3

TITLE MATTERS

SECTION 3.1. Title Objections; Required Removal Exceptions. Buyer shall have the
right to have title and survey updated (or to obtain new title commitments and
surveys with respect to the Property, the cost of the same to be paid by Buyer),
and shall provide to Eldorado any such updated or new title commitments or
surveys (as applicable, an “Update”) that Buyer obtains promptly after Buyer’s
receipt thereof. Buyer may, within five (5) Business Days after receiving an
Update (but in all events on or before the then scheduled Closing Date), give
Eldorado written notice (an “Objection Notice”) of any exception to title to the
Property or survey matters in the Update that is not a Permitted Exception and
to which Buyer objects (an “Objection”). Eldorado shall have no obligation to
bring any action or proceeding, or to incur any expense or liability, to Remove
an Objection (unless such Objection is a Required Removal Exception). If
Eldorado elects to attempt to remedy any Objection, then Eldorado shall notify
Buyer in writing within five (5) Business Days after Eldorado receives the
Objection Notice, in which case Eldorado will endeavor to remedy such Objection,
but Eldorado will have no liability to Buyer if Eldorado is unable or fails to
remedy such Objection (unless such objection is a Required Removal Exception).
If Eldorado elects not to remedy any Objection(s) which it may elect not to
Remove, then Eldorado may so notify Buyer in writing within five (5) Business
Days after Eldorado receives the Objection Notice referencing such Objection(s).
If Buyer delivers an Objection Notice to Eldorado, and (a) Eldorado does not
notify Buyer within such five (5) Business Day period that Eldorado will attempt
to cure such Objection, (b) Eldorado notifies Buyer within such five
(5) Business Day period that Eldorado will not attempt to cure such Objection,
or (c) Eldorado is unable or fails to convey, or cause to be conveyed, title to
the Property to New Property Owner in accordance with the provisions of this
Agreement, then, Buyer shall have the right to elect, by written notice to
Eldorado given not later than the fifth (5th) Business Day after (i) the receipt
by Buyer of notice from Eldorado that Eldorado will not cure such Objection,
(ii) the fifth (5th) Business Day after Eldorado received such Objection Notice
if Eldorado did not within such five (5) Business Day

 

12



--------------------------------------------------------------------------------

period elect to cure such Objection, or (iii) the Closing if Eldorado is unable
or fails to cause title to be conveyed in accordance with this Agreement),
either (x) to accept such title as Eldorado is able to convey, or caused to be
conveyed, without any reduction of the Purchase Price or any credit or allowance
on account thereof or any other claim against Eldorado (in which case the
exception to which Buyer had raised an Objection and which Eldorado did not
elect to cure shall be deemed to be a Permitted Exception) (but if such
Objection is to a Seller Monetary Lien in excess of the Required Removal
Threshold, Buyer shall have the right to accept such title as Eldorado is able
to cause to be conveyed; and in such event such Seller Monetary Lien shall be
Non-CPLV Lease Tenant’s responsibility as if such Seller Monetary Lien first
arose during the term of the Amended Non-CPLV Lease), or (y) to terminate this
Agreement. If Buyer delivers an Objection Notice to Eldorado, and Eldorado does
not notify Buyer within such five (5) Business Day period that Eldorado will
attempt to cure such Objection, then Eldorado shall be deemed to have elected
not to remedy such Objection(s). If Eldorado timely notifies Buyer that Eldorado
will attempt to cure such Objection(s) and despite Eldorado’s commercially
reasonable efforts it has not cured such Objection(s) by the Scheduled Closing
Date, the scheduled Closing shall be adjourned for up to sixty (60) days in the
aggregate to permit such process to be completed, and if such process shall be
ongoing as of 11:59 p.m. on the adjourned Scheduled Closing Date, then this
Agreement will automatically terminate without either party having any liability
other than obligations that, pursuant to the express terms hereof, survive
termination hereof, unless Buyer agrees to accept such title as Eldorado is able
to convey or cause to be conveyed, without any reduction of the Purchase Price
or any credit or allowance on account thereof or any other claim against
Eldorado or Seller. For the avoidance of doubt, Eldorado’s failure to Remove or
cause to be Removed any exception that is not a Required Removal Exception shall
be neither a breach nor a default hereunder. If Buyer elects to terminate this
Agreement pursuant to this Section 3.1, then this Agreement shall terminate and
be deemed null, void and of no further force or effect (other than obligations
that, pursuant to the express terms hereof, survive termination hereof).
Notwithstanding anything to the contrary contained herein, Eldorado shall be
required to Remove all Required Removal Exceptions at or prior to Closing, which
for purposes of clarification shall not restrict Eldorado or Seller from
entering into unrecorded Contracts that may remain in effect as of Closing
pursuant to Section 8.1.

ARTICLE 4

ACCESS; AS-IS SALE

SECTION 4.1. Due Diligence Period; Buyer’s Access to the Property.

(a) On or prior to the Effective Date, Eldorado shall, subject to Section 11.21
hereof, use commercially reasonable efforts to cause Seller to deliver to Buyer
the diligence materials described on Schedule 4.1(a) attached hereto (the
“Initial Diligence Materials”). Subject to the final sentence of this
Section 4.1(a), Buyer shall have a period from the Effective Date until 11:59
p.m. (Eastern Time) on the date that is ninety (90) days following the Effective
Date (the “Due Diligence Period”), to perform its due diligence review of the
Property and all matters related thereto (as Buyer in its sole discretion
determines) (including, without limitation, any engineering, environmental,
title, survey, zoning, leasing, tax, financial, operational and legal compliance
matters relating to the Property). Eldorado shall, subject to Section 11.21
hereof, use commercially reasonable efforts to cause Seller to use commercially
reasonable efforts to provide to Buyer, promptly upon receipt of Buyer’s request
therefor, any such information (in addition to the Initial

 

13



--------------------------------------------------------------------------------

Diligence Materials actually received by Buyer) as Buyer shall request
(collectively, the “Additional Diligence Materials”). For the avoidance of
doubt, Eldorado’s obligations under this Article 4 pertaining to requests for
Initial Diligence Materials and Additional Diligence Materials relate solely to
obtaining existing materials and information and in no event shall Eldorado be
required to commission or create, or cause to be commissioned or created, any
new studies, surveys, inspections or other diligence materials. If, during the
Due Diligence Period, (i) Buyer identifies in writing to Eldorado any matter(s)
or issue(s) pertaining to the Property which, in Buyer’s sole but good faith
determination, if left unaddressed, individually or in the aggregate, have had
or are reasonably likely to have a Material Adverse Effect and/or could
adversely affect VICI REIT’s status as REIT, (ii) Eldorado shall fail to provide
(or shall fail to cause Seller to provide) to Buyer reasonably promptly after
Buyer’s request therefor, any Additional Diligence Materials and/or access to
the Property to Buyer and Buyer’s consultants and representatives for
Inspections (“Access”) and/or (iii) Eldorado shall fail to grant Buyer’s request
for consent to perform physically invasive Inspections of the Property, Buyer
shall have the right (as Buyer’s sole remedy (except as otherwise provided in
Section 2.4 of the Master Transaction Agreement)) to terminate this Agreement by
providing written notice of its exercise of such right to Eldorado prior to the
expiration of the Due Diligence Period. Upon delivery of such notice, this
Agreement shall automatically terminate and the parties shall have no further
rights or obligations under this Agreement, except those which expressly survive
such termination. If Buyer does not terminate this Agreement pursuant to this
Section 4.1(a), Buyer shall be deemed to have waived its rights to terminate
this Agreement pursuant to this Section 4.1(a). Notwithstanding anything to the
contrary, in the event that Eldorado shall fail to deliver to Buyer the Initial
Diligence Materials and/or Additional Diligence Materials and/or provide Access
within five (5) days of receipt by Eldorado of Buyer’s written request therefor
(which request may be delivered by email) (regardless of whether or not Eldorado
used commercially reasonable efforts to do so), the Due Diligence Period shall
be extended, on a day for day basis, until such Initial Diligence Materials
and/or Additional Diligence Materials, as applicable, are delivered (and/or
written confirmation that such Initial Diligence Materials and/or Additional
Diligence Materials, as applicable, or a specified subset thereof, do not exist)
to Buyer and/or the requested Access is provided, as applicable.

(b) During the period between the Effective Date and the Closing Date,
(i) Buyer, at its cost, may conduct such surveys and testing, investigations and
inspections of the Property (collectively “Inspections”) as Buyer elects in its
sole discretion and (ii) Eldorado shall, subject to Section 11.21 hereof, use
commercially reasonable efforts to cause Seller to provide, at reasonable times
during normal business hours, reasonable access to the Property to Buyer and
Buyer’s consultants and other representatives for such purpose; provided that
Buyer, without Eldorado’s consent (in its sole discretion) shall not be entitled
to perform physically invasive Inspections. Buyer’s right to perform the
Inspections shall be subject to and will not unreasonably interfere with or
disturb the rights of Seller, tenants, guests and customers at the Property and
the Inspections shall not unreasonably interfere with the Seller’s business
operations. Buyer and its agents, contractors and consultants shall comply with
Eldorado’s and Seller’s reasonable requests with respect to the Inspections to
minimize such interference. Buyer will cause each of Buyer’s consultants that
will be performing such Inspections (other than purely visual inspections) to
provide to Eldorado (as a condition to performing such Inspections) proof of
commercial general liability insurance on an occurrence form with limits of not
less than One Million Dollars ($1,000,000.00) per occurrence and Five Million
Dollars ($5,000,000.00) aggregate limit bodily injury, death and property damage
per occurrence.

 

14



--------------------------------------------------------------------------------

(c) Buyer hereby agrees to indemnify and hold harmless Eldorado, Seller and
their respective Affiliates from and against any loss that Eldorado, Seller or
any of their respective Affiliates shall incur as the result of the acts of
Buyer or Buyer’s representatives or consultants in conducting physical diligence
with respect to the Property, or, in the case of physical damage to the Property
resulting from such physical diligence, for the reasonable cost of repairing or
restoring the Property to substantially its condition immediately prior to such
damage (unless Buyer promptly shall cause such damage to be repaired or
restored); provided, however, (i) the foregoing indemnity and agreement to hold
Eldorado, Seller and their respective Affiliates harmless shall not apply to,
and Buyer shall not be liable or responsible for, (A) the discovery of any fact
or circumstance not caused by Buyer or its representatives or consultants
(except to the extent Buyer exacerbates such fact or circumstance), (B) any
pre-existing condition (except to the extent Buyer exacerbates such pre-existing
condition), or (C) the negligence or willful misconduct of Eldorado, Seller, any
of their respective Affiliates or any of their respective agents, employees,
consultants or representatives, and (ii) in no event shall Buyer be liable for
any consequential, punitive or special damages; provided that, for the avoidance
of doubt, such waiver of consequential, punitive and special damages shall not
be deemed a waiver of damages that Eldorado, Seller or any of their respective
Affiliates is required to pay to a third party in respect of consequential,
punitive or special damages.

SECTION 4.2. As-Is Provision. Buyer acknowledges and agrees that:

(a) SUBJECT TO THE EXPRESS REPRESENTATIONS, WARRANTIES AND COVENANTS OF ELDORADO
SET FORTH IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENTS TO BE DELIVERED BY
ELDORADO, SELLER OR ANY OF THEIR RESPECTIVE AFFILIATES TO BUYER AT CLOSING,
BUYER AGREES THAT UNLESS BUYER TERMINATES THIS AGREEMENT PURSUANT TO SECTION
4.1(a) OR ARTICLE 11: (i) BUYER SHALL ACCEPT THE MEMBERSHIP INTERESTS AND THE
PROPERTY IN THEIR PRESENT STATE AND CONDITION AND “AS-IS WITH ALL FAULTS”; (ii)
NEITHER ELDORADO NOR SELLER SHALL BE OBLIGATED TO DO ANY RESTORATION, REPAIRS OR
OTHER WORK OF ANY KIND OR NATURE WHATSOEVER ON OR AFFECTING THE PROPERTY AND,
SPECIFICALLY, BUT WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS
SET FORTH IN THE AMENDED NON-CPLV LEASE, NEITHER ELDORADO NOR SELLER SHALL BE
RESPONSIBLE FOR ANY WORK ON OR IMPROVEMENT OF THE PROPERTY NECESSARY (x) TO
CAUSE THE PROPERTY TO MEET ANY APPLICABLE HAZARDOUS WASTE LAWS, (y) TO REPAIR,
RETROFIT OR SUPPORT ANY PORTION OF THE IMPROVEMENTS DUE TO THE SEISMIC OR
STRUCTURAL INTEGRITY (OR ANY DEFICIENCIES THEREIN) OF THE IMPROVEMENTS, OR
(z) TO CURE ANY VIOLATIONS; AND (iii) NO PATENT OR LATENT CONDITION AFFECTING
THE PROPERTY IN ANY WAY, WHETHER OR NOT KNOWN OR DISCOVERABLE OR DISCOVERED
AFTER THE CLOSING DATE, SHALL AFFECT BUYER’S OBLIGATION TO PURCHASE THE PROPERTY
OR TO PERFORM ANY OTHER ACT OTHERWISE TO BE PERFORMED BY BUYER UNDER THIS
AGREEMENT, NOR SHALL ANY SUCH CONDITION GIVE RISE TO ANY ACTION, PROCEEDING,
CLAIM OR RIGHT OF DAMAGE OR RESCISSION AGAINST ELDORADO OR SELLER, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED FOR IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENT.

 

15



--------------------------------------------------------------------------------

(b) BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH
IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENTS TO BE DELIVERED BY ELDORADO,
SELLER OR ANY OF THEIR RESPECTIVE AFFILIATES TO BUYER AT CLOSING, NEITHER
ELDORADO, SELLER, NOR ANY OF THEIR RESPECTIVE AFFILIATES, NOR ANY OF ITS OR
THEIR RESPECTIVE SHAREHOLDERS, MEMBERS, PARTNERS, TRUSTEES, BENEFICIARIES,
DIRECTORS, OFFICERS, MANAGERS, EMPLOYEES, ATTORNEYS, ACCOUNTANTS, CONTRACTORS,
CONSULTANTS, AGENTS OR REPRESENTATIVES, NOR ANY PERSON PURPORTING TO REPRESENT
ANY OF THE FOREGOING, HAVE MADE ANY REPRESENTATION, WARRANTY, GUARANTY, PROMISE,
PROJECTION OR PREDICTION WHATSOEVER WITH RESPECT TO THE PROPERTY OR THE BUSINESS
OPERATIONS, WRITTEN OR ORAL, EXPRESS OR IMPLIED, ARISING BY OPERATION OF LAW OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, OR ANY REPRESENTATION OR WARRANTY AS TO
(I) THE CONDITION, SAFETY, QUANTITY, QUALITY, USE (PRESENT OR PROPOSED),
OCCUPANCY OR OPERATION OF THE PROPERTY, (II) THE PAST, PRESENT OR FUTURE
REVENUES OR EXPENSES WITH RESPECT TO THE PROPERTY OR THE BUSINESS OPERATIONS,
(III) THE COMPLIANCE OF THE PROPERTY OR THE BUSINESS OPERATIONS WITH ANY ZONING
REQUIREMENTS, BUILDING CODES OR OTHER APPLICABLE LAW, INCLUDING, WITHOUT
LIMITATION, THE AMERICANS WITH DISABILITIES ACT OF 1990, (IV) THE ACCURACY OF
ANY ENVIRONMENTAL REPORTS OR OTHER DATA OR INFORMATION SET FORTH IN ANY
DOCUMENTATION OR OTHER INFORMATION PROVIDED TO BUYER WHICH WERE PREPARED FOR OR
ON BEHALF OF ELDORADO, SELLER, OR ANY OF THEIR RESPECTIVE AFFILIATES OR (V) ANY
OTHER MATTER RELATING TO ELDORADO, SELLER, ANY OF THEIR RESPECTIVE AFFILIATES,
THE PROPERTY OR THE BUSINESS.

ARTICLE 5

NO ADJUSTMENTS OR PRORATIONS; CLOSING COSTS

SECTION 5.1. No Adjustments or Prorations of Income or Expenses. Because
Non-CPLV Lease Landlord, as landlord, and Seller, as one of the entities
comprising Non-CPLV Lease Tenant, as tenant, will enter into the Non-CPLV Lease
Amendment on the Closing Date, as between Eldorado and Buyer there will be no
adjustment or proration of income or expenses relating to the Property.

SECTION 5.2. Closing Costs. Closing costs shall be allocated between Buyer and
Eldorado as follows:

(a) Buyer shall pay the following closing costs:

(i) all premiums and charges of the Title Company for the Owner’s Title Policy
(other than in respect of a non-imputation endorsement, as set forth in
subsection (iii) below);

 

16



--------------------------------------------------------------------------------

(ii) the cost of any surveys of the Property obtained by Buyer, and any updates
thereto;

(iii) fifty percent (50%) of (A) the cost of any non-imputation endorsement
obtained by Buyer in connection with the Transaction and (B) any escrow charges
imposed by the Escrow Agent and/or Title Company in connection with the Closing;
and

(iv) all fees due its attorneys and all costs of Buyer’s due diligence,
including fees due its consultants.

(b) Eldorado shall pay the following closing costs:

(i) all fees due its attorneys;

(ii) all costs incurred by Eldorado, Seller or their respective Affiliates in
connection with the Removal of any Required Removal Exceptions or other title
exceptions that Eldorado elects or is required to remove;

(iii) all costs to issue Tenant’s Title Policy;

(iv) all fees associated with recording the Non-CPLV Memorandum of Lease; and

(v) fifty percent (50%) of (A) the cost of any non-imputation endorsement
obtained by Buyer in connection with the Transaction and (B) any escrow charges
imposed by the Escrow Agent and/or Title Company in connection with the Closing.

(c) Survival. The provisions of this Section 5.2 shall survive Closing and not
be merged therein.

ARTICLE 6

CLOSING

SECTION 6.1. Closing Mechanics.

(a) The parties shall conduct an escrow Closing through the Escrow Agent as
escrowee so that it will not be necessary for any party to attend Closing. The
escrow Closing shall be conducted in accordance with an escrow arrangement, and
pursuant to an escrow agreement, reasonably acceptable to Eldorado, Buyer and
the Escrow Agent (the “Escrow Arrangement”). The Closing shall occur on the
Scheduled Closing Date in accordance with the provisions of Section 6.1(b)
hereof, subject to the right of either party to adjourn Closing one or more
times (but not beyond the Outside Date) if necessary to satisfy the closing
conditions set forth in Section 6.4 and Section 6.5 hereof.

(b) On the Scheduled Closing Date, provided (1) all conditions precedent to
Eldorado’s obligations hereunder have been satisfied (or waived) in accordance
with Section 6.5, and (2) all conditions precedent to Buyer’s obligations
hereunder have been satisfied (or waived) in accordance with Section 6.4, then
as initial actions on the Closing Date, Eldorado shall cause (x)

 

17



--------------------------------------------------------------------------------

Seller to cause New Property Owner to be formed and then convey the Property to
New Property Owner pursuant to the Deed, and (y) New Property Owner and Seller
to enter into the [Lease [and Easement] Assignment and Acceptance Agreement]
((x) and (y), collectively, the “Initial Step”). After the consummation of the
Initial Step, (i) Eldorado shall cause Seller to assign and transfer all of the
Membership Interests to Buyer, (ii) [Buyer shall cause New Property Owner and
Eldorado shall cause Seller (as one of the entities comprising Non-CPLV Lease
Tenant) to enter into the [Lease Assignment and Assumption Agreement], (iii)]
Buyer shall pay the Purchase Price (plus or minus any closing costs in
accordance with Section 5.2) to [Seller]10, in each case, in accordance with the
Escrow Arrangement, and (iv) the applicable Buyer Parties will, and Eldorado
shall cause the applicable Seller Parties to, execute and deliver the other
documents and materials as required under this Agreement, including Sections 6.2
and 6.3. Notwithstanding anything to the contrary contained herein, it is
expressly agreed to by Eldorado and Buyer that TIME IS OF THE ESSENCE with
respect to Eldorado’s and Buyer’s respective obligations to consummate the
Transaction on the Scheduled Closing Date. Notwithstanding the foregoing, in the
event that it is not feasible for reasons beyond the parties’ control for the
parties to complete all of the steps set forth in this Section 6.1(b) on the
Scheduled Closing Date, and such failure is not the result of a default by
either party to comply with its obligations under the terms of this Agreement,
then neither party shall be in default under this Agreement, this Agreement
shall remain in full force and effect, and the Closing shall occur on the
subsequent Business Day, which shall be deemed the Scheduled Closing Date.

(c) The items to be delivered by each Seller Party or each Buyer Party in
accordance with the terms of Sections 6.2 or 6.3 shall be delivered to Escrow
Agent at least one (1) Business Day prior to the Closing Date (other than the
deliverable described in Section 6.2(c), which shall be delivered on the Closing
Date).

SECTION 6.2. Eldorado’s Closing Deliveries. On the Closing Date, Eldorado shall
execute and deliver (or cause to be executed and delivered by the applicable
Seller Parties or their respective Affiliates), and have acknowledged, as
applicable, the following documents and make such payments as specified below
(it being understood and agreed that the documents referenced in subsections
6.2(a) and 6.2(b) shall be executed, delivered and acknowledged (and, in the
case of the Deed, be recorded in the Clark County Real Estate Records) prior to
the other actions to be taken on the Closing Date (with original fully executed
counterparts thereof (other than the Deed) delivered to Buyer promptly after the
Closing Date) and the other documents, materials and payments shall be executed,
delivered, acknowledged and paid, as applicable, on the Closing Date):

(a) Deed. A deed for the Property in the form of Exhibit E attached hereto (the
“Deed”), and the State of Nevada Declaration of Value, executed, acknowledged
and delivered by Seller and New Property Owner, as applicable, conveying the
Property to New Property Owner.

(b) [Lease [and Easement] Assignment and Acceptance Agreement. An assignment and
acceptance of the Leases in the form of Exhibit J attached hereto (the “Lease
[and Easement] Assignment and Acceptance Agreement”), executed and delivered by
Seller and New Property Owner, pursuant to which Seller assigns all of its
interest in the Leases to New Property Owner and New Property Owner accepts such
assignment.]

 

10 

NTD: Proceeds will be paid to the Paying Agent under the Merger Agreement with
Caesars to the extent Closing hereunder is simultaneous with the closing under
the Master Transaction Agreement/Merger Agreement.

 

18



--------------------------------------------------------------------------------

(c) Evidence of Deed Recordation Etc. Reasonable evidence of the formation of
New Property Owner in Delaware, that New Property Owner is qualified to do
business and is in good standing in the State of Nevada, and that the Deed was
duly recorded in the Clark County Real Estate Records.

(d) Membership Interest Assignment and Assumption Agreement. An assignment and
assumption agreement with respect to all of the membership interests in New
Property Owner (the “Membership Interests”) in the form of Exhibit F attached
hereto (the “Membership Interest Assignment and Assumption Agreement”), executed
and delivered by Seller, pursuant to which Seller assigns and transfers all such
Membership Interests to Buyer.

(e) Non-CPLV Memorandum of Lease. A memorandum of lease for the Amended Non-CPLV
Lease as it relates to the Property in the form of Exhibit G attached hereto
(the “Non-CPLV Memorandum of Lease”), executed, acknowledged and delivered by
Non-CPLV Lease Tenant.

(f) [Lease Assignment and Assumption Agreement. The Lease Assignment and
Assumption Agreement, executed and delivered by Seller (as one of the entities
comprising Non-CPLV Lease Tenant).]

(g) Non-Foreign Status Affidavit. A non-foreign status affidavit in the form of
Exhibit H attached hereto, in compliance with Treasury Regulations
Section 1.1445-2(b)(2) (the “FIRPTA Affidavit”), executed and delivered by
Seller.

(h) Evidence of Authority. Delivery by Eldorado of documentation to establish to
Buyer’s and the Title Company’s reasonable satisfaction the due authorization of
Eldorado’s and each of the other Seller Parties’ consummation of the
Transaction, including Eldorado’s execution of this Agreement and Eldorado’s and
each of the other Seller Parties’ execution of the Closing Documents required to
be delivered by each such party.

(i) Title Affidavit, Non-Imputation Affidavit and Related Documents. An owner’s
affidavit in the form of Exhibit I-1 attached hereto, a non-imputation affidavit
in the form of Exhibit I-2 attached hereto, and such other documents,
certificates, indemnities and affidavits as may be otherwise agreed upon by
Eldorado and Buyer in each of their reasonable discretions and/or reasonably and
customarily required by the Title Company to consummate the Transaction,
executed and delivered by Seller and New Property Owner, as applicable.

(j) Eldorado Costs. Eldorado shall cause costs required to be paid by Eldorado
under the provisions of this Agreement to be debited against the proceeds to
Seller on the Title Company’s settlement statement.

(k) Updated List of Leases [and Material Contracts]. Updates of Schedule 7.2(i)
[and Schedule 7.2(j)] attached hereto as of the Closing Date.

 

19



--------------------------------------------------------------------------------

(l) Certificate of Representations and Warranties. A certificate, dated as of
the Closing Date, in substantially the form attached hereto as Exhibit K,
executed and delivered by Eldorado, stating that Eldorado’s Warranties contained
in Section 7.2 hereof (as the same may be modified pursuant to Section 7.3(e),
if applicable) are true, correct and complete in all material respects as of the
Closing Date, except to the extent that they expressly relate to an earlier
date.

(m) Other Documents. Such other documents as may be reasonably required by the
Title Company or may be agreed upon by Eldorado and Buyer in each of their
reasonable discretion to consummate the Transaction.

SECTION 6.3. Buyer’s Closing Deliveries. On the Closing Date, Buyer shall
execute and deliver (or cause to be executed and delivered by the applicable
Buyer Parties or their respective Affiliates), and have acknowledged, as
applicable, the following documents as specified below:

(a) Purchase Price. The Purchase Price (plus or minus the closing costs in
accordance with Article 5), plus any other amounts required to be paid by Buyer
at Closing hereunder.

(b) Membership Interest Assignment and Assumption Agreement. The Membership
Interest Assignment and Assumption Agreement, executed and delivered by Buyer.

(c) Non-CPLV Memorandum of Lease. The Non-CPLV Memorandum of Lease, executed,
acknowledged and delivered by Non-CPLV Lease Landlord.

(d) [Lease Assignment and Assumption Agreement. The Lease Assignment and
Assumption Agreement, executed and delivered by New Property Owner.]

(e) Evidence of Authority. Delivery by Buyer of documentation to establish to
Eldorado’s and the Title Company’s reasonable satisfaction the due authorization
of Buyer’s and each of the other Buyer Parties’ consummation of the Transaction,
including Buyer’s execution of this Agreement and Buyer’s and each of the other
Buyer Parties’ execution of the Closing Documents required to be delivered by
each such party.

(f) Certificate of Representations and Warranties. A certificate, dated as of
the Closing Date, in substantially the form attached hereto as Exhibit L,
executed and delivered by Buyer, stating that the representations and warranties
of Buyer contained in Section 7.1 hereof are true, correct and complete in all
material respects as of the Closing Date.

(g) Other Documents. Such other documents as may be reasonably required by the
Title Company or may be agreed upon by Eldorado and Buyer in each of their
reasonable discretions to consummate the Transaction.

SECTION 6.4. Conditions to Buyer’s Obligations. Buyer’s obligation to close the
Transaction is conditioned on the satisfaction or waiver of all of the following
on or prior to the Closing Date:

(a) Representations True. All Eldorado’s Warranties (as may be modified pursuant
to Section 7.3(e), if applicable) shall be true and correct in all material
respects on and as of the Closing Date as if made on and as of such date, in
each case without giving effect to any qualifications as to “Eldorado’s
Knowledge” (but giving effect to any qualifications as to the “Knowledge of
Eldorado”) set forth in Eldorado’s Warranties.

 

20



--------------------------------------------------------------------------------

(b) Deed; Title Condition. The Deed shall have been duly recorded in the Clark
County Real Estate Records, the New Property Owner shall own fee simple title
(other than with respect to appurtenant interests constituting Real Property in
which Seller does not hold fee simple title) to the Real Property, title to the
Real Property shall be as provided in Section 3.1 and, assuming Buyer pays the
premium in respect thereof, the Title Company shall be irrevocably committed to
issue the Owner’s Title Policy to New Property Owner.

(c) Eldorado’s Deliveries Complete. Each Seller Party shall have executed and
delivered, and have acknowledged, as applicable, all of the documents and other
items required pursuant to Section 6.2 to which it is a party and shall have
performed all other material obligations to be performed by such Seller Party on
or prior to the Closing Date.

(d) No Legal Impediment. There shall not be in effect any law, or any injunction
or order of any governmental or judicial authority of competent jurisdiction
prohibiting, restraining, enjoining or otherwise preventing the consummation of
the Transaction.

(e) No Bankruptcy. A petition shall not have been filed by or against Eldorado,
Seller or New Property Owner under the Federal Bankruptcy Code or any similar
Laws.

(f) Merger Agreement. The conditions to closing under the Merger Agreement have
been satisfied or waived and the transactions contemplated by the Merger
Agreement are consummated concurrently with or prior to the Closing hereunder.

(g) Master Transaction Agreement. The Closing (as defined in the Master
Transaction Agreement) has occurred. For the avoidance of doubt, but subject to
the provisions of [Section 2.1(b)(i)(4)] of the Master Transaction Agreement, it
is not a condition to the Closing hereunder that the closings under the Subject
Property PSA (Atlantic City) and the Subject Property PSA (New Orleans) (each as
defined in the Master Transaction Agreement)) be consummated concurrently with
or prior to the Closing hereunder.

(h) Governmental Approvals. All Governmental Approvals from all applicable
Gaming Authorities and all other material Governmental Approvals necessary to
consummate the transactions contemplated herein shall have been satisfied or
obtained by Buyer, Seller and Eldorado and/or their respective Affiliates, as
applicable, in accordance with this Agreement and the final documentation to be
entered into in connection therewith shall have been received by Buyer.

SECTION 6.5. Conditions to Eldorado’s Obligations. Eldorado’s obligation to
close the Transaction is conditioned on the satisfaction or waiver of all of the
following on or prior to the Closing Date:

(a) Representations True. All Buyer’s Warranties shall be true and correct in
all material respects on and as of the Closing Date, as if made on and as of
each such date.

 

21



--------------------------------------------------------------------------------

(b) Buyer’s Deliveries Complete. Buyer shall have timely delivered the funds
required hereunder and each Buyer Party shall have executed and delivered, and
have acknowledged, as applicable, all of the documents and other items required
pursuant to Section 6.3 to which it is a party, and shall have performed all
other material obligations to be performed by such Buyer Party on or prior to
the Closing Date.

(c) No Legal Impediment. There shall not be in effect any law, or any injunction
or order of any governmental or judicial authority of competent jurisdiction
prohibiting, restraining, enjoining or otherwise preventing the consummation of
the Transaction.

(d) Governmental Approvals. All Governmental Approvals from all applicable
Gaming Authorities and all other material Governmental Approvals necessary to
consummate the transactions contemplated herein shall have been satisfied or
obtained by Buyer, Seller and Eldorado and/or their respective Affiliates, as
applicable, in accordance with this Agreement and the final documentation to be
entered into in connection therewith shall have been received by Eldorado.

(e) Merger Agreement. The conditions to closing under the Merger Agreement have
been satisfied or waived and the transactions contemplated by the Merger
Agreement are consummated concurrently with or prior to the Closing hereunder.

(f) Master Transaction Agreement. The Closing (as defined in the Master
Transaction Agreement) has occurred. For the avoidance of doubt, but subject to
the provisions of [Section 2.1(b)(i)(4)] of the Master Transaction Agreement, it
is not a condition to the Closing hereunder that the closings under the Subject
Property PSA (Atlantic City) and the Subject Property PSA (New Orleans) (each as
defined in the Master Transaction Agreement)) be consummated concurrently with
or prior to the Closing hereunder.

(g) Non-CPLV Memorandum of Lease / Tenant’s Title Policy. The Non-CPLV
Memorandum of Lease shall have been submitted for recording in the Clark County
Real Estate Records and, assuming that Eldorado pays the premium in respect
thereof, the Title Company shall be irrevocably committed to issue the Tenant’s
Title Policy to Non-CPLV Lease Tenant.

SECTION 6.6. Failure of Conditions Precedent. In the event any of the conditions
set forth in this Article 6 are neither waived nor satisfied as of the Scheduled
Closing Date (subject to the adjournment rights set forth in Section 6.1(a)
hereof) and the provisions of Article 9 hereof do not apply, Eldorado or Buyer
(as applicable), so long as such party is not in default of its obligations to
consummate the Closing as and when required under this Agreement, may terminate
this Agreement by notice to the other party, and thereafter, neither party shall
have any further rights or obligations hereunder except for obligations which
expressly survive termination of this Agreement. If the Closing does not occur
on or before [____], 20[__]11 (the “Outside Date”) this Agreement shall
automatically terminate, other than those terms that, pursuant to the express
terms hereof, survive termination hereof. Eldorado and Buyer each hereby
covenant and agree to use commercially reasonable efforts to cause the
conditions to Closing set forth in this Agreement to be satisfied, and to
proceed to Closing hereunder, in an expeditious manner.

 

11 

NTD: To be 18 months following the Effective Date for Laughlin and Atlantic
City, and 30 months following the Effective Date for New Orleans.

 

22



--------------------------------------------------------------------------------

ARTICLE 7

REPRESENTATIONS AND WARRANTIES

SECTION 7.1. Buyer’s Representations. Buyer represents and warrants to Eldorado
as of the Effective Date and as of the Closing Date, as follows:

(a) Buyer’s Authorization; Non-Contravention. Buyer and each of its Affiliates
that is executing any Closing Document, as applicable, (i) is duly organized (or
formed), validly existing and in good standing under the Laws of its State of
organization and, to the extent required by applicable Laws, the State in which
the Property is located, and (ii) is authorized to execute this Agreement and
consummate the Transaction and fulfill all of its obligations hereunder and
under all Closing Documents to be executed by Buyer and its Affiliates, as
applicable, and such instruments, obligations and actions are valid and legally
binding upon Buyer and its Affiliates, as applicable, enforceable in accordance
with their respective terms. Except as set forth in Section 7.3(d), the
execution and delivery of this Agreement and all Closing Documents to be
executed by Buyer and its Affiliates, as applicable, and the performance of the
obligations of Buyer and its Affiliates, as applicable, hereunder or thereunder
will not (w) result in the violation of any Laws, or any provision of Buyer’s or
its Affiliates’, as applicable, organizational documents, (x) conflict with any
order of any court or governmental instrumentality binding upon Buyer,
(y) conflict or be inconsistent with, or result in any default under, any
contract, agreement or commitment to which Buyer or its Affiliates, as
applicable, is bound, except to the extent that such conflict, inconsistency or
default, as the case may be, would not reasonably be expected to have a Material
Adverse Effect, or (z) subject to Section 7.3(d) hereof and VICI obtaining and
consummating either (i) the Lender Consent (as defined in the Master Transaction
Agreement) or the CPLV Loan Payoff (as defined in the Master Transaction
Agreement), require the approval, consent or action of, waiver or filing with,
or notice to, any third party, including but not limited to, any governmental
bodies, agencies or instrumentalities, except as have been obtained or will be
obtained on or prior to the Closing Date.

(b) Buyer’s Financial Condition. No petition has been filed by or against Buyer
under the Federal Bankruptcy Code or any similar Laws.

(c) OFAC; Patriot Act. Buyer hereby represents and warrants to Eldorado that
neither Buyer, nor to its knowledge, any persons or entities holding any
Controlling legal or beneficial interest whatsoever in it (expressly excluding
any direct or indirect shareholders of VICI Properties Inc.), are, (i) the
target of any sanctions program that is established by Executive Order of the
President or published by the Office of Foreign Assets Control, U.S. Department
of the Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to
the Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons” (collectively, “Prohibited Persons”). Buyer hereby represents and
warrants to Eldorado that no funds tendered to Eldorado under the terms of this
Agreement are or will be directly or indirectly derived from

 

23



--------------------------------------------------------------------------------

activities (expressly excluding any activities of any direct or indirect
shareholders of VICI Properties Inc.) that may contravene U.S. federal, state or
international laws and regulations, including anti-money laundering laws. Buyer
will not knowingly engage in any transactions or dealings, or knowingly be
otherwise associated with, any Prohibited Persons in connection with the
Property.

SECTION 7.2. Eldorado’s Representations. Eldorado represents and warrants to
Buyer, as of the Effective Date and as of the Closing Date (provided that the
representations and warranties made with respect to Seller and its Affiliates
shall be made only as of the Closing Date after consummation of the Closing (as
defined in the Merger Agreement)) as set forth below, as follows:

(a) Eldorado’s Authorization; Non-Contravention. Eldorado, Seller and each of
their respective Affiliates that is executing any Closing Document, as
applicable, (i) is duly organized (or formed), validly existing and in good
standing under the Laws of its State of organization and, to the extent required
by applicable Laws, the State in which the Property is located, and (ii) is
authorized to execute this Agreement and, upon consummation of the Merger,
consummate the Transaction, and fulfill all of its obligations hereunder and
under all Closing Documents to be executed by Eldorado, Seller and each of their
respective Affiliates, as applicable, and such instruments, obligations and
actions are valid and legally binding upon Eldorado, Seller and each of their
respective Affiliates, as applicable, enforceable in accordance with their
respective terms. Except as set forth in Section 7.3(d), the execution and
delivery of this Agreement and all Closing Documents to be executed by Eldorado,
Seller and each of their respective Affiliates, as applicable, and the
performance of the obligations of Eldorado, Seller and each of their respective
Affiliates, as applicable, hereunder or thereunder will not (including, after
giving effect to the consummation of the Merger) (w) result in the violation of
any Laws, or any provision of Eldorado’s, Seller’s or their respective
Affiliates’, as applicable, organizational documents, (x) conflict with any
order of any court or governmental instrumentality binding upon Eldorado or
Seller or their respective Affiliates, (y) subject to Section 7.3(d) hereof,
conflict or be inconsistent with, or result in any default under, any contract,
agreement or commitment to which Eldorado, Seller and each of their respective
Affiliates, as applicable, is bound, except to the extent that such conflict,
inconsistency or default, as the case may be, would not reasonably be expected
to have a Material Adverse Effect, or (z) subject to Section 7.3(d) hereof,
require the approval, consent or action of, waiver or filing with, or notice to,
any third party, including but not limited to, any governmental bodies, agencies
or instrumentalities, except as have been obtained or will be obtained on or
prior to the Closing Date.

(b) New Property Owner’s Authorization; Non-Contravention. After the formation
of the New Property Owner as part of the Initial Step, (i) New Property Owner
shall be duly organized (or formed), validly existing and in good standing under
the Laws of its State of organization and, to the extent required by applicable
Laws, the State in which the Property is located, and (ii) upon consummation of
the Merger, New Property Owner shall be authorized to consummate the
Transaction, and fulfill all of its obligations hereunder and under all Closing
Documents to be executed by New Property Owner and such instruments, obligations
and actions shall be valid and legally binding upon New Property Owner,
enforceable in accordance with their respective terms. After the formation of
the New Property Owner, the execution and delivery of all Closing Documents to
be executed by New Property Owner and the performance of the obligations of New
Property Owner thereunder shall not (including, after giving effect to the
consummation of the

 

24



--------------------------------------------------------------------------------

Merger) (w) result in the violation of any Laws, or any provision of New
Property Owner’s organizational documents, (x) conflict with any order of any
court or governmental instrumentality binding upon New Property Owner,
(y) conflict or be inconsistent with, or result in any default under, any
contract, agreement or commitment to which New Property Owner is bound, except
to the extent that such conflict, inconsistency or default, as the case may be,
would not reasonably be expected to have a Material Adverse Effect, or
(z) require the approval, consent or action of, waiver or filing with, or notice
to, any third party, including but not limited to, any governmental bodies,
agencies or instrumentalities, except as have been obtained or will be obtained
on or prior to the Closing Date.

(c) Bankruptcy. No petition has been filed by Eldorado or, to Eldorado’s
Knowledge, Seller, nor has Eldorado or, to Eldorado’s Knowledge, Seller,
received written notice of any petition filed against Eldorado or Seller under
the Federal Bankruptcy Code or any similar Laws. As of the Closing Date, no
petition has been filed by New Property Owner under the Federal Bankruptcy Code
or any similar Laws.

(d) OFAC; Patriot Act. Eldorado hereby represents and warrants to Buyer that
neither Eldorado, nor, to Eldorado’s Knowledge, Seller, nor to the Knowledge of
Eldorado, any persons or entities holding any Controlling legal or beneficial
interest whatsoever in any of the foregoing (expressly excluding any direct or
indirect shareholders of Eldorado or CEC), are Prohibited Persons. Eldorado
hereby represents and warrants to Buyer that no funds tendered to Buyer under
the terms of this Agreement are or will be directly or indirectly derived from
activities (expressly excluding any activities of any direct or indirect
shareholders of Eldorado or CEC) that may contravene U.S. federal, state or
international laws and regulations, including anti-money laundering laws.
Eldorado will not knowingly engage in any transactions or dealings, or knowingly
be otherwise associated with, any Prohibited Persons in connection with the
Property.

(e) Environmental Laws. Except as disclosed in the Environmental Reports, to
Eldorado’s Knowledge, Seller has complied and Seller and the Property are now
complying with all Environmental Laws (as defined in the Original Non-CPLV
Lease), except to the extent the failure to so comply would not reasonably be
expected to have a Material Adverse Effect.

(f) Real Property. To Eldorado’s Knowledge, the Real Property comprises all of
the real property used in the operation of the property commonly known as
“Harrah’s Laughlin Hotel and Casino”.

(g) Litigation. Except as set forth in Schedule 7.2(g) with respect to certain
litigation against Seller, which litigation does not affect the Property or New
Property Owner, to Eldorado’s Knowledge, there is no action, suit, arbitration,
unsatisfied order or judgment, governmental investigation or proceeding that is
pending or, to the Knowledge of Eldorado, threatened in writing, against
Eldorado, Seller, New Property Owner, the Property or the Membership Interests
that would reasonably be expected to cause a Material Adverse Effect.

(h) Compliance with Laws. Subject to the provisions of Section 7.2(e) with
respect to Environmental Laws, to Eldorado’s Knowledge, the Property, and
Seller’s operations at the Property, are in compliance with all applicable Laws,
except to the extent the failure to so comply would not reasonably be expected
to have a Material Adverse Effect.

 

25



--------------------------------------------------------------------------------

(i) Leases. To Eldorado’s Knowledge, (i) the Leases which demise space at the
Property are listed on Schedule 7.2(i), which is true, accurate and complete in
all material respects as of the date set forth thereon, and except as set forth
thereon, such Leases have not been amended or modified, (ii) to the Knowledge of
Eldorado, there is no material default under any such Lease except as set forth
in Section 7.3(d), and (iii) there are no separate agreements between Seller and
any party to any Lease with respect to the use or occupancy of the Property
other than as specified on Schedule 7.2(i). Such Schedule shall be appropriately
adjusted to reflect leasing matters in accordance with Section 7.3(e) hereof. To
Eldorado’s Knowledge, Eldorado has furnished or made available to Buyer true,
correct and complete copies of all Leases, in all material respects, all of
which are, to Eldorado’s Knowledge, in full force and effect. The parties agree
that any Leases added to Schedule 7.2(i) after the Effective Date in accordance
with Section 7.3(e) shall be automatically deemed to be added to Schedule 4 of
the Amended Non-CPLV Lease as a Specified Sublease (as defined in the Amended
Non-CPLV Lease).

(j) [Contracts. Except as set forth on Schedule 7.2(j), to Eldorado’s Knowledge
(a) the Material Contracts have not been amended or modified, (b) no other
contracts or agreements exist between Seller or Seller’s Affiliates that relate
to the matters described in the Material Contracts, and (c) to the Knowledge of
Eldorado, there is no (i) material default by Seller or any of Seller’s
Affiliates under any Material Contract, and (ii) material default by any other
party under any Material Contract, in the case of each of clause (i) and (ii),
that would have a Material Adverse Effect. To Eldorado’s Knowledge, Eldorado has
furnished to Buyer true, correct and complete copies of all Material Contracts,
all of which are in full force and effect. To Eldorado’s Knowledge, Seller (or
Seller’s Affiliates, if applicable) is not in default under any of its (or its
Affiliates, if applicable) payment obligations under any Material Contract.]12

(k) Union Agreement; Employees. As of the Closing Date, (a) neither New Property
Owner nor Seller has any employees, (b) neither Seller nor any Affiliate thereof
has any employees who will have any right to employment by or, to the Knowledge
of Eldorado, claim against Buyer, (c) neither Seller nor any affiliate thereof
is a party to or bound by any collective bargaining agreement or other agreement
with any labor organization that gives rise to any claims against Buyer and
(d) there are no outstanding claims against Seller under any collective
bargaining agreement or other agreement with a labor organization to which
Seller is a party which relates to the Property.

(l) Taxes. To Eldorado’s Knowledge, Seller has timely filed with the appropriate
taxing authorities all tax returns that it has been required to file with
respect to New Property Owner or the Property. To Eldorado’s Knowledge, (i) all
such tax returns are true, correct, and complete in all material respects, and
(ii) all taxes (including any interest or penalties thereon) owed by Seller or
New Property Owner with respect to the Property have been paid prior to
delinquency.

(m) Financial Information. To Eldorado’s Knowledge, the financial information
attached as Exhibit [    ] hereto (the “Financial Information”) (other than
projections with respect to future periods included therein) (i) was derived
from the books and records of Harrah’s Laughlin, LLC and has been prepared, or
derived from information prepared on a basis consistent with prior

 

 

12 

NTD: To be included only if any Material Contracts are identified.

 

26



--------------------------------------------------------------------------------

periods, and (ii) fairly presents in all material respects the results of
operations of Harrah’s Laughlin, LLC and the Property as of their respective
dates and for the respective periods presented, subject to the absence of
footnotes and normal year-end adjustments. The term “Financial Information”
shall be deemed to include any quarterly or annual financial statements issued
by Harrah’s Laughlin, LLC in the ordinary course of business between the date of
this Agreement and Closing, and upon Buyer’s request, Eldorado shall, subject to
Section 11.21 hereof, use commercially reasonable efforts to cause Harrah’s
Laughlin, LLC to provide copies of any such financial statements to Buyer. To
Eldorado’s Knowledge, since December 31, 2018, there has been no material
adverse change in the condition of the Property or in the property, business,
operations or financial condition of Harrah’s Laughlin, LLC. To Eldorado’s
Knowledge, the projections contained in the Financial Information were prepared
by Harrah’s Laughlin, LLC based on assumptions that are to the Knowledge of
Eldorado reasonable and customary.

(n) ERISA. Neither Eldorado nor, to Eldorado’s Knowledge, Seller nor New
Property Owner is, and neither Eldorado, New Property Owner, nor, to Eldorado’s
Knowledge, Seller, is acting on behalf of (i) an “employee benefit plan” as
defined in Section 3(3) of ERISA, that is subject to Title I of ERISA, (ii) a
“plan” as defined in and subject to Section 4975 of the Code, or (iii) an entity
deemed to hold “plan asset” of any of the foregoing within the meaning of 29
C.F.R. Section 2510.3 101, as modified by Section 3(42) of ERISA. None of the
transactions contemplated by this Agreement are in violation of any state
statutes applicable to Eldorado or, to Eldorado’s Knowledge, Seller or New
Property Owner regulating investments of, and fiduciary obligations with respect
to, governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code.

(o) Condemnation. To Eldorado’s Knowledge, (i) no condemnation or eminent domain
proceeding in which Seller has received written notice is pending with respect
to the Property, and (ii) to the Knowledge of Eldorado, no such proceeding is
threatened, or contemplated, in writing.

(p) Membership Interests. As of the Closing Date, (i) immediately prior to
assignment thereof to Buyer, Seller is the lawful owner of the Membership
Interests, free and clear of all Liens; (ii) the Membership Interests constitute
all of the membership interests of New Property Owner; (iii) Seller is the sole
member of New Property Owner; (iv) New Property Owner has no manager (other than
New Property Owner); (v) the Membership Interests have been duly authorized and
validly issued and have not been issued in violation of any purchase or call
option, right of first refusal, subscription right, preemptive right or any
other rights; (vi) Seller will transfer good, valid and marketable title to the
Membership Interests to Buyer, free and clear of all Liens; and (vii) Eldorado
has furnished to Buyer true, correct and complete copies of the certificate of
formation and operating agreement of New Property Owner.

(q) New Property Owner. As of the Closing Date, (i) New Property Owner was
created solely for the purpose of, and has not engaged in any activity or
business other than, owning the Property; (ii) the only asset of New Property
Owner is the Property (and, for the avoidance of doubt, New Property Owner has
no direct or indirect subsidiaries and does not own any interests in any other
entity); and (iii) New Property Owner has no liabilities (contingent or
otherwise) other than its liabilities that arise solely as a result of New
Property Owner’s ownership of the Property, in its capacity as owner thereof
(such as real estate taxes).

 

27



--------------------------------------------------------------------------------

SECTION 7.3. General Provisions.

(a) Survival of Eldorado’s Warranties and Buyer’s Warranties. Eldorado’s
Warranties and Buyer’s Warranties (without giving effect to any qualifications
as to “Eldorado’s Knowledge” (but giving effect to any qualifications as to the
“Knowledge of Eldorado”) set forth in Eldorado’s Warranties) shall survive
Closing and not be merged therein for a period of two hundred seventy (270) days
(such period, the “Survival Period”); provided that (i) Eldorado’s NPO
Warranties shall survive Closing without limitation of time, and (ii) the
Survival Period will be extended for so long as any claim of breach of any such
representation or warranty, notice of which was provided to Seller or Buyer, as
applicable, within the period of two hundred seventy (270) days referenced
above, shall be outstanding.

(b) Post-Closing Breaches. Notwithstanding anything in Section 9.2 to the
contrary, and subject to the provisions of Section 7.3(a) and Section 7.3(f),
from and after the Closing, Eldorado’s aggregate liability to Buyer with respect
to any and all breaches of Eldorado’s Warranties set forth in this Agreement
(other than Eldorado’s NPO Warranties), shall not exceed five percent (5%) of
the Purchase Price and Buyer hereby waives any damages, costs and expenses in
respect of such breaches in excess of said amount.

(c) Survival. The provisions of this Section 7.3 shall survive Closing (and not
be merged therein) or any earlier termination of this Agreement.

(d) Exceptions to Representations and Warranties. Notwithstanding anything to
the contrary in this Agreement, (a)(i) Eldorado and Buyer agree and acknowledge
that certain Governmental Approvals, may be required to consummate the
Transactions, (ii) Eldorado and Buyer shall cooperate with each other in
accordance with the provisions of Section 8.5 hereof and (iii) so long as a
party complies with its obligations under Section 8.5, the failure to obtain
such Governmental Approvals shall not be a default by such party under this
Agreement or a breach of such party’s respective representations or warranties.

(e) Update of Representations and Warranties. Prior to the Closing, Eldorado
shall have the right to amend and otherwise modify the representations and
warranties made by Eldorado by written notice thereof to Buyer to reflect any
change in facts or circumstances first occurring after the Effective Date not
resulting from a breach or default by Eldorado or its Affiliates under this
Agreement. Nothing contained herein shall be deemed to affect Buyer’s rights
under Section 8.1(c) hereof.

(f) Pre-Closing Breaches. If prior to Closing, (i) it is discovered that
Eldorado is in breach of Eldorado’s representations or warranties set forth in
this Agreement (after giving effect to any amendment or modification of such
representations or warranties which may be made by Eldorado pursuant to
Section 7.3(e), if applicable, but without giving effect to any qualifications
as to “Eldorado’s Knowledge” (but giving effect to any qualifications as to the
“Knowledge of Eldorado”) set forth in Eldorado’s Warranties), or (ii) without
giving effect to any qualifications as to “Eldorado’s Knowledge” (but giving
effect to any qualifications as to the “Knowledge of Eldorado”) set forth in
Eldorado’s Warranties, any amendment or modification of the representations or
warranties made by Eldorado pursuant to Section 7.3(e) would, individually or in
the aggregate, result in a Material Adverse Effect, then, in each case, Buyer’s
sole remedy with respect thereto shall be to either (x) continue with the
Closing, without any reduction of the

 

28



--------------------------------------------------------------------------------

Purchase Price or any credit or allowance on account thereof or any other claim
against Eldorado on account thereof, in which case Eldorado shall not be liable
to Buyer (and Buyer shall have no rights or remedies) with respect to the
matter, condition or circumstance which was the basis of the applicable breach
of, or amendment or modification to, such representation or warranty,
notwithstanding anything in this Agreement to the contrary, or (y) terminate
this Agreement (such termination right to be exercised, if at all, by written
notice of such termination delivered by Buyer to Eldorado within ten
(10) Business Days after (1) Buyer becoming aware of the applicable breach of
the representation or warranty of Eldorado, or (2) Eldorado’s written notice to
Buyer of such amendment or modification to the representations and warranties in
accordance with the terms of Section 7.3(e), as applicable), whereupon following
any such termination, neither party shall have any further rights or obligations
hereunder except for obligations which expressly survive termination of this
Agreement (and for the avoidance of doubt, Buyer shall have no right to receive
the Buyer Liquidated Damages Amount).

ARTICLE 8

COVENANTS

SECTION 8.1. Ordinary Course Operations.

(a) Except as expressly contemplated or required by this Agreement, as may be
required by applicable law or as set forth in Schedule 8.1(a), or to the extent
Buyer otherwise consents in writing, from the Effective Date until the Closing
or the date on which this Agreement is terminated (the “Termination Date”),
Eldorado shall, subject to Section 11.21 hereof, use commercially reasonable
efforts to cause Seller to (i) conduct its business and operate the Property in
the ordinary course of business consistent with past practice and in compliance
with law, except to the extent that Non-CPLV Lease Tenant would be permitted to
not do the same under the Amended Non-CPLV Lease as if the Non-CPLV Lease
Amendment were in effect, (ii) cause the existing certificate of occupancy for
the Real Property to remain in effect through Closing, (iii) use commercially
reasonable efforts to preserve intact its business organization and maintain its
existing relations with customers, suppliers, landlords, tenants, creditors,
licensors, licensees, business partners, officers, key employees, consultants,
insurers and others having business dealings with it, in each case, in all
material respects, except to the extent that Non-CPLV Lease Tenant would be
permitted to not do the same under the Amended Non-CPLV Lease as if the Non-CPLV
Lease Amendment were in effect; provided, however, that no action relating to
the subject matter of any of the clauses of Section 8.1(b) that is permitted to
be taken by Seller without the consent of Buyer, shall be deemed a breach of
this Section 8.1(a).

(b) Eldorado agrees that from the Effective Date until the Termination Date,
except as expressly contemplated or required by this Agreement, as may be
required by applicable Law or as set forth in Schedule 8.1(b), without the prior
written consent of Buyer, it will, subject to Section 11.21 hereof, use
commercially reasonable efforts to cause Seller not to:

(i) sell, transfer, dispose of, grant or otherwise authorize the sale, transfer,
lease, disposition or grant of any of the Property;

(ii) (A) modify or rescind any material license, franchise, Permit or
authorization of a Governmental Authority or (B) fail to make capital
expenditures at the Property required under any Gaming Law or by any Gaming
Authority, except, in the case of each of (A) and (B), to the extent that
Seller, solely in its capacity as tenant under the Amended Non-CPLV Lease, would
be permitted to do the same under the terms of the Amended Non-CPLV Lease if the
Amended Non-CPLV Lease were in effect with respect to the Property;

 

29



--------------------------------------------------------------------------------

(iii) enter into any new Contract or Lease or extend, renew, replace or
otherwise modify or terminate or cancel any Contract or Lease, except to the
extent that Seller, solely in its capacity as tenant under the Amended Non-CPLV
Lease, would be permitted to do the same under the terms of the Amended Non-CPLV
Lease if the Amended Non-CPLV Lease were in effect with respect to the Property.
For purposes of clarification, notwithstanding anything to the contrary
contained in this Agreement, in no event shall Eldorado be required to terminate
at Closing any unrecorded Contracts that it enters into in accordance with the
exception set forth in this clause (iii); or

(iv) demolish or alter, improve or otherwise physically change the Buildings, in
whole or in part, or construct any additional buildings, structures or other
improvements on the Land except to the extent that Seller, solely in its
capacity as tenant under the Amended Non-CPLV Lease, would be permitted to do
the same under the terms of the Amended Non-CPLV Lease if the Amended Non-CPLV
Lease were in effect with respect to the Property.

(c) Notwithstanding the foregoing, in the event that prior to the Merger
Closing, despite Eldorado’s use of commercially reasonable efforts to cause
Seller to conduct its business, operate the Property and act in accordance with
the provisions of Section 8.1(a) and/or Section 8.1(b) hereof, Seller fails to
conduct its business, operate the Property and/or otherwise act in accordance
with the provisions of Section 8.1(a) and/or Section 8.1(b) hereof, Buyer shall
have the right, in its sole discretion, to terminate this Agreement by written
notice to Eldorado and thereafter the parties shall have no further rights or
obligations hereunder except for other obligations which expressly survive the
termination of this Agreement, which right shall be Buyer’s sole remedy for such
failure of Seller to conduct its business, operate the Property and/or otherwise
act in accordance with the provisions of Section 8.1(a) and/or Section 8.1(b)
hereof (other than as provided in Section 2.4 of the Master Transaction
Agreement).

SECTION 8.2. Brokers. Eldorado and Buyer expressly represent that there has been
no broker or any other party representing Eldorado or Buyer as broker with
respect to the Transaction and with respect to this Agreement. Eldorado agrees
to hold Buyer harmless and indemnify Buyer from and against any and all
Liabilities (including reasonable attorneys’ fees, expenses and disbursements)
suffered or incurred by Buyer as a result of any claims by any party claiming to
have represented Eldorado as broker in connection with the Transaction. Buyer
agrees to hold Eldorado harmless and indemnify Eldorado from and against any and
all Liabilities (including reasonable attorneys’ fees, expenses and
disbursements) suffered or incurred by Eldorado as a result of any claims by any
party claiming to have represented Buyer as broker in connection with the
Transaction. The provisions of this Section 8.2 shall survive Closing (and not
be merged therein) or the earlier termination of this Agreement.

 

30



--------------------------------------------------------------------------------

SECTION 8.3. Transfer Taxes. Eldorado and Buyer each hereby covenant and agree
that in the event any transfer, documentary, sales, use, stamp, registration and
value added taxes and/or fees (including any penalties and interest) are
incurred in connection with this Agreement, the other Closing Documents and/or
the Closing (including any real property transfer tax and any other similar
tax), all such taxes or fees shall be borne and paid fifty percent (50%) by
Eldorado and fifty percent (50%) by Buyer. Eldorado and Buyer will cooperate to
timely file all necessary tax returns or other documents with respect to such
taxes or fees. The provisions of this Section 8.3 shall survive Closing (and not
be merged therein).

SECTION 8.4. Public Announcements. The provisions regarding public announcements
set forth in Section 4.3 of the Master Transaction Agreement are incorporated
herein by reference.

SECTION 8.5. Governmental Approvals. The provisions regarding governmental
approvals set forth in Section 4.4 of the Master Transaction are incorporated
herein by reference.

SECTION 8.6. Confidentiality. The provisions regarding confidentiality set forth
in Section 4.7 of the Master Transaction Agreement are incorporated herein by
reference.

SECTION 8.7. Financing. The provisions regarding financing cooperation set forth
in Section 4.5 of the Master Transaction Agreement are incorporated herein by
reference.

SECTION 8.8. Useful Life Analysis. Eldorado and Buyer each hereby covenant and
agree to reasonably cooperate (and Eldorado agrees to, subject to Section 11.21
hereof, use commercially reasonable efforts to cause Seller to cooperate) to
obtain, promptly following the Effective Date, from [Grant Thornton LLP] or a
similar third party consultant mutually agreeable to Eldorado and Buyer, a
remaining useful life analysis with respect to the Property. The provisions of
this Section 8.8 shall survive Closing (and not be merged therein) or the
earlier termination of this Agreement.

SECTION 8.9. [SNDAs and Tenant Estoppels.]13

ARTICLE 9

DEFAULTS

SECTION 9.1. Eldorado’s Remedies for Buyer Defaults. Prior to entering into this
transaction, Buyer and Eldorado have discussed the fact that substantial damages
will be suffered by Eldorado if Buyer shall default in its obligation to
purchase the Membership Interests under this Agreement as and when required
hereunder; accordingly, the parties agree that a reasonable estimate of
Eldorado’s damages in such event is the amount of Eighteen Million Five Hundred
Thousand and No/100 Dollars ($18,500,000.00)14 (the “Eldorado Liquidated Damages
Amount”); provided, however, that any damages or termination fee paid by Buyer
or its Affiliates under the Master Transaction Agreement shall reduce the
Eldorado Liquidated Damages Amount hereunder on a dollar for dollar basis. If
Buyer defaults in its obligation to consummate the Closing as and when required
under this Agreement, then Eldorado shall have the right to elect, as its sole
and exclusive remedy, to (x) terminate this Agreement by written notice to
Buyer, whereupon, Buyer shall pay the Eldorado Liquidated Damages Amount to
Eldorado, and thereafter, the parties shall

 

 

 

13 

NTD: To be addressed in accordance with Section 4.2 of the Master Transaction
Agreement.

14 

NTD: $30 million for the liquidated damages amount for each of the Atlantic City
and New Orleans properties is acceptable.

 

31



--------------------------------------------------------------------------------

have no further rights or obligations hereunder except for other obligations
which expressly survive the termination of this Agreement, (y) seek specific
performance of this Agreement against Buyer and, as applicable, the Buyer
Parties, so long as such action for specific performance is commenced within
ninety (90) days of Eldorado obtaining knowledge of any such default by Buyer or
(z) waive the default or breach and proceed to close the Transaction. The
Eldorado Liquidated Damages Amount remedy shall not apply or be available with
respect to breaches of any representations or warranties, or any termination of
this Agreement as a result thereof.

SECTION 9.2. Buyer’s Remedies for Eldorado Defaults. Prior to entering into this
transaction, Buyer and Eldorado have discussed the fact that substantial damages
will be suffered by Buyer if Eldorado shall default in its obligation to cause
the Property to be conveyed to New Property Owner and to cause the Membership
Interests to be sold under this Agreement as and when required hereunder;
accordingly, the parties agree that a reasonable estimate of Buyer’s damages in
such event is the amount of Eighteen Million Five Hundred Thousand and No/100
Dollars ($18,500,000.00) (the “Buyer Liquidated Damages Amount”); provided,
however, that any damages or termination fee paid by Eldorado or its Affiliates
under the Master Transaction Agreement shall reduce the Buyer Liquidated Damages
Amount hereunder on a dollar for dollar basis. If Eldorado defaults in its
obligation to consummate the Closing as and when required under this Agreement,
then Buyer shall have the right to elect, as its sole and exclusive remedy, to
(x) terminate this Agreement by written notice to Eldorado, whereupon, Eldorado
shall pay the Buyer Liquidated Damages Amount to Buyer, and thereafter, the
parties shall have no further rights or obligations hereunder except for other
obligations which expressly survive the termination of this Agreement, (y) seek
specific performance of this Agreement against Eldorado, Seller and their
respective Affiliates, so long as such action for specific performance is
commenced within ninety (90) days of Buyer obtaining knowledge of any such
default by Eldorado or (z) waive the default or breach and proceed to close the
Transaction. The Buyer Liquidated Damages Amount remedy shall not apply or be
available with respect to breaches of any representations or warranties, or any
termination of this Agreement as a result thereof.

ARTICLE 10

CASUALTY/CONDEMNATION

SECTION 10.1. Right to Terminate. If, after the Effective Date, (a) any portion
of the Property is taken by condemnation or eminent domain (or is the subject of
a pending taking), or (b) any portion of the Property is damaged or destroyed,
Eldorado shall notify Buyer in writing of such fact promptly after obtaining
knowledge thereof. If the Property is the subject of a Major
Casualty/Condemnation that occurs after the Effective Date, Buyer shall have the
right to terminate this Agreement by giving written notice to Eldorado no later
than the date (the “Casualty Notice Date”) that is five (5) Business Days after
Eldorado notifies Buyer of such Major Casualty/Condemnation. The failure by
Buyer to terminate this Agreement by the Casualty Notice Date shall be deemed an
election not to terminate this Agreement. If this Agreement is terminated
pursuant to this Section 10.1, the parties shall have no further rights or
obligations hereunder except for obligations which expressly survive the
termination of this Agreement. For the purposes of this Agreement, “Major
Casualty/Condemnation” shall mean (i) any casualty, condemnation proceedings, or
eminent domain proceedings if the portion of the Property that is the subject of
such casualty or such condemnation or eminent domain proceedings has a value in
excess of

 

32



--------------------------------------------------------------------------------

[Eighteen Million and No/Dollars ($18,000,000.00)]15, as reasonably determined
by a third party contractor or architect selected by Eldorado and reasonably
acceptable to Buyer, or (ii) any uninsured casualty which Eldorado does not
agree (as set forth as a written modification of the Amended Non-CPLV Lease
reasonably acceptable to Eldorado and Buyer executed and delivered on the
Closing Date and guaranteed pursuant to the Non-CPLV Lease Guaranty (as defined
in the Master Transaction Agreement), in its sole and absolute discretion, to
repair or restore in a manner acceptable to Buyer.

SECTION 10.2. Allocation of Proceeds and Awards. If, after the Effective Date,
any portion of the Property is taken by condemnation or eminent domain (or is
the subject of a pending taking), or any portion of the Property is damaged or
destroyed and this Agreement is not terminated as permitted pursuant to the
terms of Section 10.1, then this Agreement shall remain in full force and
effect, and the parties hereto shall consummate the Closing upon the terms set
forth herein. Any awards or proceeds received from the condemning authority or
Eldorado’s or Seller’s insurance company, as the case may be (the
“Casualty/Condemnation Proceeds”) shall be paid in accordance with the terms of
the Amended Non-CPLV Lease as if the Amended Non-CPLV Lease were in effect as of
the date that such Casualty/Condemnation Proceeds are made available, and any
claims in respect to any such awards or proceeds and the related insurance
policies shall be assigned to Non-CPLV Lease Tenant in accordance with the terms
of the Amended Non-CPLV Lease as if the Amended Non-CPLV Lease were in effect as
of the date that such Casualty/Condemnation Proceeds are made available, and in
all events the Purchase Price shall not be adjusted as a result of any such
casualty or condemnation; provided, that nothing in this paragraph is intended
to vitiate Buyer’s right to terminate this Agreement in accordance with the
terms of Section 10.1 in connection with a Major Casualty/Condemnation.
Notwithstanding anything to the contrary contained herein, in the event a Major
Casualty/Condemnation shall have occurred prior to the Closing and the parties
elect to close in accordance with the terms of this Agreement, then the parties
will have their respective rights and obligations with respect to such Major
Casualty/Condemnation (and any Casualty/Condemnation Proceeds) that they would
have under the terms of the Amended Non-CPLV Lease as if the Amended Non-CPLV
Lease were in effect as of the date that such Major Casualty/Condemnation
occurred.

SECTION 10.3. Insurance. Eldorado shall use commercially reasonable efforts to
cause Seller to maintain the property insurance coverage currently in effect for
the Property, or comparable coverage, through the Closing Date; provided,
however, that in the event that prior to the Merger Closing, despite Eldorado’s
use of commercially reasonable efforts to cause Seller to maintain such property
insurance coverage, (i) Seller fails to maintain such property insurance
coverage and (ii) a non-de minimis loss occurs that would have been covered by
such insurance if Seller had maintained such insurance, then Buyer shall have
the right, in its sole discretion, to terminate this Agreement by written notice
to Eldorado and thereafter the parties shall have no further rights or
obligations hereunder except for other obligations which expressly survive the
termination of this Agreement.

SECTION 10.4. Waiver. The provisions of this Article 10 supersede the provisions
of any applicable Laws with respect to the subject matter of this Article 10.

 

 

15 

NTD: $36 million for the casualty termination threshold for the Atlantic City
and the New Orleans properties is acceptable.

 

33



--------------------------------------------------------------------------------

ARTICLE 11

MISCELLANEOUS

SECTION 11.1. Buyer’s Assignment. Other than in connection with an assignment
pursuant to Section 11.16 hereof, Buyer shall not assign this Agreement or its
rights hereunder (other than to an entity that is directly or indirectly
wholly-owned and controlled by VICI) without the prior written consent of
Eldorado, which consent Eldorado may grant or withhold in its sole and absolute
discretion. Notwithstanding the foregoing, Buyer may designate an entity that is
directly or indirectly wholly-owned and controlled by VICI to be the named
transferee on all Closing Documents.

SECTION 11.2. Survival/Merger. Except for the provisions of this Agreement which
are explicitly stated to survive the Closing and any document executed in
connection herewith, none of the terms of this Agreement shall survive the
Closing.

SECTION 11.3. Integration; Waiver. This Agreement embodies and constitutes the
entire understanding between the parties with respect to the Transaction and all
prior agreements, understandings, representations and statements, oral or
written, are merged into this Agreement. Neither this Agreement nor any
provision hereof may be waived, modified, amended, discharged or terminated
except by an instrument signed by the party against whom the enforcement of such
waiver, modification, amendment, discharge or termination is sought, and then
only to the extent set forth in such instrument. No waiver by either party
hereto of any failure or refusal by the other party to comply with its
obligations hereunder shall be deemed a waiver of any other or subsequent
failure or refusal to so comply.

SECTION 11.4. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of Nevada, without regard to
the principles of conflicts of laws.

SECTION 11.5. Captions Not Binding; Exhibits. The captions in this Agreement are
inserted for reference only and in no way limit the scope or intent of this
Agreement or of any of the provisions hereof. All Exhibits attached hereto shall
be incorporated by reference as if set out herein in full.

SECTION 11.6. Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

SECTION 11.7. Severability. If any term or provision of this Agreement or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by Law.

SECTION 11.8. Notices. The provisions regarding notice set forth in Section 7.7
of the Master Transaction Agreement are incorporated herein by reference.

 

34



--------------------------------------------------------------------------------

SECTION 11.9. Counterparts; Electronic Signatures. This Agreement may be
executed in counterparts, each of which shall be an original and all of which
counterparts taken together shall constitute one and the same agreement.
Signatures to this Agreement transmitted by electronic means shall be valid and
effective to bind the party so signing. Each party agrees to promptly deliver an
execution original to this Agreement with its actual signature to the other
party, but a failure to do so shall not affect the enforceability of this
Agreement.

SECTION 11.10. No Recordation. Eldorado and Buyer each agrees that neither this
Agreement nor any memorandum or notice hereof shall be recorded. For the
avoidance of doubt, Buyer may file a notice of pendency or similar instrument
against the Property in connection with an action for specific performance
hereunder.

SECTION 11.11. Additional Agreements; Further Assurances. Each of the parties
hereto shall reasonably cooperate with one another and execute and deliver such
documents as the other party or the Title Company shall reasonably request in
order to consummate and make effective the Transaction, so long as the execution
and delivery of such documents shall not result in any additional Liability or
cost to the executing party. The provisions of this Section 11.11 shall survive
Closing and not be merged therein.

SECTION 11.12. Construction. The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
any modification hereof or any of the Closing Documents.

SECTION 11.13. Prevailing Party. If any action or proceeding is brought to
interpret or enforce the terms of this Agreement, the prevailing party shall be
entitled to recover from the other party, in addition to all other damages, if
any, all costs and expenses of such action or proceeding, including but not
limited to reasonable, actual attorneys’ fees, witness fees’ and court costs as
determined by a court of competent jurisdiction in a final, non-appealable
decision. The phrase “prevailing party” as used in this Section shall include a
party who receives substantially the relief desired whether by dismissal,
summary judgment or otherwise. This paragraph shall survive the Closing or
termination of this Agreement.

SECTION 11.14. JURISDICTION. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS
RELATING TO THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR THE RELATIONSHIP OF
BUYER AND ELDORADO HEREUNDER (“PROCEEDINGS”) EACH PARTY IRREVOCABLY (a) SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE NEVADA STATE DISTRICT COURT OF THE COUNTY
OF CLARK, STATE OF NEVADA AND THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
OF NEVADA SITTING IN LAS VEGAS, NEVADA AND (b) WAIVES ANY OBJECTION WHICH IT MAY
HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDINGS BROUGHT IN ANY SUCH
COURT, WAIVES ANY CLAIM THAT SUCH PROCEEDINGS HAVE BEEN BROUGHT IN AN
INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH
PROCEEDINGS, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY. THE
PROVISIONS OF THIS SECTION 11.14 SHALL SURVIVE THE CLOSING (AND NOT BE MERGED
THEREIN) OR ANY EARLIER TERMINATION OF THIS AGREEMENT.

 

35



--------------------------------------------------------------------------------

SECTION 11.15. WAIVER OF JURY TRIAL. The provisions regarding waiver of jury
trial set forth in Section 7.15 of the Master Transaction Agreement are
incorporated herein by reference.

SECTION 11.16. Tax Free Exchange. Eldorado and Buyer each hereby reserve the
right to include this transaction as part of one (1) or more tax deferred
exchange transactions pursuant to Code Section 1031 and comparable provisions of
applicable state law, at no out-of-pocket cost, expense, risk or liability to
the other party hereto. Eldorado and Buyer agree to cooperate with the other
party hereto, and to execute any and all documents (including without limitation
Code Section 1031 exchange documents) reasonably necessary in connection
therewith; provided, however, that the closing of the transaction for the
conveyance of the Property shall not be contingent upon, and shall not be
subject to, the completion of such exchange, nor shall such affect the Closing
Date hereunder. Buyer and Eldorado shall be obligated to close title to the
Property on or before the Closing Date whether or not Buyer or Eldorado, as
applicable, shall have consummated an intended Code Section 1031 tax deferred
exchange transaction.

SECTION 11.17. Termination of Merger Agreement or Master Transaction Agreement.
If, at any time on or prior to the Closing, the Merger Agreement or the Master
Transaction Agreement terminates, this Agreement shall automatically terminate;
provided that such termination shall not relieve either party hereto for
liability hereunder that pursuant to the express terms hereof or the Master
Transaction Agreement survives termination hereof.

SECTION 11.18. Limitation of Liability. Except as otherwise expressly set forth
in this Agreement, in no event shall either party be entitled to recover from
the other any actual, consequential, punitive, or special damages in connection
with this Agreement. The foregoing shall not prejudice the right of the parties
to obtain actual damages to the extent provided in Sections 7.3 and 8.3 (and
subject to the limitations set forth in each such section) in connection with
the representations, warranties or indemnities that expressly survive the
termination of this Agreement or the Closing.

SECTION 11.19. Termination of Call Right Agreement. Upon (a) the consummation of
the Closing pursuant to the terms of this Agreement, (b) the Buyer obtaining
title to the Membership Interests pursuant to its exercise of Buyer’s rights to
specific performance in accordance with the terms of this Agreement, or (c) the
Buyer receiving the Buyer Liquidated Damages Amount in accordance with the terms
of this Agreement (unless specific performance was not available as a remedy to
Buyer because Eldorado willfully caused Seller to convey the Property to a
non-affiliate third party (other than New Property Owner) in breach of
Eldorado’s obligations under this Agreement), the Call Right Agreement shall
automatically terminate and be of no further force or effect. Eldorado and Buyer
shall execute and deliver any document reasonably requested by the other party
to evidence such termination. This Section 11.19 shall survive the termination
of this Agreement or the Closing.

SECTION 11.20. REIT Protection. The provisions regarding REIT protections set
forth in Section 7.12 of the Master Transaction Agreement are incorporated
herein by reference.

SECTION 11.21. Obligations of Eldorado Following the Merger Closing. With
respect to the first and third sentence of Section 4.1(a), the first sentence of
Section 4.1(b), the second sentence of Section 7.2(m), the first sentence of
Section 8.1(a) (other than in clause (iii)

 

36



--------------------------------------------------------------------------------

thereof), the first sentence of Section 8.1(b) and the first sentence of
Section 8.8 (collectively, the “CRE Clauses”), in the event that the Merger
Closing occurs prior to the Closing hereunder, from and after the Merger Closing
Date, the phrase “use commercially reasonable efforts to” shall be deemed to be
deleted from the CRE Clauses.

SECTION 11.22. No Recourse to Financing Sources. Notwithstanding anything to the
contrary contained herein or otherwise, no Financing Source (as defined in the
Master Transaction Agreement) of any Non-Party (as defined in the Master
Transaction Agreement) shall have any liability for any obligations or
liabilities of the parties or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, the Transaction or in
respect of any representations made or alleged to be made in connection
herewith. Without limiting the rights of any party hereto against the other
parties hereto, in no event shall any party hereto or any of its controlled
Affiliates seek to enforce this Agreement against, make any claims for breach of
this Agreement against, or seek to recover monetary damages from, any Non-Party,
in connection with this Agreement or the Debt Financing (as defined in the
Master Transaction Agreement), whether at law or equity, in contract, in tort or
otherwise (it being understood that nothing in this Section 11.22 shall limit
the rights of Buyer against the Financing Sources under the Debt Financing
Commitment (as defined in the Master Transaction Agreement)).

[Remainder of page intentionally blank]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto, intending to be legally bound, has caused
this Agreement to be duly executed to be effective as of the day and year first
above written.

 

ELDORADO:

ELDORADO RESORTS, INC.,

a Nevada corporation

By:     Name:

[Signature Page to Laughlin Purchase and Sale Agreement]



--------------------------------------------------------------------------------

BUYER:

VICI PROPERTIES L.P.,

a Delaware limited partnership

By:     Name:   [                        ] Title:   [                        ]

[Signatures continue on following page]

[Signature Page to Laughlin Purchase and Sale Agreement]



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES16

 

Exhibit A

Legal Description of the Land

[Exhibit B

Form of Lease Assignment and Assumption Agreement]

Exhibit C

Permitted Exceptions

Exhibit D

[Intentionally omitted]

Exhibit E

Form of Deed

Exhibit F

Form of Membership Interest Assignment and Assumption Agreement

Exhibit G

Form of Non-CPLV Memorandum of Lease

Exhibit H

Form of FIRPTA Affidavit17

Exhibit I-1

Form of Owner’s Affidavit

Exhibit I-2

Form of Non-Imputation Affidavit

[Exhibit J

Form of Lease [and Easement] Assignment and Acceptance Agreement]

Exhibit K

Form of Certification Regarding Eldorado’s Warranties

Exhibit L

Form of Certification Regarding Buyer’s Warranties

 

Schedule 4.1(a)

Diligence Materials

Schedule 7.2(g)

Litigation

[Schedule 7.2(i)

Leases]

Schedule 7.2(j)

Material Contracts

 

16 

NTD: Exhibits and Schedules to this Agreement to be agreed and finalized in
accordance with Section 4.2 of the Master Transaction Agreement.

17 

NTD: Form of FIRPTA Affidavit to be the same as the FIRPTA Affidavit delivered
in connection with Octavius (with changes necessary to make it factually
accurate).



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of the Land

[_____________________________]



--------------------------------------------------------------------------------

EXHIBIT B

[Lease Assignment and Assumption Agreement]



--------------------------------------------------------------------------------

EXHIBIT C

Permitted Exceptions

[See attached]



--------------------------------------------------------------------------------

EXHIBIT D

[Intentionally omitted]



--------------------------------------------------------------------------------

EXHIBIT E

Form of Deed

[See attached]



--------------------------------------------------------------------------------

EXHIBIT F

Form of Membership Interest Assignment and Assumption Agreement

[See attached]



--------------------------------------------------------------------------------

EXHIBIT G

Form of Non-CPLV Memorandum of Lease



--------------------------------------------------------------------------------

EXHIBIT H

Form of FIRPTA Affidavit

[See attached]



--------------------------------------------------------------------------------

EXHIBIT I-1

Form of Owner’s Affidavit

[See attached]



--------------------------------------------------------------------------------

EXHIBIT I-2

Form of Non-Imputation Affidavit

[See attached]



--------------------------------------------------------------------------------

EXHIBIT J

[Form of Lease [and Easement] Assignment and Acceptance Agreement]

[See attached]



--------------------------------------------------------------------------------

EXHIBIT K

Form of Certification Regarding Eldorado’s Warranties

[See attached]



--------------------------------------------------------------------------------

EXHIBIT L

Form of Certification Regarding Buyer’s Warranties

[See attached]



--------------------------------------------------------------------------------

SCHEDULE 4.1(a)

Diligence Materials



--------------------------------------------------------------------------------

SCHEDULE 7.2(g)

Litigation



--------------------------------------------------------------------------------

SCHEDULE 7.2(i)

Leases



--------------------------------------------------------------------------------

SCHEDULE 7.2(j)

Material Contracts



--------------------------------------------------------------------------------

EXHIBIT G-2

Specified Subject Property PSA Terms (Atlantic City)

 

Exhibit G-2



--------------------------------------------------------------------------------

EXHIBIT G-2

Subject Property PSA (Atlantic City)

The Subject Property PSA (Atlantic City) (the “AC PSA”) shall be based on the
form of Subject Property PSA (Laughlin) (the “Laughlin Form”) attached to this
Agreement as Exhibit G-1, but shall include, without limitation, and in addition
to the modifications to the Laughlin Form that shall be negotiated in accordance
with the provisions of Section 4.2 of this Agreement, the following
modifications to the Laughlin Form:

 

  •  

The preamble and recitals of the Laughlin Form shall be modified to reflect the
purchase of the HAC Property, which shall include, for the avoidance of doubt,
the hotel, casino, restaurants, convention center, parking facilities, and all
other ancillary facilities, structures and improvements associated with Harrah’s
Resort Atlantic City and Harrah’s Atlantic City Waterfront Conference Center
that are owned as of the date hereof by CEC.

 

  •  

The Laughlin Form shall be modified to reflect that the HAC Property shall be
conveyed via deed rather than via a transfer of membership interests in the
entity that owns the HAC Property, and the representations related to the “New
Property Owner” in the Laughlin Form shall be deleted.

 

  •  

All Nevada-specific provisions and defined terms, including, without limitation,
Section 5.2 of the Laughlin Form, shall be revised and/or deleted, with the
input of New Jersey counsel, to reflect customary market practice in the state
of New Jersey and to ensure consistency with the Transaction, including a “bulk
sales” provision and an obligation (i) on the part of ERI to pay any realty
transfer tax and (ii) on the part of VICI to pay any applicable “Mansion Taxes”,
in each case relating to the sale of the HAC Property; provided that ERI shall
be responsible for 100% of any transfer taxes arising in connection with the
Merger; and provided, further, that notwithstanding New Jersey custom, (a) VICI
shall pay for the owner’s title policy, and (b) VICI and ERI shall each bear 50%
of the cost of a non-imputation endorsement to VICI’s title insurance policy.

 

  •  

All provisions, defined terms, exhibits and schedules specific to the Property
(as defined in the Laughlin Form) and/or the transaction contemplated by the
Laughlin Form shall be revised to reflect the HAC Property and/or the
transaction contemplated by the AC PSA (the “Transaction”) and/or deleted, as
applicable, by the reasonable mutual agreement of VICI and ERI.

 

  •  

All inapplicable dates shall be deleted, or where the concept is applicable to
the Transaction, modified in a manner reasonably consistent with the Laughlin
Form while taking into account any unique requirements relating to the
Transaction.

 

  •  

The term “Purchase Price” shall mean Five Hundred Ninety-Nine Million Two
Hundred Fifty Thousand Dollars ($599,250,000.00).



--------------------------------------------------------------------------------

  •  

The “Buyer Liquidated Damages Amount” and “Seller Liquidated Damages Amount”
shall be Thirty Million Dollars ($30,000,000.00).

 

  •  

The “Required Removal Threshold” shall be Forty Million Dollars
($40,000,000.00).

 

  •  

The threshold for a “Major Casualty/Condemnation” shall be Thirty-Six Million
Dollars ($36,000,000.00).

 

  •  

The Laughlin Form shall be modified to expressly provide that the acquisition of
the HAC Property shall be treated as an asset acquisition for tax purposes.



--------------------------------------------------------------------------------

EXHIBIT G-3

Specified Subject Property PSA Terms (New Orleans)

HNO PSA to include, among other things, requirements (and conditionality) such
that existing HNO Ground Lease and Casino Operating Contract will be revised to
allow implementation of the OpCo/PropCo structure, including, among other
things, to (i) eliminate cross default between Operating Contract and Ground
Lease, (ii) eliminate from the Ground Lease certain existing requirements more
appropriately imposed on the operator under the Operating Contract,
(iii) eliminate (or move to the Operating Contract) certain payment requirements
based on Casino performance or in the nature of licensure fees or which
otherwise are problematic from the REIT perspective, and (iv) modify the
transfer/change of control and financing restrictions to be more compatible with
the intended arrangements between VICI and ERI/CEC. In addition, HNO PSA to
address Term Sheet points regarding ERI obligation to cover all CapEx
requirements related to the HNO license expansion (including elimination of any
obligation on VICI to incur any of the additional $116mm of payments to
NewCo/City/State (or ERI/CEC).

 

Exhibit G-3



--------------------------------------------------------------------------------

EXHIBIT G-3

Subject Property PSA (New Orleans)

The Subject Property PSA (New Orleans) (the “NOLA PSA”) shall be based on the
form of Subject Property PSA (Laughlin) (the “Laughlin Form”) attached to this
Agreement as Exhibit G-1, but shall include, without limitation, and in addition
to the modifications to the Laughlin Form that shall be negotiated in accordance
with the provisions of Section 4.2 of this Agreement, the following
modifications to the Laughlin Form:

 

  •  

The preamble and recitals of the Laughlin Form shall be modified to reflect the
purchase of the HNO Property, which shall include, for the avoidance of doubt,
the hotel, casino, restaurants, parking facilities, and all other ancillary
facilities, structures and improvements associated with Harrah’s New Orleans
Hotel and Casino that are owned in part and leased in part as of the date hereof
by CEC.

 

  •  

The Laughlin Form shall be modified to reflect that the HNO Property shall be
conveyed via deed and assignment of lease rather than via a transfer of
membership interests in the entity that owns the HNO Property and/or leasehold
interest therein, the representations related to the “New Property Owner” in the
Laughlin Form shall be deleted, and additional representations and covenants
relating to the HNO Ground Lease and Operating Contract shall be added to the
Laughlin Form by the mutual reasonable agreement of VICI and ERI.

 

  •  

All Nevada-specific provisions and defined terms, including, without limitation,
Section 5.2 of the Laughlin Form, shall be revised and/or deleted, with the
input of Louisiana counsel, to reflect customary market practice in the state of
Louisiana and to ensure consistency with the Transaction; provided, that
notwithstanding Louisiana custom, any real property transfer taxes imposed in
connection with the Transaction shall be borne and paid 50% by ERI and 50% by
VICI; and provided, further, that VICI shall pay for the owner’s title policy.

 

  •  

All provisions, defined terms, exhibits and schedules specific to the Property
(as defined in the Laughlin Form) and/or the transaction contemplated by the
Laughlin Form shall be revised to reflect the HNO Property and/or the
transaction contemplated by the NOLA PSA (the “Transaction”) and/or deleted, as
applicable, by the reasonable mutual agreement of VICI and ERI.

 

  •  

All inapplicable dates shall be deleted, or where the concept is applicable to
the Transaction, modified in a manner reasonably consistent with the Laughlin
Form while taking into account any unique requirements relating to the
Transaction.

 

  •  

The term “Purchase Price” shall mean Seven Hundred Seventy-Five Million Five
Hundred Thousand Dollars ($775,500,000.00).

 

  •  

The “Buyer Liquidated Damages Amount” and “Seller Liquidated Damages Amount”
shall be Thirty Million Dollars ($30,000,000.00).



--------------------------------------------------------------------------------

  •  

The “Required Removal Threshold” shall be Forty Million Dollars
($40,000,000.00).

 

  •  

The threshold for a “Major Casualty/Condemnation” shall be Thirty-Six Million
Dollars ($36,000,000.00).

 

  •  

The Laughlin Form shall be modified to expressly provide that the acquisition of
the HNO Property shall be treated as an asset acquisition for tax purposes.

 

  •  

On terms and conditions reasonably acceptable to VICI and ERI, requirements (and
conditionality to VICI’s obligation to close) shall be added to the Laughlin
Form providing that that certain Casino Ground Lease, dated as of April 27, 1993
(as amended, the “HNO Ground Lease”) and that certain Amended and Renegotiated
Casino Operating Contract, dated as of October 30, 1998 (as amended, the
“Operating Contract”) will each be revised, modified and/or amended to allow
implementation of the opco/propco structure (collectively, the “HNO Ground Lease
Amendments”) including, among other things, to:

 

  •  

(i) eliminate cross default between the Operating Contract and Ground Lease;

 

  •  

(ii) eliminate from the HNO Ground Lease certain existing requirements more
appropriately imposed on the operator under the Operating Contract;

 

  •  

(iii) eliminate (or move to the Operating Contract) certain payment requirements
based on casino performance or in the nature of licensure fees or which
otherwise are problematic from the REIT perspective;

 

  •  

(iv) modify the transfer/change of control and financing restrictions to be more
compatible with the intended arrangements between VICI and ERI/CEC, and other
requirements necessitated by the REIT structure;

 

  •  

(v) include acceptable: assignment, sale and transfer provisions, insurance,
casualty and eminent domain provisions, provisions permitting leasehold
mortgages and other protections as may be required by VICI and/or to protect
lenders, including the subordination of the landlord’s lien, and non-disturbance
agreements in the event of a landlord mortgage by the City of New Orleans or
Canal Street Development Corporation;

 

  •  

(vi) permit the assignments of the HNO Ground Lease by CEC to ERI and ERI to
VICI, the sublease of the HNO Property including the HNO Ground Lease by VICI to
ERI, and the operation of the HNO Property, including all ancillary and parking
facilities and the Harrah’s New Orleans Hotel by ERI; and

 

  •  

(vii) permit the construction, prior to July 15, 2024 (the “Construction
Deadline”), and thereafter the operation, of capital improvements in an amount
equal to no less than $350,000,000 on or around the HNO Property (the “HNO
Capital Improvements”), including extension mechanisms exercisable by ERI and/or
VICI in the event that substantial completion of the HNO Capital Improvements is
not achieved on or before the Construction Deadline, and (B) that ERI and



--------------------------------------------------------------------------------

 

VICI shall (and ERI shall, during the pendency of the NOLA PSA, use commercially
reasonable efforts to cause CEC to permit VICI to) participate fully with CEC
and the City of New Orleans in the negotiation and documentation of all of
revisions to the HNO Ground Lease as well as other current and future letters
and memoranda of understanding, and any other agreements, respecting the
operation and development of the HNO Property, including, without limitation,
the HNO Capital Improvements.

 

  •  

On terms and conditions reasonably acceptable to VICI and ERI, the Laughlin Form
shall be modified to address and/or provide for requirements that a condition to
the Closing shall be that CEC delivered on or before Closing, from third parties
or any Governmental Authority, in its regulatory capacity, as a landlord of all
or a portion of the HNO Property, or otherwise, all consents, licenses, permits,
waivers, approvals, authorizations, orders or ordinances, including, without
limitation, the approval of the revisions of the HNO Ground Lease by Canal
Street Development Corporation and the City Council and Mayor of the City of New
Orleans, necessary to effect the transactions respecting the HNO Property
contemplated by the Master Transaction Agreement.

 

  •  

The NOLA PSA shall acknowledge that CEC (and following consummation of the
Merger Agreement closing, ERI) shall be obligated to complete and pay for all
capital improvements and other costs and expenses related to the extension of
the existing Operating Contract, including all costs and expenses in connection
with the HNO Capital Improvements and the HNO Ground Lease Amendments, and VICI
shall have no obligation to pay any costs or expenses with respect thereto or
any additional payments required to be made to the City of New Orleans, the
State of Louisiana or any other governmental body or agency in connection
therewith.



--------------------------------------------------------------------------------

SCHEDULE 4.5(a)

ERI Individuals to be Available

 

  1.

Chief Executive Officer of ERI.

 

  2.

Chief Operating Officer/President of ERI.

 

  3.

Chief Financial Officer of ERI.

 

  4.

Chief Administrative Officer of ERI.

 

  5.

Chief Legal Officer & Executive Vice President of ERI.